UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-04603 Thrivent Series Fund, Inc. (Exact name of registrant as specified in charter) 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Address of principal executive offices) (Zip code) John L. Sullivan 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Name and address of agent for service) Registrants telephone number, including area code: (612) 844-5704 Date of fiscal year end: December 31 Date of reporting period: December 31, 2007 Item 1. Report to Stockholders Table of Contents Presidents Letter 1 Economic and Market Review 2 Portfolio Perspectives Thrivent Aggressive Allocation Portfolio 4 Thrivent Moderately Aggressive Allocation Portfolio 6 Thrivent Moderate Allocation Portfolio 8 Thrivent Moderately Conservative Allocation Portfolio 10 Thrivent Technology Portfolio 12 Thrivent Partner Small Cap Growth Portfolio 14 Thrivent Partner Small Cap Value Portfolio 16 Thrivent Small Cap Stock Portfolio 18 Thrivent Small Cap Index Portfolio 20 Thrivent Mid Cap Growth Portfolio 22 Thrivent Mid Cap Growth Portfolio II 24 Thrivent Partner Mid Cap Value Portfolio 26 Thrivent Mid Cap Stock Portfolio 28 Thrivent Mid Cap Index Portfolio 30 Thrivent Partner International Stock Portfolio 32 Thrivent Partner All Cap Portfolio 34 Thrivent Large Cap Growth Portfolio 36 Thrivent Large Cap Growth Portfolio II 38 Thrivent Partner Growth Stock Portfolio 40 Thrivent Large Cap Value Portfolio 42 Thrivent Large Cap Stock Portfolio 44 Thrivent Large Cap Index Portfolio 46 Thrivent Real Estate Securities Portfolio 48 Thrivent Balanced Portfolio 50 Thrivent High Yield Portfolio 52 Thrivent Diversified Income Plus Portfolio 54 Thrivent Income Portfolio 56 Thrivent Bond Index Portfolio 58 Thrivent Limited Maturity Bond Portfolio 60 Thrivent Mortgage Securities Portfolio 62 Thrivent Money Market Portfolio 64 Shareholder Expense Example 66 Report of Independent Registered Public Accounting Firm 69 Schedules of Investments Thrivent Aggressive Allocation Portfolio 70 Thrivent Moderately Aggressive Allocation Portfolio 71 Thrivent Moderate Allocation Portfolio 72 Thrivent Moderately Conservative Allocation Portfolio . 73 Thrivent Technology Portfolio 74 Thrivent Partner Small Cap Growth Portfolio 76 Thrivent Partner Small Cap Value Portfolio 79 Thrivent Small Cap Stock Portfolio 82 Thrivent Small Cap Index Portfolio 86 Thrivent Mid Cap Growth Portfolio 94 Thrivent Mid Cap Growth Portfolio II 97 Thrivent Partner Mid Cap Value Portfolio 100 Thrivent Mid Cap Stock Portfolio 103 Thrivent Mid Cap Index Portfolio 106 Thrivent Partner International Stock Portfolio 112 Thrivent Partner All Cap Portfolio 116 Thrivent Large Cap Growth Portfolio 118 Thrivent Large Cap Growth Portfolio II 121 Thrivent Partner Growth Stock Portfolio 124 Thrivent Large Cap Value Portfolio 127 Thrivent Large Cap Stock Portfolio 130 Thrivent Large Cap Index Portfolio 133 Thrivent Real Estate Securities Portfolio 140 Thrivent Balanced Portfolio 143 Thrivent High Yield Portfolio 162 Thrivent Diversified Income Plus Portfolio 170 Thrivent Income Portfolio 182 Thrivent Bond Index Portfolio 192 Thrivent Limited Maturity Bond Portfolio 203 Thrivent Mortgage Securities Portfolio 212 Thrivent Money Market Portfolio 215 Statement of Assets and Liabilities Statement of Operations Statement of Changes in Net Assets Notes to Financial Statements Financial Highlights Thrivent Aggressive Allocation Portfolio 260 Thrivent Moderately Aggressive Allocation Portfolio 260 Thrivent Moderate Allocation Portfolio 260 Thrivent Moderately Conservative Allocation Portfolio . 260 Thrivent Technology Portfolio 260 Thrivent Partner Small Cap Growth Portfolio 260 Thrivent Partner Small Cap Value Portfolio 260 Thrivent Small Cap Stock Portfolio 260 Thrivent Small Cap Index Portfolio 262 Thrivent Mid Cap Growth Portfolio 262 Thrivent Mid Cap Growth Portfolio II 262 Thrivent Partner Mid Cap Value Portfolio 262 Thrivent Mid Cap Stock Portfolio 262 Thrivent Mid Cap Index Portfolio 262 Thrivent Partner International Stock Portfolio 262 Thrivent Partner All Cap Portfolio 264 Thrivent Large Cap Growth Portfolio 264 Thrivent Large Cap Growth Portfolio II 264 Thrivent Partner Growth Stock Portfolio 264 Thrivent Large Cap Value Portfolio 264 Thrivent Large Cap Stock Portfolio 264 Thrivent Large Cap Index Portfolio 264 Thrivent Real Estate Securities Portfolio 266 Thrivent Balanced Portfolio 266 Thrivent High Yield Portfolio 266 Thrivent Diversified Income Plus Portfolio 266 Thrivent Income Portfolio 266 Thrivent Bond Index Portfolio 266 Thrivent Limited Maturity Bond Portfolio 266 Thrivent Mortgage Securities Portfolio 268 Thrivent Money Market Portfolio 268 Additional Information Board of Directors and Officers Supplements to the Prospectus Dear Member: We are pleased to provide you with the Thrivent Series Fund, Inc. annual report for the 12-month period ended December 31, 2007. In this report, you will find detailed information about each investment portfolio in the Thrivent Series Fund, including summaries prepared by each portfolio manager on his or her performance and management strategies for the applicable portfolio and period. In addition, Russ Swansen, Thrivent Financials Chief Investment Officer, summarizes the overall market and economic environment over the past year. Market Ride Grows Bumpier Our nations financial markets ended 2007 on a sour note, with a weak 4 th quarter for the stock market. Continued fallout from the sub-prime loan crisis combined with fears of much slower economic growth injected a healthy bout of long-dormant volatility back into stock prices. As it has been several years since we have endured a strong market correction, it may be helpful to review some age-old nuggets of wisdom for market uncertainty. * Avoid trying to time the market. Pulling out of stocks in favor of the money market may help ease some of the anxiety you feel when the market is volatile, but consider the consequences of such action. When, and by what signal, will you put the money back into the stock market? Does a short-term flight to cash really align with your long-term investment goals? Have you weighed the potential gains you may miss out on if the market moves up? Investors generally have little success in moving in and out of the stock market. If the nations very best hedge fund managers struggle in this regard, other investors are unlikely to do any better. * Keep a long-term perspective. Investors generally enjoyed a favorable stock market from 2003 through 2007  a historically lengthy bull market. If we see a pullback now and again, its important to recognize that volatility is an inherent part of overall investing. Periodic corrections can allow new investors and money to enter into the market and even set the stage for the next expansion. There is no free lunch when it comes to investing. The relatively high returns investors have historically earned on stock investments typically occurred over longer time frames and have, and will likely continue to, come with periodic downturns and volatility. * Consult with your Thrivent Financial representative. Talk with your representative to get the advice and reassurance you need to stay on track with your financial goals. The media is prone to saturating the airwaves and publications with sensational coverage of market ups and downs. Its imperative to get grounded, honest, and dispassionate advice at these timesyour Thrivent Financial Representative is always willing to address any questions or concerns. Please dont hesitate to get in touch. Our Ongoing Commitment to You As a member-owned organization, Thrivent Financial for Lutherans is uniquely designed and positioned to serve the financial and fraternal needs of one entity  you, our valued member. Many of you have one thing foremost on your minds at this point in your life  retirement. Our investment management philosophy is squarely focused on sound asset allocation strategies, striving for strong investment performance and meaningful advice that can provide a clear roadmap to your retirement  regardless of current market conditions. Whether saving for that retirement, sharing your success with your church or community, or leaving a legacy to the next generation, we stand ready to assist you each step of the way. I want to personally wish you the best in 2008. Thank you for continuing to turn to us for your financial solutions. We very much value your business. Sincerely, Pamela J. Moret President and Director Thrivent Series Fund, Inc. 1 Stocks and bonds posted mixed returns for the 12-month period ended December 31, 2007. In the first half, moderating economic growth appeared to ease inflation concerns, creating a positive backdrop for the financial markets but also an environment in which high risk categories of financial assets appeared extended. Beginning in early summer there was an increase in investment uncertainty, as an unexpected deterioration in the value of mortgage and asset-backed fixed-income securities roiled the credit markets and ultimately resulted in a significant withdrawal of credit availability from the financial system. This led to significant policy adjustments by central bankers around the globe as they attempted to facilitate the availability of credit and liquidity to the markets. Ultimately, a reduction in targeted short-term rates in the United States was warranted as heightened risks in both the real economy and the financial markets became apparent. U.S. Economy The nations gross domestic product fell from a 2.1% annual growth rate in the fourth quarter of 2006 to a 0.6% annual rate in the first quarter of 2007, the weakest rate of expansion in four years. Growth rebounded to 3.8% in the second quarter, however, thanks to strong spending by consumers, who were encouraged by employment and income gains and undeterred by high energy prices and deterioration in the housing market. Growth in the third quarter accelerated to a 4.9% annual rate, buttressed by exports and business investment. Current estimates for the fourth quarter 2007 suggest a significant moderation to around a 1% rate of growth. Housing was a significant drag on the economy during the year. Weak sales, rising inventories, falling prices and much tighter lending standards caused the imbalances in the housing market to worsen over the period. Housing starts have fallen more than 50% since their highs in the beginning of 2006 and reached levels in November 2007 last seen in early 1991. Increased business spending offset much of the negative impact of the housing slowdown. Global demand also remained strong, particularly from developing economies, and the low valuation of the dollar enhanced the attractiveness of U.S. goods and services in world markets, lifting U.S. exports and moderately improving the U.S. trade position. Inflation & Monetary Policy Inflation indicators were mixed during the period. The Consumer Price Index (CPI) rose at a 4.1% annual rate for 2007, compared with a 2.5% rate for all of 2006. The index for energy, which rose 2.9% in all of 2006, advanced at a 17.4% annual rate for 2007. Excluding the volatile prices of food and energy, the core CPI advanced at a 2.4% annual rate in 2007, following a 2.6% rise in all of 2006. For the Federal Reserve Open Market Committee (FOMC), inflation concerns eventually were trumped by worries that the housing slump and expanding credit crunch might dampen economic growth. On September 18, policymakers cut the federal funds rate by a more-than-expected half-percent to 4.75%, and on October 31 and December 11 they followed with widely anticipated quarter-percent cuts. At their December meeting, policymakers noted that economic growth was slowing due mainly to the housing downturn and some softening in business and consumer spending. Equity Performance Stocks gained steadily through late in the first half of 2007, spurred by good corporate profits, a flurry of merger and acquisition activity prompted by low cost and relatively easy credit conditions, and diminishing concerns about higher inflation and interest rates. Price volatility jumped dramatically over the summer and fall of 2007 in response to credit market deterioration and the withdrawal of liquidity from the system. A number of reductions in the fed funds rate in the latter part of the year pushed many investment indexes to or near record highs, but those prices were not held as evidence of widespread consumer and business uncertainty called into question sustained economic growth. Large-company stocks outperformed small-company issues during the period. The S&P 500 Index of large-company stocks posted a 5.49% total return, while the Russell 2000 ® Index of small-company stocks recorded a 1.57% return. Growth stocks outperformed value stocks. During the period, the Russell 3000 ® Growth Index returned 11.55%, while the Russell 3000 ® Value Index posted a return of 0.94% . Real estate investment trusts (REITs) lost ground during the period, with the FTSE NAREIT Equity REIT Index declining by 15.69% . Foreign stocks generally continued 2 to outperform most domestic issues. The Morgan Stanley Capital International Europe, Australasia, Far East (EAFE) Index, boosted by a weakening dollar, posted an 11.63% total return in dollar terms. Fixed Income Performance Treasury yields were relatively stable until mid-April, when they spiked as bond investors began to worry about a reacceleration in economic growth and, consequently, started to suspect that the Federal Reserve would not begin cutting rates any time soon. An investor flight to safety, spurred by concerns about sub-prime mortgages and liquidity problems at several large financial institutions, pushed down Treasury yields in the third quarter. The Federal Reserve eased both the federal funds and discount rates later in the period. A substantial drop in the yields of shorter-maturity Treasury securities helped eliminate the yield curve inversion  an unusual situation in which shorter-term bonds actually pay higher yields than longer-term bonds  that had persisted for much of the last year. A general decline in yields, with a corresponding increase in prices, boosted bonds total returns for the period. The Lehman Brothers Aggregate Bond Index of the broad U.S. bond market posted a 6.97% total return, while the Lehman Brothers Government/Corporate 13 Year Bond Index registered a 6.84% total return. Below-investment-grade corporate bonds were weaker performers, with the Lehman Brothers U.S. Corporate High Yield Bond Index registering a 1.87% total return. Outlook We expect economic growth to remain below average over the next few months, with inflation moderating. Gross domestic product growth should continue at around a 12% annual rate, but risks to the forecast are high. We expect energy and commodities prices to moderate and the housing market to begin to stabilize in the second half of 2008. These factors suggest that consumer spending, while not robust, will be sufficient to maintain growth. We expect business spending on new plants and equipment to continue, after a number of years of below-average investing in productive resources. Dislocations unfolding in the credit markets that began with the unwinding of the housing boom of the last five years have the potential to spill over into the rest of the economy. The risks to the economy are not directly a function of the softness in housing but rather how consumer spending or financial lending behaviors may change in reaction to what is happening in the housing market. With policymakers concerned about both an economic slowdown and the potential for higher inflation, it is uncertain whether the Federal Reserve intends to ease interest rates any time soon, but it is our view that the days of policy-driven tightening are past for the near term. As always, your best strategy is to work with your Thrivent Financial registered representative to create a plan based on your goals, diversify your portfolio and remain focused on the long term. 3 The Portfolios performance depends upon how its assets are allocated across broad asset categories and applicable sub-classes within such categories. Some broad asset categories and sub-classes may perform below expectations or below the securities markets generally over short or extended periods. In particular, underperformance in the equity markets would have material adverse effect on the Portfolios total return given its significant allocation to equity securities. Therefore, a principal risk of investing in the Portfolio is that the allocation strategies used, and the allocation decisions made will not produce the desired results. In addition, the performance of the Portfolio is heavily dependent upon the performance of the underlying portfolios in which the Portfolio invests. As a result, the Portfolio is subject to the same risks as those faced by the underlying portfolios. Those risks include, but are not limited to, market risk, issuer risk, volatility risk, investment adviser risk, as well as credit risk and interest rate risk. These and other risks are described in the Portfolios prospectus. How did the Portfolio perform during the 12-month period ended December 31, 2007? Thrivent Aggressive Allocation Portfolio earned a return of 9.33% for the 12-month period as compared to the median return for its peer group, the Lipper Multicap Core category, of 5.29% . The Portfolios market benchmarks, the S&P 500 Index and the Lehman Brothers Aggregate Bond Index, returned 5.49% and 6.97%, respectively. What factors influenced the Portfolios performance? For the fiscal year, large-cap stocks generally equaled or outperformed their respective small-capitalization counterparts; growth stocks tended to outperform value stocks; and international stocks provided better returns than many of the domestic indexes, as a result of dollar weakness versus many foreign currencies. Foreign stocks in their local currencies, particularly in the UK and Europe, were generally in line with major U.S. indexes. Emerging markets achieved exceptional returns. In fixed-income markets, returns tended to be skewed towards the higher-quality segments of the markets. Early in the year, the Portfolio generally had a bias towards large-capitalization and growth-oriented securities, but our risk profile was broadly consistent with our long-term strategic allocations for risk and return. In the second quarter, our analysis of both stock and credit risk premiums suggested that many segments of both fixed-income and equity markets were priced for perfection, i.e., expected returns were such that one was not being adequately compensated for the risk on many of the more volatile asset classes. As such, we undertook steps to reduce the risk profile within the respective major asset classes by further reducing our exposure to mid- and small-capitalization securities in the equity segment of the Portfolio. We also further upgraded our positions in growth allocations in the expectation that credit issues in real estate would more significantly impact value-based investment styles, given the proportionately large exposure to financial services that tends to characterize value benchmarks and portfolios. Tactically, these decisions enhanced the Portfolios results, especially in the second half of the year, as the scope and breadth of deteriorating housing fundamentals cascaded into fixed-income credit markets, creating a liquidity crisis that ultimately impaired the stock market, particularly small-cap and value-oriented strategies. Investors preference for high-quality in fixed-income and Quoted Portfolio Composition and Top 10 Holdings are subject to change. 4 growth-oriented strategies in stocks resulted in significant spreads in returns versus those strategies most directly impacted by disruptions in the markets. What is your outlook? The disruptions in the financial markets, on top of an already cautious and extended consumer sector, have heightened the risk of a serious economic dislocation. This has created an environment of heightened investor uncertainty, higher market volatility and significant corrections in many financial asset prices. As an investor, we are gratified to see more rational pricing of risky financial assets but are cognizant that financial and economic risks remain elevated. We are thoughtfully and judiciously looking for opportunities to reinstate some of the risk positions in the Portfolio that were reduced early last year, as return opportunities are now much more reasonable relative to the risks being borne. In the absence of recession, it appears that low-risk assets are now somewhat overpriced relative to risky assets. * The S&P 500 Index is an index that represents the average performance of a group of 500 large-capitalization stocks. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. ** The Lehman Brothers Aggregate Bond Index is an index that measures the performance of U.S. investment grade bonds. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. *** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Periods of less than one year are not annualized. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. 5 The Portfolios performance depends upon how its assets are allocated across broad asset categories and applicable sub-classes within such categories. Some broad asset categories and sub-classes may perform below expectations or below the securities markets generally over short or extended periods. In particular, underperformance in the equity markets would have material adverse effect on the Portfolios total return given its significant allocation to equity securities. Therefore, a principal risk of investing in the Portfolio is that the allocation strategies used, and the allocation decisions made will not produce the desired results. In addition, the performance of the Portfolio is heavily dependent upon the performance of the underlying portfolios in which the Portfolio invests. As a result, the Portfolio is subject to the same risks as those faced by the underlying portfolios. Those risks include, but are not limited to, market risk, issuer risk, volatility risk, investment adviser risk, as well as credit risk and interest rate risk. These and other risks are described in the Portfolios prospectus. How did the Portfolio perform during the 12-month period ended December 31, 2007? Thrivent Moderately Aggressive Allocation Portfolio earned a return of 7.75% for the 12-month period as compared to the median return of its peer group, the Lipper Mixed-Asset Target Allocation Growth category, of 6.34% . The Portfolios market benchmarks, the S&P 500 Index and the Lehman Brothers Aggregate Bond Index, returned 5.49% and 6.97%, respectively. What factors influenced the Portfolios performance? For the fiscal year, large-cap stocks generally equaled or outperformed their respective small-capitalization counterparts; growth stocks tended to outperform value stocks; and international stocks provided better returns than many of the domestic indexes, as a result of dollar weakness versus many foreign currencies. Foreign stocks in their local currencies, particularly in the UK and Europe, were generally in line with major U.S. indexes. Emerging markets achieved exceptional returns. In fixed-income markets, returns tended to be skewed towards the higher-quality segments of the markets. Early in the year, the Portfolio generally had a bias towards large-capitalization and growth-oriented securities, but our risk profile was broadly consistent with our long-term strategic allocations for risk and return. In the second quarter, our analysis of both stock and credit risk premiums suggested that many segments of both fixed-income and equity markets were priced for perfection, i.e., expected returns were such that one was not being adequately compensated for the risk on many of the more volatile asset classes. As such, we undertook steps to reduce the risk profile within the respective major asset classes by further reducing our exposure to mid- and small-capitalization securities in the equity segment of the Portfolio. We also further upgraded our positions in growth allocations in the expectation that credit issues in real estate would more significantly impact value-based investment styles given the proportionately large exposure to financial services that tends to characterize value benchmarks and portfolios. Tactically, these decisions enhanced the Portfolios results, especially in the second half of the year, as the scope and breadth of deteriorating housing fundamentals cascaded into fixed-income credit markets, creating a liquidity crisis that ultimately impaired the stock market, particularly small-cap and value-oriented strategies. Investors preference for high- quality in fixed-income and growth-oriented strategies in stocks resulted in significant spreads in returns versus those strategies most directly impacted by disruptions in the markets. Quoted Portfolio Composition and Top 10 Holdings are subject to change. 6 Our Portfolio had very small exposures to the segments of the market most directly impacted by the financial disruptions, but the contagion effect across fixed-income with any credit exposure did have a limiting impact on fixed-income relative to the highest-quality segments. What is your outlook? The disruptions in the financial markets, on top of an already cautious and extended consumer sector, have heightened the risk of a serious economic dislocation. This has created an environment of heightened investor uncertainty, higher market volatility and significant corrections in many financial asset prices. As an investor, we are gratified to see more rational pricing of risky financial assets but are cognizant that financial and economic risks remain elevated. We are thoughtfully and judiciously looking for opportunities to reinstate some of the risk positions in the Portfolio that were reduced early last year, as return opportunities are now much more reasonable relative to the risks being borne. In the absence of recession, it appears that low-risk assets are now somewhat overpriced relative to risky assets. * The S&P 500 Index is an index that represents the average performance of a group of 500 large-capitalization stocks. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. ** The Lehman Brothers Aggregate Bond Index is an index that measures the performance of U.S. investment grade bonds. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. *** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Periods of less than one year are not annualized. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. 7 The Portfolios performance depends upon how its assets are allocated across broad asset categories and applicable sub-classes within such categories. Some broad asset categories and sub-classes may perform below expectations or below the securities markets generally over short or extended periods. In particular, underperformance in the equity markets would have material adverse effect on the Portfolios total return given its significant allocation to equity securities. Therefore, a principal risk of investing in the Portfolio is that the allocation strategies used, and the allocation decisions made will not produce the desired results. In addition, the performance of the Portfolio is heavily dependent upon the performance of the underlying portfolios in which the Portfolio invests. As a result, the Portfolio is subject to the same risks as those faced by the underlying portfolios. Those risks include, but are not limited to, market risk, issuer risk, volatility risk, investment adviser risk, as well as credit risk and interest rate risk. These and other risks are described in the Portfolios prospectus. How did the Portfolio perform during the 12-month period ended December 31, 2007? Thrivent Moderate Allocation Portfolio earned a return of 6.77% as compared to the median return of its peer group, the Lipper Mixed-Asset Target Allocation Moderate category, of 5.69% . The Portfolios market benchmarks, the S&P 500 Index and the Lehman Brothers Aggregate Bond Index, returned 5.49% and 6.97%, respectively. What factors influenced the Portfolios performance? For the fiscal year, large-cap stocks generally equaled or outperformed their respective small-capitalization counterparts; growth stocks tended to outperform value stocks; and international stocks provided better returns than many of the domestic indexes, as a result of dollar weakness versus many foreign currencies. Foreign stocks in their local currencies, particularly in the UK and Europe, were generally in line with major U.S. indexes. Emerging markets achieved exceptional returns. In fixed-income markets, returns tended to be skewed towards the higher-quality segments of the markets. Early in the year, the Portfolio generally had a bias towards large-capitalization and growth-oriented securities, but our risk profile was broadly consistent with our long-term strategic allocations for risk and return. In the second quarter, our analysis of both stock and credit risk premiums suggested that many segments of both fixed-income and equity markets were priced for perfection, i.e., expected returns were such that one was not being adequately compensated for the risk on many of the more volatile asset classes. As such, we undertook steps to reduce the risk profile within the respective major asset classes by further reducing our exposure to mid- and small-capitalization securities in the equity segment of the Portfolio. We also further upgraded our positions in growth allocations in the expectation that credit issues in real estate would more significantly impact value-based investment styles given the proportionately large exposure to financial services that tends to characterize value benchmarks and portfolios. Tactically, these decisions enhanced the Portfolios results, especially in the second half of the year, as the scope and breadth of deteriorating housing fundamentals cascaded into fixed-income credit markets, creating a liquidity crisis that ultimately impaired the stock market, particularly small-cap and value-oriented strategies. Investors preference for high-quality in fixed-income and growth-oriented strategies in stocks resulted in significant spreads in returns versus those strategies most directly impacted by disruptions in the markets. Our Portfolio had Quoted Portfolio Composition and Top 10 Holdings are subject to change. 8 very small exposures to the segments of the market most directly impacted by the financial disruptions, but the contagion effect across fixed-income with any credit exposure did have a limiting impact on fixed-income relative to the highest-quality segments. What is your outlook? The disruptions in the financial markets, on top of an already cautious and extended consumer sector, have heightened the risk of a serious economic dislocation. This has created an environment of heightened investor uncertainty, higher market volatility and significant corrections in many financial asset prices. As an investor, we are gratified to see more rational pricing of risky financial assets but are cognizant that financial and economic risks remain elevated. We are thoughtfully and judiciously looking for opportunities to reinstate some of the risk positions in the Portfolio that were reduced early last year, as return opportunities are now much more reasonable relative to the risks being borne. In the absence of recession, it appears that low-risk assets are now somewhat overpriced relative to risky assets. * The S&P 500 Index is an index that represents the average performance of a group of 500 large-capitalization stocks. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. ** The Lehman Brothers Aggregate Bond Index is an index that measures the performance of U.S. investment grade bonds. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. *** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Periods of less than one year are not annualized. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. 9 The Portfolios performance depends upon how its assets are allocated across broad asset categories and applicable sub-classes within such categories. Some broad asset categories and sub-classes may perform below expectations or below the securities markets generally over short or extended periods. In particular, underperformance in the equity markets would have material adverse effect on the Portfolios total return given its significant allocation to equity securities. Therefore, a principal risk of investing in the Portfolio is that the allocation strategies used, and the allocation decisions made will not produce the desired results. In addition, the performance of the Portfolio is heavily dependent upon the performance of the underlying portfolios in which the Portfolio invests. As a result, the Portfolio is subject to the same risks as those faced by the underlying portfolios. Those risks include, but are not limited to, market risk, issuer risk, volatility risk, investment adviser risk, as well as credit risk and interest rate risk. These and other risks are described in the Portfolios prospectus. How did the Portfolio perform during the 12-month period ended December 31, 2007? Thrivent Moderately Conservative Allocation Portfolio earned a return of 5.62% as compared to the median return for its peer group, the Lipper Mixed-Asset Target Allocation Conservative category, of 5.76% . The Portfolios market benchmarks, the S&P 500 Index and the Lehman Brothers Aggregate Bond Index, returned 5.49% and 6.97%, respectively. What factors influenced the Portfolios performance? For the fiscal year, large-cap stocks generally equaled or outperformed their respective small-capitalization counterparts; growth stocks tended to outperform value stocks; and international stocks provided better returns than many of the domestic indexes, as a result of dollar weakness versus many foreign currencies. Foreign stocks in their local currencies, particularly in the UK and Europe, were generally in line with major U.S. indexes. Emerging markets achieved excep tional returns. In fixed-income markets, returns tended to be skewed towards the higher-quality segments of the markets. Early in the year, the Portfolio generally had a bias towards large-capitalization and growth-oriented securities, but our risk profile was broadly consistent with our long-term strategic allocations for risk and return. In the second quarter, our analysis of both stock and credit risk premiums suggested that many segments of both fixed-income and equity markets were priced for perfection, i.e., expected returns were such that one was not being adequately compensated for the risk on many of the more volatile asset classes. As such, we undertook steps to reduce the risk profile within the respective major asset classes by further reducing our exposure to mid- and small-capitalization securities in the equity segment of the Portfolio. We also further upgraded our positions in growth allocations in the expectation that credit issues in real estate would more significantly impact value-based investment styles given the proportionately large exposure to financial services that tends to characterize value benchmarks and portfolios. Tactically, these decisions enhanced the Portfolios results, especially in the second half of the year, as the scope and breadth of deteriorating housing fundamentals cascaded into fixed-income credit markets, creating a liquidity crisis that ultimately impaired the stock market, particularly small-cap and value-oriented strategies. Investors preference for high-quality in fixed-income and growth-oriented strategies in stocks resulted in significant spreads in returns versus those strategies most directly impacted by disruptions in the markets. Our Portfolio had Quoted Portfolio Composition and Top 10 Holdings are subject to change. 10 very small exposures to the segments of the market most directly impacted by the financial disruptions, but the contagion effect across fixed-income with any credit exposure did have a limiting impact on fixed-income relative to the highest-quality segments. What is your outlook? The disruptions in the financial markets, on top of an already cautious and extended consumer sector, have heightened the risk of a serious economic dislocation. This has created an environment of heightened investor uncertainty, higher market volatility and significant corrections in many financial asset prices. As an investor, we are gratified to see more rational pricing of risky financial assets but are cognizant that financial and economic risks remain elevated. We are thoughtfully and judiciously looking for opportunities to reinstate some of the risk positions in the Portfolio that were reduced early last year, as return opportunities are now much more reasonable relative to the risks being borne. In the absence of recession, it appears that low-risk assets are now somewhat overpriced relative to risky assets. * The S&P 500 Index is an index that represents the average performance of a group of 500 large-capitalization stocks. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. ** The Lehman Brothers Aggregate Bond Index is an index that measures the performance of U.S. investment grade bonds. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. *** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Periods of less than one year are not annualized. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. 11 How did the Portfolio perform during the 12-month period ended December 31, 2007? Thrivent Technology Portfolio returned 11.07% for the 12-month period ending December 31, 2007, as compared to the median return of its peer group, the Lipper Science & Technology category, of 19.00% . The Portfolios market benchmark, the Chicago Board Options Exchange Goldman Sachs Technology Index (CBOE GSTI) Composite Index, returned 15.39% over the same period. What factors affected the Portfolios performance? Underperformance relative to the CBOE GSTI Composite Index was partially attributable to the Thrivent Technology Portfolios broader capitalization and sector positioning. Roughly 85% of the Technology Portfolio was invested in information technology companies, with another 15% distributed among technology-related names in the health care, telecom services, industrial and consumer sectors. While we expect the Portfolios multi-cap focus and broadened sector positioning to increase the prospects of sustainable outperformance over longer periods of time, it was a headwind in a year in which large-cap information technology stocks  which comprise the bulk of the CBOE GTSI Composite Index  lead performance. While our heavy sector emphasis on networking, storage, and Internet were positive contributors to relative performance in the first three quarters of 2007, a significant portion of that benefit was reversed in the fourth quarter as the credit crisis created significant marketplace concerns about domestic enterprise spending, especially among financial firms that represent the single largest source of industry demand. In networking, Cisco Systems , Juniper Networks , and Ciena still generated moderate excess returns as domestic carriers and international enterprises increased their budgets. EMC Corporation contributed significantly to the Portfolios performance, not only due to the strength in its core storage and security businesses, but also the market recognition afforded its VMWare virtualization unit as a result of a partial spin-off. Within the Internet sector, our focus on search advertising holdings Google and aQuantive provided significant gains; the latter as a result of its purchase by Microsoft. Negative influences on the Portfolio included its de-emphasis of personal communication equipment makers; lack of exposure to electronic retailers; and over exposure to health care. The Portfolio missed the strength in handset manufacturers, especially the new product-driven cycle strength in Research in Motion , which was the single best performer in the CBOE GSTI Composite Index. It also lacked any meaningful exposure to internet retail, most specifically strong performer Amazon.com , where an inflection in operating leverage was missed. Returns from the Portfolios health care holdings were strong in absolute terms, but trailed the explosive returns of the information technology sectors and represented a relative detriment to Portfolio Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 12 performance. The Portfolios emphasis on biotechnology within the health care sector was an additional negative relative performance factor. What is your outlook? We believe that 2008 will be characterized by moderating domestic economic growth, much lower interest rates, a weak dollar and technology spending in excess of overall economic growth at around 5%, as a result of continued share gains vis-à-vis other forms of capital expenditures and its disproportionate ability to satisfy growing productivity and environmental decision factors. These conditions, combined with technologys greater exposure to faster-growing international markets, should allow for continued market leadership. Despite their overt susceptibility to continued credit-related enterprise spending concerns in the near-term, we remain especially enthusiastic about the longer-term potential for worldwide networking and communication equipment spending to support the communications infrastructure needs of emerging economies, as well as the more robust architectures required by the exploding volumes of video and data transmission in developed markets. We also believe virtualization, mobile internet and internet advertising will be areas of notable investment opportunities in the year ahead. * The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. ** The CBOE GSTI Composite Index is a modified capitalization-weighted index of selected technology stocks. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. 13 How did the Portfolio perform during the 12-month period ended December 31, 2007? Thrivent Partner Small Cap Growth Portfolio achieved a return of 8.52% for the 12-month period ended December 31, 2007, as compared to the median return of its peer group, the Lipper Small Cap Growth category, of 9.58% . The Portfolios market benchmark, the Russell 2000 ® Growth Index, achieved a return of 7.05%. What factors influenced the Portfolios performance? Stock selection was responsible for the value added versus the benchmark Index. Timely Portfolio repositioning also added modestly to returns, as there was a dramatic variance in performance within the small-cap category between growth and the core and value segments. In particular, stock selection in the health care and industrials segments added significantly to results. Additionally, avoiding some of the poor performance in the financial sector and obtaining good returns to holdings in the energy segment were additive. Within the industrial segment, there was particularly strong Portfolio performance in construction and engineering, shipping and electrical equipment industries, all of which are beneficiaries of strong spending and investment from infrastructure and global trade flows. Shaw Group and DryShips Inc were particular standouts In health care, holdings in the pharmaceutical, biotechnology and life sciences industries provided a lift to returns in the period. The financial sector of the Portfolio was largely unchanged for the period, which was a much better return than the benchmark sector in the Index. An emphasis on companies less impacted by the misfortunes of the sub-prime, credit and housing markets provided reasonable returns or better protection. In the energy group, our concentration on holdings in the energy equipment and supplies industries resulted in Portfolio performance meaningfully in excess of the Index. We did not have significant exposure to the producers of oil and gas; that group did not perform as well as the equipment companies. Drill-Quip provided a particularly attractive return. Telecommunications services added modestly to the results as our holdings provided much higher returns than the group or the Index. It was not significantly overweighted in the account. Holdings in the Information Technology sector did not keep pace with the broad market advance or the sector returns within small-cap growth benchmarks. Positions in the software industry provided good returns but were offset by sub-par results to the companies owned in the electrical and communication equipment industries. An underweighted position in the materials sector and lack of exposure in the metals and mining industry caused this segment of the Portfolio to achieve less-than-Index results. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 14 What is your outlook? While the chance of a recession has certainly increased in recent months, we think the economy may keep growing at least modestly in 2008, aided by strong growth in exports. As we see it, slow to moderate economic growth should keep inflation and interest rates subdued, help companies (as measured by the S&P 500) report higher earnings growth for all of 2008, and allow stocks in aggregate to keep climbing, notwithstanding some volatility along the way. In an environment where above-average growth becomes scarce, growth stocks become more valuable. This, coupled with the fact that growth stocks remain inexpensive relative to value stocks, should support our style of growth stock investing. * The Russell 2000 ® Growth Index is an unmanaged index comprised of companies with a greater than average growth orientation within the Russell 2000 ® Index. The Russell 2000 ® Index is comprised of the 2,000 smaller companies in the Russell 3000 ® Index, which represents the 3,000 largest companies based on market capitalization and is designed to represent the performance of about 98% of the U.S. equity market. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. ** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. 15 The Portfolio is exposed to the risks of investing in equity securities of smaller companies, which may include, but are not limited to, lower trading volume and less liquidity than larger, more established companies. Small company stock prices are generally more volatile than large company stock prices. These and other risks are described in the Portfolios prospectus. How did the Portfolio perform during the 12-month period ended December 31, 2007? Thrivent Partner Small Cap Value Portfolio achieved a return of 1.03% for the 12-month period ended December 31, 2007, as compared to the median return of its peer group, the Lipper Small Cap Value category, of 6.86% . The Portfolios market benchmark, the Russell 2000 ® Value Index, achieved a return of 9.78%. What factors influenced the Portfolios performance? Portfolio results relative to the benchmark Index were lifted by a combination of both stock selection and sector emphasis in the period. Within the small-cap value universe, there was a wide disparity of returns across sectors, with unusually poor results in the financial and consumer discretionary sectors and quite good results in the materials, energy and health care segments. Strong stock selection within and a significant underweighting of the poorly performing financial group was the prime positive contributor to the Portfolios results versus its benchmark in 2007. The financial segment of the benchmark Index declined in excess of 20% last year, with much of the weakness concentrated in the second half of the year. The Portfolio achieved results in the negative mid-single-digit area over the same period, a significant improvement over the Index. Underweighted positions in real estate investment trusts (REITs), thrifts and commercial banks also significantly contributed to results. In commercial banks, our emphasis on holdings in organizations that were less dependent on credit spreads and mortgage portfolios or construction lending aided returns. The Portfolio emphasized organizations that had significant sources of income outside of those areas and towards more stable sources of income like trust or custody fees. Holdings in the insurance industry also made a significant positive contribution to results, as this group tended to be less impacted by the other disturbances in the financial sector. Stock selection and an overweighted position were the key variables lifting the results in the industrial segment of the Portfolio. Commercial services holdings in the Portfolio were a particular bright spot, with excellent results achieved from FTI Consulting Electrical equipment stocks. provided very strong relative returns; our holdings kept pace with those achieved by the broader group. Kirby Corp . in the marine shipping industry advanced strongly over the period, as did select holdings in the machinery industry. Generally, business spending remained strong in the period, particularly for companies with exposure to infrastructure or export spending. An overweighted position in the energy group was also a positive factor, as the sector provided strong returns in the year. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 16 There was a modest negative impact on returns from our underweighting of the Information Technology and consumer staples sectors. Stock selection in both segments was above average, but we did not have as full an allocation as the benchmark, thus modestly limiting our advance. What is your outlook? Market conditions are likely to remain volatile, as concern over an economic slowdown grows in the face of continued housing market weakness and as the credit markets continue to grapple with problems arising from sub-prime mortgages. As investors in the small-cap value space, we are mindful of the shift in market leadership from small-cap and value shares to larger, growth-oriented stocks. In this environment, we are focused on three areas  technology shares, which appear to be enjoying a long-awaited revival; small-cap firms that seem relatively insulated from current financial turmoil; and individual stocks that have been hurt by the markets volatility but whose revenue streams and earnings remain intact. * The Russell 2000 ® Value Index is an index comprised of companies with a greater than average value orientation within the Russell 2000 ® Index. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. ** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. 17 How did the Portfolio perform during the 12-month period ended December 31, 2007? Thrivent Small Cap Stock Portfolio returned 6.14% during the 12-month period ended December 31, 2007, as compared to the median return of its peer group, the Lipper Small Cap Core category, of 2.02% . The Portfolios market benchmark, the Russell 2000 ® Index, returned 1.57% . What factors affected the Portfolios performance? The greatest impact on the Portfolio performance during the period on both an absolute and relative basis was the underweighted position in both the financials and consumer discretionary sectors. Given our concerns regarding the mortgage and housing markets, along with credit quality and interest rate concerns, the Portfolio has been very discriminate in holding both financial and consumer stocks. During the period, elevated defaults within the sub-prime mortgage market caused many stocks within these sectors to perform poorly, driving positive Portfolio performance relative to its benchmark. Additionally, individual security selection across the Portfolio had a significantly positive impact on performance during the period. In particular, we had solid performance in both the energy and industrials sectors. Given our positive economic outlook during the period, we continued to maintain an overweighted position within the industrials sector, which paid handsome dividends. The Portfolios holdings in the construction and engineering industry were major contributors to positive performance, as demand for these services continued to grow. During the period, strong corporate earnings and ample market liquidity provided an ideal environment for merger and acquisition activity. The Portfolio participated in many deals announced within the past year, with over a dozen of our holdings targeted. Areas which were fertile ground for takeovers within the Portfolio included the health care and technology sectors. What is your outlook? Superior stock selection will continue to be the major driver of Portfolio performance going forward. During the past year, we have seen a shift in the market from strong performance in value stocks to those with more growth characteristics. We believe in the current market environment, a continued focus on attractively valued quality companies with a distinct competitive advantage or defensible niche will provide the best opportunity for success. Our overall outlook on the small-cap market remains cautious and we have positioned the Portfolio accordingly. Our defensive posture is based upon several major concerns regarding the current economic environment, including a Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 18 continued contraction in the credit markets; a weak housing market; a potential consumer spending slowdown; and possibly an economic recession. Based upon these concerns, we have been and continue to underweight both the financials and the consumer discretionary sectors. Additionally, we have repositioned the Portfolio within both the information technology and industrials sectors, moving from an overweighted to an underweighted position based upon both valuation and fundamental concerns. Health care stocks remain attractive, due to improving fundamentals, attractive valuations and the strong competitive advantages which many of these companies possess. Accordingly, we are overweighted in the health care sector and the consumer staples and the utilities sectors. The Portfolio is also overweighted in certain segments of the energy sector that we find attractive, particularly the exploration and production industry. * The Russell 2000 ® Index is an index comprised of the 2,000 smaller companies in the Russell 3000 ® Index. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. ** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. 19 How did the Portfolio perform during the 12-month period ended December 31, 2007? Thrivent Small Cap Index Portfolio earned a total return of 0.51% as compared to the median return of its peer group, the Lipper Small Cap Core category, of 2.02% . The Portfolios market benchmark, the S&P SmallCap 600 Index, earned a total return of 0.30% . What factors affected the Portfolios performance? The Portfolio is managed to virtually replicate the performance of the S&P SmallCap 600 Index. We seek to maintain a fully invested position with limited transactions to minimize costs. As typically occurs with an indexed portfolio, the difference in performance between the benchmark index and the Portfolio itself can be largely attributed to expenses and minor differences in portfolio composition. Three sectors drove the Portfolios performance. Energy stocks benefited from the continued spike in energy costs. Health care companies also enjoyed solid growth. Materials companies performed well, in particular those material companies involved in steel and other commodities. By contrast, stocks of companies that are impacted by credit and financial market liquidity did not perform well. Financial and consumer discretionary stocks were out of favor in 2007, with telecommunication services posting the worst sector return in the Index. What is your outlook? The Portfolio will be fully invested to track the performance of the S&P SmallCap 600 Index. This offers individuals an attractive way to take advantage of the growth potential of the broad, diversified marketplace of small-cap stocks. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 20 With uncertainty growing over the strength of the U.S. economy and an ongoing inflation threat, investors backed away from riskier segments of the equity markets. Small-cap stocks underperformed large-cap and mid-cap issues. Whether this marks a period of rotation in the markets and a shift to more blue chip names remains to be seen. Typically, the longer an economic cycle continues, the more investors tend to favor large-cap stocks in the equity marketplace. We still believe there is solid opportunity in the small-cap arena, but the premium return for small stocks is likely to be limited in the future as the cycle continues to mature. * The S&P SmallCap 600 Index is an unmanaged index that represents the average performance of a group of 600 small capitalization stocks. S&P SmallCap 600 Index is a trademark of The McGraw-Hill Companies, Inc. and has been licensed for use by Thrivent Financial for Lutherans. The product is not sponsored, endorsed or promoted by Standard & Poors, and Standard & Poors makes no representation regarding the advisability of investing in the product. It is not possible to invest directly in the Index. Index funds are subject to the same market risks associated with the stocks in their respective indexes. The performance of the Index does not reflect deductions for fees, expenses or taxes. ** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. 21 How did the Portfolio perform during the 12-month period ended December 31, 2007? Thrivent Mid Cap Growth Portfolio achieved a return of 19.92% as compared to the median return of its peer group, the Lipper Mid Cap Growth category, of 16.36% . The Portfolios market benchmark, the Russell Midcap ® Growth Index, achieved a return of 11.43% for the year. What factors affected the Portfolios performance? Stock selection across all sectors of the Portfolio helped propel performance over the past year. Stock selection within the industrial sector was particularly strong, as these companies benefited from strong demand from emerging economies. Foster Wheeler LTD , an engineering and construction company, and Precision Castparts Corporation , an aerospace and defense company, did particularly well. The Information Technology sector was also a positive contributor to performance, as enterprise spending in the United States and abroad continued to be quite healthy. The Portfolios position in aQuantive, Inc. , which was acquired by Microsoft Corporation for a substantial premium, and Navteq, which was slated to be acquired by Nokia Corporation, also contributed positively to performance. Health care equipment and supply companies in the Portfolio did quite well, as many of these companies benefited from product cycles and therefore steadier earnings growth. The Portfolio was significantly underweighted in the consumer sector during most of the period, which helped performance, as these stocks were weak due to the continued deterioration in the U.S. housing market. However, the Portfolios position in Coldwater Creek Incorporated , a womens apparel retailer, hurt performance, as sales did not meet expectations. The Portfolios underweighted stance in energy limited performance, as this was a strong sector for most of the period. What is your outlook? As we look into 2008, we see several headwinds for the U.S. economy. We believe the housing market deterioration and subsequent credit problems in the mortgage industry, along with high fuel prices, may lead to more problems for the U.S. consumer. We also see potential risk to stocks stemming from a change of administration at the White House in the fall of 2008 and potentially higher taxes that could drag down economic growth further. We believe the Federal Reserve rate cuts may not be able to alleviate the credit woes for the consumer, and may put further pressure on the U.S. dollar and ultimately spur inflation. These problems may begin to adversely impact the job picture in the United States, which is a further risk to economic growth. Ultimately, these head-winds are likely to depress corporate earnings estimates in coming quarters and may cause valuations to compress. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 22 With that, we are positioning the Portfolio slightly more conservatively. We continue to look for growth opportunities that can withstand a U.S. economic slowdown. We are finding opportunities in companies with more exposure to international economies and less dependence on the U.S. dollar and consumer. We continue to favor companies that are in front of new product cycles that will foster growth regardless of the underlying economic cycle. Health care remains a target area for us as these stocks have attractive valuation characteristics relative to growth expectations and will likely sustain operating and profit momentum through a period of slowing economic growth. * The Russell Midcap ® Growth Index is an index comprised of companies with higher than average price-to-book ratios and higher forecasted growth values within the Russell Midcap ® Index. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. ** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. 23 How did the Portfolio perform during the 12-month period ended December 31, 2007? Thrivent Mid Cap Growth Portfolio II achieved a return of 19.80% as compared to the median return of its peer group, the Lipper Mid Cap Growth category, of 16.36% . The Portfolios market benchmark, the Russell Midcap ® Growth Index, achieved a return of 11.43% . What factors affected the Funds performance? Stock selection across all sectors of the Portfolio helped propel performance over the past year. Stock selection within the industrial sector was particularly strong, as these companies benefited from strong demand from emerging economies. Foster Wheeler LTD , an engineering and construction company, and Precision Castparts Corporation , an aerospace and defense company, did particularly well. The Information Technology sector was also a positive contributor to performance, as enterprise spending in the United States and abroad continued to be quite healthy. The Portfolios position in aQuantive, Inc., which was acquired by Microsoft Corporation for a substantial premium, and Navteq, which was slated to be acquired by Nokia Corporation, also contributed positively to performance. Health care equipment and supply companies in the Portfolio did quite well, as many of these companies benefited from product cycles and therefore steadier earnings growth. The Portfolio was significantly underweighted in the consumer sector during most of the period, which helped performance as these stocks were weak due to the continued deterioration in the U.S. housing market. However, the Portfolios position in Coldwater Creek Incorporated, a womens apparel retailer, hurt performance, as sales did not meet expectations. In addition, the Portfolios underweighted stance in energy limited performance, as this was a strong sector for most of the period. What is your outlook? As we look into 2008, we see several headwinds for the U.S. economy. We believe the housing market deterioration and subsequent credit problems in the mortgage industry, along with high fuel prices, may lead to more problems for the U.S. consumer. We also see potential risk to stocks stemming from a change of administration at the White House in the fall of 2008 and potentially higher taxes that could drag down economic growth further. We believe the Federal Reserve rate cuts may not be able to alleviate the credit woes for the consumer, and may put further pressure on the U.S. dollar and ultimately spur inflation. These problems may begin to adversely impact the job picture in the U.S., which is a further risk to economic growth. Ultimately, these head-winds are likely to depress corporate earnings estimates in coming quarters and may cause valuations to compress. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 24 With that, we are positioning the Portfolio slightly more conservatively. We continue to look for growth opportunities that can withstand a U.S. economic slowdown. We are finding opportunities in companies with more exposure to international economies and less dependence on the U.S. dollar and consumer. We continue to favor companies that are in front of new product cycles that will foster growth regardless of the underlying economic cycle. Health care remains a target area for us, as these stocks have attractive valuation characteristics relative to growth expectations and will likely sustain operating and profit momentum through a period of slowing economic growth. * The Russell Midcap ® Growth Index is an index comprised of companies with higher than average price-to-book ratios and higher forecasted growth values within the Russell Midcap ® Index. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. ** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. 25 How did the Portfolio perform during the 12-month period ended December 31, 2007? Thrivent Partner Mid Cap Value Portfolio achieved a return of 3.15% for the 12-month period ending December 31, 2007, as compared to the median return of its peer group, the Lipper Mid Cap Value category, of 1.94% . The Portfolios benchmark, the Russell Midcap ® Value Index, achieved a return of 1.42% . What factors influenced the Portfolios performance? Stock selection and sector emphasis were both positive factors contributing to Portfolio results in 2007. Benchmark returns for the year were highly skewed to growth-oriented strategies in the period, and sector results were highly variable. In spite of these issues, the Portfolio achieved results in excess of both its benchmark and the median of its peer group. An overweighted position in the strongly performing energy sector and stock selection within the group combined to cause this segment of the Portfolio to add significantly to relative returns. Our emphasis in this sector has been on producing companies domiciled in the United States, like Range Resources and Hess Corp ., which both advanced strongly over the year. Within the utility sector, we emphasized companies that produce electricity, such as Entergy Corp and PPL Corp ., which both had attractive returns for the period. Within the health care sector, strong stock selection in the biotechnology industry was the key contributing factor. While Information Technology was generally a strong market segment in 2007, its performance was much more muted within the framework of what are considered in the mid-cap value benchmarks. Electronic equipment and software companies in the Portfolio achieved excellent returns. Materials and financials exposure modestly detracted from results for the period. Financial stocks came under severe stress related to the credit and financial liquidity issues that became evident beginning in the summer. We had modest underweighting to the segment for the year, but our holdings in diversified financial service companies, insurance and real estate investment trusts (REITs) did not provide returns in excess of the benchmark sectors and impeded the Portfolios advance. The consumer discretionary sector performed poorly during the period, as investors concerns related to real estate cascaded into homebuilding and consumer retail stocks. Our exposure to the group was below the benchmark weight but our stocks performed modestly below the group, offsetting the advantage from the Portfolio weighting decision. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 26 What is your outlook? The recent declines in the broad market have impacted a mix of companies in a similar fashion. We have taken the opportunity to actively reassess our investments by upgrading the quality of the Portfolios where we can, while reducing our exposure to businesses where the risk/reward profile is no longer compelling. In the past, our attention to quality companies trading at compelling valuations has led to strong long-term absolute and relative performance. * The Russell Midcap ® Value Index is an index comprised of companies with lower than average price-to-book ratios and lower forecasted growth values within the Russell Midcap ® Index. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. ** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Periods of less than one year are not annualized. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. 27 How did the Portfolio perform during the 12-month period ended December 31, 2007? Thrivent Mid Cap Stock Portfolio achieved a return of 5.70% for the 12-month period ending December 31, 2007, as compared to the median return of its peer group, the Lipper Mid Cap Core category, of 4.31% . The Portfolios market benchmark, the Russell Midcap ® Index, earned a total return of 5.60% . What factors affected the Portfolios performance? Strong stock selection within the consumer discretionary sector, combined with a significant overweighted stance in the materials sector, contributed the majority of the outperformance in 2007. DeVry, Inc. led the consumer discretionary sector performance with an impressive return. The company benefited from improving margins and strong university enrollment. Overweighting the materials sector proved beneficial as it provided the second highest return  behind energy  during 2007. The Portfolios largest position, Owens-Illinois, Inc., provided a significant return as its management team raised prices, improved margins, and lowered debt levels. Unfortunately, security selection within the industrial sector and underweighting the energy sector somewhat offset the aforementioned outperformance. Within the industrial sector, investments in the airlines were negatively impacted by increasing oil prices. Finally, underweighting the energy sector proved detrimental, as it was the highest returning sector in 2007. Additional information regarding the Portfolios energy positioning is discussed in the outlook section below. Overall, 2007 was a solid year for the Portfolio, driven by strong stock selection and favorable sector overweighting. What is your outlook? The economy is clearly slowing as the housing bubble unwinds, lending standards are tightening in residential and non-residential markets, and profits are down year-over-year. These factors obviously increase the risk of the economy entering a recession in 2008. However, low inflation, significant corporate and government cash balances and lower interest rates may prevent such a scenario. Given this backdrop, the Portfolio has a defensive bias and continues to avoid cyclical stocks in the energy and industrial sectors. As the economy slows, fewer companies will likely sustain the ability to increase profits. Those companies that achieve profit growth through the slowdown will enjoy premium valuation multiples. Energy is one sector highly correlated to worldwide growth that may see profits decline throughout the year. Although oil prices continue to hit new highs, many factors point to weakening fundamentals. Oil inventories are at sufficient levels and above their 10-year averages. OPEC continues to increase production and still Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 28 maintains excess capacity, which is approaching four million barrels per day  significantly above the level of just a few years ago. Thus, the increase in oil prices seems to belie the underlying fundamentals and is likely being driven more by political unrest and investor speculation than supply and demand. With a slowing worldwide economy, oil prices and energy stocks present undue risk. Information Technology (IT) is another sector susceptible to an economic slowdown. After being significantly overweighted in the IT sector for over one year, the Portfolio is now underweighted. U.S. corporate profits have been negative for two quarters; and IT spending follows corporate profitability with a slight lag. The financial sector is one area providing select value opportunities. Many financial stocks offer excellent relative value if the economy enters a recession and significant upside if a recession is avoided. While the risks of increased delinquencies and foreclosures will remain high throughout 2008, much of this is reflected in current valuations. The Portfolio is taking a diversified approach to the sector to capitalize on the attractive valuations, but to avoid too much risk in any one company. * The Russell Midcap ® Index is an unmanaged index that measures the performance of the smallest 800 securities in the Russell 1000 ® Index, as ranked by total market capitalization. It is not possible to invest directly in the index. The performance of the Index does not reflect deductions for fees, expenses or taxes. ** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. 29 How did the Portfolio perform during the 12-month period ended December 31, 2007? Thrivent Mid Cap Index Portfolio earned a total return of 7.62% as compared to the median return of its peer group, the Lipper Mid Cap Core category, of 4.31% . The Funds market benchmark, the S&P Midcap 400 Index, earned a total return of 7.97% . What factors affected the Portfolios performance? The Portfolio is managed to virtually replicate the performance of the S&P 400 Index. We seek to maintain a fully invested position with limited transactions to minimize costs. As typically occurs with an indexed portfolio, the difference in performance between the benchmark index and the Portfolio itself can be largely attributed to expenses and minor differences in Portfolio composition. Energy and materials sectors were the best performing groups in the market over the 12-month period. Energy stocks clearly benefited from the continued rise in oil and gas prices. Energy equipment and services stocks represented the strongest industry within the sector. Materials stocks also performed well, due to increased spending on construction materials by businesses. Consumer discretionary and financials, two other prominent sectors in the Index, delivered negative returns for the year. Both consumer discretionary and financial stocks suffered as concern over sub-prime mortgages increased during the latter half of 2007. What is your outlook? Mid-cap stocks outperformed both large- and small-cap stocks for the year. Large-cap stocks showed signs of overcoming their extended period of lagging behind the performance of smaller stocks toward the end of the 12-month period. If past economic cycles are any indication, the market may begin to favor large-cap issues in the months ahead. Typically, investors look for higher-quality stocks as economic growth moves past its peak in a given cycle, a factor that could help the Portfolio. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 30 In an environment where investors are faced with greater uncertainty about the direction of interest rates and the strength of the domestic economy, mid-cap stocks may offer a relatively safe haven in the equity markets compared to small-cap stocks. While we can anticipate continued volatility from stocks as a whole, those represented in this Index continue to offer a generally positive outlook. * The S&P MidCap 400 Index is an unmanaged index that represents the average performance of a group of 400 medium capitalization stocks. S&P MidCap 400 Index is a trademark of The McGraw-Hill Companies, Inc. and has been licensed for use by Thrivent Financial for Lutherans. The product is not sponsored, endorsed or promoted by Standard & Poors, and Standard & Poors makes no representation regarding the advisability of investing in the product. Index funds are subject to the same market risks associated with the stocks in their respective indexes. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. ** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. 31 How did the Portfolio perform during the 12-month period ended December 31, 2007? Thrivent Partner International Stock Portfolio achieved a return of 10.57% for the 12-month period ending December 31, 2007, as compared to the median return of its peer group, the Lipper International Funds category, of 12.01% . The Portfolios market benchmark, the MSCI EAFE Index, achieved a return of 11.63%. What factors influenced the Portfolios performance? The main factors limiting performance of the Portfolio versus the benchmark Index were lack of exposure to the strong performance in the materials sector; allocations to the health care sector; and stock selection in the Information Technology segment of the Portfolio. The Portfolio also had moderate underweighting in the energy segment, which also limited the Portfolios advance. Within materials, a generally modest underweighting in the metals and mining segment was the key shortfall variable as base metal commodity prices generally advanced in concert with continued strong global demand, particularly from developing countries like China and India. The same could be said for the advance in energy prices over the course of the year, compounded by ongoing geo-political uncertainties. Valuation work did not support a full exposure to these groups and that limited the rise in the accounts. Holdings in the consumer staples sector came around in the latter half of the period as investor uncertainty increased with the ongoing demise of the market for sub-prime mortgage securities in the second half of the period, calling into question the sustainability of growth in the global economy and undermining investor confidence. These types of securities are often considered a haven for investors during times of heightened concerns. Exposures in Japan generally were a modest limiting factor as well, as that market did not perform as well as Euro-based markets, particularly Germany. Consumer discretionary stocks kept pace with the averages in the period and stock selection in the Portfolio was strong relative to the Index, with particularly good results achieved by companies like LG Electronics, Adidas AG, Swatch Group and Sony Corp . An underweighted position in the poorly performing financial sector added to returns. Holdings in the health care/pharmaceutical segment did not provide returns in line with the broad Index, and our emphasis in this group modestly limited the Portfolios results. Collectively, stocks held in the Portfolio driven by the assessment of strong valuation support did not provide as much return as companies with a broader growth orientation or more exposed to the cyclically strong segments of global growth. International investing has special risks including currency fluctuation and political volatility. Quoted Major Market Sectors, Portfolio Composition and Top 10 Countries are subject to change. The lists of Major Market Sectors and Top 10 Countries exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 32 What is your outlook? The second half inflection in the prospects for U.S. economic growth  which took place as a result of the weakness in credit markets and securities backed by U.S. sub-prime mortgages  is beginning to have a broader global impact and, in the immediate term, has altered investors appetite and preferences for certain risky asset classes. While initial sentiments were that the global economy was decoupling from the challenges faced by the U.S. economy and would sustain attractive growth, investors appear to be reconsidering the plausibility of that position as the year draws to a close. The world financial markets now recognize that the Feds rate cuts are not the magic bullets that will restore and prolong economic growth globally. The possibility of slower economic growth in 2008, with potential inflationary pressure, implies a more difficult investment environment despite the fact that longer-term prospects remain favorable. Political risk in emerging nations is also rising. Nevertheless, valuations for most overseas developed market stocks are still reasonable, despite on-going currency volatility. Further merger and acquisition activity by cash-rich corporations and the emergence of proactive sovereign wealth funds should help support share prices. * The MSCI EAFE Index is a stock index designed to measure the equity performance of developed countries outside of North America. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. ** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. 33 How did the Portfolio perform during the 12-month period ended December 31, 2007? Thrivent Partner All Cap Portfolio achieved a return of 20.37% for the 12-month period ended December 31, 2007, as compared to the median return of its peer group, the Lipper Multi Cap Core category, of 5.29% . The Portfolios market benchmark, the Russell 3000 ® Index, earned a total return of 5.14% . What factors influenced the Portfolios performance? The excellent returns achieved in the Thrivent Partner All Cap Portfolio were a function of strong stock selection relative to the Russell 3000 Index. Sector allocations, as a matter of Portfolio practice, are generally in line with those of the benchmark Index, thus seldom having a significant impact on results. Industry exposures are varied versus the Index and were a contributing factor to excess returns in 2007. Stock selection across all sectors of the Portfolio provided returns in excess of those earned by the stocks held in sectors in the Index. The broad financial sector was the most poorly performing component of the Index, declining almost 20% in the period, impacted by deterioration in credit quality in the mortgage- and asset-backed security industries. The Portfolios holdings in the financial sector declined less than 1%. The Portfolios holdings in this sector emphasized industries like insurance or specialized firms in the banking and capital markets industries, which generally are not dependent on credit and lending in their operations. The consumer discretionary sector, which includes industries like housing, autos and retail  all segments of the economy most impacted by the ongoing deterioration in housing and lending  also provided negative returns in 2007. We concentrated our holdings within this group in companies in which spending or profits are less directly impacted by these issues, such as gaming and media. All other market sectors achieved positive results, with particular strength in the energy, materials and information technology sectors. The Portfolios particular holdings in these segments caused its results to substantially exceed that of the Index. In information technology, an emphasis on computer hardware and peripherals, with positions in companies like Apple and Hewlett-Packard added significant value. In the software segment, our position in Google Inc. also contributed to excess return. In semiconductors, our holdings in Marvell Technologies and Broadcom Corp . did not keep pace with the Portfolio or the sector. Within the energy sector, we emphasized holdings in the equipment and services industries, with positions in companies like Transocean Inc. and Cameron International , both benefit-ing from high levels of spending for new discoveries and enhanced production. Returns from our holdings in the oil and gas production companies were in line with those of the Index. Within the industrials segment, we tended to own companies that will benefit from continued high Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 34 levels of investment and capital flows to rebuild, enhance or replace infrastructure around the world; examples include Jacobs Engineering and Shaw Group . What is your outlook? The Portfolio is positioned to gain from active stock selection by identifying the best ideas from each of our industry-focused fundamental analysts. Within energy, we continue to favor offshore drilling rig equipment providers, where demand continues to far outstrip supply. Additionally, we are overweighted in the computers and peripherals industry, focusing on personal computer manufacturers such as Apple and Hewlett-Packard. Apple continues to benefit from increased Mac personal computer sales as well, and anticipates sales growth with their iPod ® and iPhone products . Hewlett-Packards strong market share gains across multiple business lines should result in meaningful earnings growth. Within financials, we are bullish on the thrift and mortgage finance industry, maintaining our position in mortgage funding provider Fannie Mae. * The Russell 3000 ® Index is an unmanaged index comprised of the 3,000 largest U.S. companies based on market capitalization. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. ** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. 35 How did the Portfolio perform during the 12-month period ended December 31, 2007? Thrivent Large Cap Growth Portfolio earned a total return of 16.75% as compared to the median return of its peer group, the Lipper Large Cap Growth category, of 12.71% . The Portfolios market benchmark, the Russell 1000 ® Growth Index, earned a total return of 11.81% . What factors affected the Portfolios performance? A solid overall equity environment provided sturdy market returns for the year in growth stocks. Our performance  driven almost entirely by stock selection  produced superior returns to both our benchmark and peer group. The one exception to this was the consumer-related segments, which experienced a slowdown tied to a weakening housing market and slower consumer spending. Looking at sector-based analysis, numerous sectors provided relative outperformance versus the benchmark, including the energy, financials, health care, industrials, materials, and technology sectors. The technology sector posted the strongest returns, highlighted by overweighted positions in Apple and Research in Motion The energy sector once again. posted strong returns as commodity prices rose. Holdings in Schlumberger and Global SantaFe were the biggest contributors. The materials sector was also a significant contributor, with Monsanto providing a top return for the overall Portfolio. Other notable individual stock contributors were Gilead Sciences and Express Scripts in health care, Foster Wheeler and Deere & Co. in the industrials group, and America Movil in telecommunications. The two sectors detracting the most from performance for the 12-month period were the consumer staples and utilities sectors. Our underperformance in the consumer staples sector was primarily due to underweighted positions in Coca-Cola Inc , PepsiCo and Proctor & Gamble. We have traditionally not invested in the utilities sector as we find the growth prospects for these companies not compelling. However, the sectors good performance for the year and our lack of exposure detracted from our relative performance over the period. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 36 What is your outlook? A slowing economy and relatively attractive valuations for many large-cap growth companies should provide the backdrop for continued strong performance for this asset class in the coming year. We are very concerned about the continued housing market weakness and the effects being felt by the consumer, and therefore have tilted our exposure away from the consumer-related sectors and towards more attractive opportunities in sectors such as materials, health care and segments of industrials. * The Russell 1000 ® Growth Index is an index comprised of those Russell 1000 companies with higher than average price-to-book ratios and higher forecasted growth values. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. ** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. 37 How did the Portfolio perform during the 12-month period ended December 31, 2007? Thrivent Large Cap Growth Portfolio II earned a total return of 16.47% as compared to the median return of its peer group, the Lipper Large Cap Growth category, of 12.71% . The Portfolios market benchmark, the Russell 1000 ® Growth Index, earned a total return of 11.81% for the year. What factors affected the Portfolios performance? A solid overall equity environment provided solid market returns for the year in growth stocks. Our performance produced superior returns to both our benchmark and peer group, driven almost entirely by stock selection. The one exception to this was the consumer-related segments, which experienced a slowdown tied to a weakening housing market and slower consumer spending. Looking at sector-based analysis, numerous sectors provided relative outperformance versus the benchmark, including the energy, financials, health care, industrials, materials, and technology sectors. The technology sector posted the strongest returns, highlighted by overweighted positions in Apple and Research in Motion . The energy sector once again posted strong returns as commodity prices rose yet again. Holdings in Schlumberger and Global SantaFe were the biggest contributors. The materials sector was also a significant contributor, with Monsanto providing a top return for the overall Portfolio. Other notable individual stock contributors were Gilead Sciences and Express Scripts in health care, Foster Wheeler and Deere & Co . in the industrials group, and America Movil in telecommunications. The two sectors detracting the most from performance for the 12-month period were the consumer staples and utilities sectors. Our underperformance in the consumer staples sector was primarily due to underweighted positions in Coca-Cola Inc., PepsiCo and Proctor & Gamble . We have traditionally not invested in the utilities sector, as we find the growth prospects for these companies not compelling. However, the sectors good performance for the year and our lack of exposure detracted from our relative performance over the period. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 38 What is your outlook? A slowing economy and relatively attractive valuations for many large-cap growth companies should provide the backdrop for continued strong performance for this asset class in the coming year. We are very concerned about the continued housing market weakness and the effects being felt by the consumer, and therefore have tilted our exposure away from the consumer-related sectors and towards more attractive opportunities in sectors such as materials, health care and segments of industrials. * The Russell 1000 ® Growth Index is an index comprised of those Russell 1000 companies with higher than average price-to-book ratios and higher forecasted growth values. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. ** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. 39 How did the Portfolio perform during the 12-month period ended December 31, 2007? Thrivent Partner Growth Stock Portfolio achieved a return of 9.27% for the 12-month period ended December 31, 2007, as compared to the median return of its peer group, the Lipper Large Cap Growth category, of 12.71% . The Portfolios market benchmark, the S&P 500/Citigroup Growth Index, achieved a return of 9.25% . What factors affected the Portfolios performance? For the period, Portfolio returns were in line with those of the benchmark Index. Strong stock selection in telecommunications services, health care and materials were offset by an underweighted position in the strongly performing energy sector and an overweighted position in the poorly performing financial group. Within the telecommunications sector, the Portfolio emphasized holdings in those companies exposed to the expansion and development of wireless communications technology, such as Rogers Communications and Crown Castle International Corp . The allocation to health care, and the stock selection within that sector, lifted overall results. Aetna Inc . and Medco Health Services both provided excellent returns over the course of the year. Exposure to media stocks and a lower exposure to the poor performance of the retail sector also had a positive impact on returns. In materials, the Portfolio maintained exposure to higher commodity prices directly by investing in companies like Freeport McMoRan and BHP Billiton Ltd., as well as indirectly through fertilizer-provider Monsanto, a beneficiary of higher demand for foodstuffs and other cultivated materials. Lack of exposure to the strong performance of the energy sector was the most significant factor limiting Portfolio returns. The Portfolio maintained an underweighting in this sector over the course of the year; unfortunately, it was the highest-returning of all market segments. Stock selection was in line with that of the group. An overweighting within the financial sector also negatively impacted returns versus the benchmark, as the group had the most significant underperformance in the markets in 2007, following the credit and financial liquidity challenges that surfaced in the second half of the period. Stock selection results in this sector of the Portfolio were better than that achieved by the Index but not of sufficient magnitude to offset the overweighted position in the Portfolio versus the Index. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 40 What is your outlook? After trailing far behind small-cap and value-oriented stocks so far in this decade, large-cap growth stocks finally led the U.S. equity market in 2007. We expect this trend to continue through 2008 for several reasons, including favorable earnings enhanced by large-cap growth companies overseas exposure; a weak dollar; financial strength derived from strong free cash flow; record amounts of cash on their balance sheets; and supportive valuations. Although sentiment surrounding technology stocks has improved dramatically, investors remain somewhat negative. We maintain our favorable view of the sector and believe that better fundamentals will drive improvements in sentiment and stock performance. Valuations appear reasonable, and the tailwinds are strong for increasing technology spending. While U.S. equities appear attractive, several risks need to be considered. Rising commodity prices and their potential to induce broader price inflation is of particular concern. With a worsening housing market, issues with the sub-prime lending market, and low savings rates, the health of the American consumer is another risk to near-term equity performance. However, with low unemployment and record levels of household net worth, we do not believe the consumer is in serious jeopardy. * The S&P 500/Citigroup Growth Index is an unmanaged capitalization-weighted index comprised of securities with higher price-to-book ratios in the S&P 500 Index. The S&P 500/Citigroup Growth Index is designed so that approximately one-half of the S&P 500 Index market capitalization is characterized as value and the other half as growth. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. ** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. 41 How did the Portfolio perform during the 12-month period ending December 31, 2007? Thrivent Large Cap Value Portfolio provided a return of 4.69% for the 12-month period ending December 31, 2007, as compared to the median return of its peer group, the Lipper Large Cap Value category, of 2.19% . The Portfolios market benchmark, the Russell 1000 ® Value Index, achieved a return of 0.15% over the same period. What factors influenced the Portfolios performance? Sectors that helped performance the most during the period included financials, industrials and technology. In financials, an underweighted position versus the Russell 1000 ® Value Index added relative performance. (The Portfolio will typically have a lower weight in this sector than the Index because the Index has over one-third of its value in financials.) In the industrials sector, an overweighting versus the Index helped relative performance. In total, stock selection was the primary source of strong portfolio performance versus the Index. Highlights in the financial sector included strong performance from positions in State Street Corporation , Bank of New York and Hudson City Bancorp . State Street Corporation and Bank of New York earn fee income from the custody and management of client assets globally. Business has exceeded expectations as the global capital markets have been rising. Hudson City Bankcorp was added later during the period as. the stock price of this savings and loan was tarred with the same brush as more exotic mortgage lenders. In the industrials sector, the position in Flowserve Corporation, a pumps, valves and seals company, was the largest contributor, appreciating impressively during the period. This position has recently been sold as its valuation appears to be somewhat ahead of business fundamentals. In addition, positions in aerospace defense companies Honeywell and Lockheed Martin contributed meaningfully to performance. In the technology sector, an overweighting and strong stock selection helped relative performance. Positions in International Business Machines , Hewlett Packard , Hyperion Solutions , a software company that was acquired by Oracle Corporation, and Intel , all were meaningful contributors. All of these positions remain in the Portfolio with the exception of Hyperion Solutions . Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 42 Areas that hurt relative performance included energy, consumer staples and utilities. In energy, stock selection was strong; however, it was not good enough to overcome underweighting in the sector versus the benchmark, as this was the strongest area of the market during the period. In the consumer staples sector, not owning Proctor and Gamble hurt relative performance. Lastly, in the utility sector, strong stock selection was not enough to offset an underweighted position versus the benchmark. What is your outlook? Our focus is on investing in good companies that are undervalued versus their long-term normal earnings power and growth potential. We are finding value in selected financial, technology and consumer cyclical companies. Recent weakness in the market has provided some attractive investment opportunities for long-term investors. * The Russell 1000 ® Value Index is an index comprised of companies with lower price-to-book ratios and lower forecasted growth rates within the Russell 1000 ® Index. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. ** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. 43 How did the Portfolio perform during the 12-month period ending December 31, 2007? Thrivent Large Cap Stock Portfolio earned a total return of 7.57% as compared to the median return of its peer group, the Lipper Large Cap Core category, of 5.13% . The Portfolios market benchmark, the S&P 500 Index, earned a return of 5.49% . What factors affected the Portfolios performance? Stock selection was the primary factor leading to good investment results for the fiscal year. A bias towards large-capitalization sectors was also a contributing factor, as well as a modest tilt towards more growth-oriented industries. Stock selection within the financial sector was the leading contributor to investment results. Underweighted holdings in industry segments like thrifts, mortgage finance and diversified financial services companies  which were most directly exposed to the dislocations in the credit markets created by sub-prime loan issues  was a key component in improved results. Stock selection in real estate investment trusts (REITs) was also a positive factor. Health care holdings had a positive impact on portfolio results, as well. Holdings in health care services company Express Scripts and equipment provider Thermo Fisher Scientific added to returns versus the benchmark Index. Gilead Sciences in the biotechnology industry also provided good returns versus both the industry and the Index. In the materials sector, our holdings in Monsanto benefited from strong markets for agricultural chemicals, while Praxair and Air Products in the industrial gas industry also achieved good results related to strong industrial demand. Holdings in the aerospace and defense segments of the industrial sector provided good returns to the Portfolio. Precision Castparts was a standout performer, as it is benefiting from the strong airline ordering cycle that is underway. The company is a key supplier to aircraft engine manufacturers. In the machinery segment, holdings in Flowserve and Deere & Co. provided excellent results for the year. A position in Google in the Information Technology sector contributed favorably to returns. Our returns in consumer staples did not keep pace with the group, limited by below-market exposure to companies within the beverage and personal products segments. Consumer discretionary stocks generally came under pressure during the period as the group is considered to be very sensitive to the credit disruptions that were pervasive in the second half of the year. Our holding in Marriott International did not keep pace with the group or the market. An underweighted stance in McDonalds Corp . also limited results as the stock performed well in the period. In the media industry, holdings in both Comcast Corp and. McGraw-Hill Cos . declined over the year and limited the Portfolios advance. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 44 What is your outlook? The equity market is expected to experience an increase of volatility versus that seen over the last few years as the economic cycle matures and risks in the outlook increase. Mid-year 2007 saw an extraordinary level of complacency on the part of investors, who appeared to be willing to accept unusually low expected return premiums for the risks undertaken. By year-end, with the unfolding challenges and dislocations created by the expanding credit and liquidity issues, many asset prices had undergone significant adjustments such that risks, while not at extraordinary levels of improved valuations, were more reasonably priced. Economic and market risks are high for 2008, but policy makers appear to be taking appropriate steps to address the challenges brought on by the deterioration of housing and credit markets, which has cascaded into the financial sector. While a recession in 2008 is possible, the adjustments in the prices of many assets appear to have reasonably discounted this outcome. * The S&P 500 Index is an unmanaged index that represents the average performance of a group of 500 large-capitalization stocks. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. ** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. 45 How did the Portfolio perform during the 12-month period ended December 31, 2007? Thrivent Large Cap Index Portfolio earned a total return of 5.17% as compared to the median return of its peer group, the S&P 500 Index Objective category, of 5.13% . The Portfolios market benchmark, the S&P 500 Index, earned a total return of 5.49% . What factors affected the Portfolios performance? The Portfolio is managed to virtually replicate the performance of the S&P 500 Index. We seek to maintain a fully invested position with limited transactions to minimize costs. As typically occurs with an indexed portfolio, the difference in performance between the benchmark index and the Portfolio itself can be largely attributed to expenses and minor differences in portfolio composition. Energy, materials, and utilities sectors were the best performing groups in the market over the 12-month period. Energy stocks clearly benefited from the continued rise in oil and gas prices. Energy equipment and services stocks represented the strongest industry within the sector. Materials stocks also performed well, due to increased interest in commodities like steel. The biggest sector represented in the Index, financial stocks, along with consumer discretionary, were the only sectors that delivered negative returns for 2007. Financial stocks, such as thrifts, banks, and real estate investment trusts (REITs), suffered as interest rates and concerns over mortgages rose during the latter half of 2007. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 46 What is your outlook? Large-cap stocks lagged behind mid-cap stocks, but surpassed small-cap stocks for the 12-month period. If past economic cycles are any indication, the market may begin to favor large-cap issues in the months ahead. Typically, investors look for higher-quality stocks as economic growth moves past its peak in a given cycle, a factor that could help the Portfolio. In an environment where investors are faced with greater uncertainty about the direction of interest rates and the strength of the domestic economy, large company stocks may offer a relatively safe haven in the equity markets. While we can anticipate continued volatility from stocks as a whole, those represented in this Index continue to offer a generally positive outlook. * The S&P 500 Index is an index that represents the average performance of a group of 500 large-capitalization stocks. S&P 500 ®  is a trademark of The McGraw-Hill Companies, Inc. and has been licensed for use by Thrivent Financial for Lutherans. The product is not sponsored, endorsed or promoted by Standard & Poors, and Standard & Poors makes no representation regarding the advisability of investing in the product. It is not possible to invest directly in the Index. Index funds are subject to the same market risks associated with the stocks in their respective indexes. The performance of these Indexes does not reflect deductions for fees, expenses or taxes. ** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. 47 How did the Portfolio perform during the 12-month period ended December 31, 2007? Thrivent Real Estate Securities earned a total of 16.81%, net of expenses, as compared to the median return of its peer group, the Lipper Real Estate category, of 15.77% . The Portfolios market benchmark, the FTSE NAREIT Equity REIT Index, earned 15.69% . What factors affected the Portfolios performance? After seven straight years of outperforming the S&P 500 Index, U.S. real estate investment trusts (REITs) were due for a correction. Significant redemption activity from the mutual fund industry negatively impacted the group as it created selling pressure on REIT stocks in general, and in particular for large-capitalization companies that had provided the best returns and liquidity over the last several years. The best-performing sectors in the Portfolio were health care and industrial property REITs, which provided positive returns for the year. The Portfolios international real estate exposure also benefited performance, with a modest decline relative to the more significant decline for U.S. REIT stocks. Property sectors that most significantly detracted from performance were multifamily apartments, office buildings, and lodging properties. The Portfolio had virtually no exposure to homebuilding stocks and mortgage REITs, which both underperformed equity REITs in 2007. The Portfolios two largest positive contributors to performance were ProLogis, a U.S. based global REIT that develops and manages warehouse distribution properties worldwide, and Ventas , a U.S. REIT that owns long-term acute care hospitals, skilled nursing facilities, assisted living centers, and health care office properties. What is your outlook? As a result of mutual fund outflows and a weakening U.S. economy, downward pressure on REIT stock prices may continue in 2008. With a slowing U.S. economy, demand for most types of commercial real estate space will be negatively impacted. At the margin, fundamental factors are beginning to deteriorate, as evidenced by modestly increasing vacancy rates for office buildings and retail properties. Multifamily apartments are also being impacted by the oversupply of single family housing for sale, and the lodging sector may deteriorate as a result of consumer spending weakness and more stringent corporate travel expenditures. Regional malls are still enjoying high occupancy rates and rising rents, particularly in dominant centers located in major metropolitan markets. Health care properties appear to be somewhat insulated from the slowing economy as a result of their stable demand despite economic conditions. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 48 We have positioned the Portfolio more defensively, in light of the weakening outlook for the U.S. economy. We believe that large-capitalization REITs with high-quality real estate and experienced management teams are best positioned to weather the difficult market conditions that are likely to persist through most of 2008. We also plan to increase the Portfolios exposure in the more defensive property sectors. Property sectors that are generally considered to be more defensive are health care REITs, net-leased properties, and high quality regional malls. Property sectors that are less defensive  in which we intend to reduce exposure  are multifamily apartments and lodging, which have the greatest immediate sensitivity to weakening economic conditions. In summary, we expect 2008 to be a challenging year for the U.S. economy, with slower economic growth and reduced leasing demand for commercial real estate. This may provide an attractive buying opportunity for investors willing to look beyond the current weak performance period in order to capture attractive current yield and long-term appreciation potential. * The FTSE NAREIT Equity REIT Index is an unmanaged capitalization-weighted index of all equity real estate investment trusts. It is not possible to invest directly in this Index. The performance of this Index does not reflect deductions for fees, expenses or taxes. ** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. 49 How did the Portfolio perform during the 12-month period ended December 31, 2007? Thrivent Balanced Portfolio returned 5.47% as compared to the median return for its peer group, the Lipper Mixed-Asset Target Allocation Growth category, of 6.34% . The Portfolios market benchmarks, the S&P 500 Index and the Lehman Brothers Aggregate Bond Index, returned 5.49% and 6.97%, respectively. What factors affected the Portfolios performance? We maintained an investment allocation of approximately two-thirds of assets in the equity segment and the remainder in fixed-income securities during the period. The equity component return was closely aligned with its benchmark, the S&P 500 Index. Within the Portfolio, energy, materials, and utilities were the best performing industry sectors. Energy stocks benefited from the continued rise in oil and gas prices, while materials stocks benefited from the rising cost of commodities. The largest sector represented in the Index, financial stocks, turned in the worst performance  and was one of only two sectors posting negative returns for the year  as increasing mortgage delinquencies and foreclosures caused major losses at banks and other financial institutions. The other negatively performing sector was consumer discretionary, impacted by concerns that the housing market slowdown and tighter credit would curb consumer spending. The fixed-income component of the Portfolio modestly underperformed the Lehman Aggregate Bond Index mainly due to the floating-rate debt that backs our mortgage securities. We used this debt to back our purchase of Fannie Mae and Freddie Mac mortgage securities through what is called the dollar-roll program. In the program, we accept forward delivery of securities that havent been created yet, agreeing to take physical delivery at a later date. The floating-rate debt we use to back our agreement is all AAA-rated. While this typically low-risk practice has generated additional yield for the Portfolio for many years, the floating-rate securities  backed by higher-quality credit card, auto and other loans  were affected by sub-prime mortgage-related troubles and they lost value. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. Major Market Sectors represent long-term non-government holdings. The list of Top 10 Holdings excludes short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 50 What is your outlook? We think economic growth will continue to slow in 2008, but we dont expect a recession. It will take several months for the economy to work off the effects of the credit crunch. The slowdown and continued challenges in the housing and mortgage markets will likely prompt the Federal Reserve to continue easing interest rates, perhaps more aggressively than initially thought. Large-cap stocks will likely outperform smaller-cap issues in the coming months. We believe that our affected floating-rate securities are fundamentally solid investments and that their value will rebound once the market calms down. We expect that the yield curve will continue to be steep, with longer-maturity bonds paying more than shorter-maturity issues, especially if inflation concerns materialize. As always, we intend to maintain a well diversified mix of securities in our efforts to track the performance of the S&P 500 Index and the Lehman Aggregate Bond Index. * The Lehman Brothers Aggregate Bond Index is an unmanaged index that measures the performance of U.S. investment grade bonds. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. ** The S&P 500 Index is an unmanaged index that represents the average performance of a group of 500 large-capitalization stocks. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. *** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. 51 How did the Portfolio perform during the 12-month period ended December 31, 2007? Thrivent High Yield Portfolio returned 2.75% during the period, outpacing the median return of 2.51% for its Lipper U.S. High Current Yield Funds peer group. During the same period, the Portfolios market benchmark, the Lehman Brothers U.S. Corporate High Yield Bond Index, posted a return of 1.87% . What factors affected the Portfolios performance? The reporting period was characterized by two different types of markets. From January through May, the high-yield bond market was strong. Continued economic growth, a sustained appetite for risk among investors, and low default rates helped fuel investors quest for yield, thereby propelling the lowest-quality high-yield bonds to outperform. During these months our underweighted position in the lowest-rated high-yield credits  CCC-rated and distressed/ defaulted credits  held back the Portfolios returns relative to the Index. After May, the high-yield bond market sold off, largely due to investor fears about growing troubles in the sub-prime and other credit markets. The yield premium or spread high-yield bonds offered over that of Treasury securities jumped from 2.30% at the end of May to 5.70% at year end, with a simultaneous drop in their prices. Our Portfolio, with its emphasis on higher-quality bonds and essentially no exposure to issuers in the troubled financial sector, outperformed its peer group during these months and for the entire reporting period. Other factors that enhanced our performance relative to our peer group included our overweighted positions in the metals and mining and packaging sectors. Whats more, our credit selection within these industries  as well as in the cable and gaming sectors  helped the Portfolios holdings outperform each sectors average return during the period. Another positive factor was that we sold most of our holdings in home builders and building materials suppliers and had an underweighted position in this sector as the sell-off accelerated. Our underweighted position in the auto industry, which was a weak performer, also benefited the Portfolio. Detracting from the Portfolios performance was our exposure to retail industry and construction machinery bonds. Further, our performance was diminished by our underweighted position in the aerospace sector, which did well. Quoted Major Market Sectors, Moodys Bond Quality Ratings Distributions and Top 10 Holdings by Issuer are subject to change. The lists of Major Market Sectors and Top 10 Holdings by Issuer exclude short-term investments and collateral held for securities loaned. 52 What is your outlook? Our outlook for high-yield bonds is cautious and will remain so until it becomes clearer how the economy will perform in 2008. We are concerned about the ongoing troubles in the housing and credit markets, and for that reason well keep a defensive stance. However, with high-yield bond yield spreads at 5.70% over Treasury securities, and considering the sectors continued low default rate, the market looks attractively valued. The market appears to be close to compensating investors for the expected increase in the default rate. Also, the current market fear and volatility has provided opportunities to buy bonds at attractive prices. Although we are in a defensive mode, we will take advantage of any opportunities to add value to the Portfolio and enhance shareholder return. * The Lehman Brothers U.S. Corporate High Yield Bond Index is an index which measures the performance of fixed-rate non-investment grade bonds. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. ** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. 53 How did the Portfolio perform during the 12-month period ended December 31, 2007? Thrivent Diversified Income Plus Portfolio returned 0.98% for the period. This compares with the Portfolios primary benchmarks, including the S&P 500 Dividend Aristocrats Index, which returned 2.07%; and the Lehman Brothers Aggregate Bond Index, which returned 6.97% for the same time frame. What factors affected the Portfolios performance? Detracting from the Portfolios performance during the period was the fact that most yield-oriented investments  our main investment focus  provided relatively poor performance. In the equity portion, our allocation to real estate investment trusts (REITs) was a substantial detractor from the Portfolios performance. REIT share prices fell sharply during the period as they corrected from the high valuations reached due to the Equity Office Property acquisition in the first quarter of 2007. Thus REITs dramatically underperformed the rest of the equity market, after several years of above-average returns. Although we meaningfully reduced our position in REITs from the Portfolios long-term strategic 11% allocation, having any exposure to these securities was problematic. Also hurting the Portfolios performance was the relatively high allocation to financial stocks, which sharply under-performed the market due to ongoing troubles in the credit markets. As is the case with REITs, the Portfolio focuses on these traditionally high-dividend stocks in pursuing its objective of maximizing income. Positive contributors to the Portfolios performance were our weightings in investment-grade bonds and convertibles. Our position in Treasury securities performed particularly well as investors flocked to their safety when concerns about sub-prime mortgage market fallout grew later in the period. The investment-grade bond portion of the Portfolio is designed to add diversification and support if higher-yield securities falter, and thats how it worked this period. Among the Portfolios other fixed-income holdings, our high-yield bonds performed substantially better than the Lehman Brothers High Yield Index, one of our primary benchmarks, due to our focus on higher-quality securities within this segment. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. Major Market Sectors represent long-term non-government holdings. The list of Top 10 Holdings excludes short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 54 What is your outlook? We think economic growth will continue to slow in 2008, but we dont expect a recession. It will take several months for the economy to work off the effects of the credit crunch. The slowdown and continued challenges in the housing and mortgage markets will likely prompt the Federal Reserve to continue easing interest rates, perhaps more aggressively than initially thought. European and other central banks should continue to support the Feds efforts. Considering our outlook, there could be some near-term weakness in REIT and financial stocks and other investments that involve risk. We expect the performance of these investments to turn around by the second or third quarter of 2008, as credit market problems are resolved and value hunters begin buying. In the meantime, well continue to underweight our position in the REIT sector and carefully monitor our financial stock holdings. The high-yield market has been dramatically re-priced, yet credit problems, higher defaults and possible supply pressures may inhibit this market in the coming year. Well continue to be cautious in this sector as well by upgrading quality and assuming a generally defensive posture. * The S&P 500 Dividend Aristocrats Index is an index which measures the performance of large-capitalization companies within the S&P 500 that have followed a managed dividends policy of consistently increasing dividends every year for at least 25 years. The index portfolio has both capital growth and dividend income characteristics, is equal-weighted and is broadly diversified across sectors. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. ** The Lehman Brothers Aggregate Bond Index is an index that measures the performance of U.S. investment grade bonds. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. *** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. 55 How did the Portfolio perform during the 12-month period ended December 31, 2007? Thrivent Income Portfolio returned 3.80% during the period, compared with a median return of 5.30% for its Lipper Corporate Debt Funds BBB-Rated Funds peer group. During the same period, the Portfolios market benchmark, the Lehman Brothers Aggregate Bond Index, posted a return of 6.97% . What factors affected the Portfolios performance? Our underperformance relative to our peer group is attributable to two main factors: About 60% of it was due to our holdings in corporate bonds and 40% was due to the floating-rate debt that backs our mortgage securities. During the period we held an overweighted position in corporate bonds, which were negatively affected by the liquidity crunch that occurred in August. Within our corporate bond holdings weve typically held an overweighted position in the finance sector, which generally has been a high-rated area of the market. But during the second half of this reporting period, the worsening situation with sub-prime mortgage securities hurt the finance sector overall, since finance corporations issue and hold the securities. Two of the finance securities we own, Residential Capital (ResCap) and Countrywide Financial , were hit particularly hard during the period. In addition, some of the corporate financial sector bonds we held were hybrid securities. These securities are designed to put the bondholder lower in the corporate repayment order in case of bankruptcy  but still ahead of stockholders  in exchange for higher returns. However, they were particularly hard hit by the credit crunch. We used floating-rate debt to back our purchase of Fannie Mae and Freddie Mac mortgage securities through what is called the dollar-roll program. In the program, we accept forward delivery of securities that havent been created yet, agreeing to take physical delivery at a later date. The floating-rate debt we use to back our agreement is all AAA-rated with maturities of from one to three years and a coupon rate that readjusts between one and three months. While this typically low-risk practice has generated additional yield for the Portfolio for many years, the floating-rate securities  backed by higher-quality credit card, auto and other loans  were affected by sub-prime mortgage-related troubles and they lost value. What is your outlook? We think economic growth will continue to slow in 2008, but we dont expect a recession. It will take several months for the economy to work off the effects of the credit crunch. The slowdown and continued challenges in the housing Quoted Major Market Sectors, Moodys Bond Quality Ratings Distributions and Top 10 Holdings are subject to change. Major Market Sectors represent long-term non-government holdings. Moodys Bond Quality Ratings Distributions and the list of Top 10 Holdings exclude short-term investments and collateral held for securities loaned. 56 and mortgage markets will likely prompt the Federal Reserve to continue easing interest rates, perhaps more aggressively than initially thought. We expect that the yield curve will continue to be steep, with longer-maturity bonds paying more than shorter-maturity issues, especially if inflation concerns materialize. We will maintain our current Portfolio posture, not adding risk but not selling adversely affected securities while market prices are down due to investor fears. We believe that our affected corporate and floating-rate securities are fundamentally solid investments and that their value will rebound once the market calms down. As always, we will continue to look for opportunities to add value to the Portfolio and enhance shareholder return. * The Lehman Brothers Aggregate Bond Index is an unmanaged index that measures the performance of U.S. investment grade bonds. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. ** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. 57 How did the Portfolio perform during the 12-month period ended December 31, 2007? Thrivent Bond Index Portfolio posted a total return of 5.69%, compared to the median return of its peer group, the Lipper General Bond category, of 5.75% . The Portfolios market benchmark, the Lehman Brothers Aggregate Bond Index (Lehman Index) returned 6.97% . What factors affected the Portfolios performance? Since the Portfolios objective is to track the performance of the Lehman Index, its allocations to various sectors of the broad U.S. fixed-income markets generally mirror those of the Index. The Portfolio underperformed the Lehman Index partly because it incurred operating expenses, whereas none were incurred by the Index. The main reason the Portfolio underperformed the Lehman Index was due to the floating-rate debt that backs our mortgage securities. We used this debt to back our purchase of Fannie Mae and Freddie Mac mortgage securities through what is called the dollar-roll program. In the program, we accept forward delivery of securities that havent been created yet, agreeing to take physical delivery at a later date. The floating-rate debt we use to back our agreement is all AAA-rated. While this typically low-risk practice has generated additional yield for the Portfolio for many years, the floating-rate securities  backed by higher-quality credit card, auto and other loans  were affected by sub-prime mortgage-related troubles and they lost value. Concerns about sub-prime mortgage market fallout overshadowed the bond market in the second half of the year, and the lack of answers caused a huge flight to quality. As investors flocked to the safety of government-backed U.S. Treasury securities, the yield spread between Treasury issues and other types of bonds  including investment-grade corporate and mortgage-backed bonds  widened dramatically. With bond yields and prices moving in the opposite direction, Treasury prices rose later in the period and anything with a credit orientation or mortgage-back structure underperformed Treasury securities. Quoted Major Market Sectors, Moodys Bond Quality Ratings Distributions and Top 10 Holdings are subject to change. Major Market Sectors represent long-term non-government holdings. Moodys Bond Quality Ratings Distributions and the list of Top 10 Holdings exclude short-term investments and collateral held for securities loaned. 58 What is your outlook? We think economic growth will continue to slow in 2008, but we dont expect a recession. It will take several months for the economy to work off the effects of the credit crunch. The slowdown and continued challenges in the housing and mortgage markets will likely prompt the Federal Reserve to continue easing interest rates, perhaps more aggressively than initially thought. We expect that the yield curve will continue to be steep, with longer-maturity bonds paying more than shorter-maturity issues, especially if inflation concerns materialize. We believe that our affected floating-rate securities are fundamentally solid investments and that their value will rebound once the market calms down. As always, we intend to maintain a well diversified mix of debt securities in our efforts to track the performance of the Lehman Index. * The Lehman Brothers Aggregate Bond Index is an unmanaged index that measures the performance of U.S. investment grade bonds. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. ** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. 59 How did the Portfolio perform during the 12-month period ended December 31, 2007? Thrivent Limited Maturity Bond Portfolio returned 4.00% during the period, compared to a median return of 4.90% for its Lipper Short Investment Grade Debt Funds peer group. During the same period, the Portfolios market benchmark, the Lehman Brothers Government/Credit 1-3 Year Bond Index, generated a return of 6.84% . What factors affected the Portfolios performance? Bond yields stayed in a fairly narrow range for the first seven months of the period, and the yield curve was relatively flat with little difference in yields among various maturity lengths. In August, however, fears that sub-prime mortgage troubles were spreading to other sectors of the bond market caused investors to sell riskier securities in favor of safe Treasury issues. The result: Yields on shorter maturities and Treasury securities fell more sharply than yields on longer maturities and bonds with a credit structure. With growing concerns about how much the housing slump and credit crunch would slow the economy, the Federal Reserve cut the federal funds rate three times for a total of 1.00% and the discount rate four times for a total of 1.50% from August through year end. The yield on the two-year Treasury note fell from 4.86% at the start of the third quarter to 3.05% on December 31. As investors flocked to the safety of government-backed U.S. Treasury securities, the yield spread between Treasury issues and spread sectors  including investment-grade corporate, mortgage-backed, and asset-backed bonds  widened dramatically. With bond yields and prices moving in the opposite direction, Treasury prices rose and anything with a credit orientation or mortgage-back structure did poorly. Most of the Portfolios underperformance relative to its benchmark and peer group was due to its overweighted position in high-quality spread sectors and underweighted position in the government sector. Our performance benefited during the period from moves to position the Portfolio for a steeper yield curve. We did this by purchasing options on Treasury futures, which enabled us to extend the Portfolios duration when interest rates declined significantly. The options value grew as rates fell. Quoted Major Market Sectors, Moodys Bond Quality Ratings Distributions and Top 10 Holdings are subject to change. Major Market Sectors represent long-term non-government holdings. Moodys Bond Quality Ratings Distributions and the list of Top 10 Holdings exclude short-term investments and collateral held for securities loaned. 60 What is your outlook? We think economic growth will continue to slow in 2008, but we dont expect a recession. It will take several months for the economy to work off the effects of the credit crunch. The slowdown and continued challenges in the housing and mortgage markets will likely prompt the Federal Reserve to continue easing interest rates, perhaps more aggressively than initially thought. We expect that the yield curve will continue to be steep, with longer-maturity bonds paying more than shorter-maturity issues, especially if inflation concerns materialize. If the economy enters a recession, the yield curve could become steeper. We will maintain our overweighted position in spread-sector investments and have a modest underweighting in cash. Within our cash holdings, we will maintain our slightly overweighted position in floating-rate securities. We believe that our spread-sector securities are solid investments and that their value will rebound once the market calms down. As always, we will continue to look for opportunities to add value to the Portfolio and enhance shareholder return. * The Lehman Brothers Government/Credit 1-3 Year Bond Index is an unmanaged market value weighted performance benchmark for government and corporate fixed-rate debt issues with maturities between one and three years. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. ** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. 61 How did the Portfolio perform during the 12-month period ended December 31, 2007? Thrivent Mortgage Securities Portfolio returned 5.12%, compared to a median return of 4.35% for its Lipper U.S. Mortgage Funds peer group. The Portfolios market benchmark, the Lehman Brothers Mortgage-Backed Securities Index, generated a return of 6.90% . What factors affected the Portfolios performance? Bond yields stayed in a fairly narrow range for the first seven months of the period, and the yield curve was relatively flat among various maturity lengths. In August, however, fears that sub-prime mortgage troubles were spreading to other sectors of the bond market caused investors to begin selling riskier securities in favor of safe Treasury issues. With growing concerns about how much the housing slump and credit crunch would slow the economy, the Federal Reserve cut the federal funds rate three times for a total of 1.00% and the discount rate four times for a total of 1.50% from August through year-end. As investors flocked to the safety of government-backed U.S. Treasury securities, the yield spread between Treasury issues and spread sectors  including mortgage-backed bonds  widened dramatically. With bond yields and prices moving in the opposite direction, Treasury prices rose and anything with a credit orientation or mortgage-backed structure did poorly. Mortgage-backed securities, however, generally did better than other spread sectors such as investment-grade corporate and asset-backed bonds. With the frequency of mortgage delinquencies and defaults increasing throughout the period, the Portfolio benefited from its focus on higher-quality, agency-backed Fannie Mae and Freddie Mac securities. Detracting from performance was the floating-rate debt that backs our mortgage securities. We used the debt to back our purchase of Fannie Mae and Freddie Mac mortgage securities through what is called the dollar-roll program. While this typically low-risk practice has generated additional yield for the Portfolio for many years, our floating-rate securities  backed by higher-quality credit card, auto and other loans  were affected by sub-prime mortgage-related troubles and lost value. The Portfolios performance also was hurt by its allocation to AAA-rated commercial mortgage-backed securities, which also were affected by the credit market turmoil. In addition, Quoted Major Market Sectors, Moodys Bond Quality Ratings Distributions and Top 10 Holdings are subject to change. Major Market Sectors represent long-term non-government holdings. Moodys Bond Quality Ratings Distributions and the list of Top 10 Holdings exclude short-term investments and collateral held for securities loaned. 62 the Portfolio was adversely impacted by the high degree of interest rate volatility that occurred during the periods second half, since mortgage-backed securities perform best in stable interest rate environments. What is your outlook? We think economic growth will continue to slow in 2008, but we dont expect a recession. It will take several months for the economy to work off the effects of the credit crunch. The slowdown and continued challenges in the housing and mortgage markets will likely prompt the Federal Reserve to continue easing interest rates, perhaps more aggressively than initially thought. We expect that the yield curve will continue to be steep, with longer-maturity bonds paying more than shorter-maturity issues, especially if inflation concerns materialize. If the economy enters a recession, the yield curve could become steeper. We will maintain our overweighted position in spread-sector investments and have a modest underweighting in cash. We believe that our spread-sector securities are solid investments and that their value will rebound once the market calms down. As always, we will continue to look for opportunities to add value to the Portfolio and enhance shareholder return. * The Lehman Brothers Mortgage-Backed Securities Index (MBS) is formed by grouping the universe of over 600,000 individual fixed rate U.S. government agency MBS pools into approximately 3,500 generic types of securities. It is not possible to invest directly in this Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. ** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. 63 How did the Portfolio perform during the 12-month period ended December 31, 2007? Thrivent Money Market Portfolio produced a 5.17% return during the period, while its peer group, the Lipper Money Market Funds category, reported a median net return of 4.81% . What factors affected the Portfolios performance? The factor that most influenced money market securities during the period was the liquidity crunch that began in August. It was caused by a combination of factors, including fears that troubles in the sub-prime mortgage sector would spread to other types of fixed-income securities, including asset-backed commercial paper. Brokerage firms, banks and money fund managers began trying to reduce their exposure to mortgage-related products at the same time, and the market for short-term securities froze. As investor demand for asset-backed commercial paper plummeted, yields on the securities jumped and their yield spread over Treasury securities widened dramatically. (An investor flight to safe Treasury securities depressed Treasury yields at the same time.) Fortunately, our conservative investment philosophy was rewarded during this market turmoil. Our Portfolio held little exposure to the types of securities that concerned the market and we entered the period with plenty of liquidity. We maintained a defensive Portfolio stance during the summer, focusing less on yield and more on conservative investments and improving liquidity. An added benefit of our conservative strategy was that, when we believed Federal Reserve interest rate easing was more imminent, we were able to extend the Portfolios weighted average maturity in high-quality investments during the third quarter. This move benefited us as the Fed cut the federal funds rate three times for a total of 1.00% and the discount rate four times for a total 1.50% through year-end. As short-term Treasury yields fell dramatically in August and September, our longer weighted average maturity boosted our Portfolio value more in response. By the end of the period, we maintained a slightly longer weighted average maturity than our peer group. Quoted Portfolio Composition is subject to change. 64 What is your outlook? Economic growth is slowing and the housing market remains weak, so we believe its likely that Federal Reserve policymakers will ease interest rates further. If this occurs, our Portfolios longer weighted average maturity should continue to benefit us. We intend to maintain a slightly longer weighted average maturity in the Portfolio going forward, but will limit the amount of exposure to securities beyond six months in duration. Doing so will likely keep the Portfolio flexible in case signs of economic growth or inflation grow and the market begins to anticipate higher interest rates. As in any interest rate environment, we will continue to focus on our primary objectives of safety and liquidity, while pursuing the optimum risk-adjusted yield. ** Seven-day yields of Money Market Portfolio refer to the income generated by an investment in the Portfolio over a specified seven-day period, though they are expressed as annual percentage rates. Effective yields reflect the reinvestment of income. Yields are subject to daily fluctuation and should not be considered an indication of future results. Past performance is not an indication of future results. Total investment return and principal value will fluctuate and units, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Market volatility can significantly affect short-term performance, and more recent returns may be different from those shown. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. 1 Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. At various times, the Portfolios adviser reimbursed and/or paid non-advisory Portfolio expenses. Had the adviser not done so, the Portfolios total returns would have been lower. The returns shown do not reflect charges and expenses imposed on contract holders by the variable accounts. Those charges and expenses reduce the returns received by contract holders as compared to the returns presented. Investing in a variable product involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company, which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. 65 Shareholder Expense Example (Unaudited) As a shareholder of the Thrivent Series Fund, Inc., you incur ongoing costs, including management fees and other Portfolio expenses. This Shareholder Expense Example is intended to help you understand your ongoing costs (in dollars) of investing in a Portfolio and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from June 30, 2007 through December 31, 2007. Shares in a Portfolio are currently sold, without sales charges, only to separate accounts of Thrivent Financial for Lutherans and Thrivent Life Insurance Company, which are used to fund benefits of variable life insurance and variable annuity contracts issued by Thrivent Financial for Lutherans and Thrivent Life Insurance Company; and retirement plans sponsored by Thrivent Financial for Lutherans. Expenses associated with these variable contracts and retirement plans are not included in these examples and had these costs been included, your costs would have been higher. Actual Expenses In the table below, the first section, labeled Actual, provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled Expenses Paid During Period to estimate the expenses you paid. Hypothetical Example for Comparison Purposes In the table below, the second section, labeled Hypothetical, provides information about hypothetical account values and hypothetical expenses based on the Portfolios actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Portfolios actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Portfolio and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Beginning Ending Expenses Account Account Paid During Annualized Value Value Period * Expense 6/30/2007 12/31/2007 6/30/2007  12/31/2007 Ratio Thrivent Aggressive Allocation Portfolio Actual $1,000 $1,005 $0.97 0.19% Hypothetical ** $1,000 $1,024 $0.97 0.19% Thrivent Moderately Aggressive Allocation Portfolio Actual $1,000 $1,007 $0.86 0.17% Hypothetical ** $1,000 $1,024 $0.87 0.17% Thrivent Moderate Allocation Portfolio Actual $1,000 $1,012 $0.87 0.17% Hypothetical ** $1,000 $1,024 $0.87 0.17% Thrivent Moderately Conservative Allocation Portfolio Actual $1,000 $1,015 $0.92 0.18% Hypothetical ** $1,000 $1,024 $0.92 0.18% Thrivent Technology Portfolio Actual $1,000 $1,008 $4.33 0.85% Hypothetical ** $1,000 $1,021 $4.35 0.85% Thrivent Partner Small Cap Growth Portfolio Actual $1,000 $990 $4.99 0.99% Hypothetical ** $1,000 $1,020 $5.07 0.99% Thrivent Partner Small Cap Value Portfolio Actual $1,000 $917 $4.13 0.85% Hypothetical ** $1,000 $1,021 $4.35 0.85% Thrivent Small Cap Stock Portfolio Actual $1,000 $979 $3.61 0.72% Hypothetical ** $1,000 $1,022 $3.69 0.72% 66 Beginning Ending Expenses Account Account Paid During Annualized Value Value Period * Expense 6/30/2007 12/31/2007 6/30/2007  12/31/2007 Ratio Thrivent Small Cap Index Portfolio Actual $1,000 $918 $1.90 0.39% Hypothetical ** $1,000 $1,023 $2.00 0.39% Thrivent Mid Cap Growth Portfolio Actual $1,000 $1,046 $2.28 0.44% Hypothetical ** $1,000 $1,023 $2.26 0.44% Thrivent Mid Cap Growth Portfolio II Actual $1,000 $1,045 $3.01 0.58% Hypothetical ** $1,000 $1,022 $2.97 0.58% Thrivent Partner Mid Cap Value Portfolio Actual $1,000 $940 $4.33 0.88% Hypothetical ** $1,000 $1,021 $4.51 0.88% Thrivent Mid Cap Stock Portfolio Actual $1,000 $955 $3.62 0.73% Hypothetical ** $1,000 $1,022 $3.74 0.73% Thrivent Mid Cap Index Portfolio Actual $1,000 $964 $2.14 0.43% Hypothetical ** $1,000 $1,023 $2.20 0.43% Thrivent Partner International Stock Portfolio Actual $1,000 $999 $4.05 0.80% Hypothetical ** $1,000 $1,021 $4.10 0.80% Thrivent Partner All Cap Portfolio Actual $1,000 $1,081 $4.43 0.84% Hypothetical ** $1,000 $1,021 $4.30 0.84% Thrivent Large Cap Growth Portfolio Actual $1,000 $1,071 $2.31 0.44% Hypothetical ** $1,000 $1,023 $2.26 0.44% Thrivent Large Cap Growth Portfolio II Actual $1,000 $1,069 $3.46 0.66% Hypothetical ** $1,000 $1,022 $3.38 0.66% Thrivent Partner Growth Stock Portfolio Actual $1,000 $1,007 $4.12 0.81% Hypothetical ** $1,000 $1,021 $4.15 0.81% Thrivent Large Cap Value Portfolio Actual $1,000 $974 $3.20 0.64% Hypothetical ** $1,000 $1,022 $3.28 0.64% Thrivent Large Cap Stock Portfolio Actual $1,000 $1,008 $3.26 0.64% Hypothetical ** $1,000 $1,022 $3.28 0.64% Thrivent Large Cap Index Portfolio Actual $1,000 $985 $1.81 0.36% Hypothetical ** $1,000 $1,024 $1.85 0.36% Thrivent Real Estate Securities Portfolio Actual $1,000 $886 $4.11 0.86% Hypothetical ** $1,000 $1,021 $4.40 0.86% Thrivent Balanced Portfolio Actual $1,000 $1,007 $1.93 0.38% Hypothetical ** $1,000 $1,023 $1.95 0.38% 67 Beginning Ending Expenses Account Account Paid During Annualized Value Value Period * Expense 6/30/2007 12/31/2007 6/30/2007  12/31/2007 Ratio Thrivent High Yield Portfolio Actual $1,000 $1,000 $2.28 0.45% Hypothetical ** $1,000 $1,023 $2.31 0.45% Thrivent Diversified Income Plus Portfolio Actual $1,000 $980 $2.41 0.48% Hypothetical ** $1,000 $1,023 $2.46 0.48% Thrivent Income Portfolio Actual $1,000 $1,029 $2.26 0.44% Hypothetical ** $1,000 $1,023 $2.26 0.44% Thrivent Bond Index Portfolio Actual $1,000 $1,049 $2.02 0.39% Hypothetical ** $1,000 $1,023 $2.00 0.39% Thrivent Limited Maturity Bond Portfolio Actual $1,000 $1,020 $2.25 0.44% Hypothetical ** $1,000 $1,023 $2.26 0.44% Thrivent Mortgage Securities Portfolio Actual $1,000 $1,045 $3.42 0.66% Hypothetical ** $1,000 $1,022 $3.38 0.66% Thrivent Money Market Portfolio Actual $1,000 $1,026 $1.80 0.35% Hypothetical ** $1,000 $1,024 $1.79 0.35% * Expenses are equal to the Portfolios annualized expense ratio, multiplied by the average account value over the period, multiplied by 185/365 to reflect the one-half year period. ** Assuming 5% total return before expenses 68 Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders of the Thrivent Series Fund, Inc.: In our opinion, the accompanying statements of assets and liabilities, including the schedules of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of each of the thirty-one Funds constituting the Thrivent Series Fund, Inc., (hereafter referred to as the Funds) at December 31, 2007, the results of each of their operations, changes in each of their net assets and their financial highlights for each of the periods presented, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the Funds management; our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at December 31, 2007 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. February 15, 2008 69 Aggressive Allocation Portfolio Schedule of Investments as of December 31, 2007 Shares Value Percentage Equity Portfolios (90.9% ) 2,119,095 Thrivent Partner Small Cap Growth Portfolio # $29,543,569 5.9% 1,279,008 Thrivent Partner Small Cap Value Portfolio 23,589,765 4.8 2,400,993 Thrivent Small Cap Stock Portfolio 37,174,821 7.5 854,603 Thrivent Mid Cap Growth Portfolio 17,248,542 3.5 1,403,621 Thrivent Partner Mid Cap Value Portfolio 18,823,400 3.8 2,802,192 Thrivent Mid Cap Stock Portfolio 36,861,436 7.4 5,592,662 Thrivent Partner International Stock Portfolio 96,519,831 19.4 5,520,951 Thrivent Large Cap Growth Portfolio 106,145,253 21.4 2,800,380 Thrivent Large Cap Value Portfolio 37,546,375 7.6 4,336,482 Thrivent Large Cap Stock Portfolio 47,857,844 9.6 Total Equity Portfolios (cost $408,400,549) Debt Portfolios (9.1% ) 2,031,588 Thrivent High Yield Portfolio 9,828,416 2.0 2,544,115 Thrivent Income Portfolio 24,782,222 5.0 1,076,087 Thrivent Limited Maturity Bond Portfolio 10,586,434 2.1 Total Debt Portfolios (cost $45,544,323) Total Investments (cost $453,944,872) 100.0% Other Assets and Liabilities, Net (0.0%) Total Net Assets 100.0% # Non-income producing security. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $43,031,078 Gross unrealized depreciation (493,943) Net unrealized appreciation (depreciation) $42,537,135 Cost for federal income tax purposes $453,970,773 The accompanying Notes to Financial Statements are an integral part of this schedule. 70 Moderately Aggressive Allocation Portfolio Schedule of Investments as of December 31, 2007 Shares Value Percentage Equity Portfolios (78.0% ) 3,788,458 Thrivent Partner Small Cap Growth Portfolio # $52,817,172 3.0% 2,169,917 Thrivent Partner Small Cap Value Portfolio 40,021,512 2.2 4,581,481 Thrivent Small Cap Stock Portfolio 70,935,529 4.0 1,537,278 Thrivent Mid Cap Growth Portfolio 31,027,029 1.7 2,005,604 Thrivent Partner Mid Cap Value Portfolio 26,896,355 1.5 5,345,002 Thrivent Mid Cap Stock Portfolio 70,310,829 4.0 12,997,881 Thrivent Partner International Stock Portfolio 224,321,329 12.6 15,508,663 Thrivent Large Cap Growth Portfolio 298,167,996 16.7 19,362,825 Thrivent Large Cap Value Portfolio 259,609,011 14.6 23,667,318 Thrivent Large Cap Stock Portfolio 261,194,891 14.7 3,020,439 Thrivent Real Estate Securities Portfolio 53,577,749 3.0 Total Equity Portfolios (cost $1,281,709,454) Debt Portfolios (22.0% ) 16,568,390 Thrivent High Yield Portfolio 80,154,556 4.5 23,725,830 Thrivent Income Portfolio 231,113,314 13.0 8,227,305 Thrivent Limited Maturity Bond Portfolio 80,939,400 4.5 Total Debt Portfolios (cost $395,193,280) Total Investments (cost $1,676,902,734) 100.0% Other Assets and Liabilities, Net (0.0%) Total Net Assets 100.0% # Non-income producing security. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $111,853,057 Gross unrealized depreciation (7,672,168) Net unrealized appreciation (depreciation) $104,180,889 Cost for federal income tax purposes $1,676,905,783 The accompanying Notes to Financial Statements are an integral part of this schedule. 71 Moderate Allocation Portfolio Schedule of Investments as of December 31, 2007 Shares Value Percentage Equity Portfolios (58.0% ) 2,303,571 Thrivent Partner Small Cap Growth Portfolio # $32,115,462 1.5% 1,465,617 Thrivent Partner Small Cap Value Portfolio 27,031,554 1.2 2,084,169 Thrivent Small Cap Stock Portfolio 32,269,396 1.5 1,060,948 Thrivent Mid Cap Growth Portfolio 21,413,225 1.0 2,039,353 Thrivent Partner Mid Cap Value Portfolio 27,348,942 1.3 4,869,471 Thrivent Mid Cap Stock Portfolio 64,055,455 2.9 10,921,155 Thrivent Partner International Stock Portfolio 188,480,571 8.7 15,990,758 Thrivent Large Cap Growth Portfolio 307,436,710 14.2 17,034,506 Thrivent Large Cap Value Portfolio 228,391,842 10.5 23,301,914 Thrivent Large Cap Stock Portfolio 257,162,251 11.9 4,001,898 Thrivent Real Estate Securities Portfolio 70,987,263 3.3 Total Equity Portfolios (cost $1,158,367,581) Debt Portfolios (38.4% ) 20,145,617 Thrivent High Yield Portfolio 97,460,466 4.5 42,251,198 Thrivent Income Portfolio 411,568,919 19.0 32,996,418 Thrivent Limited Maturity Bond Portfolio 324,615,462 14.9 Total Debt Portfolios (cost $840,169,012) Short-Term Investments (3.6% ) 78,824,377 Thrivent Money Market Portfolio 78,824,377 3.6 Total Short-Term Investments (cost $78,824,377) Total Investments (cost $2,077,360,970) 100.0% Other Assets and Liabilities, Net (0.0%) Total Net Assets 100.0% # Non-income producing security. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $105,854,433 Gross unrealized depreciation (14,060,468) Net unrealized appreciation (depreciation) $91,793,965 Cost for federal income tax purposes $2,077,367,930 The accompanying Notes to Financial Statements are an integral part of this schedule. 72 Moderately Conservative Allocation Portfolio Schedule of Investments as of December 31, 2007 Shares Value Percentage Equity Portfolios (37.9% ) 1,577,957 Thrivent Small Cap Stock Portfolio $24,431,658 3.2% 1,274,283 Thrivent Mid Cap Stock Portfolio 16,762,554 2.2 2,108,489 Thrivent Partner International Stock Portfolio 36,388,944 4.8 3,781,737 Thrivent Large Cap Growth Portfolio 72,707,290 9.6 3,958,015 Thrivent Large Cap Value Portfolio 53,067,485 7.0 5,355,682 Thrivent Large Cap Stock Portfolio 59,105,841 7.8 1,402,943 Thrivent Real Estate Securities Portfolio 24,885,963 3.3 Total Equity Portfolios (cost $264,633,984) Debt Portfolios (55.3% ) 5,477,704 Thrivent High Yield Portfolio 26,500,038 3.5 11,660,760 Thrivent Income Portfolio 113,587,464 15.0 28,300,772 Thrivent Limited Maturity Bond Portfolio 278,420,166 36.8 Total Debt Portfolios (cost $421,588,072) Short-Term Investments (6.8% ) 51,192,804 Thrivent Money Market Portfolio 51,192,804 6.8 Total Short-Term Investments (cost $51,192,804) Total Investments (cost $737,414,860) 100.0% Other Assets and Liabilities, Net (0.0%) Total Net Assets 100.0% Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $24,826,328 Gross unrealized depreciation (5,193,417) Net unrealized appreciation (depreciation) $19,632,911 Cost for federal income tax purposes $737,417,296 The accompanying Notes to Financial Statements are an integral part of this schedule. 73 Technology Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (95.1%) Value Shares Common Stock (95.1%) Value Communications Equipment (24.5% ) 21,600 Hub Group, Inc. # $574,128 106,600 Cisco Systems, Inc. # $2,885,662 11,100 JA Solar Holdings Company, 59,300 Corning, Inc. 1,422,607 Ltd. ADR # 774,891 24,300 F5 Networks, Inc. # 693,036 4,400 SunPower Corporation #* 573,716 90,200 Foundry Networks, Inc. #* 1,580,304 Total Industrials 52,500 Juniper Networks, Inc. # 1,743,000 42,700 Motorola, Inc. 684,908 Internet Software & Services (10.4% ) 98,750 OpNext, Inc. # 873,938 20,800 DealerTrack Holdings, Inc. # 696,176 41,100 QUALCOMM, Inc. 1,617,285 5,700 Google, Inc. # 3,941,436 20,900 Research in Motion, Ltd. # 2,370,060 54,000 Yahoo!, Inc. #* 1,256,040 Total Communications Total Internet Equipment Software & Services Computers & Peripherals (13.3% ) IT Consulting & Services (2.9% ) 17,600 Apple Computer, Inc. # 3,486,208 48,600 Cognizant Technology Solutions 22,300 Data Domain, Inc. #* 587,382 Corporation # 1,649,484 185,800 EMC Corporation # 3,442,874 Total IT Consulting & Services Total Computers & Peripherals Materials (0.6% ) Consumer Discretionary (4.6% ) 2,900 Monsanto Company 323,901 11,600 DIRECTV Group, Inc. # 268,192 Total Materials 9,300 International Game Technology 408,549 22,700 Scientific Games Corporation #* 754,775 Semiconductors & 42,200 Time Warner, Inc. 696,722 Semiconductor Equipment (11.4% ) 12,500 WMS Industries, Inc. # 458,000 64,400 Applied Materials, Inc. 1,143,744 Total Consumer Discretionary 57,600 Broadcom Corporation # 1,505,664 110,800 Intel Corporation 2,953,928 Energy (2.4% ) 82,100 Teradyne, Inc. # 848,914 3,000 Cameco Corporation 119,430 Total Semiconductors & 32,200 Willbros Group, Inc. #* 1,232,938 Semiconductor Equipment Total Energy Software (15.8% ) Financials (0.7% ) 43,200 Adobe Systems, Inc. # 1,845,936 10,900 Digital Realty Trust, Inc. * 418,233 167,600 Compuware Corporation # 1,488,288 Total Financials 20,000 Fair Isaac Corporation * 643,000 85,600 Lawson Software, Inc. # 876,544 Health Care (3.4% ) 81,800 Microsoft Corporation 2,912,080 9,100 Applera Corporation (Celera Group) # 144,417 62,900 Nuance Communications, Inc. #* 1,174,972 7,000 Beckman Coulter, Inc. 509,600 Total Software 5,100 Endo Pharmaceutical Holdings, Inc. # 136,017 3,600 Hospira, Inc. # 153,504 Telecommunications Services (0.4% ) 10,600 Sepracor, Inc. # 278,250 17,500 Sprint Nextel Corporation 229,775 10,100 Shire Pharmaceuticals Group plc ADR 696,395 Total Telecommunications Total Health Care Services Industrials (4.7% ) Total Common Stock 9,800 Evergreen Solar, Inc. #* 169,246 (cost $47,447,272) 2,200 First Solar, Inc. # 587,708 The accompanying Notes to Financial Statements are an integral part of this schedule. 74 Technology Portfolio Schedule of Investments as of December 31, 2007 Interest Maturity Shares Collateral Held for Securities Loaned (14.7%) Rate (+) Date Value 8,345,500 Thrivent Financial Securities Lending Trust 5.000% N/A $8,345,500 Total Collateral Held for Securities Loaned (cost $8,345,500) Interest Maturity Shares Short-Term Investments (5.1%) Rate (+) Date Value 2,902,355 Thrivent Money Market Portfolio 4.930% N/A $2,902,355 Total Short-Term Investments (at amortized cost) Total Investments (cost $58,695,127) 114.9% Other Assets and Liabilities, Net (14.9%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $7,996,117 Gross unrealized depreciation (1,932,615) Net unrealized appreciation (depreciation) $6,063,502 Cost for federal income tax purposes $59,016,210 The accompanying Notes to Financial Statements are an integral part of this schedule. 75 Partner Small Cap Growth Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (96.6%) Value Shares Common Stock (96.6%) Value Consumer Discretionary (10.9% ) 23,460 Digital Realty Trust, Inc. * $900,160 24,300 AirMedia Group, Inc. ADR #* $543,834 24,320 Frontier Financial Corporation * 451,622 51,785 BJs Restaurants, Inc. #* 842,024 16,553 GFI Group, Inc. #* 1,584,453 5,520 Chipotle Mexican Grill, Inc. #* 811,826 39,391 Greenhill & Company, Inc. * 2,618,714 4,380 Deckers Outdoor Corporation # 679,163 18,810 Investment Technology Group, Inc. # 895,168 13,440 Fossil, Inc. # 564,211 45,201 KBW, Inc. #* 1,156,694 23,070 GSI Commerce, Inc. #* 449,865 49,857 Signature Bank # 1,682,674 16,910 Iconix Brand Group, Inc. # 332,451 62,935 Texas Capital Bancshares, Inc. # 1,148,564 34,220 Interactive Data Corporation 1,129,602 66,874 Thomas Weisel Partners 16,840 J. Crew Group, Inc. #* 811,856 Group, Inc. #* 918,180 14,480 Life Time Fitness, Inc. #* 719,366 32,460 Waddell & Reed Financial, Inc. 1,171,481 35,380 LKQ Corporation # 743,688 Total Financials 9,620 New Oriental Education & Technology Group, Inc. # 775,276 Health Care (20.1% ) 6,730 Priceline.com, Inc. #* 773,008 22,060 Alexion Pharmaceuticals, Inc. # 1,655,162 15,730 Red Robin Gourmet Burgers, Inc. #* 503,203 157,190 American Medical Systems 172,872 Shuffle Master, Inc. #* 2,072,735 Holdings, Inc. #* 2,272,967 15,180 Sothebys Holdings, Inc. 578,358 16,050 AMERIGROUP Corporation # 585,022 5,200 Strayer Education, Inc. 887,016 27,230 Angiodynamics, Inc. # 518,459 21,460 Tempur-Pedic International * 557,316 28,605 ArthroCare Corporation #* 1,374,470 65,207 Tractor Supply Company #* 2,343,540 41,670 BioMarin Pharmaceutical, Inc. #* 1,475,118 16,540 Under Armour, Inc. #* 722,302 48,015 Cepheid, Inc. #* 1,265,195 15,352 Volcom, Inc. #* 338,205 9,380 Chemed Corporation 524,154 29,770 WMS Industries, Inc. # 1,090,773 8,240 Healthways, Inc. #* 481,546 Total Consumer Discretionary 16,940 Hologic, Inc. #* 1,162,762 13,670 ICON plc ADR # 845,626 Consumer Staples (2.2% ) 36,472 Illumina, Inc. #* 2,161,331 33,247 Bare Escentuals, Inc. #* 806,240 30,980 Immucor, Inc. # 1,053,010 11,870 Central European Distribution 33,807 Integra LifeSciences Holdings Corporation #* 689,410 Corporation #* 1,417,528 22,509 Chattem, Inc. #* 1,700,330 20,290 InterMune, Inc. #* 270,466 21,560 Flowers Foods, Inc. 504,720 37,313 Inverness Medical Total Consumer Staples Innovations, Inc. # 2,096,244 36,840 K-V Pharmaceutical Company #* 1,051,414 Energy (5.9% ) 71,413 Mentor Corporation * 2,792,248 17,570 Arena Resources, Inc. # 732,845 2,090 Meridian Bioscience, Inc. 62,852 10,110 Bill Barrett Corporation #* 423,306 19,200 MGI Pharma, Inc. #* 778,176 87,979 Cal Dive International, Inc. #* 1,164,842 22,029 NuVasive, Inc. # 870,586 41,010 Concho Resources, Inc. # 845,216 15,840 Onyx Pharmaceuticals, Inc. #* 881,021 6,670 Core Laboratories NV # 831,882 23,550 PAREXEL International Corporation # 1,137,465 5,820 Dawson Geophysical Company # 415,897 29,400 Perrigo Company 1,029,294 58,993 Dril-Quip, Inc. # 3,283,550 41,610 Phase Forward, Inc. # 905,018 18,060 Hornbeck Offshore Services, Inc. #* 811,797 18,310 Progenics Pharmaceuticals, Inc. #* 330,862 39,150 Petrohawk Energy Corporation # 677,686 10,940 Rigel Pharmaceuticals, Inc. # 277,767 18,580 Willbros Group, Inc. #* 711,428 19,680 TomoTherapy, Inc. #* 384,941 Total Energy 117,740 Trizetto Group, Inc. #* 2,045,144 12,550 United Therapeutics Corporation #* 1,225,508 Financials (9.2% ) 12,220 Xenoport, Inc. # 682,854 74,365 Cohen & Steers, Inc. * 2,228,719 Total Health Care 39,910 DiamondRock Hospitality Company 597,852 The accompanying Notes to Financial Statements are an integral part of this schedule. 76 Partner Small Cap Growth Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (96.6%) Value Shares Common Stock (96.6%) Value Industrials (16.4% ) 14,450 EMS Technologies, Inc. # $436,968 80,104 AAR Corporation # $3,046,355 5,970 Equinix, Inc. #* 603,388 36,970 Actuant Corporation * 1,257,350 76,345 Euronet Worldwide, Inc. #* 2,290,350 15,980 Aecom Technology Corporation # 456,549 29,520 FLIR Systems, Inc. # 923,976 12,090 American Superconductor 12,680 FormFactor, Inc. #* 419,708 Corporation # 330,541 60,060 Foundry Networks, Inc. # 1,052,251 10,320 Bucyrus International, Inc. * 1,025,705 78,978 Harris Stratex Networks, Inc. # 1,318,933 71,440 CoStar Group, Inc. # 3,375,540 39,336 Heartland Payment Systems, Inc. * 1,054,205 41,487 CRA International, Inc. # 1,975,196 173,510 Informatica Corporation #* 3,126,650 49,670 Forward Air Corporation 1,548,214 105,393 Intermec, Inc. #* 2,140,532 19,340 FTI Consulting, Inc. #* 1,192,118 20,170 Jack Henry & Associates, Inc. 490,938 8,940 Grupo Aeroportuario del Sureste 111,150 Macrovision Corporation #* 2,037,380 SAB de CV 547,307 3,400 Mercadolibre, Inc. # 251,192 12,520 Huron Consulting Group, Inc. # 1,009,488 14,870 MICROS Systems, Inc. # 1,043,279 22,705 IDEX Corporation 820,332 27,360 Net 1 UEPS Technology, Inc. # 803,290 15,780 JA Solar Holdings Company, 77,960 NeuStar, Inc. #* 2,235,893 Ltd. ADR # 1,101,602 32,030 Nuance Communications, Inc. #* 598,320 46,080 Ladish Company, Inc. # 1,990,195 92,458 Omniture, Inc. #* 3,077,927 22,690 Orbital Sciences Corporation # 556,359 96,876 Perficient, Inc. # 1,524,828 7,830 Orion Energy Systems, Inc. # 146,108 7,570 Sigma Designs, Inc. #* 417,864 13,800 Perini Corporation # 571,596 20,650 Silicon Laboratories, Inc. # 772,930 58,462 Polypore International, Inc. # 1,023,085 8,590 Synaptics, Inc. # 353,564 19,560 RBC Bearings, Inc. # 850,078 11,580 Synchronoss Technologies, Inc. #* 410,395 11,810 Robbins & Myers, Inc. 893,190 36,220 Take-Two Interactive Software, Inc. #* 668,259 17,650 TransDigm Group, Inc. # 797,250 192,640 ValueClick, Inc. # 4,218,811 10,480 Triumph Group, Inc. * 863,028 36,620 Vasco Data Security 19,350 Wabtec Corporation 666,414 International, Inc. # 1,022,430 18,510 Waste Connections, Inc. # 571,959 64,983 Veraz Networks, Inc. #* 313,218 12,390 Woodward Governor Company 841,900 39,869 ViaSat, Inc. # 1,372,690 Total Industrials 20,270 VistaPrint, Ltd. #* 868,570 9,950 Vocus, Inc. # 343,574 Information Technology (27.8% ) Total Information Technology 10,730 Advent Software, Inc. #* 580,493 19,220 ANSYS, Inc. # 796,861 Materials (3.0% ) 24,390 Atheros Communications, Inc. #* 744,871 16,030 Century Aluminum Company # 864,658 57,222 Avocent Corporation # 1,333,845 4,330 CF Industries Holdings, Inc. 476,560 38,230 Brightpoint, Inc. # 587,213 10,720 Greif, Inc. 700,766 29,620 Cavium Networks, Inc. #* 681,852 22,900 H.B. Fuller Company 514,105 41,418 Coherent, Inc. # 1,038,349 15,390 Silgan Holdings, Inc. 799,357 16,870 Comscore, Inc. #* 550,468 20,280 Terra Industries, Inc. #* 968,573 44,390 Comtech Group, Inc. # 715,123 16,150 Zoltek Companies, Inc. #* 692,350 38,700 Concur Technologies, Inc. # 1,401,327 Total Materials 22,030 Constant Contact, Inc. #* 473,645 25,560 Data Domain, Inc. #* 673,250 38,610 Double-Take Software, Inc. # 838,609 The accompanying Notes to Financial Statements are an integral part of this schedule. 77 Partner Small Cap Growth Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (96.6%) Value Shares Common Stock (96.6%) Value Telecommunications Services (0.8% ) Utilities (0.3% ) 15,905 Cbeyond, Inc. # $620,136 9,100 ITC Holdings Corporation $513,422 39,450 Time Warner Telecom, Inc. #* 800,440 Total Utilities Total Telecommunications Services Total Common Stock (cost $150,212,327) Interest Maturity Shares Collateral Held for Securities Loaned (42.7%) Rate (+) Date Value 71,604,282 Thrivent Financial Securities Lending Trust 5.000% N/A $71,604,282 Total Collateral Held for Securities Loaned (cost $71,604,282) Shares or Principal Interest Maturity Amount Short-Term Investments (3.7%) Rate (+) Date Value $3,975,000 Federal Home Loan Mortgage Corporation 3.150% 1/2/2008 $3,974,652 2,133,198 Thrivent Money Market Portfolio 4.930 N/A 2,133,198 Total Short-Term Investments (at amortized cost) Total Investments (cost $227,924,459) 143.0% Other Assets and Liabilities, Net (43.0%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $20,861,172 Gross unrealized depreciation (10,205,511) Net unrealized appreciation (depreciation) $10,655,661 Cost for federal income tax purposes $228,909,774 The accompanying Notes to Financial Statements are an integral part of this schedule. 78 Partner Small Cap Value Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (96.1%) Value Shares Common Stock (96.1%) Value Consumer Discretionary (9.2% ) 140,000 Cedar Shopping Centers, Inc. $1,432,200 121,000 Aaron Rents, Inc. $2,328,040 50,500 Compass Diversified Trust 752,450 65,300 Building Materials Holding 43,500 East West Bancorp, Inc. 1,054,005 Corporation * 361,109 26,000 Employers Holdings, Inc. 434,460 40,000 Cavco Industries, Inc. # 1,353,600 80,100 First Financial Fund, Inc. * 880,299 38,400 CSS Industries, Inc. 1,409,280 61,600 Glacier Bancorp, Inc. * 1,154,384 69,400 Dixie Group, Inc. # 573,244 79,000 Hercules Technology Growth 42,800 Dorman Products, Inc. # 611,612 Capital, Inc. * 981,180 34,200 Drew Industries, Inc. # 937,080 37,100 Home Bancshares, Inc. * 777,987 53,000 Freds, Inc. * 510,390 42,000 JMP Group, Inc. 356,160 23,600 Fuel Systems Solutions, Inc. #* 337,244 74,500 Kohlberg Capital Corporation 894,000 92,500 Haverty Furniture Companies, Inc. * 831,575 39,000 LaSalle Hotel Properties * 1,244,100 70,500 Journal Register Company * 124,080 2,700 Markel Corporation # 1,325,970 38,200 M/I Homes, Inc. * 401,100 67,300 Max Re Capital, Ltd. * 1,883,727 33,200 Matthews International Corporation 1,556,084 32,200 Midland Company 2,083,018 59,200 Meritage Homes Corporation #* 862,544 28,900 National Interstate Corporation 956,590 7,600 Orient Express Hotels, Ltd. 437,152 38,000 Parkway Properties, Inc. 1,405,240 109,700 Regent Communications, Inc. # 168,938 17,000 Piper Jaffray Companies # 787,440 61,400 Saga Communications, Inc. # 361,646 46,200 Potlatch Corporation 2,053,128 87,000 Shiloh Industries, Inc. 856,950 61,000 ProAssurance Corporation # 3,350,120 47,400 Stanley Furniture Company, Inc. * 568,800 70,200 ProCentury Corporation 1,077,570 55,800 Steak n Shake Company #* 608,220 42,500 Sandy Spring Bancorp, Inc. * 1,182,350 113,500 Stein Mart, Inc. * 537,990 45,000 Seabright Insurance Holdings # 678,600 62,300 Winnebago Industries, Inc. * 1,309,546 41,000 Strategic Hotel Capital, Inc. * 685,930 Total Consumer Discretionary 37,500 SVB Financial Group #* 1,890,000 32,600 Washington Real Estate Consumer Staples (1.9% ) Investment Trust * 1,023,966 155,000 Alliance One International, Inc. # 630,850 34,800 Wintrust Financial Corporation * 1,152,924 35,100 Caseys General Stores, Inc. 1,039,311 Total Financials 44,000 Nash Finch Company * 1,552,320 21,300 Winn-Dixie Stores, Inc. #* 359,331 Health Care (6.0% ) Total Consumer Staples 13,700 Analogic Corporation 927,764 26,000 Angiodynamics, Inc. #* 495,040 Energy (8.6% ) 46,700 Capital Senior Living Corporation # 463,731 17,000 Atwood Oceanics, Inc. #* 1,704,080 107,000 Momenta Pharmaceuticals, Inc. #* 763,980 24,000 Carbo Ceramics, Inc. * 892,800 16,800 Myriad Genetics, Inc. #* 779,856 56,400 Forest Oil Corporation #* 2,867,376 28,800 National Healthcare Corporation * 1,488,960 81,000 Geomet, Inc. #* 421,200 68,100 Owens & Minor, Inc. 2,889,483 44,900 Hercules Offshore, Inc. #* 1,067,712 198,700 Panacos Pharmaceuticals, Inc. #* 156,973 103,000 Mariner Energy, Inc. # 2,356,640 21,600 Pharmion Corporation #* 1,357,776 59,900 TETRA Technologies, Inc. # 932,643 15,600 Triple-S Management Corporation # 315,276 25,700 Union Drilling, Inc. # 405,289 35,500 West Pharmaceutical 44,500 W-H Energy Services, Inc. #* 2,501,345 Services, Inc. * 1,440,945 50,500 Whiting Petroleum Corporation #* 2,911,830 Total Health Care Total Energy Industrials (25.0% ) Financials (18.3% ) 61,400 Accuride Corporation # 482,604 90,100 Ares Capital Corporation * 1,318,163 35,000 Alaska Air Group, Inc. # 875,350 40,000 Boston Private Financial 23,800 Ameron International Corporation * 2,193,170 Holdings, Inc. * 1,083,200 121,000 Beacon Roofing Supply, Inc. #* 1,018,820 The accompanying Notes to Financial Statements are an integral part of this schedule. 79 Partner Small Cap Value Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (96.1%) Value Shares Common Stock (96.1%) Value Industrials  continued 51,200 Xyratex, Ltd. # $808,960 47,000 Belden, Inc. * $2,091,500 409,600 Zarlink Semiconductor, Inc. #* 294,953 55,800 C&D Technologies, Inc. #* 368,838 62,500 Zygo Corporation # 778,750 21,100 Cascade Corporation 980,306 Total Information Technology 40,300 Circor International, Inc. 1,868,308 26,000 Courier Corporation 858,260 Materials (9.8% ) 53,500 Dollar Thrifty Automotive 40,900 Airgas, Inc. 2,131,299 Group, Inc. #* 1,266,880 73,900 American Vanguard Corporation * 1,282,165 82,900 Electro Rent Corporation 1,231,065 69,200 AptarGroup, Inc. 2,830,972 28,600 Franklin Electric Company, Inc. * 1,094,522 30,600 Arch Chemicals, Inc. 1,124,550 38,800 FTI Consulting, Inc. #* 2,391,632 43,800 Carpenter Technology Corporation 3,292,446 42,400 G & K Services, Inc. 1,590,848 30,300 Chesapeake Corporation 157,257 69,800 Genesee & Wyoming, Inc. # 1,687,066 10,800 Deltic Timber Corporation 556,092 28,600 Genlyte Group, Inc. #* 2,722,720 38,400 Innospec, Inc. 658,944 67,700 Gibraltar Industries, Inc. 1,043,934 60,900 Metal Management, Inc. * 2,772,777 75,100 Hub Group, Inc. # 1,996,158 20,000 Minerals Technologies, Inc. 1,339,000 51,000 IDEX Corporation 1,842,630 81,900 Myers Industries, Inc. 1,185,093 62,300 Insituform Technologies, Inc. #* 922,040 1,751 Vulcan Materials Company 138,482 65,100 Kirby Corporation # 3,025,848 87,900 Wausau-Mosinee Paper Corporation 790,221 20,000 LSI Industries, Inc. 364,000 Total Materials 77,300 McGrath Rentcorp 1,990,475 46,200 Nordson Corporation 2,677,752 Telecommunications Services (1.2% ) 29,100 School Specialty, Inc. # 1,005,405 151,500 Kratos Defense & Security 60,300 Sterling Construction Solutions, Inc. # 356,025 Company, Inc. #* 1,315,746 126,100 Premiere Global Services, Inc. # 1,872,585 41,000 Universal Forest Products, Inc. 1,207,860 Total Telecommunications 118,500 Vitran Corporation, Inc. # 1,686,255 Services 51,000 Waste Connections, Inc. # 1,575,900 45,900 Woodward Governor Company 3,118,905 Utilities (5.6% ) Total Industrials 46,800 Black Hills Corporation * 2,063,880 73,500 Cleco Corporation * 2,043,300 Information Technology (10.5% ) 54,700 El Paso Electric Company #* 1,398,679 74,000 Advanced Energy Industries, Inc. # 967,920 30,700 Empire District Electric Company * 699,346 81,500 Ariba, Inc. # 908,725 55,300 Southwest Gas Corporation 1,646,281 24,000 ATMI, Inc. # 774,000 42,700 UniSource Energy Corporation 1,347,185 85,209 Brooks Automation, Inc. # 1,125,611 41,100 Vectren Corporation 1,192,311 70,800 Catapult Communications Total Utilities Corporation #* 534,540 51,200 Exar Corporation # 408,064 120,500 GSI Group, Inc. # 1,113,420 Total Common Stock 29,400 Methode Electronics, Inc. 483,336 (cost $164,043,906) 151,500 MPS Group, Inc. # 1,657,410 53,200 Nextest Systems Corporation #* 1,058,148 120,200 Palm, Inc. * 762,068 Shares Preferred Stock (0.4%) Value 60,900 Progress Software Corporation # 2,051,112 293,000 Safeguard Scientifics, Inc. #* 527,400 51,400 National Healthcare Corporation, 43,100 SPSS, Inc. # 1,547,721 Convertible $719,600 75,000 StarTek, Inc. # 698,250 Total Preferred Stock 93,500 TNS, Inc. * 1,659,625 (cost $696,375) 144,500 Wind River Systems, Inc. # 1,290,385 The accompanying Notes to Financial Statements are an integral part of this schedule. 80 Partner Small Cap Value Portfolio Schedule of Investments as of December 31, 2007 Interest Maturity Shares Collateral Held for Securities Loaned (31.9%) Rate (+) Date Value 59,125,971 Thrivent Financial Securities Lending Trust 5.000% N/A $59,125,971 Total Collateral Held for Securities Loaned (cost $59,125,971) Interest Maturity Shares Short-Term Investments (3.8%) Rate (+) Date Value 6,994,893 Thrivent Money Market Portfolio 4.930% N/A $6,994,893 Total Short-Term Investments (at amortized cost) Total Investments (cost $230,861,145) 132.2% Other Assets and Liabilities, Net (32.2%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $36,787,597 Gross unrealized depreciation (22,488,739) Net unrealized appreciation (depreciation) $14,298,858 Cost for federal income tax purposes $231,033,587 The accompanying Notes to Financial Statements are an integral part of this schedule. 81 Small Cap Stock Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (95.7%) Value Shares Common Stock (95.7%) Value Consumer Discretionary (10.0% ) 53,600 Denbury Resources, Inc. # $1,594,600 76,200 Aeropostale, Inc. # $2,019,300 28,500 Dril-Quip, Inc. # 1,586,310 21,500 Aftermarket Technology 8,300 Forest Oil Corporation # 421,972 Corporation # 586,090 26,100 Helmerich & Payne, Inc. 1,045,827 28,800 American Public Education, Inc. # 1,203,264 133,900 Input/Output, Inc. # 2,112,942 76,300 Burger King Holdings, Inc. 2,175,313 7,600 Oil States International, Inc. # 259,312 7,700 Capella Education Company # 504,042 40,200 Penn Virginia Corporation 1,753,926 11,400 Chipotle Mexican Grill, Inc. # 1,402,770 135,997 Petrohawk Energy Corporation # 2,354,108 37,900 Crocs, Inc. #* 1,395,099 43,300 Petroleum Development Corporation # 2,560,329 13,800 DeVry, Inc. 717,048 34,554 Range Resources Corporation 1,774,693 38,500 Fossil, Inc. # 1,616,230 36,400 Southwestern Energy Company # 2,028,208 95,900 Fuqi International, Inc. # 795,970 30,300 Tesco Corporation # 868,701 19,600 GameStop Corporation # 1,217,356 63,300 Willbros Group, Inc. #* 2,423,757 48,900 Hasbro, Inc. 1,250,862 Total Energy 40,600 Jack in the Box, Inc. # 1,046,262 26,400 Life Time Fitness, Inc. #* 1,311,552 Financials (17.8% ) 91,500 LKQ Corporation #* 1,923,330 7,500 Acadia Realty Trust 192,075 16,500 Matthews International Corporation 773,355 14,350 Affiliated Managers Group, Inc. #* 1,685,551 8,900 Mens Wearhouse, Inc. 240,122 9,600 Alexandria Real Estate 33,600 Meredith Corporation 1,847,328 Equities, Inc. 976,032 13,900 Priceline.com, Inc. # 1,596,554 27,600 Bank of Hawaii Corporation * 1,411,464 35,700 Red Robin Gourmet Burgers, Inc. #* 1,142,043 43,250 BioMed Realty Trust, Inc. * 1,002,102 55,700 Regal Entertainment Group * 1,006,499 13,718 BOK Financial Corporation 709,221 76,300 Scientific Games Corporation #* 2,536,975 22,000 Boston Private Financial 6,900 Tempur-Pedic International * 179,193 Holdings, Inc. * 595,760 138,600 Texas Roadhouse, Inc. # 1,532,916 11,900 Camden Property Trust 572,985 27,300 Vail Resorts, Inc. #* 1,469,013 17,600 Cash America International, Inc. 568,480 57,900 Warnaco Group, Inc. # 2,014,920 53,300 CastlePoint Holdings, Ltd. * 639,600 117,700 WMS Industries, Inc. #* 4,312,530 30,400 Cullen/Frost Bankers, Inc. 1,540,064 86,100 Wolverine World Wide, Inc. 2,111,172 48,200 Delphi Financial Group, Inc. 1,700,496 Total Consumer Discretionary 24,700 Digital Realty Trust, Inc. * 947,739 20,800 Dollar Financial Corporation # 638,352 Consumer Staples (5.7% ) 37,500 East West Bancorp, Inc. 908,625 104,300 Calavo Growers, Inc. 1,967,098 4,300 EastGroup Properties, Inc. 179,955 129,200 Caseys General Stores, Inc. 3,825,612 48,300 Endurance Specialty Holdings, Ltd. 2,015,559 72,900 Central European Distribution 27,000 Equity One, Inc. * 621,810 Corporation #* 4,234,032 42,950 FCStone Group, Inc. #* 1,976,988 39,500 Chattem, Inc. #* 2,983,830 64,000 First Cash Financial 54,400 Corn Products International, Inc. 1,999,200 Services, Inc. # 939,520 86,200 Elizabeth Arden, Inc. # 1,754,170 9,200 First Community Bancorp, Inc. * 379,408 73,500 Flowers Foods, Inc. * 1,720,635 42,800 First Midwest Bancorp, Inc. 1,309,680 54,500 Longs Drug Stores Corporation 2,561,500 14,100 First State Bancorporation 195,990 8,600 Ralcorp Holdings, Inc. # 522,794 10,400 FirstFed Financial Corporation #* 372,528 44,500 United Natural Foods, Inc. #* 1,411,540 15,000 GFI Group, Inc. # 1,435,800 Total Consumer Staples 15,600 Gramercy Capital Corporation * 379,236 72,850 HCC Insurance Holdings, Inc. 2,089,338 Energy (6.5% ) 19,000 Hilb, Rogal and Hobbs Company * 770,830 43,700 Arena Resources, Inc. # 1,822,727 39,300 Investment Technology Group, Inc. # 1,870,287 15,200 Atwood Oceanics, Inc. # 1,523,648 65,400 Investors Real Estate Trust * 586,638 223,300 Brigham Exploration Company # 1,679,216 26,500 iShares Russell 2000 Index Fund * 2,015,325 The accompanying Notes to Financial Statements are an integral part of this schedule. 82 Small Cap Stock Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (95.7%) Value Shares Common Stock (95.7%) Value Financials  continued 11,700 Gen-Probe, Inc. # $736,281 33,000 iShares Russell Microcap Index Fund * $1,748,670 38,900 Hansen Medical, Inc. #* 1,164,666 13,500 Jefferies Group, Inc. 311,175 54,100 HealthExtras, Inc. # 1,410,928 48,400 Lexington Corporate Properties Trust * 703,736 12,200 Healthways, Inc. #* 712,968 26,300 MF Global, Ltd. # 827,661 14,476 Hologic, Inc. #* 993,633 92,000 MFA Mortgage Investments, Inc. * 851,000 28,065 inVentiv Health, Inc. # 868,892 16,800 National Financial Partners 14,100 Inverness Medical Innovations, Inc. # 792,138 Corporation * 766,248 24,100 Invitrogen Corporation # 2,251,181 66,500 National Retail Properties, Inc. 1,554,770 33,600 Kendle International, Inc. #* 1,643,712 38,200 Nationwide Health Properties, Inc. * 1,199,480 40,800 Kindred Healthcare, Inc. # 1,019,184 57,400 optionsXpress Holdings, Inc. 1,941,268 43,100 K-V Pharmaceutical Company #* 1,230,074 55,200 Philadelphia Consolidated Holding 35,000 Magellan Health Services, Inc. # 1,632,050 Corporation # 2,172,120 39,400 Masimo Corporation #* 1,554,330 64,400 Platinum Underwriters Holdings, Ltd. 2,290,064 38,900 Millennium Pharmaceuticals, Inc. # 582,722 26,900 PMI Group, Inc. * 357,232 51,200 NuVasive, Inc. # 2,023,424 18,200 Portfolio Recovery Associates, Inc. * 721,994 45,000 Omnicell, Inc. # 1,211,850 43,900 Potlatch Corporation * 1,950,916 34,600 Orthofix International NV # 2,005,762 102,800 PowerShares Zacks Micro Cap 40,200 Owens & Minor, Inc. 1,705,686 Portfolio * 1,568,728 29,300 Pediatrix Medical Group, Inc. # 1,996,795 28,100 ProAssurance Corporation # 1,543,252 44,300 Perrigo Company 1,550,943 44,900 Prosperity Bancshares, Inc. 1,319,611 34,100 Pharmaceutical Product 41,100 Raymond James Financial, Inc. 1,342,326 Development, Inc. * 1,376,617 55,800 Realty Income Corporation * 1,507,716 54,200 PSS World Medical, Inc. #* 1,060,694 17,400 Senior Housing Property Trust 394,632 29,600 Sepracor, Inc. # 777,000 153,800 Sterling Bancshares, Inc. 1,716,408 54,300 STERIS Corporation 1,566,012 39,900 Sterling Financial Corporation * 669,921 97,500 Sun Healthcare Group, Inc. # 1,674,075 25,900 Stifel Financial Corporation #* 1,361,563 70,900 Tercica, Inc. #* 480,702 12,200 Strategic Hotel Capital, Inc. * 204,106 71,300 The Spectranetics Corporation #* 1,093,029 35,000 SVB Financial Group #* 1,764,000 31,600 Trans1, Inc. #* 520,452 48,200 Tower Group, Inc. 1,609,880 53,600 Trizetto Group, Inc. # 931,032 102,700 UCBH Holdings, Inc. * 1,454,232 2,900 United Therapeutics Corporation #* 283,185 42,700 United Bankshares, Inc. * 1,196,454 77,700 Universal American Financial 67,600 Waddell & Reed Financial, Inc. 2,439,684 Corporation #* 1,988,343 53,603 Washington Federal, Inc. 1,131,559 24,200 Varian Medical Systems, Inc. # 1,262,272 27,700 Westamerica Bancorporation * 1,234,035 40,400 Varian, Inc. # 2,638,120 Total Financials 40,400 VCA Antech, Inc. # 1,786,892 26,100 Ventana Medical Systems, Inc. #* 2,276,703 Health Care (16.0% ) Total Health Care 48,700 Amedisys, Inc. #* 2,362,924 63,800 AMERIGROUP Corporation # 2,325,510 Industrials (14.8% ) 37,500 AmSurg Corporation # 1,014,750 21,900 Baldor Electric Company 737,154 24,200 Animal Health International, Inc. # 297,660 53,600 BE Aerospace, Inc. # 2,835,440 67,300 Applera Corporation (Celera Group) # 1,068,051 13,700 Belden, Inc. 609,650 25,400 Beckman Coulter, Inc. 1,849,120 31,000 CAI International, Inc. # 326,120 38,400 BioMarin Pharmaceutical, Inc. #* 1,359,360 49,400 Chicago Bridge and Iron Company 2,985,736 10,700 Bio-Rad Laboratories, Inc. # 1,108,734 37,500 Consolidated Graphics, Inc. # 1,793,250 22,900 Centene Corporation # 628,376 22,000 Curtiss-Wright Corporation 1,104,400 45,600 Community Health Systems, Inc. # 1,680,816 30,200 Deluxe Corporation 993,278 17,900 Covance, Inc. # 1,550,498 34,900 Diana Shipping, Inc. * 1,097,954 196,600 Dexcom, Inc. #* 1,735,978 The accompanying Notes to Financial Statements are an integral part of this schedule. 83 Small Cap Stock Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (95.7%) Value Shares Common Stock (95.7%) Value Industrials  continued 64,600 Cypress Semiconductor Corporation # $2,327,538 36,000 DRS Technologies, Inc. $1,953,720 39,925 Diodes, Inc. #* 1,200,545 10,400 Dryships, Inc. * 804,960 88,900 Epicor Software Corporation # 1,047,242 30,500 Duff & Phelps Corporation # 600,240 65,452 FLIR Systems, Inc. # 2,048,648 30,400 Eagle Bulk Shipping, Inc. * 807,120 18,600 FormFactor, Inc. #* 615,660 15,650 Energy Solutions, Inc. # 422,394 94,300 Foundry Networks, Inc. #* 1,652,136 57,900 Euroseas, Ltd. 717,960 95,000 Ingram Micro, Inc. # 1,713,800 26,400 Flowserve Corporation 2,539,680 135,300 Insight Enterprises, Inc. # 2,467,872 50,900 FTI Consulting, Inc. #* 3,137,476 83,200 Integrated Device Technology, Inc. # 940,992 20,600 Gardner Denver, Inc. # 679,800 20,400 Intersil Corporation 499,392 14,000 General Cable Corporation #* 1,025,920 162,700 Ixia # 1,542,396 20,700 Huron Consulting Group, Inc. #* 1,669,041 50,000 J2 Global Communication, Inc. # 1,058,500 60,400 IDEX Corporation 2,182,252 139,500 Lawson Software, Inc. #* 1,428,480 72,000 Interline Brands, Inc. # 1,577,520 116,000 Mentor Graphics Corporation # 1,250,480 15,400 JA Solar Holdings Company, Ltd. ADR # 1,075,074 27,200 MICROS Systems, Inc. # 1,908,352 3,500 Jacobs Engineering Group, Inc. #* 334,635 126,700 Nanometrics, Inc. #* 1,249,262 26,700 Kaydon Corporation * 1,456,218 143,100 ON Semiconductor Corporation #* 1,270,728 49,200 Kirby Corporation # 2,286,816 21,000 Plexus Corporation # 551,460 30,100 Ladish Company, Inc. # 1,300,019 45,000 Progress Software Corporation # 1,515,600 11,200 Lennox International, Inc. 463,904 172,300 RF Micro Devices, Inc. # 983,833 40,900 Manitowoc Company, Inc. 1,997,147 60,000 ScanSource, Inc. # 1,941,000 15,900 Middleby Corporation #* 1,218,258 113,300 SkillSoft Public Limited 64,400 Pall Corporation 2,596,608 Company ADR # 1,083,148 38,900 Roper Industries, Inc. * 2,432,806 197,900 Skyworks Solutions, Inc. # 1,682,150 15,300 Shaw Group, Inc. # 924,732 24,100 Solera Holdings, Inc. # 597,198 31,413 Standard Parking Corporation # 1,523,216 51,900 SPSS, Inc. # 1,863,729 19,900 Stanley, Inc. # 637,198 44,800 Sybase, Inc. # 1,168,832 37,800 Teledyne Technologies, Inc. # 2,015,874 88,400 TIBCO Software, Inc. #* 713,388 20,800 UAL Corporation #* 741,728 71,000 Trimble Navigation, Ltd. # 2,147,040 57,000 Ultrapetrol Bahamas, Ltd. #* 969,570 34,900 Varian Semiconductor Equipment 38,600 URS Corporation # 2,097,138 Associates, Inc. # 1,291,300 22,900 Wabtec Corporation 788,676 31,800 Verifone Holdings, Inc. #* 739,350 101,350 Waste Connections, Inc. # 3,131,715 32,400 ViaSat, Inc. # 1,115,532 11,400 Woodward Governor Company 774,630 44,800 Zoran Corporation # 1,008,448 Total Industrials Total Information Technology Information Technology (13.6% ) Materials (6.3% ) 13,900 Anixter International, Inc. #* 865,553 57,700 Airgas, Inc. 3,006,747 40,694 Avnet, Inc. # 1,423,069 37,700 Albemarle Corporation 1,555,125 59,700 Avocent Corporation # 1,391,607 31,600 Apex Silver Mines, Ltd. #* 481,584 23,100 Benchmark Electronics, Inc. # 409,563 70,700 AptarGroup, Inc. 2,892,337 49,000 Bluephoenix Solutions, Ltd. #* 887,880 22,600 Bemis Company, Inc. 618,788 53,300 Brocade Communications # 391,222 22,643 Century Aluminum Company # 1,221,363 34,200 Business Objects SA ADR # 2,082,780 24,700 Commercial Metals Company 724,945 101,700 China GrenTech Corporation, 45,700 FMC Corporation 2,492,935 Ltd. ADR # 899,028 5,900 Greif, Inc. 385,683 131,730 Compuware Corporation # 1,169,762 44,800 H.B. Fuller Company 1,005,760 23,900 Comtech Telecommunications 188,800 IAMGOLD Corporation 1,529,280 Corporation # 1,290,839 39,800 Pactiv Corporation # 1,059,874 48,300 Constant Contact, Inc. #* 1,038,450 15,600 Rock-Tenn Company 396,396 The accompanying Notes to Financial Statements are an integral part of this schedule. 84 Small Cap Stock Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (95.7%) Value Shares Common Stock (95.7%) Value Materials  continued Utilities (4.2% ) 37,100 RPM International, Inc. $753,130 60,000 Alliant Energy Corporation $2,441,400 29,700 Sigma-Aldrich Corporation 1,621,620 29,100 Chesapeake Utilities Corporation 926,835 29,800 Silgan Holdings, Inc. 1,547,812 52,800 Cleco Corporation * 1,467,840 12,500 streetTRACKS Gold Trust # 1,029,500 45,900 El Paso Electric Company # 1,173,663 28,800 Terra Industries, Inc. #* 1,375,488 24,200 Energen Corporation 1,554,366 19,000 Texas Industries, Inc. 1,331,900 37,700 National Fuel Gas Company * 1,759,836 Total Materials 41,200 Northwest Natural Gas Company 2,004,792 27,500 Otter Tail Corporation * 951,500 Telecommunications Services (0.8% ) 76,400 UGI Corporation 2,081,900 6,000 Golden Telecom, Inc. # 605,700 82,900 Vectren Corporation 2,404,929 104,450 Iowa Telecommunications Total Utilities Services, Inc. * 1,698,357 44,700 Time Warner Telecom, Inc. #* 906,963 Total Common Stock Total Telecommunications (cost $339,571,133) Services Interest Maturity Shares Collateral Held for Securities Loaned (23.1%) Rate (+) Date Value 92,358,545 Thrivent Financial Securities Lending Trust 5.000% N/A $92,358,545 Total Collateral Held for Securities Loaned (cost $92,358,545) Shares or Principal Interest Maturity Amount Short-Term Investments (7.1%) Rate (+) Date Value $1,000,000 Federal National Mortgage Association 4.030% 5/16/2008 $984,700 27,636,194 Thrivent Money Market Portfolio 4.930 N/A 27,636,194 Total Short-Term Investments (cost $28,621,068) Total Investments (cost $460,550,746) 125.9% Other Assets and Liabilities, Net (25.9%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $56,410,455 Gross unrealized depreciation (14,975,942) Net unrealized appreciation (depreciation) $41,434,513 Cost for federal income tax purposes $461,977,883 The accompanying Notes to Financial Statements are an integral part of this schedule. 85 Small CapIndex Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (98.9%) Value Shares Common Stock (98.9%) Value Consumer Discretionary (12.6% ) 17,900 K-Swiss, Inc. $323,990 8,900 4Kids Entertainment, Inc. #* $117,035 8,400 Landrys Restaurants, Inc. * 165,480 36,275 Aaron Rents, Inc. 697,931 34,500 La-Z-Boy, Inc. * 273,585 18,900 Arbitron, Inc. * 785,673 9,800 Libbey, Inc. * 155,232 8,100 Arctic Cat, Inc. 96,714 10,700 Lithia Motors, Inc. * 146,911 12,300 Audiovox Corporation # 152,520 49,200 Live Nation, Inc. # 714,384 7,900 Bassett Furniture Industries, Inc. 73,786 75,800 LKQ Corporation #* 1,593,316 14,900 Big 5 Sporting Goods Corporation 214,858 8,300 M/I Homes, Inc. * 87,150 10,700 Blue Nile, Inc. #* 728,242 12,700 Maidenform Brands, Inc. #* 171,831 17,600 Bright Horizons Family 14,500 Marcus Corporation 224,025 Solutions, Inc. # 607,904 12,500 MarineMax, Inc. #* 193,750 29,625 Brown Shoe Company, Inc. 449,411 35,200 Mens Wearhouse, Inc. 949,696 10,200 Buffalo Wild Wings, Inc. #* 236,844 17,600 Meritage Homes Corporation #* 256,432 19,700 Building Materials 9,700 Midas, Inc. # 142,202 Holding Corporation * 108,941 20,100 Monaco Coach Corporation 178,488 26,500 Cabelas, Inc. #* 399,355 9,500 Monarch Casino & Resort, Inc. # 228,760 19,600 California Pizza Kitchen, Inc. # 305,172 12,900 Movado Group, Inc. 326,241 21,000 Cato Corporation 328,860 15,500 Multimedia Games, Inc. #* 129,270 19,825 CEC Entertainment, Inc. # 514,657 3,200 National Presto Industries, Inc. 168,512 51,700 Champion Enterprises, Inc. #* 487,014 21,200 Nautilus Group, Inc. * 102,820 16,800 Charlotte Russe Holding, Inc. # 271,320 14,900 OCharleys, Inc. 223,202 15,800 Childrens Place Retail 10,500 Oxford Industries, Inc. * 270,585 Stores, Inc. # 409,694 17,400 P.F. Changs China Bistro, Inc. #* 397,416 23,825 Christopher & Banks Corporation 272,796 21,600 Panera Bread Company #* 773,712 36,700 CKE Restaurants, Inc. * 484,440 13,900 Papa Johns International, Inc. # 315,530 10,600 Coachmen Industries, Inc. 63,070 8,300 Peets Coffee & Tea, Inc. #* 241,281 18,700 Coinstar, Inc. # 526,405 27,800 Pep Boys - Manny, Moe & Jack * 319,144 3,600 CPI Corporation 84,780 16,400 PetMed Express, Inc. # 198,440 55,200 Crocs, Inc. #* 2,031,912 40,100 Pinnacle Entertainment, Inc. # 944,756 8,700 Deckers Outdoor Corporation # 1,349,022 23,500 Polaris Industries, Inc. * 1,122,595 30,300 Dress Barn, Inc. #* 379,053 31,912 Pool Corporation * 632,815 12,200 Drew Industries, Inc. # 334,280 5,900 Pre-Paid Legal Services, Inc. #* 326,565 20,050 Ethan Allen Interiors, Inc. * 571,425 82,400 Quiksilver, Inc. #* 706,992 28,500 Finish Line, Inc. 68,970 54,300 Radio One, Inc. # 128,691 43,000 Fleetwood Enterprises, Inc. #* 257,140 12,700 RC2 Corporation # 356,489 31,137 Fossil, Inc. # 1,307,131 11,300 Red Robin Gourmet Burgers, Inc. #* 361,487 26,950 Freds, Inc. * 259,528 11,200 Russ Berrie and Company, Inc. # 183,232 15,200 Genesco, Inc. # 574,560 12,800 Ruths Chris Steak House, Inc. #* 114,432 15,300 Group 1 Automotive, Inc. * 363,375 31,350 Select Comfort Corporation #* 219,764 19,300 Gymboree Corporation #* 587,878 23,625 Shuffle Master, Inc. #* 283,264 14,700 Haverty Furniture Companies, Inc. * 132,153 21,700 Skechers USA, Inc. # 423,367 20,850 Hibbett Sports, Inc. # 416,583 4,600 Skyline Corporation 135,010 29,275 Hot Topic, Inc. # 170,380 20,800 Sonic Automotive, Inc. 402,688 38,100 Iconix Brand Group, Inc. # 749,046 40,752 Sonic Corporation #* 892,469 10,000 IHOP Corporation * 365,800 21,800 Spartan Motors, Inc. * 166,552 40,200 Jack in the Box, Inc. # 1,035,954 27,800 Stage Stores, Inc. 411,440 18,900 JAKKS Pacific, Inc. # 446,229 11,000 Stamps.com, Inc. #* 133,980 16,730 Jo-Ann Stores, Inc. # 218,828 8,100 Standard Motor Products, Inc. * 66,096 12,175 Joseph A. Bank Clothiers, Inc. #* 346,379 43,500 Standard Pacific Corporation * 145,725 17,400 Kellwood Company 289,536 19,117 Steak n Shake Company #* 208,375 The accompanying Notes to Financial Statements are an integral part of this schedule. 86 Small Cap Index Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (98.9%) Value Shares Common Stock (98.9%) Value Consumer Discretionary  continued Energy (8.2% ) 17,400 Stein Mart, Inc. * $82,476 18,400 Atwood Oceanics, Inc. # $1,844,416 15,200 Sturm, Ruger & Company, Inc. #* 125,856 15,100 Basic Energy Services, Inc. #* 331,445 15,500 Superior Industries 15,900 Bristow Group, Inc. #* 900,735 International, Inc. * 281,635 65,000 Cabot Oil & Gas Corporation  2,624,050 36,100 Texas Roadhouse, Inc. # 399,266 13,600 Carbo Ceramics, Inc. * 505,920 22,500 Tractor Supply Company #* 808,650 18,100 Dril-Quip, Inc. # 1,007,446 42,300 Triarc Companies, Inc. 370,548 7,300 Gulf Island Fabrication, Inc. 231,483 20,000 Tuesday Morning Corporation * 101,400 61,214 Helix Energy Solutions Group, Inc. #* 2,540,381 16,600 Tween Brands, Inc. #* 439,568 15,400 Hornbeck Offshore Services, Inc. #* 692,230 9,600 UniFirst Corporation 364,800 55,200 Input/Output, Inc. # 871,056 9,700 Universal Electronic, Inc. # 324,368 9,900 Lufkin Industries, Inc. 567,171 15,700 Universal Technical Institute, Inc. #* 266,900 53,400 Massey Energy Company * 1,909,050 9,800 Volcom, Inc. #* 215,894 17,800 Matrix Service Company # 388,396 19,900 Winnebago Industries, Inc. * 418,298 12,300 NATO Group, Inc. # 666,045 27,800 WMS Industries, Inc. # 1,018,592 36,900 Oceaneering International, Inc. # 2,485,215 35,100 Wolverine World Wide, Inc. 860,652 17,700 Patriot Coal Corporation #* 738,798 30,000 Zale Corporation #* 481,800 25,400 Penn Virginia Corporation 1,108,202 12,000 Zumiez, Inc. #* 292,320 10,000 Petroleum Development Corporation # 591,300 Total Consumer Discretionary 33,300 Pioneer Drilling Company # 395,604 15,550 SEACOR Holdings, Inc. # 1,442,107 Consumer Staples (3.5% ) 42,200 St. Mary Land & Exploration Company 1,629,342 59,600 Alliance One International, Inc. # 242,572 18,800 Stone Energy Corporation # 881,908 12,100 Andersons, Inc. * 542,080 10,600 Superior Well Services, Inc. # 224,932 6,900 Boston Beer Company, Inc. # 259,785 20,200 Swift Energy Company # 891,022 33,900 Caseys General Stores, Inc.  1,003,779 49,750 TETRA Technologies, Inc. # 774,608 48,100 Central Garden & Pet Company # 257,816 31,100 Unit Corporation # 1,438,375 12,800 Chattem, Inc. #* 966,912 20,500 W-H Energy Services, Inc. # 1,152,305 52,425 Flowers Foods, Inc. 1,227,269 19,100 World Fuel Services Corporation 554,473 15,300 Great Atlantic & Pacific Tea Total Energy Company, Inc. # 479,349 26,600 Hain Celestial Group, Inc. # 851,200 Financials (16.1% ) 9,400 J & J Snack Foods Corporation 294,032 21,600 Acadia Realty Trust  553,176 20,900 Lance, Inc. 426,778 11,300 Alabama National BanCorporation 879,253 21,200 Longs Drug Stores Corporation 996,400 11,900 Anchor BanCorp Wisconsin, Inc. * 279,888 10,500 Mannatech, Inc. * 66,360 35,300 Bank Mutual Corporation 373,121 9,100 Nash Finch Company * 321,048 27,900 BankAtlantic Bancorp, Inc. * 114,390 23,800 Performance Food Group Company # 639,506 21,000 BankUnited Financial Corporation * 144,900 17,300 Ralcorp Holdings, Inc. # 1,051,667 43,900 BioMed Realty Trust, Inc. 1,017,163 10,300 Sanderson Farms, Inc. * 347,934 25,000 Boston Private Financial 14,700 Spartan Stores, Inc. 335,895 Holdings, Inc. * 677,000 27,400 Spectrum Brands, Inc. #* 146,042 39,600 Brookline Bancorp, Inc. * 402,336 20,900 TreeHouse Foods, Inc. # 480,491 19,100 Cascade Bancorp * 265,872 28,700 United Natural Foods, Inc. #* 910,364 19,600 Cash America International, Inc. 633,080 5,700 USANA Health Sciences, Inc. #* 211,356 20,100 Central Pacific Financial Corporation * 371,046 11,370 WD-40 Company 431,719 33,318 Chittenden Corporation 1,186,787 Total Consumer Staples 31,500 Colonial Properties Trust * 712,845 12,000 Columbia Banking System, Inc. 356,760 The accompanying Notes to Financial Statements are an integral part of this schedule. 87 Small Cap Index Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (98.9%) Value Shares Common Stock (98.9%) Value Financials  continued 29,500 optionsXpress Holdings, Inc. * $997,690 20,000 Community Bank System, Inc. $397,400 10,400 Parkway Properties, Inc. 384,592 21,900 Corus Bankshares, Inc. * 233,673 39,000 Philadelphia Consolidated 29,465 Delphi Financial Group, Inc. 1,039,525 Holding Corporation # 1,534,650 63,500 DiamondRock Hospitality Company 951,230 11,700 Piper Jaffray Companies # 541,944 16,975 Dime Community Bancshares 216,771 10,200 Portfolio Recovery 13,065 Downey Financial Corporation * 406,452 Associates, Inc. * 404,634 42,200 East West Bancorp, Inc. 1,022,506 14,500 Presidential Life Corporation 253,895 16,000 EastGroup Properties, Inc. 669,600 12,800 PrivateBancorp, Inc. * 417,920 18,800 Entertainment Properties Trust 883,600 22,000 ProAssurance Corporation # 1,208,240 16,900 Essex Property Trust, Inc. * 1,647,581 25,700 Prosperity Bancshares, Inc. 755,323 42,100 Extra Space Storage, Inc. 601,609 21,464 Provident Bankshares Corporation 459,115 17,250 Financial Federal Corporation * 384,502 10,800 PS Business Parks, Inc. 567,540 50,800 First BanCorp * 370,332 18,000 Rewards Network, Inc. # 89,460 19,300 First Cash Financial Services, Inc. # 283,324 13,000 RLI Corporation 738,270 42,700 First Commonwealth 10,900 Safety Insurance Group, Inc. 399,158 Financial Corporation * 454,755 5,600 SCPIE Holdings, Inc. # 153,832 20,600 First Financial Bancorp * 234,840 35,600 Selective Insurance Group, Inc. 818,444 8,700 First Indiana Corporation 278,400 59,500 Senior Housing Property Trust * 1,349,460 32,612 First Midwest Bancorp, Inc. 997,927 19,900 Signature Bank # 671,625 9,200 FirstFed Financial Corporation #* 329,544 48,600 South Financial Group, Inc. * 759,618 24,600 Flagstar Bancorp, Inc. * 171,462 14,500 Sovran Self Storage, Inc. * 581,450 24,000 Forestar Real Estate Group, Inc. # 566,160 12,000 Sterling Bancorp 163,680 17,000 Franklin Bank Corporation #* 73,270 48,900 Sterling Bancshares, Inc. 545,724 46,400 Fremont General Corporation #* 162,400 34,415 Sterling Financial Corporation 577,828 27,900 Frontier Financial Corporation * 518,103 12,100 Stewart Information 35,900 Glacier Bancorp, Inc. * 672,766 Services Corporation 315,689 28,300 Guaranty Financial Group, Inc. # 452,800 57,200 Susquehanna Bancshares, Inc. * 1,054,768 16,500 Hancock Holding Company * 630,300 15,027 SWS Group, Inc. 190,386 26,500 Hanmi Financial Corporation 228,430 21,000 Tanger Factory Outlet 24,800 Hilb, Rogal and Hobbs Company * 1,006,136 Centers, Inc. * 791,910 13,365 Independent Bank Corporation * 126,968 13,600 Tower Group, Inc. 454,240 11,000 Infinity Property & 19,300 Tradestation Group, Inc. # 274,253 Casualty Corporation * 397,430 8,300 Triad Guaranty, Inc. #* 81,340 39,100 Inland Real Estate Corporation * 553,656 50,482 TrustCo Bank Corporation NY * 500,781 29,500 Investment Technology Group, Inc. # 1,403,905 69,900 UCBH Holdings, Inc. * 989,784 12,600 Irwin Financial Corporation 92,610 24,000 UMB Financial Corporation 920,640 21,900 Kilroy Realty Corporation 1,203,624 40,200 Umpqua Holdings Corporation * 616,668 19,400 Kite Realty Group Trust 296,238 25,800 United Bankshares, Inc. * 722,916 36,200 LaBranche & Company, Inc. #* 182,448 26,800 United Community Banks, Inc. * 423,440 10,500 LandAmerica Financial Group, Inc. * 351,225 14,900 United Fire & Casual Company 433,441 42,700 Lexington Corporate Properties Trust * 620,858 45,300 Whitney Holding Corporation  1,184,595 13,600 LTC Properties, Inc. 340,680 11,800 Wilshire Bancorp, Inc. 92,630 33,700 Medical Properties Trust, Inc. * 343,403 15,800 Wintrust Financial Corporation * 523,454 17,100 Mid-America Apartment 11,312 World Acceptance Corporation #* 305,198 Communities, Inc. * 731,025 24,800 Zenith National 14,600 Nara Bancorp, Inc. 170,382 Insurance Corporation * 1,109,304 48,100 National Retail Properties, Inc. 1,124,578 Total Financials 8,400 Navigators Group, Inc. # 546,000 The accompanying Notes to Financial Statements are an integral part of this schedule. 88 Small Cap Index Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (98.9%) Value Shares Common Stock (98.9%) Value Health Care (13.7% ) 9,500 Molina Healthcare, Inc. #* $367,650 38,000 Allscripts Healthcare Solutions, Inc. #* $737,960 16,500 Noven Pharmaceuticals, Inc. #* 229,020 29,200 Alpharma, Inc. # 588,380 22,000 Odyssey Healthcare, Inc. # 243,320 17,533 Amedisys, Inc. #* 850,717 23,100 Omnicell, Inc. # 622,083 48,400 American Medical Systems 11,800 Osteotech, Inc. # 92,276 Holdings, Inc. #* 699,864 27,300 Owens & Minor, Inc. * 1,158,339 35,600 AMERIGROUP Corporation # 1,297,620 12,200 Palomar Medical Technologies, Inc. #* 186,904 20,200 AMN Healthcare Services, Inc. # 346,834 18,600 PAREXEL International Corporation # 898,380 20,750 AmSurg Corporation # 561,495 32,500 Pediatrix Medical Group, Inc. # 2,214,875 8,900 Analogic Corporation 602,708 20,400 PharMerica Corporation #* 283,152 23,100 ArQule, Inc. # 133,980 12,600 Pharmnet Development Group # 494,046 18,700 ArthroCare Corporation #* 898,535 28,300 Phase Forward, Inc. # 615,525 16,000 BioLase Technology, Inc. #* 37,760 11,400 Possis Medical, Inc. # 166,212 9,100 Bradley Pharmaceuticals, Inc. # 179,270 43,400 PSS World Medical, Inc. #* 849,338 19,400 Cambrex Corporation 162,572 44,300 Regeneron Pharmaceuticals, Inc. # 1,069,845 29,200 Centene Corporation # 801,248 11,500 RehabCare Group, Inc. # 259,440 16,000 Chemed Corporation 894,080 17,000 Res-Care, Inc. # 427,720 19,150 CONMED Corporation # 442,556 49,600 Respironics, Inc. # 3,247,808 30,000 Cooper Companies, Inc. * 1,140,000 32,400 Salix Pharmaceuticals, Ltd. #* 255,312 21,500 Cross Country Healthcare, Inc. # 306,160 29,400 Savient Pharmaceuticals, Inc. #* 675,318 16,550 CryoLife, Inc. #* 131,572 23,900 Sciele Pharma, Inc. #* 488,755 15,000 Cyberonics, Inc. #* 197,400 37,600 Sierra Health Services, Inc. # 1,577,696 8,700 Datascope Corporation 316,680 30,000 Sunrise Senior Living, Inc. #* 920,400 12,600 Dionex Corporation # 1,044,036 10,100 SurModics, Inc. #* 548,127 20,897 Enzo Biochem, Inc. #* 266,228 23,800 Symmetry Medical, Inc. # 414,834 18,700 Gentiva Health Services, Inc. # 356,048 22,300 Theragenics Corporation # 79,834 15,100 Greatbatch Technologies, Inc. # 301,849 46,800 ViroPharma, Inc. #* 371,592 17,100 Haemonetics Corporation # 1,077,642 5,400 Vital Signs, Inc. 276,048 24,800 HealthExtras, Inc. # 646,784 Total Health Care 23,800 Healthways, Inc. #* 1,390,872 46,000 Hooper Holmes, Inc. # 79,120 Industrials (16.7% ) 8,300 ICU Medical, Inc. #* 298,883 14,900 A.O. Smith Corporation 522,245 41,100 IDEXX Laboratories, Inc. # 2,409,693 13,600 A.S.V., Inc. #* 188,360 46,875 Immucor, Inc. # 1,593,281 25,400 AAR Corporation # 965,962 12,300 Integra LifeSciences 29,400 ABM Industries, Inc.  599,466 Holdings Corporation #* 515,739 28,400 Acuity Brands, Inc.  1,278,000 21,400 Invacare Corporation * 539,280 15,800 Administaff, Inc.  446,824 21,600 inVentiv Health, Inc. # 668,736 17,600 Albany International Corporation * 652,960 8,600 Kendle International, Inc. #* 420,712 6,500 Angelica Corporation 124,150 8,200 Kensey Nash Corporation # 245,344 19,500 Apogee Enterprises, Inc. 333,645 12,850 LCA-Vision, Inc. * 256,614 24,650 Applied Industrial 9,700 LHC Group, Inc. #* 242,306 Technologies, Inc. 715,343 20,400 LifeCell Corporation #* 879,444 8,300 Applied Signal Technology, Inc. 112,714 21,600 Martek Biosciences Corporation #* 638,928 16,800 Arkansas Best Corporation * 368,592 14,300 Matria Healthcare, Inc. # 339,911 12,800 Astec Industries, Inc. # 476,032 9,200 MedCath Corporation # 225,952 30,700 Baldor Electric Company 1,033,362 22,700 Mentor Corporation * 887,570 30,200 Barnes Group, Inc. * 1,008,378 26,700 Meridian Bioscience, Inc. 803,136 30,325 Belden, Inc. * 1,349,462 18,400 Merit Medical Systems, Inc. # 255,760 17,900 Bowne & Company, Inc. 315,040 54,000 MGI Pharma, Inc. #* 2,188,620 36,400 Brady Corporation  1,277,276 The accompanying Notes to Financial Statements are an integral part of this schedule. 89 Small Cap Index Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (98.9%) Value Shares Common Stock (98.9%) Value Industrials  continued 37,600 Spherion Corporation # $273,728 33,200 Briggs & Stratton Corporation * $752,312 8,500 Standard Register Company 99,110 17,200 C&D Technologies, Inc. #* 113,692 8,400 Standex International Corporation 146,580 6,200 Cascade Corporation 288,052 23,500 Teledyne Technologies, Inc. # 1,253,255 9,100 CDI Corporation 220,766 39,106 Tetra Tech, Inc. # 840,779 18,250 Ceradyne, Inc. # 856,472 26,600 Toro Company 1,448,104 33,400 CLARCOR, Inc. 1,268,198 15,500 Tredegar Corporation 249,240 8,200 Consolidated Graphics, Inc. # 392,124 11,200 Triumph Group, Inc. * 922,320 10,300 Cubic Corporation 403,760 29,900 TrueBlue, Inc. # 432,952 29,800 Curtiss-Wright Corporation 1,495,960 16,700 United Stationers, Inc. # 771,707 43,400 EMCOR Group, Inc. # 1,025,542 12,800 Universal Forest Products, Inc. 377,088 14,500 EnPro Industries, Inc. # 444,425 11,500 Valmont Industries, Inc. 1,024,880 19,600 Esterline Technologies Corporation # 1,014,300 13,800 Viad Corporation 435,804 20,200 Forward Air Corporation 629,634 12,800 Vicor Corporation 199,552 24,600 Frontier Airlines Holdings, Inc. #* 129,396 9,200 Volt Information Sciences, Inc. # 167,992 14,300 G & K Services, Inc. 536,536 20,300 Wabash National Corporation 156,107 35,800 Gardner Denver, Inc. # 1,181,400 45,600 Waste Connections, Inc. # 1,409,040 37,800 GenCorp, Inc. # 440,748 16,550 Watsco, Inc. * 608,378 20,000 Gibraltar Industries, Inc. 308,400 28,400 Watson Wyatt Worldwide, Inc. 1,318,044 17,630 Griffon Corporation # 219,494 21,000 Watts Water Technologies, Inc. * 625,800 28,525 Healthcare Services Group, Inc. * 604,160 19,800 Woodward Governor Company 1,345,410 38,448 Heartland Express, Inc. * 545,193 Total Industrials 11,900 Heidrick & Struggles International, Inc. 441,609 26,100 Hub Group, Inc. # 693,738 Information Technology (19.0% ) 18,400 Insituform Technologies, Inc. #* 272,320 17,500 Actel Corporation # 239,050 36,600 Interface, Inc. 597,312 81,100 Adaptec, Inc. # 274,118 16,500 Kaman Corporation 607,365 23,900 Advanced Energy Industries, Inc. # 312,612 18,900 Kaydon Corporation * 1,030,806 17,800 Agilysys, Inc. 269,136 35,800 Kirby Corporation # 1,663,984 43,700 AMIS Holdings, Inc. # 437,874 38,850 Knight Transportation, Inc. * 575,368 21,300 Anixter International, Inc. #* 1,326,351 36,100 Landstar System, Inc. 1,521,615 10,700 Ansoft Corporation # 276,595 2,800 Lawson Products, Inc. 106,176 52,400 ANSYS, Inc. # 2,172,504 42,936 Lennox International, Inc. * 1,778,409 91,923 Arris Group, Inc. #* 917,394 7,850 Lindsay Manufacturing Company * 554,916 22,700 ATMI, Inc. # 732,075 11,100 Lydall, Inc. # 116,772 23,313 Avid Technology, Inc. #* 660,690 20,200 MagneTek, Inc. # 86,456 68,500 Axcelis Technologies, Inc. # 315,100 19,300 Mesa Air Group, Inc. # 59,637 8,600 Bankrate, Inc. #* 413,574 23,100 Mobile Mini, Inc. # 428,274 8,000 Bel Fuse, Inc. 234,160 28,450 Moog, Inc. # 1,303,294 20,400 Bell Microproducts, Inc. #* 122,604 24,800 Mueller Industries, Inc. 718,952 47,950 Benchmark Electronics, Inc. # 850,154 13,500 NCI Building Systems, Inc. #* 388,665 11,800 Black Box Corporation 426,806 19,050 Old Dominion Freight Line # 440,246 29,600 Blackbaud, Inc. 829,984 23,700 On Assignment, Inc. # 166,137 25,400 Blue Coat Systems, Inc. #* 834,898 21,500 Regal-Beloit Corporation 966,425 34,300 Brightpoint, Inc. # 526,848 11,400 Robbins & Myers, Inc. 862,182 47,507 Brooks Automation, Inc. # 627,567 11,900 School Specialty, Inc. # 411,145 16,100 Cabot Microelectronics Corporation #* 578,151 54,300 Shaw Group, Inc. #* 3,281,895 20,100 CACI International, Inc. # 899,877 25,000 Simpson Manufacturing 17,900 Captaris, Inc. # 77,328 Company, Inc. * 664,750 6,200 Catapult Communications 40,900 SkyWest, Inc. 1,098,165 Corporation # 46,810 The accompanying Notes to Financial Statements are an integral part of this schedule. 90 Small Cap Index Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (98.9%) Value Shares Common Stock (98.9%) Value Information Technology  continued 51,800 Microsemi Corporation #* $1,146,852 26,600 Checkpoint Systems, Inc. # $691,068 33,500 MKS Instruments, Inc. # 641,190 36,500 CIBER, Inc. # 223,015 11,900 MTS Systems Corporation 507,773 29,000 Cognex Corporation 584,350 31,000 Napster, Inc. # 61,070 15,400 Cohu, Inc. 235,620 23,500 NETGEAR, Inc. # 838,245 16,100 Comtech Telecommunications 18,300 Network Equipment Corporation # 869,561 Technologies, Inc. #* 154,086 28,700 Concur Technologies, Inc. # 1,039,227 24,800 Newport Corporation #* 317,192 23,700 CTS Corporation 235,341 21,500 Novatel Wireless, Inc. #* 348,300 46,025 CyberSource Corporation #* 817,864 13,650 Park Electrochemical Corporation 385,476 20,500 Cymer, Inc. # 798,065 14,800 PC TEL, Inc. # 101,528 22,400 Daktronics, Inc. * 505,568 20,500 Perficient, Inc. # 322,670 19,900 DealerTrack Holdings, Inc. # 666,053 17,400 Pericom Semiconductor Corporation # 325,380 17,200 Digi International, Inc. # 244,068 18,100 Phoenix Technologies, Ltd. # 233,128 20,950 Diodes, Inc. #* 629,966 11,200 Photon Dynamics, Inc. # 92,960 17,400 Ditech Networks, Inc. #* 60,378 28,000 Photronics, Inc. # 349,160 21,700 DSP Group, Inc. # 264,740 11,800 Planar Systems, Inc. # 75,520 18,700 Electro Scientific Industries, Inc. # 371,195 31,100 Plexus Corporation # 816,686 39,100 Epicor Software Corporation # 460,598 28,200 Progress Software Corporation # 949,776 17,800 EPIQ Systems, Inc. #* 309,898 11,700 Quality Systems, Inc. * 356,733 32,600 Exar Corporation # 259,822 17,900 Radiant Systems, Inc. # 308,417 28,750 FactSet Research Systems, Inc. 1,601,375 14,800 RadiSys Corporation # 198,320 11,100 Faro Technologies, Inc. # 301,698 11,900 Rogers Corporation # 516,103 24,300 FEI Company # 603,369 19,600 Rudolph Technologies, Inc. # 221,872 91,000 FLIR Systems, Inc. # 2,848,300 17,300 ScanSource, Inc. # 559,655 15,700 Gerber Scientific, Inc. # 169,560 38,200 Secure Computing Corporation # 366,720 15,700 Gevity HR, Inc. 120,733 8,800 SI International, Inc. # 241,736 62,500 Harmonic, Inc. #* 655,000 108,300 Skyworks Solutions, Inc. # 920,550 17,600 Hutchinson Technology, Inc. #* 463,232 20,200 Smith Micro Software, Inc. #* 171,094 58,700 Informatica Corporation #* 1,057,774 17,400 Sonic Solutions, Inc. #* 180,786 22,300 InfoSpace, Inc. * 419,240 12,800 SPSS, Inc. # 459,648 32,575 Insight Enterprises, Inc. # 594,168 15,600 Standard Microsystems Corporation # 609,492 14,400 Intevac, Inc. # 209,376 7,600 StarTek, Inc. # 70,756 20,500 Itron, Inc. #* 1,967,385 14,000 Stratasys, Inc. #* 361,760 33,100 J2 Global Communication, Inc. # 700,727 9,200 Supertex, Inc. #* 287,868 17,800 JDA Software Group, Inc. # 364,188 21,900 Sykes Enterprises, Inc. # 394,200 9,500 Keithley Instruments, Inc. 91,960 30,550 Symmetricom, Inc. #* 143,890 18,600 Knot, Inc. #* 296,484 17,300 Synaptics, Inc. #* 712,068 45,500 Kopin Corporation # 143,780 11,100 Synnex Corporation # 217,560 35,800 Kulicke and Soffa Industries, Inc. #* 245,588 49,550 Take-Two Interactive 15,000 Littelfuse, Inc. # 494,400 Software, Inc. #* 914,198 12,500 LoJack Corporation # 210,125 27,400 Technitrol, Inc. 783,092 17,200 Manhattan Associates, Inc. # 453,392 44,337 THQ, Inc. #* 1,249,860 13,100 ManTech International Corporation # 574,042 8,900 Tollgrade Communications, Inc. # 71,378 12,400 MAXIMUS, Inc. 478,764 81,300 Trimble Navigation, Ltd. # 2,458,512 15,200 Mercury Computer Systems, Inc. # 244,872 28,400 TTM Technologies, Inc. # 331,144 25,500 Methode Electronics, Inc. 419,220 23,400 Tyler Technologies, Inc. #* 301,626 36,700 Micrel, Inc. 310,115 15,600 Ultratech, Inc. # 176,904 27,400 MICROS Systems, Inc. # 1,922,384 45,300 United Online, Inc. * 535,446 The accompanying Notes to Financial Statements are an integral part of this schedule. 91 Small Cap Index Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (98.9%) Value Shares Common Stock (98.9%) Value Information Technology  continued Telecommunications Services (0.1% ) 50,975 Varian Semiconductor Equipment 30,400 General Communication, Inc. # $266,000 Associates, Inc. # $1,886,075 Total Telecommunications 21,300 Veeco Instruments, Inc. # 355,710 Services 17,600 ViaSat, Inc. # 605,968 30,400 Websense, Inc. #* 516,192 Utilities (4.7% ) 26,700 Wright Express Corporation # 947,583 17,333 ALLETE, Inc. 686,040 19,600 X-Rite, Inc. # 227,752 11,450 American States Water Company * 431,436 Total Information Technology 60,100 Atmos Energy Corporation 1,685,204 35,400 Avista Corporation 762,516 Materials (4.3% ) 6,900 Central Vermont Public Service 18,700 A. Schulman, Inc. 402,985 Corporation 212,796 10,900 A.M. Castle & Company 296,371 9,100 CH Energy Group, Inc. * 405,314 14,900 AMCOL International Corporation 536,847 40,200 Cleco Corporation * 1,117,560 45,900 AptarGroup, Inc.  1,877,769 30,300 El Paso Electric Company #* 774,771 16,600 Arch Chemicals, Inc. 610,050 14,500 Laclede Group, Inc. 496,480 13,600 Brush Engineered Materials, Inc. # 505,920 18,700 New Jersey Resources Corporation 935,374 26,200 Buckeye Technologies, Inc. # 327,500 17,800 Northwest Natural Gas Company * 866,148 19,700 Caraustar Industries, Inc. # 60,873 49,600 Piedmont Natural Gas 19,500 Century Aluminum Company # 1,051,830 Company, Inc. * 1,297,536 13,400 Chesapeake Corporation 69,546 19,800 South Jersey Industries, Inc. 714,582 7,200 Deltic Timber Corporation 370,728 80,432 Southern Union Company 2,361,484 23,100 Georgia Gulf Corporation * 152,922 28,500 Southwest Gas Corporation 848,445 40,300 H.B. Fuller Company 904,735 71,500 UGI Corporation 1,948,375 28,400 Headwaters, Inc. #* 333,416 16,866 UIL Holdings Corporation 623,199 8,400 Material Sciences Corporation # 62,412 23,700 UniSource Energy Corporation 747,735 18,863 Myers Industries, Inc. 272,948 Total Utilities 10,000 Neenah Paper, Inc. 291,500 20,400 OM Group, Inc. # 1,173,816 Total Common Stock 28,400 OMNOVA Solutions, Inc. # 125,244 (cost $261,958,953) 7,500 Penford Corporation 191,925 62,400 PolyOne Corporation # 410,592 6,800 Quaker Chemical Corporation 149,396 24,875 Quanex Corporation 1,291,012 22,500 Rock-Tenn Company 571,725 15,400 RTI International Metals, Inc. # 1,061,522 10,500 Schweitzer-Mauduit International, Inc. 272,055 18,300 Texas Industries, Inc. 1,282,830 27,800 Tronox, Inc. 240,470 34,000 Wausau-Mosinee Paper Corporation 305,660 14,650 Zep, Inc. # 203,196 Total Materials The accompanying Notes to Financial Statements are an integral part of this schedule. 92 Small Cap Index Portfolio Schedule of Investments as of December 31, 2007 Interest Maturity Shares Collateral Held for Securities Loaned (31.2%) Rate (+) Date Value 111,638,911 Thrivent Financial Securities Lending Trust 5.000% N/A $111,638,911 Total Collateral Held for Securities Loaned (cost $111,638,911) Shares or Principal Interest Maturity Amount Short-Term Investments (1.6%) Rate (+) Date Value $750,000 Federal National Mortgage Association  4.030% 5/16/2008 $738,525 5,078,004 Thrivent Money Market Portfolio 4.930 N/A 5,078,004 Total Short-Term Investments (cost $5,816,659) Total Investments (cost $379,414,523) 131.7% Other Assets and Liabilities, Net (31.7%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) Russell 2000 Index Futures 12 March 2008 $4,579,810 $4,633,200 $53,390 Total Futures # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  At December 31, 2007, $738,525 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $15,325,060 of investments were earmarked as collateral to cover open financial futures contracts. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $131,019,100 Gross unrealized depreciation (41,798,819) Net unrealized appreciation (depreciation) $89,220,281 Cost for federal income tax purposes $382,035,822 The accompanying Notes to Financial Statements are an integral part of this schedule. 93 Mid Cap Growth Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (94.3%) Value Shares Common Stock (94.3%) Value Consumer Discretionary (14.6% ) 86,300 Southwestern Energy Company # $4,808,636 26,600 Abercrombie & Fitch Company $2,127,202 26,686 Transocean, Inc. # 3,820,101 232,900 Burger King Holdings, Inc. 6,639,979 87,500 Ultra Petroleum Corporation #* 6,256,250 28,000 Central European Media 49,985 XTO Energy, Inc. 2,567,230 Enterprises, Ltd. # 3,247,440 Total Energy 38,800 Chipotle Mexican Grill, Inc. #* 5,706,316 367,800 Coldwater Creek, Inc. #* 2,460,582 Financials (6.2% ) 248,500 Corinthian Colleges, Inc. # 3,826,900 141,500 Annaly Capital Management, Inc. * 2,572,470 85,500 Crocs, Inc. #* 3,147,255 4,600 CME Group, Inc. 3,155,600 107,200 DeVry, Inc. 5,570,112 18,200 IntercontinentalExchange, Inc. # 3,503,500 118,000 DreamWorks Animation SKG, Inc. # 3,013,720 77,100 Lazard, Ltd. * 3,136,428 52,400 Focus Media Holding, Ltd. ADR #* 2,976,844 22,150 Legg Mason, Inc. 1,620,272 80,400 GameStop Corporation # 4,993,644 67,300 Northern Trust Corporation * 5,153,834 122,100 Hasbro, Inc. * 3,123,318 26,800 Nymex Holdings, Inc. * 3,580,748 183,400 International Game Technology * 8,056,762 50,400 PartnerRe, Ltd. * 4,159,512 56,900 ITT Educational Services, Inc. # 4,851,863 47,600 Principal Financial Group, Inc. 3,276,784 59,000 Kohls Corporation #* 2,702,200 188,600 T. Rowe Price Group, Inc. * 11,481,968 189,300 Leapfrog Enterprises, Inc. #* 1,273,989 Total Financials 335,600 Quiksilver, Inc. #* 2,879,448 185,900 Scientific Games Corporation #* 6,181,175 Health Care (16.8% ) 110,500 Shuffle Master, Inc. #* 1,324,895 156,000 Advanced Medical Optics, Inc. #* 3,826,680 53,900 Starwood Hotels & Resorts 138,900 Affymetrix, Inc. #* 3,214,146 Worldwide, Inc. 2,373,217 121,200 Alkermes, Inc. #* 1,889,508 110,600 Texas Roadhouse, Inc. # 1,223,236 105,600 Allscripts Healthcare Solutions, Inc. #* 2,050,752 207,000 TJX Companies, Inc. 5,947,110 133,000 Amylin Pharmaceuticals, Inc. #* 4,921,000 23,000 Under Armour, Inc. #* 1,004,410 90,600 BioMarin Pharmaceutical, Inc. #* 3,207,240 146,900 Volcom, Inc. #* 3,236,207 87,800 C.R. Bard, Inc. 8,323,440 180,500 WMS Industries, Inc. #* 6,613,520 62,200 Cephalon, Inc. #* 4,463,472 43,600 XM Satellite Radio Holdings, Inc. # 533,664 78,750 Coventry Health Care, Inc. #* 4,665,938 114,100 Zumiez, Inc. #* 2,779,476 106,800 Elan Corporation plc ADR # 2,347,464 Total Consumer Discretionary 44,600 Endo Pharmaceutical Holdings, Inc. # 1,189,482 102,300 Gen-Probe, Inc. # 6,437,739 Consumer Staples (4.4% ) 66,500 Genzyme Corporation # 4,950,260 41,700 Andersons, Inc. * 1,868,160 122,000 Gilead Sciences, Inc. # 5,613,220 100,800 Clorox Company 6,569,136 80,500 Hologic, Inc. #* 5,525,520 177,500 Coca-Cola Enterprises, Inc. 4,620,325 48,200 Illumina, Inc. #* 2,856,332 156,500 H.J. Heinz Company 7,305,420 19,800 Intuitive Surgical, Inc. # 6,425,100 66,300 Longs Drug Stores Corporation 3,116,100 64,000 Millipore Corporation # 4,683,520 100,900 Pepsi Bottling Group, Inc. 3,981,514 130,800 NuVasive, Inc. #* 5,169,216 42,200 Whole Foods Market, Inc. * 1,721,760 79,500 Patterson Companies, Inc. # 2,699,025 Total Consumer Staples 114,000 Pharmaceutical Product Development, Inc. * 4,602,180 Energy (8.7% ) 108,800 Sepracor, Inc. # 2,856,000 190,000 Cameron International Corporation #* 9,144,700 65,200 Shire Pharmaceuticals Group plc ADR 4,495,540 96,800 Devon Energy Corporation 8,606,488 155,600 St. Jude Medical, Inc. # 6,323,584 75,000 Diamond Offshore Drilling, Inc. * 10,650,000 64,100 Thermo Electron Corporation # 3,697,288 52,100 Dril-Quip, Inc. # 2,899,886 93,000 Thoratec Corporation #* 1,691,670 64,100 Nabors Industries, Ltd. # 1,755,699 4,900 Trans1, Inc. # 80,703 51,800 National Oilwell Varco, Inc. # 3,805,228 99,100 VCA Antech, Inc. # 4,383,193 236,300 Petrohawk Energy Corporation # 4,090,353 Total Health Care The accompanying Notes to Financial Statements are an integral part of this schedule. 94 Mid Cap Growth Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (94.3%) Value Shares Common Stock (94.3%) Value Industrials (13.7% ) 89,400 Juniper Networks, Inc. # $2,968,080 33,600 AGCO Corporation #* $2,284,128 353,600 Lawson Software, Inc. # 3,620,864 105,800 BE Aerospace, Inc. # 5,596,820 134,200 Linear Technology Corporation * 4,271,586 35,200 C.H. Robinson Worldwide, Inc. * 1,905,024 170,400 Marvell Technology Group, Ltd. # 2,382,192 21,450 Energy Solutions, Inc. # 578,936 91,000 Maxim Integrated Products, Inc. 2,409,680 47,620 Expeditors International of 31,900 McAfee, Inc. # 1,196,250 Washington, Inc. * 2,127,662 90,900 NAVTEQ Corporation # 6,872,040 64,400 Flowserve Corporation 6,195,280 144,400 Network Appliance, Inc. # 3,604,224 59,600 Foster Wheeler, Ltd. # 9,239,192 156,100 Nuance Communications, Inc. #* 2,915,948 45,700 FTI Consulting, Inc. #* 2,816,948 135,950 NVIDIA Corporation # 4,625,019 29,200 Huron Consulting Group, Inc. #* 2,354,396 340,500 ON Semiconductor Corporation #* 3,023,640 83,300 ITT Corporation * 5,501,132 124,200 OpNext, Inc. # 1,099,170 38,100 Jacobs Engineering Group, Inc. #* 3,642,741 855,600 RF Micro Devices, Inc. #* 4,885,476 84,750 Joy Global, Inc. 5,578,245 284,100 Seagate Technology * 7,244,550 74,500 KBR, Inc. # 2,890,600 175,600 Synopsys, Inc. # 4,553,308 85,900 McDermott International, Inc. # 5,070,677 289,100 Tellabs, Inc. # 1,890,714 98,700 Monster Worldwide, Inc. # 3,197,880 163,000 Western Union Company 3,957,640 96,900 Precision Castparts Corporation 13,440,028 141,900 Xilinx, Inc. 3,103,353 59,900 Rockwell Collins, Inc. 4,311,003 Total Information Technology 54,200 Roper Industries, Inc. * 3,389,668 98,900 Stericycle, Inc. #* 5,874,660 Materials (5.0% ) 59,400 Textron, Inc. 4,235,220 69,400 Air Products and Chemicals, Inc. 6,844,922 130,600 US Airways Group, Inc. #* 1,921,126 18,300 Allegheny Technologies, Inc. 1,581,120 Total Industrials 193,400 Bemis Company, Inc. * 5,295,292 67,400 Celanese Corporation 2,852,368 Information Technology (21.2% ) 84,400 Newmont Mining Corporation 4,121,252 324,466 Activision, Inc. # 9,636,640 123,700 Praxair, Inc. 10,973,427 178,964 Adobe Systems, Inc. # 7,647,132 63,800 Titanium Metals Corporation * 1,687,510 89,800 Akamai Technologies, Inc. #* 3,107,080 Total Materials 31,500 Amphenol Corporation 1,460,655 232,000 Broadcom Corporation # 6,064,480 Telecommunications Services (3.7% ) 399,100 Cadence Design Systems, Inc. #* 6,788,691 130,842 American Tower Corporation # 5,573,869 69,300 CIENA Corporation #* 2,363,823 148,800 Clearwire Corporation #* 2,040,048 307,100 CNET Networks, Inc. #* 2,806,894 762,521 Level 3 Communications, Inc. #* 2,318,064 39,250 Constant Contact, Inc. #* 843,875 132,200 NII Holdings, Inc. # 6,387,904 153,300 Corning, Inc. 3,677,667 124,200 SBA Communications Corporation # 4,202,928 59,000 Dolby Laboratories, Inc. # 2,933,480 207,500 Time Warner Telecom, Inc. #* 4,210,175 114,400 Electronic Arts, Inc. #* 6,682,104 Total Telecommunications 101,700 Emulex Corporation # 1,659,744 Services 112,700 F5 Networks, Inc. # 3,214,204 39,500 Fair Isaac Corporation * 1,269,925 Total Common Stock 79,200 FormFactor, Inc. #* 2,621,520 (cost $555,093,979) 60,400 Hittite Microwave Corporation # 2,884,704 333,200 Integrated Device Technology, Inc. # 3,768,492 177,700 Intersil Corporation * 4,350,096 262,862 JDS Uniphase Corporation #* 3,496,065 The accompanying Notes to Financial Statements are an integral part of this schedule. 95 Mid Cap Growth Portfolio Schedule of Investments as of December 31, 2007 Interest Maturity Shares Collateral Held for Securities Loaned (17.1%) Rate (+) Date Value 114,798,903 Thrivent Financial Securities Lending Trust 5.000% N/A $114,798,903 Total Collateral Held for Securities Loaned (cost $114,798,903) Interest Maturity Shares Short-Term Investments (5.6%) Rate (+) Date Value 37,185,191 Thrivent Money Market Portfolio 4.930% N/A $37,185,191 Total Short-Term Investments (at amortized cost) Total Investments (cost $707,078,073) 117.0% Other Assets and Liabilities, Net (17.0%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $126,109,410 Gross unrealized depreciation (49,986,507) Net unrealized appreciation (depreciation) $76,122,903 Cost for federal income tax purposes $707,634,239 The accompanying Notes to Financial Statements are an integral part of this schedule. 96 Mid Cap Growth Portfolio II Schedule of Investments as of December 31, 2007 Shares Common Stock (95.7%) Value Shares Common Stock (95.7%) Value Consumer Discretionary (14.7% ) 4,100 Southwestern Energy Company # $228,452 1,300 Abercrombie & Fitch Company $103,961 1,331 Transocean, Inc. # 190,533 11,500 Burger King Holdings, Inc. 327,865 4,300 Ultra Petroleum Corporation # 307,450 1,400 Central European Media 2,416 XTO Energy, Inc. 124,099 Enterprises, Ltd. # 162,372 Total Energy 1,900 Chipotle Mexican Grill, Inc. #* 279,433 18,200 Coldwater Creek, Inc. #* 121,758 Financials (6.3% ) 11,900 Corinthian Colleges, Inc. # 183,260 6,800 Annaly Capital Management, Inc. 123,624 4,200 Crocs, Inc. #* 154,602 250 CME Group, Inc. 171,500 5,300 DeVry, Inc. 275,388 900 IntercontinentalExchange, Inc. # 173,250 5,600 DreamWorks Animation SKG, Inc. # 143,024 3,800 Lazard, Ltd. 154,584 2,600 Focus Media Holding, Ltd. ADR #* 147,706 1,095 Legg Mason, Inc. 80,099 3,800 GameStop Corporation # 236,018 3,200 Northern Trust Corporation 245,056 6,000 Hasbro, Inc. 153,480 1,300 Nymex Holdings, Inc. * 173,693 8,990 International Game Technology 394,931 2,500 PartnerRe, Ltd. 206,325 2,800 ITT Educational Services, Inc. # 238,756 2,300 Principal Financial Group, Inc. 158,332 2,900 Kohls Corporation # 132,820 9,400 T. Rowe Price Group, Inc. 572,272 9,100 Leapfrog Enterprises, Inc. #* 61,243 Total Financials 16,000 Quiksilver, Inc. #* 137,280 9,000 Scientific Games Corporation #* 299,250 Health Care (17.1% ) 5,400 Shuffle Master, Inc. #* 64,746 7,400 Advanced Medical Optics, Inc. #* 181,522 2,600 Starwood Hotels & Resorts 6,800 Affymetrix, Inc. #* 157,352 Worldwide, Inc. 114,478 6,000 Alkermes, Inc. #* 93,540 5,500 Texas Roadhouse, Inc. # 60,830 5,200 Allscripts Healthcare Solutions, Inc. # 100,984 10,200 TJX Companies, Inc. 293,046 6,500 Amylin Pharmaceuticals, Inc. #* 240,500 1,100 Under Armour, Inc. #* 48,037 4,300 BioMarin Pharmaceutical, Inc. #* 152,220 7,200 Volcom, Inc. #* 158,616 4,400 C.R. Bard, Inc. 417,120 8,800 WMS Industries, Inc. # 322,432 3,000 Cephalon, Inc. # 215,280 2,100 XM Satellite Radio Holdings, Inc. # 25,704 3,850 Coventry Health Care, Inc. # 228,112 5,600 Zumiez, Inc. # 136,416 5,300 Elan Corporation plc ADR # 116,494 Total Consumer Discretionary 2,200 Endo Pharmaceutical Holdings, Inc. # 58,674 5,100 Gen-Probe, Inc. # 320,943 Consumer Staples (4.4% ) 3,340 Genzyme Corporation # 248,630 2,100 Andersons, Inc. 94,080 6,000 Gilead Sciences, Inc. # 276,060 4,900 Clorox Company 319,333 3,900 Hologic, Inc. # 267,696 8,800 Coca-Cola Enterprises, Inc. 229,064 2,400 Illumina, Inc. # 142,224 7,700 H.J. Heinz Company 359,436 1,000 Intuitive Surgical, Inc. # 324,500 3,200 Longs Drug Stores Corporation 150,400 3,200 Millipore Corporation # 234,176 5,000 Pepsi Bottling Group, Inc. 197,300 6,300 NuVasive, Inc. # 248,976 2,000 Whole Foods Market, Inc. * 81,600 3,900 Patterson Companies, Inc. # 132,405 Total Consumer Staples 5,400 Pharmaceutical Product Development, Inc. 217,998 Energy (8.9% ) 5,400 Sepracor, Inc. # 141,750 9,400 Cameron International Corporation # 452,422 3,200 Shire Pharmaceuticals Group plc ADR 220,640 4,800 Devon Energy Corporation 426,768 7,700 St. Jude Medical, Inc. # 312,928 3,700 Diamond Offshore Drilling, Inc. 525,400 3,160 Thermo Electron Corporation # 182,269 2,500 Dril-Quip, Inc. # 139,150 4,600 Thoratec Corporation #* 83,674 3,200 Nabors Industries, Ltd. # 87,648 250 Trans1, Inc. # 4,118 2,800 National Oilwell Varco, Inc. # 205,688 4,900 VCA Antech, Inc. # 216,727 11,500 Petrohawk Energy Corporation # 199,065 Total Health Care The accompanying Notes to Financial Statements are an integral part of this schedule. 97 Mid Cap Growth Portfolio II Schedule of Investments as of December 31, 2007 Shares Common Stock (95.7%) Value Shares Common Stock (95.7%) Value Industrials (14.0% ) 4,400 Juniper Networks, Inc. # $146,080 1,700 AGCO Corporation # $115,566 17,500 Lawson Software, Inc. # 179,200 5,200 BE Aerospace, Inc. # 275,080 6,600 Linear Technology Corporation * 210,078 1,700 C.H. Robinson Worldwide, Inc. 92,004 8,440 Marvell Technology Group, Ltd. # 117,991 1,100 Energy Solutions, Inc. # 29,689 4,400 Maxim Integrated Products, Inc. 116,512 2,400 Expeditors International of 1,600 McAfee, Inc. # 60,000 Washington, Inc. 107,232 4,500 NAVTEQ Corporation # 340,200 3,200 Flowserve Corporation 307,840 7,200 Network Appliance, Inc. # 179,712 2,900 Foster Wheeler, Ltd. # 449,558 7,400 Nuance Communications, Inc. #* 138,232 2,300 FTI Consulting, Inc. #* 141,772 6,700 NVIDIA Corporation # 227,934 1,400 Huron Consulting Group, Inc. # 112,882 16,800 ON Semiconductor Corporation # 149,184 4,100 ITT Corporation * 270,764 6,200 OpNext, Inc. # 54,870 1,900 Jacobs Engineering Group, Inc. # 181,659 42,000 RF Micro Devices, Inc. # 239,820 4,150 Joy Global, Inc. 273,153 14,000 Seagate Technology 357,000 3,500 KBR, Inc. # 135,800 8,700 Synopsys, Inc. # 225,591 4,200 McDermott International, Inc. # 247,926 14,300 Tellabs, Inc. # 93,522 4,860 Monster Worldwide, Inc. # 157,464 7,900 Western Union Company 191,812 4,800 Precision Castparts Corporation 665,759 7,000 Xilinx, Inc. 153,090 3,000 Rockwell Collins, Inc. 215,910 Total Information Technology 2,600 Roper Industries, Inc. * 162,604 4,900 Stericycle, Inc. # 291,060 Materials (5.1% ) 2,800 Textron, Inc. 199,640 3,500 Air Products and Chemicals, Inc. 345,205 6,500 US Airways Group, Inc. # 95,615 900 Allegheny Technologies, Inc. 77,760 Total Industrials 9,500 Bemis Company, Inc. 260,110 3,200 Celanese Corporation 135,424 Information Technology (21.4% ) 4,200 Newmont Mining Corporation 205,086 15,966 Activision, Inc. # 474,190 6,300 Praxair, Inc. 558,873 8,546 Adobe Systems, Inc. # 365,171 3,200 Titanium Metals Corporation * 84,640 4,400 Akamai Technologies, Inc. #* 152,240 Total Materials 1,560 Amphenol Corporation 72,337 11,400 Broadcom Corporation # 297,996 Telecommunications Services (3.8% ) 19,600 Cadence Design Systems, Inc. #* 333,396 6,380 American Tower Corporation # 271,788 3,400 CIENA Corporation #* 115,974 7,400 Clearwire Corporation #* 101,454 14,700 CNET Networks, Inc. #* 134,358 36,597 Level 3 Communications, Inc. #* 111,255 1,950 Constant Contact, Inc. #* 41,925 6,500 NII Holdings, Inc. # 314,080 7,500 Corning, Inc. 179,925 6,200 SBA Communications Corporation # 209,808 2,900 Dolby Laboratories, Inc. # 144,188 10,200 Time Warner Telecom, Inc. #* 206,958 5,700 Electronic Arts, Inc. # 332,937 Total Telecommunications 5,000 Emulex Corporation # 81,600 Services 5,500 F5 Networks, Inc. # 156,860 1,900 Fair Isaac Corporation * 61,085 Total Common Stock 3,900 FormFactor, Inc. #* 129,090 (cost $25,911,430) 2,900 Hittite Microwave Corporation # 138,504 15,900 Integrated Device Technology, Inc. # 179,829 8,800 Intersil Corporation 215,424 12,587 JDS Uniphase Corporation #* 167,407 The accompanying Notes to Financial Statements are an integral part of this schedule. 98 Mid Cap Growth Portfolio II Schedule of Investments as of December 31, 2007 Interest Maturity Shares Collateral Held for Securities Loaned (7.0%) Rate (+) Date Value 2,273,125 Thrivent Financial Securities Lending Trust 5.000% N/A $2,273,125 Total Collateral Held for Securities Loaned (cost $2,273,125) Interest Maturity Shares Short-Term Investments (4.3%) Rate (+) Date Value 1,395,723 Thrivent Money Market Portfolio 4.930% N/A $1,395,723 Total Short-Term Investments (at amortized cost) Total Investments (cost $29,580,278) 107.0% Other Assets and Liabilities, Net (7.0%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $7,155,944 Gross unrealized depreciation (2,052,823) Net unrealized appreciation (depreciation) $5,103,121 Cost for federal income tax purposes $29,623,996 The accompanying Notes to Financial Statements are an integral part of this schedule. 99 Partner Mid Cap Value Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (98.1%) Value Shares Common Stock (98.1%) Value Consumer Discretionary (9.2% ) 47,296 DCT Industrial Trust, Inc. * $440,326 8,620 BorgWarner, Inc. $417,294 11,994 Everest Re Group, Ltd. 1,204,198 8,299 Boyd Gaming Corporation 282,747 10,456 Genworth Financial, Inc. 266,105 182,598 Charter Communications, Inc. #* 213,640 29,284 Highwoods Properties, Inc. * 860,364 10,284 Fortune Brands, Inc. 744,150 48,532 Hudson City Bancorp, Inc. 728,951 51,901 H&R Block, Inc. * 963,802 37,502 KeyCorp 879,422 32,691 IAC InterActiveCorp #* 880,042 7,096 Lazard, Ltd. * 288,665 19,083 J.C. Penney Company, Inc. 7,926 Legg Mason, Inc. 579,787 (Holding Company) 839,461 9,674 Liberty Property Trust 278,708 43,193 Johnson Controls, Inc. 1,556,676 16,641 M&T Bank Corporation * 1,357,406 7,381 KB Home * 159,430 9,282 Mack-Cali Realty Corporation 315,588 30,764 Mattel, Inc. 585,747 19,654 Northern Trust Corporation 1,505,103 54,824 Newell Rubbermaid, Inc. 1,418,845 11,069 PartnerRe, Ltd. * 913,525 14,107 Ross Stores, Inc. 360,716 25,833 Pennsylvania Real Estate 12,672 Tenneco, Inc. # 330,359 Investment Trust * 766,723 Total Consumer Discretionary 11,860 Philadelphia Consolidated Holding Corporation # 466,691 Consumer Staples (7.5% ) 8,105 RenaissanceRe Holdings, Ltd. 488,245 12,969 Campbell Soup Company 463,382 7,641 Torchmark Corporation 462,510 25,160 Clorox Company 1,639,677 31,335 UnumProvident Corporation 745,460 16,337 Coca-Cola Enterprises, Inc. 425,252 10,071 Vornado Realty Trust * 885,744 37,468 ConAgra Foods, Inc. 891,364 15,297 W.R. Berkley Corporation 456,004 5,110 General Mills, Inc. 291,270 27,279 Webster Financial Corporation 872,110 4,755 Loews Corporation  Carolina Group 405,602 6,283 Willis Group Holdings, Ltd. 238,566 5,489 Reynolds American, Inc. * 362,054 5,825 XL Capital, Ltd. 293,056 19,633 Safeway, Inc. 671,645 Total Financials 6,575 Smithfield Foods, Inc. # 190,149 48,134 SUPERVALU, Inc. 1,805,988 Health Care (3.6% ) Total Consumer Staples 4,621 Coventry Health Care, Inc. # 273,794 17,270 Edwards Lifesciences Corporation # 794,247 Energy (13.8% ) 5,025 Health Net, Inc. # 242,708 45,774 Hess Corporation 4,616,763 34,939 IMS Health, Inc. 804,995 14,338 Oil States International, Inc. # 489,213 6,236 Laboratory Corporation of 65,721 Range Resources Corporation 3,375,431 America Holdings # 471,005 5,370 Smith International, Inc. 396,574 32,316 PerkinElmer, Inc. 840,862 12,837 W-H Energy Services, Inc. # 721,568 Total Health Care 97,960 Williams Companies, Inc. 3,505,009 Total Energy Industrials (10.2% ) 4,596 Alliant Techsystems, Inc. #* 522,841 Financials (21.5% ) 98,130 Allied Waste Industries, Inc. # 1,081,393 16,008 Ambac Financial Group, Inc. * 412,526 4,751 Chicago Bridge and Iron Company 287,150 32,387 Apartment Investment & 10,901 Cooper Industries, Ltd. 576,445 Management Company * 1,124,801 10,192 Eaton Corporation 988,114 13,528 Assurant, Inc. 905,023 13,054 JB Hunt Transport Services, Inc. * 359,638 19,886 Astoria Financial Corporation 462,747 14,562 KBR, Inc. # 565,006 14,204 Brandywine Realty Trust 254,678 23,742 Landstar System, Inc. 1,000,725 5,611 Camden Property Trust 270,170 17,819 Lennox International, Inc. 738,063 18,285 CIT Group, Inc. 439,389 10,399 Monster Worldwide, Inc. # 336,928 13,812 Comerica, Inc. 601,236 2,698 Norfolk Southern Corporation 136,087 15,030 Commerce Bancshares, Inc. 674,259 15,859 Parker-Hannifin Corporation 1,194,341 The accompanying Notes to Financial Statements are an integral part of this schedule. 100 Partner Mid Cap Value Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (98.1%) Value Shares Common Stock (98.1%) Value Industrials  continued Telecommunications Services (3.4% ) 14,980 Rockwell Collins, Inc. $1,078,111 94,327 Cincinnati Bell, Inc. #* $448,053 17,271 Ryder System, Inc. 811,910 33,405 Embarq Corporation 1,654,550 Total Industrials 160,574 Qwest Communications International, Inc. #* 1,125,624 Information Technology (6.5% ) Total Telecommunications Services 43,414 Activision, Inc. # 1,289,396 39,421 Amphenol Corporation 1,827,952 Utilities (15.4% ) 17,552 Lexmark International, Inc. # 611,863 19,188 American Electric Power 36,135 Seagate Technology 921,442 Company, Inc. 893,393 23,116 Tessera Technologies, Inc. # 961,626 17,603 CMS Energy Corporation * 305,940 34,202 Xerox Corporation 553,730 3,961 Constellation Energy Group, Inc. 406,121 Total Information Technology 58,231 DPL, Inc. * 1,726,549 29,984 Edison International, Inc. 1,600,246 Materials (7.0% ) 21,639 Entergy Corporation 2,586,293 7,375 Airgas, Inc. 384,311 17,054 Equitable Resources, Inc. 908,637 9,978 Albemarle Corporation 411,592 18,474 FirstEnergy Corporation 1,336,409 18,773 Celanese Corporation 794,473 30,959 PG&E Corporation 1,334,023 27,672 Commercial Metals Company 812,173 48,963 PPL Corporation 2,550,483 7,982 Cytec Industries, Inc. 491,532 2,113 SCANA Corporation 89,063 29,178 International Paper Company 944,784 17,341 Wisconsin Energy Corporation 844,680 18,974 Nucor Corporation 1,123,640 Total Utilities 13,731 Rockwood Holdings, Inc. # 456,144 8,570 Rohm and Haas Company 454,810 Total Common Stock 7,595 Steel Dynamics, Inc. 452,434 (cost $88,867,654) 2,651 United States Steel Corporation 320,532 Total Materials The accompanying Notes to Financial Statements are an integral part of this schedule. 101 Partner Mid Cap Value Portfolio Schedule of Investments as of December 31, 2007 Interest Maturity Shares Collateral Held for Securities Loaned (10.5%) Rate (+) Date Value 9,987,928 Thrivent Financial Securities Lending Trust 5.000% N/A $9,987,928 Total Collateral Held for Securities Loaned (cost $9,987,928) Interest Maturity Shares Short-Term Investments (3.8%) Rate (+) Date Value 3,632,429 Thrivent Money Market Portfolio 4.930% N/A $3,632,429 Total Short-Term Investments (at amortized cost) Total Investments (cost $102,488,011) 112.4% Other Assets and Liabilities, Net (12.4%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $10,205,997 Gross unrealized depreciation (6,658,039) Net unrealized appreciation (depreciation) $3,547,958 Cost for federal income tax purposes $103,241,196 The accompanying Notes to Financial Statements are an integral part of this schedule. 102 Mid Cap Stock Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (93.6%) Value Shares Common Stock (93.6%) Value Consumer Discretionary (10.0% ) 27,400 Protective Life Corporation $1,123,948 16,300 Apollo Group, Inc. # $1,143,445 53,800 Rayonier, Inc. REIT * 2,541,512 168,200 Burger King Holdings, Inc. 4,795,382 40,700 SEI Investments Company 1,309,319 21,900 DeVry, Inc. * 1,137,924 78,800 Strategic Hotel Capital, Inc. * 1,318,324 87,200 International Game Technology 3,830,696 251,600 U-Store-It Trust 2,304,656 227,100 Royal Caribbean Cruises, Ltd. * 9,638,124 71,900 W.R. Berkley Corporation 2,143,339 202,600 Scientific Games Corporation #* 6,736,450 42,800 Westamerica Bancorporation * 1,906,740 828,400 Service Corporation International 11,639,020 37,700 Zions Bancorporation * 1,760,213 Total Consumer Discretionary Total Financials Consumer Staples (12.5% ) Health Care (10.5% ) 24,100 Central European Distribution 40,400 Advanced Medical Optics, Inc. #* 991,012 Corporation # 1,399,728 82,800 Applera Corporation (Celera Group) # 1,314,036 34,900 Church & Dwight Company, Inc. 1,887,043 32,400 Beckman Coulter, Inc. 2,358,720 142,900 Clorox Company 9,312,793 36,400 BioMarin Pharmaceutical, Inc. #* 1,288,560 161,700 Coca-Cola Enterprises, Inc. 4,209,051 23,000 C.R. Bard, Inc. 2,180,400 248,100 H.J. Heinz Company 11,581,308 29,000 Cephalon, Inc. #* 2,081,040 88,400 Kroger Company 2,361,164 42,700 Community Health Systems, Inc. # 1,573,922 51,400 McCormick & Company, Inc. 1,948,574 37,800 Coventry Health Care, Inc. # 2,239,650 165,500 Safeway, Inc. 5,661,755 22,500 DaVita, Inc. # 1,267,875 171,800 TreeHouse Foods, Inc. # 3,949,682 45,800 Endo Pharmaceutical Holdings, Inc. # 1,221,486 109,400 UST, Inc. * 5,995,120 31,000 Hologic, Inc. #* 2,127,840 Total Consumer Staples 131,600 Human Genome Sciences, Inc. #* 1,373,904 41,300 ImClone Systems, Inc. # 1,775,900 Energy (0.9% ) 13,200 Intuitive Surgical, Inc. # 4,283,400 94,200 Willbros Group, Inc. #* 3,606,918 21,200 Invitrogen Corporation # 1,980,292 Total Energy 44,300 LifePoint Hospitals, Inc. # 1,317,482 107,700 Millennium Pharmaceuticals, Inc. #* 1,613,346 Financials (15.7% ) 26,800 ResMed, Inc. # 1,407,804 17,550 Affiliated Managers Group, Inc. #* 2,061,423 43,200 Sepracor, Inc. # 1,134,000 79,900 Ambac Financial Group, Inc. * 2,059,023 23,400 Shire Pharmaceuticals Group plc ADR 1,613,430 39,500 Assurant, Inc. 2,642,550 49,800 STERIS Corporation 1,436,232 21,200 Bear Stearns Companies, Inc. * 1,870,900 34,200 Varian Medical Systems, Inc. # 1,783,872 64,900 Brown & Brown, Inc. 1,525,150 13,000 Ventana Medical Systems, Inc. # 1,133,990 30,600 City National Corporation * 1,822,230 54,300 Vertex Pharmaceuticals, Inc. #* 1,261,389 140,600 Colonial BancGroup, Inc. 1,903,724 Total Health Care 31,920 Commerce Bancshares, Inc. 1,431,931 44,700 Cousins Properties, Inc. * 987,870 Industrials (2.6% ) 37,500 Cullen/Frost Bankers, Inc. 1,899,750 178,300 Hub Group, Inc. # 4,739,214 21,500 Eaton Vance Corporation 976,315 91,100 Stericycle, Inc. #* 5,411,340 25,800 Endurance Specialty Holdings, Ltd. 1,076,634 Total Industrials 81,400 Equity One, Inc. * 1,874,642 50,400 General Growth Properties, Inc. 2,075,472 Information Technology (12.4% ) 211,400 HCC Insurance Holdings, Inc. 6,062,952 659,300 Atmel Corporation # 2,848,176 80,200 Jefferies Group, Inc. * 1,848,610 135,900 Brocade Communications # 997,506 93,400 MGIC Investment Corporation * 2,094,962 92,800 Cadence Design Systems, Inc. #* 1,578,528 432,100 New York Community Bancorp, Inc. * 7,596,318 31,600 CIENA Corporation #* 1,077,876 33,600 PartnerRe, Ltd. * 2,773,008 321,700 Compuware Corporation # 2,856,696 49,400 Philadelphia Consolidated 29,500 Data Domain, Inc. #* 777,030 Holding Corporation # 1,943,890 31,000 DealerTrack Holdings, Inc. # 1,037,570 The accompanying Notes to Financial Statements are an integral part of this schedule. 103 Mid Cap Stock Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (93.6%) Value Shares Common Stock (93.6%) Value Information Technology  continued Telecommunications Services (0.5% ) 14,700 DST Systems, Inc. # $1,213,485 385,100 Cincinnati Bell, Inc. #* $1,829,225 46,200 Electronic Arts, Inc. #* 2,698,542 Total Telecommunications 123,700 Emulex Corporation # 2,018,784 Services 33,500 F5 Networks, Inc. # 955,420 109,900 Fair Isaac Corporation * 3,533,285 Utilities (10.2% ) 40,100 FormFactor, Inc. #* 1,327,310 171,100 AGL Resources, Inc. 6,440,204 59,600 Foundry Networks, Inc. # 1,044,192 537,300 CMS Energy Corporation * 9,338,274 31,200 Harris Corporation 1,955,616 67,100 Hawaiian Electric 136,000 Integrated Device Technology, Inc. # 1,538,160 Industries, Inc. * 1,527,867 152,700 Juniper Networks, Inc. #* 5,069,640 69,100 Nicor, Inc. * 2,926,385 21,300 Lam Research Corporation # 920,799 90,500 SCANA Corporation * 3,814,575 97,100 McAfee, Inc. # 3,641,250 182,300 Sierra Pacific Resources 3,095,454 55,600 NVIDIA Corporation # 1,891,512 86,600 Vectren Corporation 2,512,266 55,100 Paychex, Inc. 1,995,722 207,000 Wisconsin Energy Corporation 10,082,970 35,800 Polycom, Inc. # 994,524 Total Utilities 115,500 Synopsys, Inc. # 2,994,915 190,100 Teradyne, Inc. # 1,965,634 Total Common Stock 106,500 Wind River Systems, Inc. # 951,045 (cost $342,332,073) Total Information Technology Materials (18.3% ) 583,600 Crown Holdings, Inc. # 14,969,340 380,000 Owens-Illinois, Inc. #* 18,810,000 689,597 Pactiv Corporation # 18,363,968 74,200 Sigma-Aldrich Corporation 4,051,320 283,000 Silgan Holdings, Inc. 14,699,020 Total Materials The accompanying Notes to Financial Statements are an integral part of this schedule. 104 Mid Cap Stock Portfolio Schedule of Investments as of December 31, 2007 Interest Maturity Shares Collateral Held for Securities Loaned (25.0%) Rate (+) Date Value 97,177,855 Thrivent Financial Securities Lending Trust 5.000% N/A $97,177,855 Total Collateral Held for Securities Loaned (cost $97,177,855) Interest Maturity Shares Short-Term Investments (6.5%) Rate (+) Date Value 25,108,727 Thrivent Money Market Portfolio 4.930% N/A $25,108,727 Total Short-Term Investments (at amortized cost) Total Investments (cost $464,618,655) 125.1% Other Assets and Liabilities, Net (25.1%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. REIT  Real Estate Investment Trust, is a company that buys, develops, manages and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $33,722,503 Gross unrealized depreciation (13,989,417) Net unrealized appreciation (depreciation) $19,733,086 Cost for federal income tax purposes $465,577,299 The accompanying Notes to Financial Statements are an integral part of this schedule. 105 Mid Cap Index Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (98.6%) Value Shares Common Stock (98.6%) Value Consumer Discretionary (12.3% ) 3,000 Media General, Inc. $63,750 6,133 99 Cents Only Stores #* $48,819 4,160 Modine Manufacturing Company 68,682 12,800 Advance Auto Parts, Inc. 486,272 7,070 Mohawk Industries, Inc. #* 526,008 8,500 Aeropostale, Inc. # 225,250 6,200 Netflix, Inc. #* 165,044 27,180 American Eagle Outfitters, Inc. 564,529 700 NVR, Inc. # 366,800 7,200 American Greetings Corporation 146,160 14,600 OReilly Automotive, Inc. # 473,478 7,850 AnnTaylor Stores Corporation # 200,646 8,900 Pacific Sunwear of California, Inc. # 125,579 9,230 ArvinMeritor, Inc. * 108,268 16,300 PETsMART, Inc. * 383,539 6,070 Barnes & Noble, Inc. 209,112 7,100 Phillips-Van Heusen Corporation 261,706 11,310 Belo Corporation 197,246 5,600 Regis Corporation 156,576 3,130 Blyth, Inc. 68,672 8,500 Rent-A-Center, Inc. #* 123,420 4,210 Bob Evans Farms, Inc. 113,375 17,160 Ross Stores, Inc. 438,781 7,500 Borders Group, Inc. * 79,875 6,700 Ruby Tuesday, Inc. * 65,325 14,720 BorgWarner, Inc. 712,595 5,300 Ryland Group, Inc. * 146,015 7,200 Boyd Gaming Corporation 245,304 17,950 Saks, Inc. #* 372,642 13,355 Brinker International, Inc. 261,224 3,410 Scholastic Corporation #* 118,975 8,460 Callaway Golf Company 147,458 8,200 Scientific Games Corporation # 272,650 11,500 Career Education Corporation #* 289,110 36,600 Service Corporation International 514,230 27,700 CarMax, Inc. #* 547,075 8,420 Sothebys Holdings, Inc. 320,802 3,100 CBRL Group, Inc. 100,409 1,800 Strayer Education, Inc. 307,044 14,800 Charming Shoppes, Inc. # 80,068 4,500 Thor Industries, Inc. * 171,045 9,000 Cheesecake Factory, Inc. #* 213,390 6,400 Timberland Company # 115,712 22,300 Chicos FAS, Inc. # 201,369 16,100 Toll Brothers, Inc. #* 322,966 4,100 Chipotle Mexican Grill, Inc. #* 602,987 7,800 Tupperware Corporation 257,634 7,600 Coldwater Creek, Inc. #* 50,844 14,300 Urban Outfitters, Inc. # 389,818 8,300 Collective Brands, Inc. # 144,337 6,080 Valassis Communications, Inc. #* 71,075 10,700 Corinthian Colleges, Inc. # 164,780 5,700 Warnaco Group, Inc. # 198,360 7,520 DeVry, Inc. 390,739 11,180 Williams-Sonoma, Inc. * 289,562 10,600 Dicks Sporting Goods, Inc. #* 294,256 Total Consumer Discretionary 11,660 Dollar Tree Stores, Inc. # 302,227 3,500 Entercom Communications Corporation 47,915 Consumer Staples (3.2% ) 19,600 Foot Locker, Inc. 267,736 10,800 Alberto-Culver Company 265,032 6,240 Furniture Brands 8,240 BJs Wholesale Club, Inc. # 278,759 International, Inc. * 62,774 8,410 Church & Dwight Company, Inc. 454,729 18,320 Gentex Corporation * 325,546 9,500 Corn Products International, Inc. 349,125 6,100 Getty Images, Inc. # 176,900 7,250 Energizer Holdings, Inc. # 812,942 6,900 Guess ?, Inc. 261,441 7,600 Hansen Natural Corporation #* 336,604 12,100 Hanesbrands, Inc. # 328,757 9,330 Hormel Foods Corporation 377,678 6,100 Harte-Hanks, Inc. 105,530 7,376 J.M. Smucker Company 379,421 4,800 Hovnanian Enterprises, Inc. #* 34,416 2,740 Lancaster Colony Corporation 108,778 4,070 International Speedway Corporation 167,603 7,100 NBTY, Inc. # 194,540 3,800 ITT Educational Services, Inc. # 324,026 7,610 PepsiAmericas, Inc. 253,565 5,700 John Wiley and Sons, Inc. 244,131 4,810 Ruddick Corporation 166,763 10,000 Lamar Advertising Company * 480,700 14,800 Smithfield Foods, Inc. # 428,016 9,800 Lear Corporation # 271,068 3,542 Tootsie Roll Industries, Inc. * 97,119 5,190 Lee Enterprises, Inc. 76,034 3,640 Universal Corporation 186,441 4,200 Life Time Fitness, Inc. #* 208,656 Total Consumer Staples 4,500 M.D.C. Holdings, Inc. 167,085 4,100 Matthews International Corporation 192,167 The accompanying Notes to Financial Statements are an integral part of this schedule. 106 Mid Cap Index Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (98.6%) Value Shares Common Stock (98.6%) Value Energy (9.7% ) 27,405 Fidelity National Financial, Inc. * $400,387 18,100 Arch Coal, Inc. $813,233 11,600 First American Corporation 395,792 4,300 Bill Barrett Corporation #* 180,041 3,200 First Community Bancorp, Inc. * 131,968 27,720 Cameron International Corporation # 1,334,164 13,500 First Niagara Financial Group, Inc. 162,540 10,400 Cimarex Energy Company 442,312 10,380 FirstMerit Corporation 207,704 31,000 Denbury Resources, Inc. # 922,250 6,670 Hanover Insurance Group, Inc. 305,486 6,800 Encore Acquisition Company # 226,916 14,550 HCC Insurance Holdings, Inc. 417,294 8,278 Exterran Holdings, Inc. #* 677,140 10,700 Health Care REIT, Inc. * 478,183 16,500 FMC Technologies, Inc. # 935,550 7,400 Highwoods Properties, Inc. * 217,412 11,100 Forest Oil Corporation # 564,324 5,660 Horace Mann Educators Corporation 107,200 13,500 Frontier Oil Corporation 547,830 12,100 Hospitality Properties Trust 389,862 16,060 Grant Prideco, Inc. # 891,491 10,200 IndyMac Bancorp, Inc. * 60,690 13,080 Helmerich & Payne, Inc. 524,116 14,200 Jefferies Group, Inc. 327,310 16,600 Newfield Exploration Company # 874,820 4,700 Jones Lang LaSalle, Inc. 334,452 3,600 Overseas Shipholding Group, Inc. 267,948 11,600 Liberty Property Trust 334,196 19,600 Patterson-UTI Energy, Inc. 382,592 9,200 Macerich Company 653,752 15,100 Pioneer Natural Resources Company 737,484 8,800 Mack-Cali Realty Corporation 299,200 14,340 Plains Exploration & 4,700 Mercury General Corporation 234,107 Production Company # 774,355 11,800 Nationwide Health Properties, Inc. * 370,520 21,120 Pride International, Inc. # 715,968 41,111 New York Community Bancorp, Inc. * 722,731 6,500 Quicksilver Resources, Inc. #* 387,335 29,350 Old Republic International Corporation 452,284 21,600 Southwestern Energy Company # 1,203,552 10,280 PMI Group, Inc. 136,518 10,300 Superior Energy Services, Inc. # 354,526 5,107 Potlatch Corporation 226,955 7,000 Tidewater, Inc. * 384,020 9,070 Protective Life Corporation 372,051 Total Energy 10,220 Radian Group, Inc. * 119,370 12,025 Raymond James Financial, Inc. 392,736 Financials (15.3% ) 9,908 Rayonier, Inc. REIT * 468,054 4,100 Alexandria Real Estate Equities, Inc. 416,847 13,000 Realty Income Corporation * 351,260 12,600 AMB Property Corporation  725,256 8,800 Regency Centers Corporation 567,512 9,335 American Financial Group, Inc. 269,595 16,140 SEI Investments Company 519,224 14,490 AmeriCredit Corporation #* 185,327 6,300 StanCorp Financial Group, Inc. 317,394 11,900 Arthur J. Gallagher & Company 287,861 4,230 SVB Financial Group # 213,192 16,193 Associated Banc-Corp 438,668 48,500 Synovus Financial Corporation # 494,215 10,570 Astoria Financial Corporation 245,964 13,920 TCF Financial Corporation 249,586 6,400 Bank of Hawaii Corporation 327,296 17,100 UDR, Inc. * 339,435 6,400 BRE Properties, Inc. * 259,392 6,600 Unitrin, Inc. 316,734 14,400 Brown & Brown, Inc. 338,400 20,475 W.R. Berkley Corporation 610,360 7,000 Camden Property Trust 337,050 10,540 Waddell & Reed Financial, Inc. 380,389 6,500 Cathay General Bancorp * 172,185 11,227 Washington Federal, Inc. 237,002 5,320 City National Corporation * 316,806 6,830 Webster Financial Corporation 218,355 20,000 Colonial BancGroup, Inc. 270,800 9,700 Weingarten Realty Investors 304,968 5,600 Commerce Group, Inc. 201,488 3,920 Westamerica Bancorporation * 174,636 4,900 Cousins Properties, Inc. * 108,290 8,780 Wilmington Trust Corporation 309,056 7,600 Cullen/Frost Bankers, Inc. 385,016 Total Financials 18,500 Duke Realty Corporation 482,480 15,700 Eaton Vance Corporation 712,937 Health Care (12.6% ) 4,800 Equity One, Inc. 110,544 7,606 Advanced Medical Optics, Inc. #* 186,575 8,010 Everest Re Group, Ltd. 804,204 8,700 Affymetrix, Inc. #* 201,318 7,100 Federal Realty Investment Trust 583,265 5,670 Apria Healthcare Group, Inc. # 122,302 The accompanying Notes to Financial Statements are an integral part of this schedule. 107 Mid Cap Index Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (98.6%) Value Shares Common Stock (98.6%) Value Health Care  continued 4,100 Alliant Techsystems, Inc. #* $466,416 7,930 Beckman Coulter, Inc. $577,304 13,570 AMETEK, Inc. 635,619 8,500 Cephalon, Inc. #* 609,960 13,120 Avis Budget Group, Inc. # 170,560 8,400 Cerner Corporation #* 473,760 11,700 BE Aerospace, Inc. # 618,930 8,600 Charles River Laboratories 6,160 Brinks Company 367,998 International, Inc. # 565,880 7,840 Carlisle Companies, Inc. 290,315 12,100 Community Health Systems, Inc. # 446,006 9,086 ChoicePoint, Inc. # 330,912 8,110 Covance, Inc. # 702,488 5,830 Con-way, Inc. 242,178 19,280 Dentsply International, Inc. 867,986 8,900 Copart, Inc. # 378,695 7,120 Edwards Lifesciences Corporation # 327,449 4,600 Corporate Executive Board Company 276,460 17,000 Endo Pharmaceutical Holdings, Inc. # 453,390 6,600 Crane Company 283,140 6,800 Gen-Probe, Inc. # 427,924 6,700 Deluxe Corporation 220,363 30,800 Health Management Associates, Inc. 184,184 9,100 Donaldson Company, Inc. 422,058 14,080 Health Net, Inc. # 680,064 5,200 DRS Technologies, Inc. 282,204 11,300 Henry Schein, Inc. # 693,820 7,420 Dun & Bradstreet Corporation 657,635 7,950 Hillenbrand Industries, Inc. 443,054 15,960 Fastenal Company * 645,103 15,900 Hologic, Inc. #* 1,091,376 6,200 Federal Signal Corporation 69,564 4,800 Intuitive Surgical, Inc. # 1,557,601 7,230 Flowserve Corporation 695,526 5,900 Invitrogen Corporation # 551,119 6,120 GATX Corporation 224,482 3,800 Kindred Healthcare, Inc. # 94,924 8,000 Graco, Inc. 298,080 6,800 Kinetic Concepts, Inc. # 364,208 4,560 Granite Construction, Inc. 164,981 7,300 LifePoint Hospitals, Inc. # 217,102 10,700 Harsco Corporation 685,549 10,120 Lincare Holdings, Inc. # 355,819 7,690 Herman Miller, Inc. 249,079 7,100 Medicis Pharmaceutical Corporation * 184,387 5,830 HNI Corporation * 204,400 40,947 Millennium Pharmaceuticals, Inc. # 613,386 7,330 Hubbell, Inc. 378,228 15,420 Omnicare, Inc. 351,730 10,300 IDEX Corporation 372,139 4,300 Par Pharmaceutical Companies, Inc. # 103,200 11,140 JB Hunt Transport Services, Inc. * 306,907 14,860 PDL BioPharma, Inc. # 260,347 22,875 JetBlue Airways Corporation #* 134,962 9,850 Perrigo Company 344,848 13,650 Joy Global, Inc. 898,443 13,300 Pharmaceutical Product 9,800 Kansas City Southern, Inc. # 336,434 Development, Inc. 536,921 21,500 KBR, Inc. # 834,200 6,900 Psychiatric Solutions, Inc. # 224,250 3,120 Kelly Services, Inc. 58,219 9,800 ResMed, Inc. # 514,794 9,940 Kennametal, Inc. 376,328 14,150 Sepracor, Inc. # 371,438 5,840 Korn/Ferry International # 109,909 8,000 STERIS Corporation 230,720 5,500 Lincoln Electric Holdings, Inc. 391,490 5,100 Techne Corporation # 336,855 10,270 Manpower, Inc. 584,363 6,800 Universal Health Services, Inc. 348,160 3,800 Mine Safety Appliances Company * 197,106 11,610 Valeant Pharmaceuticals International # 138,972 6,000 MSC Industrial Direct Company, Inc. 242,820 3,900 Varian, Inc. # 254,670 5,800 Navigant Consulting, Inc. #* 79,286 10,700 VCA Antech, Inc. # 473,261 4,290 Nordson Corporation 248,648 3,700 Ventana Medical Systems, Inc. # 322,751 9,400 Oshkosh Truck Corporation 444,244 16,720 Vertex Pharmaceuticals, Inc. #* 388,406 12,560 Pentair, Inc. 437,214 5,300 Wellcare Health Plans, Inc. # 224,773 21,710 Quanta Services, Inc. # 569,670 Total Health Care 20,400 Republic Services, Inc. 639,540 5,548 Rollins, Inc. 106,522 Industrials (15.3% ) 11,200 Roper Industries, Inc. * 700,448 11,630 AGCO Corporation #* 790,607 6,660 SPX Corporation 684,981 11,700 AirTran Holdings, Inc. #* 83,772 11,100 Stericycle, Inc. # 659,340 5,140 Alaska Air Group, Inc. # 128,551 5,040 Teleflex, Inc. 317,570 5,560 Alexander & Baldwin, Inc. 287,230 6,500 Thomas & Betts Corporation # 318,760 The accompanying Notes to Financial Statements are an integral part of this schedule. 108 Mid Cap Index Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (98.6%) Value Shares Common Stock (98.6%) Value Industrials  continued 10,780 KEMET Corporation # $71,471 12,100 Timken Company $397,485 17,100 Lam Research Corporation # 739,233 10,295 Trinity Industries, Inc. * 285,789 6,740 Macrovision Corporation #* 123,544 9,520 United Rentals, Inc. # 174,787 20,220 McAfee, Inc. # 758,250 10,100 URS Corporation # 548,733 11,370 Mentor Graphics Corporation # 122,569 6,100 Wabtec Corporation 210,084 10,800 Metavante Technologies, Inc. # 251,856 5,800 Werner Enterprises, Inc. * 98,774 10,500 MoneyGram International, Inc. * 161,385 7,100 YRC Worldwide, Inc. #* 121,339 12,860 MPS Group, Inc. # 140,688 Total Industrials 7,275 National Instruments Corporation 242,476 23,000 NCR Corporation # 577,300 Information Technology (14.7% ) 9,700 NeuStar, Inc. #* 278,196 50,400 3Com Corporation # 227,808 13,300 Palm, Inc. * 84,322 4,620 ACI Worldwide, Inc. # 87,965 14,700 Parametric Technology Corporation # 262,395 36,988 Activision, Inc. # 1,098,544 6,140 Plantronics, Inc. 159,640 8,990 Acxiom Corporation 105,453 11,520 Polycom, Inc. # 320,026 14,900 ADC Telecommunications, Inc. # 231,695 36,840 RF Micro Devices, Inc. # 210,356 7,480 ADTRAN, Inc. 159,922 8,090 Semtech Corporation # 125,557 2,200 Advent Software, Inc. #* 119,020 7,100 Silicon Laboratories, Inc. # 265,753 10,000 Alliance Data Systems Corporation #* 749,900 5,500 SRA International, Inc. # 161,975 22,600 Amphenol Corporation 1,047,962 11,380 Sybase, Inc. # 296,904 15,670 Arrow Electronics, Inc. # 615,518 18,380 Synopsys, Inc. # 476,593 57,020 Atmel Corporation # 246,326 6,980 Tech Data Corporation # 263,286 19,020 Avnet, Inc. # 665,129 17,952 TriQuint Semiconductor, Inc. # 119,022 6,480 Avocent Corporation # 151,049 12,400 ValueClick, Inc. # 271,560 17,700 Broadridge Financial Solutions, LLC 397,011 23,420 Vishay Intertechnology, Inc. # 267,222 34,080 Cadence Design Systems, Inc. # 579,701 27,900 Western Digital Corporation # 842,859 8,375 CommScope, Inc. #* 412,112 9,750 Wind River Systems, Inc. # 87,068 10,800 Cree, Inc. #* 296,676 8,600 Zebra Technologies Corporation # 298,420 4,670 CSG Systems International, Inc. # 68,742 Total Information Technology 20,160 Cypress Semiconductor Corporation # 726,365 8,430 Diebold, Inc. 244,301 Materials (7.0% ) 5,100 Digital River, Inc. # 168,657 10,390 Airgas, Inc. 541,423 6,510 DST Systems, Inc. # 537,400 10,020 Albemarle Corporation 413,325 5,170 Dycom Industries, Inc. # 137,780 8,290 Cabot Corporation 276,389 10,700 F5 Networks, Inc. # 305,164 6,200 Carpenter Technology Corporation 466,054 6,350 Fair Isaac Corporation * 204,152 6,100 CF Industries Holdings, Inc. 671,366 15,800 Fairchild Semiconductor 30,600 Chemtura Corporation 238,680 International, Inc. # 227,994 5,300 Cleveland-Cliffs, Inc. * 534,240 17,700 Foundry Networks, Inc. # 310,104 15,100 Commercial Metals Company 443,185 8,800 Gartner Group, Inc. # 154,528 5,360 Cytec Industries, Inc. 330,069 10,000 Global Payments, Inc. 465,200 5,700 Ferro Corporation 118,161 17,400 Harris Corporation  1,090,632 9,600 FMC Corporation 523,680 4,210 Imation Corporation 88,410 13,200 Louisiana-Pacific Corporation 180,576 18,600 Ingram Micro, Inc. # 335,544 8,760 Lubrizol Corporation 474,442 24,150 Integrated Device 5,320 Martin Marietta Materials, Inc. * 705,432 Technology, Inc. # 273,136 2,580 Minerals Technologies, Inc. 172,731 9,150 International Rectifier 9,400 Olin Corporation 181,702 Corporation #* 310,826 11,800 Packaging Corporation of America 332,760 16,600 Intersil Corporation 406,368 8,200 Reliance Steel & Aluminum Company 444,440 10,060 Jack Henry & Associates, Inc. 244,860 15,400 RPM International, Inc. 312,620 The accompanying Notes to Financial Statements are an integral part of this schedule. 109 Mid Cap Index Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (98.6%) Value Shares Common Stock (98.6%) Value Materials  continued 9,200 Energen Corporation $590,916 5,600 Scotts Company $209,552 20,250 Energy East Corporation 551,002 6,130 Sensient Technologies Corporation 173,356 15,500 Equitable Resources, Inc. 825,840 12,580 Sonoco Products Company 411,114 11,050 Great Plains Energy, Inc. * 323,986 12,200 Steel Dynamics, Inc. 726,754 10,580 Hawaiian Electric Industries, Inc. * 240,907 13,700 Temple-Inland, Inc. 285,645 5,730 IDACORP, Inc. * 201,811 11,800 Terra Industries, Inc. #* 563,568 23,125 MDU Resources Group, Inc. 638,481 12,760 Valspar Corporation 287,610 10,700 National Fuel Gas Company * 499,476 1 Vulcan Materials Company 69 19,770 Northeast Utilities Service Company 618,999 8,300 Worthington Industries, Inc. * 148,404 13,740 NSTAR * 497,663 Total Materials 11,790 OGE Energy Corporation 427,859 13,100 ONEOK, Inc. 586,487 Telecommunications Services (0.7% ) 9,875 PNM Resources, Inc. 211,819 31,510 Cincinnati Bell, Inc. #* 149,672 14,960 Puget Energy, Inc. 410,353 13,420 Telephone and Data Systems, Inc. * 840,092 14,930 SCANA Corporation 629,300 Total Telecommunications 29,700 Sierra Pacific Resources 504,306 Services 9,890 Vectren Corporation 286,909 11,820 Westar Energy, Inc. * 306,611 Utilities (7.8% ) 6,410 WGL Holdings, Inc. 209,992 9,780 AGL Resources, Inc. 368,119 14,870 Wisconsin Energy Corporation 724,318 14,100 Alliant Energy Corporation  573,729 Total Utilities 16,966 Aqua America, Inc. * 359,679 47,880 Aquila, Inc. # 178,592 Total Common Stock 4,900 Black Hills Corporation 216,090 (cost $110,004,975) 14,530 DPL, Inc. * 430,814 The accompanying Notes to Financial Statements are an integral part of this schedule. 110 Mid Cap Index Portfolio Schedule of Investments as of December 31, 2007 Interest Maturity Shares Collateral Held for Securities Loaned (18.4%) Rate (+) Date Value 26,957,577 Thrivent Financial Securities Lending Trust 5.000% N/A $26,957,577 Total Collateral Held for Securities Loaned (cost $26,957,577) Shares or Principal Interest Maturity Amount Short-Term Investments (1.7%) Rate (+) Date Value $300,000 Federal National Mortgage Association  4.030% 5/16/2008 $295,410 2,210,657 Thrivent Money Market Portfolio 4.930 N/A 2,210,657 Total Short-Term Investments (cost $2,506,119) Total Investments (cost $139,468,671) 118.7% Other Assets and Liabilities, Net (18.7%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) S&P 400 Mini-Futures 25 March 2008 $2,189,949 $2,162,000 ($27,949) Total Futures # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  At December 31, 2007, $295,410 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $4,974,279 of investments were earmarked as collateral to cover open financial futures contracts. Definitions: REIT  Real Estate Investment Trust, is a company that buys, develops, manages and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $42,133,857 Gross unrealized depreciation (9,640,241) Net unrealized appreciation (depreciation) $32,493,616 Cost for federal income tax purposes $141,027,049 The accompanying Notes to Financial Statements are an integral part of this schedule. 111 Partner International Stock Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (97.7%) Value ^ Shares Common Stock (97.7%) Value ^ Australia (4.3%) 70,900 Research In Motion, Ltd. # $8,085,617 117,375 Babcock & Brown, Ltd. * $2,760,904 68,900 Suncor Energy, Inc. # 7,532,927 317,517 BHP Billiton, Ltd. * 11,099,657 Total Canada 93,705 Caltex Australia, Ltd. 1,582,322 46,822 Cochlear, Ltd. 3,061,034 Denmark (0.6% ) 112,675 CSL, Ltd. 3,569,489 23,275 Carlsberg International AS - B 2,801,969 24,625 Incitec Pivot, Ltd. * 2,514,182 93,166 Novo Nordisk AS 6,081,945 79,065 Leighton Holdings, Ltd. * 4,183,537 Total Denmark 42,641 Macquarie Group, Ltd. * 2,852,967 55,060 Rio Tinto, Ltd. * 6,405,249 Finland (1.2% ) 404,316 Seek, Ltd. * 2,810,190 54,237 Konecranes Oyj 1,847,468 449,700 Westpac Banking Corporation 10,935,224 407,000 Nokia Oyj 15,635,167 192,396 Woolworths, Ltd. 5,705,642 Total Finland 109,174 WorleyParsons, Ltd. 4,918,169 Total Australia France (5.7% ) 20,034 Alstom 4,302,975 Austria (0.3%) 31,563 Arkema # 2,072,960 52,252 Voestalpine AG 3,744,666 406,200 Axa SA 16,194,018 Total Austria 50,747 Bouygues SA 4,216,542 22,265 Michelin Class B 2,545,410 Belgium (0.5% ) 21,284 Nexans SA 2,659,358 52,546 InBev NV 4,368,009 124,800 Schneider Electric SA 16,902,646 24,567 KBC Groep NV 3,457,759 37,232 UBISOFT Entertainment SA #* 3,779,549 Total Belgium 12,637 Unibail-Rodamco 2,769,036 73,096 Vinci SA 5,405,631 Bermuda (0.1% ) 473,580 Vivendi Universal SA 21,742,515 713,000 GOME Electrical Appliances Total France Holdings, Ltd. 1,797,798 Total Bermuda Germany (10.3% ) 303,313 Adidas AG 22,551,011 Brazil (0.9% ) 58,904 BASF AG 8,734,619 280,000 Empresa Brasileira de Aeronautica 59,184 Bayer AG 5,412,169 SA ADR * 12,765,200 212,163 Celesio AG 13,125,259 Total Brazil 36,076 Continental AG 4,720,371 24,729 DaimlerChrysler AG 2,396,627 Canada (4.4% ) 38,483 Deutsche Boerse AG 7,594,839 55,000 Addax Petroleum Corporation 2,393,364 451,400 Deutsche Post AG-REG 15,498,925 71,100 Agrium, Inc. # 5,162,854 65,343 E.ON AG 13,890,861 144,600 Barrick Gold Corporation # 6,120,960 51,368 Fresenius Medical Care AG & Company 2,758,191 347,600 Bombardier, Inc. # 2,098,983 29,754 MAN AG 4,938,477 267,757 CGI Group, Inc. # 3,144,178 1,875 Porsche AG 3,786,288 117,700 EnCana Corporation # 8,049,392 20,304 Q-Cells AG # 2,881,319 34,600 First Quantum Minerals, Ltd. 2,982,190 20,552 RWE AG 2,881,478 78,000 Imperial Oil, Ltd. #* 4,316,474 20,080 Salzgitter AG 3,000,930 47,700 Petro-Canada # 2,573,480 53,342 SGL Carbon AG # 2,886,200 58,300 Potash Corporation of 201,164 Siemens AG 31,984,164 Saskatchewan # 8,475,650 Total Germany 63,900 Power Corporation * 2,598,082 The accompanying Notes to Financial Statements are an integral part of this schedule. 112 Partner International Stock Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (97.7%) Value ^ Shares Common Stock (97.7%) Value ^ Greece (0.9% ) 78,419 Matsuda Sangyo Company, Ltd. $1,805,383 103,668 Alpha Bank AE $3,753,933 255,000 Matsushita Electric Industrial 93,848 Coca-Cola Hellenic Bottling Company, Ltd. 5,225,173 Company SA 4,049,972 92,000 Mitsubishi Corporation 2,489,951 71,743 National Bank of Greece SA 4,919,566 1,455,000 Mitsubishi UFJ Financial Total Greece Group, Inc. 13,720,541 300,000 Mitsui Osk Lines, Ltd. 3,792,689 Hong Kong (1.3% ) 785,150 Mitsui Sumitomo Insurance Company 7,601,937 298,000 Esprit Holdings, Ltd. 4,388,126 441,100 Nikon Corporation * 15,005,479 103,152 Hengan International Group 13,500 Nintendo Company, Ltd. 7,926,552 Company, Ltd. 458,484 513,600 Nippon Sheet Glass Company 2,592,674 798,100 Swire Pacific, Ltd. 10,936,459 921,000 Nippon Steel Corporation 5,637,386 449,889 Vtech Holdings, Ltd. 3,198,606 144,968 Nisshinbo Industries, Inc. * 1,767,660 Total Hong Kong 92,500 Nomura Research Institute, Ltd. 3,026,172 83,000 Olympus Corporation 3,382,666 Italy (3.6% ) 263,000 Shizuoka Bank, Ltd. * 2,884,699 241,475 Enel SPA 2,871,258 251,000 Sompo Japan Insurance, Inc. 2,250,901 406,200 Eni SPA 14,824,162 125,500 Sony Corporation * 6,837,601 548,800 Finmeccanica SPA 17,606,932 1,165,400 Sumitomo Corporation 16,305,551 107,903 Prysmian SPA # 2,670,031 161,000 Sumitomo Metal Mining 1,761,400 UniCredito Italiano SPA 14,487,515 Company, Ltd. * 2,721,950 Total Italy 81,000 Sumitomo Realty & Development Company, Ltd. 1,980,942 1,565,100 Sumitomo Trust and Banking Japan (17.8% ) Company, Ltd. 10,315,177 64,000 Aisin Seiki Company, Ltd. 2,649,745 237,000 Takeda Pharmaceutical Company, Ltd. 13,845,741 301,000 Asahi Glass Company, Ltd. * 3,980,843 174,000 Tanabe Seiyaku Company, Ltd. 1,616,328 697,500 Bridgestone Corporation * 12,314,379 98,500 Tokai Rika Company, Ltd. 3,036,842 43,700 Canon, Inc. * 2,000,000 582,000 Toshiba Corporation 4,295,138 455 Central Japan Railway Company 3,867,515 229,700 Toyota Motor Corporation 12,233,526 225,000 Chiba Bank, Ltd. 1,810,433 69,500 Trend Micro, Inc. # 2,472,023 220,600 Daiichi Sankyo Company, Ltd. 6,787,618 203,500 Urban Corporation 2,685,783 73,600 Daikin Industries, Ltd. 4,105,120 300,400 Daito Trust Construction Total Japan Company, Ltd. 16,480,551 904 Geo Corporation * 1,624,536 Luxembourg (0.3% ) 85,700 Hitachi Construction Machinery 59,250 Oriflame Cosmetics SA 3,771,634 Company, Ltd. 2,544,002 Total Luxembourg 695,000 Hitachi, Ltd. 5,163,399 47,000 IBIDEN Company, Ltd. 3,249,993 Netherlands (2.8% ) 281,000 ITOCHU Corporation 2,711,549 114,956 Arcelor Mittal 8,910,771 600 Japan Tobacco, Inc. 3,547,648 104,500 ASML Holding NV # 3,299,312 54,500 Joint Corporation * 1,050,642 52,210 Furgo NV 4,032,146 211,000 Kawasaki Kisen Kaisha, Ltd. * 2,048,372 69,371 Heineken NV 4,479,967 568 KDDI Corporation 4,202,674 363,500 ING Groep NV 14,163,267 163,600 Komatsu, Ltd. 4,387,616 39,412 Koninklijke DSM NV 1,861,958 95,700 Kyocera Corporation 8,457,419 108,728 Unilever NV 3,994,562 88,200 Makita Corporation 3,687,380 Total Netherlands 484,000 Marubeni Corporation 3,391,392 The accompanying Notes to Financial Statements are an integral part of this schedule. 113 Partner International Stock Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (97.7%) Value ^ Shares Common Stock (97.7%) Value ^ Norway (2.2% ) 393,457 Novartis AG $21,516,141 174,600 DnB NOR ASA $2,655,988 28,137 Phonak Holding AG 3,158,891 793,100 Norsk Hydro ASA 11,292,754 44,678 Roche Holding AG 7,722,953 505,075 Statoil ASA 15,581,804 13,091 Swatch Group AG 3,935,319 109,900 Tandberg ASA 2,269,147 177,500 Swiss Reinsurance Company 12,556,565 Total Norway 13,668 Zurich Financial Services AG 4,011,196 Total Switzerland Singapore (3.1% ) 650,000 Capitaland, Ltd. 2,796,422 Taiwan (1.0% ) 327,000 City Developments, Ltd. 3,184,473 1,388,004 Taiwan Semiconductor Manufacturing 156,000 DBS Group Holdings, Ltd. 2,214,019 Company, Ltd. ADR * 13,824,520 1,370,000 Golden Agri-Resources, Ltd. 1,995,089 Total Taiwan 525,000 Keppel Land, Ltd. 2,626,678 7,390,450 Singapore Telecommunications, Ltd. 20,332,337 United Kingdom (18.5% ) 847,600 United Overseas Bank, Ltd. 11,607,733 176,088 Aggreko plc 1,848,398 Total Singapore 154,379 Anglo American plc 9,370,258 289,268 AstraZeneca plc 12,449,924 South Korea (1.7% ) 174,731 Autonomy Corporation plc # 3,071,078 90,500 LG Electronics, Inc. # 9,560,930 106,414 BG Group plc 2,441,316 24,534 Samsung Electronics Company, Ltd. 14,438,206 246,457 BHP Billiton plc 7,514,682 Total South Korea 1,407,300 British Sky Broadcasting Group plc 17,309,454 688,701 Centricia plc 4,905,213 Spain (5.9% ) 165,502 Charter plc # 2,606,854 74,127 Actividades de Construccion y 75,551 Chemring Group plc 3,068,628 Servicios SA 4,389,792 606,571 GAME GROUP plc 3,002,671 455,300 Banco Bilbao Vizcaya Argentaria SA * 11,083,360 882,847 GlaxoSmithKline plc 22,419,464 131,067 Banco Santander Central Hispano SA 2,830,645 48,704 Go-Ahead Group plc 2,406,932 49,560 Bolsas y Mercados Espanoles 3,367,609 1 Henderson Group plc 3 121,191 Grifols SA 2,720,348 115,441 Imperial Tobacco Group plc 6,243,350 736,000 Iberdrola SA * 11,149,539 462,403 International Power plc 4,167,886 63,481 Industria de Diseno Textil SA (Inditex) 3,841,065 3,180,000 Kingfisher plc 9,117,814 1,304,103 Telefonica SA 42,272,384 1,305,200 Lloyds TSB Group plc 12,289,508 51,067 Union Fenosa SA 3,447,045 935,000 Pearson plc 13,539,448 Total Spain 307,337 Petrofac, Ltd. 3,357,706 125,893 Punch Taverns plc 1,915,759 Sweden (1.6% ) 92,147 Reckitt Benckiser Group plc 5,354,229 57,600 Alfa Laval AB 3,234,208 43,207 Rio Tinto plc 4,546,849 93,000 Hennes & Mauritz AB 5,617,721 850,900 Royal Bank of Scotland Group plc 7,512,275 96,500 Ssab Svenskt Stal AB 2,604,273 182,530 SABMiller plc 5,122,393 5,063,800 Telefonaktiebolaget LM Ericsson 11,852,200 196,718 Shire plc 4,523,104 Total Sweden 237,355 Southern Cross Healthcare, Ltd. 2,487,645 442,780 Stagecoach Group plc 2,487,817 198,670 Standard Chartered plc 7,250,190 Switzerland (8.4% ) 441,064 Taylor Nelson Sofres plc 1,819,213 298,238 ABB, Ltd. 8,598,353 940,901 Tesco plc 8,949,609 53,455 Actelion, Ltd. #* 2,441,768 638,302 Unilever plc 23,937,468 14,000 Givaudan SA 13,510,825 172,766 United Business Media plc 2,229,727 61,403 Julius Baer Holding AG 5,038,213 5,657,187 Vodafone Group plc 21,234,720 84,224 Nestle SA 38,673,129 815,550 William Morrison Supermarkets plc 5,210,170 The accompanying Notes to Financial Statements are an integral part of this schedule. 114 Partner International Stock Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (97.7%) Value ^ Shares Common Stock (97.7%) Value ^ United Kingdom  continued United States (0.3% ) 1,072,600 WPP Group plc $13,739,912 59,954 iShares MSCI EAFE Index Fund $4,709,387 98,737 Xstrata plc 6,927,902 Total United States Total United Kingdom Total Common Stock (cost $1,203,251,422) Interest Maturity Shares Collateral Held for Securities Loaned (8.5%) Rate (+) Date Value 122,278,806 Thrivent Financial Securities Lending Trust 5.000% N/A $122,278,806 Total Collateral Held for Securities Loaned (cost $122,278,806) Shares or Principal Interest Maturity Amount Short-Term Investments (2.4%) Rate (+) Date Value $12,475,000 Barclays Bank PLC Repurchase Agreement ■ 4.350% 1/2/2008 $12,475,000 15,020,000 Jupiter Securitization Company, LLC 4.250 1/2/2008 15,018,227 6,617,542 Thrivent Money Market Portfolio 4.930 N/A 6,617,542 Total Short-Term Investments (at amortized cost) Total Investments (cost $1,359,640,997) 108.6% Other Assets and Liabilities, Net (8.6%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. ^ Security is fair valued as discussed in item 2(A) of the Notes to Financial Statements. ■ Repurchase agreement dated December 31, 2007, $12,478,015 maturing January 2, 2008, collateralized by $12,756,022 Federal Home Loan Mortgage Corporation, 6.00% due January 12, 2022. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $252,425,453 Gross unrealized depreciation (53,042,781) Net unrealized appreciation (depreciation) $199,382,672 Cost for federal income tax purposes $1,368,312,519 The accompanying Notes to Financial Statements are an integral part of this schedule. 115 Partner All Cap Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (98.6%) Value Shares Common Stock (98.6%) Value Consumer Discretionary (8.4% ) 68,200 Federal National Mortgage 33,600 DIRECTV Group, Inc. # $776,832 Association $2,726,636 33,800 Discovery Holding Company # 849,732 9,400 Lehman Brothers Holdings, Inc. 615,136 27,800 Home Depot, Inc. 748,932 21,000 MF Global, Ltd. # 660,870 15,600 Liberty Media Corporation  7,000 PartnerRe, Ltd. * 577,710 Capital # 1,817,244 40,500 Peoples United Financial, Inc. * 720,900 16,100 Marriott International, Inc. 550,298 15,400 PNC Financial Services Group, Inc. 1,011,010 9,700 MGM MIRAGE # 814,994 16,400 Prudential Financial, Inc. 1,525,856 61,200 News Corporation 1,300,500 9,600 Willis Group Holdings, Ltd. 364,512 9,900 Polo Ralph Lauren Corporation 611,721 Total Financials 31,200 Royal Caribbean Cruises, Ltd. * 1,324,128 33,600 Walt Disney Company 1,084,608 Health Care (11.7% ) Total Consumer Discretionary 17,400 Abbott Laboratories 977,010 17,100 Adams Respiratory Therapeutics, Inc. #* 1,021,554 Consumer Staples (10.0% ) 3,100 AMAG Pharmaceuticals, Inc. #* 186,403 51,200 Altria Group, Inc. 3,869,696 37,814 Auxilium Pharmaceuticals, Inc. # 1,134,042 11,100 Archer-Daniels-Midland Company 515,373 24,900 Baxter International, Inc. 1,445,445 39,200 Avon Products, Inc. 1,549,576 11,000 Biogen Idec, Inc. # 626,120 40,700 CVS/Caremark Corporation 1,617,825 4,600 C.R. Bard, Inc. 436,080 26,950 Great Atlantic & Pacific Tea 9,200 Charles River Laboratories Company, Inc. # 844,344 International, Inc. # 605,360 4,600 Procter & Gamble Company 337,732 8,350 Medco Health Solutions, Inc. # 846,690 88,400 Safeway, Inc. 3,024,164 31,000 Merck & Company, Inc. 1,801,410 Total Consumer Staples 26,700 St. Jude Medical, Inc. # 1,085,088 60,700 Theravance, Inc. #* 1,183,650 Energy (12.4% ) 33,750 Thermo Electron Corporation # 1,946,700 7,800 Diamond Offshore Drilling, Inc. * 1,107,600 4,500 United Therapeutics Corporation #* 439,425 43,100 Exxon Mobil Corporation 4,038,037 Total Health Care 14,600 National Oilwell Varco, Inc. # 1,072,516 6,100 Schlumberger, Ltd. 600,057 Industrials (11.4% ) 48,700 Southwestern Energy Company # 2,713,564 11,600 AGCO Corporation #* 788,568 1,900 Sunoco, Inc. 137,636 13,400 Deere & Company 1,247,808 11,800 Tesoro Petroleum Corporation 562,860 9,000 General Dynamics Corporation 800,910 19,032 Transocean, Inc. # 2,724,414 76,500 General Electric Company 2,835,855 11,300 Valero Energy Corporation 791,339 10,200 Lockheed Martin Corporation 1,073,652 16,750 XTO Energy, Inc. 860,280 18,200 Precision Castparts Corporation 2,524,340 Total Energy 13,200 Raytheon Company 801,240 13,100 Shaw Group, Inc. # 791,764 Financials (17.7% ) 9,700 Terex Corporation # 636,029 26,100 ACE, Ltd. 1,612,458 13,700 Textron, Inc. 976,810 24,700 American Express Company 1,284,894 11,400 United Technologies Corporation 872,556 11,800 Ameriprise Financial, Inc. 650,298 Total Industrials 22,800 Annaly Capital Management, Inc. 414,504 42,900 Bank of America Corporation 1,770,054 Information Technology (16.9% ) 29,956 Bank of New York Mellon Corporation 1,460,655 18,900 Apple Computer, Inc. # 3,743,712 440 Berkshire Hathaway, Inc. # 2,083,840 65,100 Broadcom Corporation # 1,701,714 13,500 Chubb Corporation * 736,830 94,300 Cisco Systems, Inc. # 2,552,701 3,100 CME Group, Inc. * 2,126,600 8,700 EnerNOC, Inc. #* 427,170 9,700 Endurance Specialty Holdings, Ltd. 404,781 28,400 FormFactor, Inc. #* 940,040 5,300 Google, Inc. # 3,664,844 The accompanying Notes to Financial Statements are an integral part of this schedule. 116 Partner All Cap Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (98.6%) Value Shares Common Stock (98.6%) Value Information Technology  continued Telecommunications Services (3.7% ) 78,800 Hewlett-Packard Company $3,977,824 16,000 American Tower Corporation # $681,600 23,500 McAfee, Inc. # 881,250 51,312 AT&T, Inc. 2,132,527 26,100 Microsoft Corporation 929,160 18,900 Embarq Corporation 936,117 51,500 TriQuint Semiconductor, Inc. # 341,445 11,700 NII Holdings, Inc. # 565,344 31,000 Verifone Holdings, Inc. #* 720,750 Total Telecommunications Total Information Technology Services Materials (3.3% ) Utilities (3.1% ) 11,700 Albemarle Corporation 482,625 11,400 ITC Holdings Corporation 643,188 8,000 Monsanto Company 893,520 57,900 PPL Corporation 3,016,011 5,800 Mosaic Company # 547,172 Total Utilities 14,300 Nucor Corporation * 846,846 12,700 Praxair, Inc. 1,126,617 Total Common Stock Total Materials (cost $100,408,892) Interest Maturity Shares Collateral Held for Securities Loaned (8.4%) Rate (+) Date Value 9,928,007 Thrivent Financial Securities Lending Trust 5.000% N/A $9,928,007 Total Collateral Held for Securities Loaned (cost $9,928,007) Interest Maturity Shares Short-Term Investments (2.2%) Rate (+) Date Value 2,625,515 Thrivent Money Market Portfolio 4.930% N/A $2,625,515 Total Short-Term Investments (at amortized cost) Total Investments (cost $112,962,414) 109.2% Other Assets and Liabilities, Net (9.2%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $18,441,623 Gross unrealized depreciation (3,089,921) Net unrealized appreciation (depreciation) $15,351,702 Cost for federal income tax purposes $113,032,052 The accompanying Notes to Financial Statements are an integral part of this schedule. 117 Large Cap Growth Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (97.7%) Value Shares Common Stock (97.7%) Value Consumer Discretionary (8.2% ) 125,250 Suncor Energy, Inc. $13,618,432 100,050 Abercrombie & Fitch Company $8,000,998 171,435 Transocean, Inc. # 24,540,920 308,300 Aeropostale, Inc. #* 8,169,950 149,400 Weatherford International, Ltd. # 10,248,840 244,750 Amazon.com, Inc. #* 22,673,640 112,200 Willbros Group, Inc. #* 4,296,138 57,300 Apollo Group, Inc. # 4,019,595 331,054 XTO Energy, Inc. 17,002,921 335,000 Best Buy Company, Inc. * 17,637,750 Total Energy 277,700 Burger King Holdings, Inc. 7,917,227 655,600 Comcast Corporation #* 11,879,472 73,100 Crocs, Inc. #* 2,690,811 Financials (10.7% ) 308,800 International Game Technology * 13,565,584 237,450 American Express Company 12,352,149 379,350 McDonalds Corporation 22,347,508 241,350 American International Group, Inc. 14,070,705 146,150 McGraw-Hill Companies, Inc. 6,402,832 224,700 Bank of New York Mellon Corporation 10,956,372 112,600 MGM MIRAGE #* 9,460,652 644,500 Charles Schwab Corporation * 16,466,975 466,650 News Corporation 9,916,312 56,100 CME Group, Inc. * 38,484,600 238,600 NIKE, Inc. 15,327,664 98,950 Franklin Resources, Inc. 11,322,848 313,200 Orbitz Worldwide, Inc. #* 2,662,200 173,050 Goldman Sachs Group, Inc. 37,214,402 187,500 Royal Caribbean Cruises, Ltd. 7,957,500 77,850 IntercontinentalExchange, Inc. #* 14,986,125 163,800 Target Corporation 8,190,000 386,100 J.P. Morgan Chase & Company 16,853,265 409,100 Walt Disney Company 13,205,748 189,900 Lehman Brothers Holdings, Inc. 12,427,056 68,400 Wynn Resorts, Ltd. * 7,669,692 239,200 Morgan Stanley 12,703,912 239,200 Yum! Brands, Inc. 9,154,184 141,700 Nymex Holdings, Inc. * 18,932,537 156,850 Prudential Financial, Inc. 14,593,324 Total Consumer Discretionary 262,650 State Street Corporation 21,327,180 239,900 T. Rowe Price Group, Inc. * 14,605,112 Consumer Staples (5.9% ) 108,900 UBS AG 5,009,400 235,750 Altria Group, Inc. 17,817,985 Total Financials 171,900 Avon Products, Inc. 6,795,207 91,100 Bunge, Ltd. * 10,604,951 235,600 Coca-Cola Company 14,458,772 Health Care (14.7% ) 246,600 Colgate-Palmolive Company 19,224,936 404,050 Abbott Laboratories 22,687,408 202,250 Costco Wholesale Corporation 14,108,960 258,350 Aetna, Inc. 14,914,546 851,150 CVS/Caremark Corporation 33,833,212 308,150 Allergan, Inc. 19,795,556 128,700 Molson Coors Brewing Company 6,643,494 124,700 Amgen, Inc. # 5,791,068 346,700 Safeway, Inc. 11,860,607 416,096 Baxter International, Inc. 24,154,373 249,950 Smithfield Foods, Inc. #* 7,228,554 58,300 Biogen Idec, Inc. # 3,318,436 156,200 Wal-Mart Stores, Inc. 7,424,186 396,100 Bristol-Myers Squibb Company 10,504,572 175,900 Cardinal Health, Inc. 10,158,225 Total Consumer Staples 240,600 Celgene Corporation # 11,118,126 231,000 Express Scripts, Inc. # 16,863,000 Energy (8.0% ) 309,500 Genentech, Inc. # 20,758,165 215,900 Cameron International Corporation # 10,391,267 126,165 Genzyme Corporation # 9,391,723 137,700 ConocoPhillips 12,158,910 959,800 Gilead Sciences, Inc. # 44,160,398 179,450 Devon Energy Corporation 15,954,900 106,300 Hologic, Inc. #* 7,296,432 254,900 Halliburton Company 9,663,259 174,200 Johnson & Johnson 11,619,140 104,000 Marathon Oil Corporation 6,329,440 432,950 Merck & Company, Inc. 25,158,724 213,200 National Oilwell Varco, Inc. # 15,661,672 535,200 Schering-Plough Corporation 14,257,728 208,100 Noble Corporation 11,759,731 65,500 Shire Pharmaceuticals Group plc ADR 4,516,225 98,800 Petroleo Brasileiro SA ADR 11,385,712 332,150 St. Jude Medical, Inc. #* 13,498,576 424,750 Schlumberger, Ltd. 41,782,658 The accompanying Notes to Financial Statements are an integral part of this schedule. 118 Large Cap Growth Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (97.7%) Value Shares Common Stock (97.7%) Value Health Care  continued 868,900 EMC Corporation # $16,100,717 407,400 Teva Pharmaceutical Industries, 261,100 F5 Networks, Inc. # 7,446,572 Ltd. ADR $18,935,952 267,550 Foundry Networks, Inc. #* 4,687,476 514,208 Thermo Electron Corporation # 29,659,517 150,352 Google, Inc. # 103,965,403 419,300 UnitedHealth Group, Inc. 24,403,260 661,300 Hewlett-Packard Company 33,382,424 64,250 WellPoint, Inc. # 5,636,652 1,451,300 Intel Corporation 38,691,658 124,350 Zimmer Holdings, Inc. # 8,225,752 52,200 MasterCard, Inc. * 11,233,440 Total Health Care 468,200 Maxim Integrated Products, Inc. 12,397,936 95,750 MEMC Electronic Materials, Inc. # 8,472,918 Industrials (11.9% ) 1,750,350 Microsoft Corporation 62,312,460 243,200 ABB, Ltd. 7,004,160 459,600 Motorola, Inc. 7,371,984 106,100 AGCO Corporation #* 7,212,678 188,000 Network Appliance, Inc. # 4,692,480 191,100 Boeing Company 16,713,606 244,200 Nice Systems, Ltd. ADR # 8,380,944 122,600 Chicago Bridge and Iron Company 7,409,944 288,450 Nokia Oyj ADR 11,073,596 229,400 Danaher Corporation * 20,127,556 271,525 NVIDIA Corporation # 9,237,280 287,000 Deere & Company 26,725,440 328,950 ON Semiconductor Corporation #* 2,921,076 392,550 Emerson Electric Company 22,241,883 1,141,600 Oracle Corporation # 25,777,328 75,400 Energy Solutions, Inc. # 2,035,046 530,600 QUALCOMM, Inc. 20,879,110 310,250 Expeditors International of 293,500 Research in Motion, Ltd. # 33,282,900 Washington, Inc. * 13,861,970 1,978,200 RF Micro Devices, Inc. #* 11,295,522 118,450 Foster Wheeler, Ltd. # 18,362,119 122,000 Riverbed Technology, Inc. #* 3,262,280 181,400 General Dynamics Corporation 16,142,786 211,950 Seagate Technology * 5,404,725 876,500 General Electric Company 32,491,855 311,400 Smith Micro Software, Inc. #* 2,637,558 69,100 Honeywell International, Inc. 4,254,487 276,637 Sun Microsystems, Inc. # 5,015,429 112,300 Manpower, Inc. 6,389,870 260,600 Western Union Company 6,327,368 145,000 McDermott International, Inc. # 8,559,350 575,050 Yahoo!, Inc. #* 13,375,663 309,500 Northwest Airlines Corporation # 4,490,845 Total Information Technology 98,200 Oshkosh Truck Corporation * 4,640,932 147,350 Precision Castparts Corporation 20,437,445 Materials (5.4% ) 163,600 Raytheon Company 9,930,520 126,500 Agrium, Inc. 9,134,565 209,500 Textron, Inc. 14,937,350 158,550 Air Products and Chemicals, Inc. 15,637,786 251,250 UAL Corporation #* 8,959,575 120,600 Albemarle Corporation 4,974,750 61,600 Union Pacific Corporation 7,738,192 168,400 Freeport-McMoRan Copper & 318,900 United Technologies Corporation 24,408,606 Gold, Inc. 17,250,896 Total Industrials 497,500 Monsanto Company ~ 55,565,775 74,100 Mosaic Company # 6,990,594 Information Technology (29.6% ) 170,500 Nucor Corporation * 10,097,010 305,300 Accenture, Ltd. 10,999,959 81,700 Potash Corporation of 783,650 Adobe Systems, Inc. # 33,485,364 Saskatchewan, Inc. 11,761,532 456,050 Apple Computer, Inc. # 90,334,384 72,700 Praxair, Inc. 6,449,217 423,000 Broadcom Corporation # 11,057,220 Total Materials 2,580,500 Cisco Systems, Inc. # 69,854,135 1,149,946 Compuware Corporation # 10,211,520 Telecommunications Services (3.3% ) 563,350 Corning, Inc. 13,514,766 489,900 America Movil SA de CV ADR 30,074,961 414,000 Dell, Inc. # 10,147,140 391,400 American Tower Corporation # 16,673,640 683,500 eBay, Inc. # 22,685,365 361,100 AT&T, Inc. 15,007,316 241,870 Electronic Arts, Inc. #* 14,127,627 260,850 NII Holdings, Inc. # 12,604,272 The accompanying Notes to Financial Statements are an integral part of this schedule. 119 Large Cap Growth Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (97.7%) Value Shares Preferred Stock (<0.1%) Value Telecommunications Services  continued 23,050 Federal Home Loan Mortgage 228,000 Tim Participacoes SA ADR * $7,968,600 Corporation # $602,758 90,750 Time Warner Telecom, Inc. #* 1,841,318 Total Preferred Stock Total Telecommunications (cost $576,250) Services Total Common Stock (cost $2,069,338,873) Interest Maturity Shares Collateral Held for Securities Loaned (5.3%) Rate (+) Date Value 134,097,820 Thrivent Financial Securities Lending Trust 5.000% N/A $134,097,820 Total Collateral Held for Securities Loaned (cost $134,097,820) Shares or Principal Interest Maturity Amount Short-Term Investments (2.3%) Rate (+) Date Value $10,920,000 Falcon Asset Securitization Corporation 4.250% 1/2/2008 $10,918,711 12,065,000 Societe Generale North American 3.650 1/2/2008 12,063,777 35,105,032 Thrivent Money Market Portfolio 4.930 N/A 35,105,032 Total Short-Term Investments (at amortized cost) Total Investments (cost $2,262,100,463) 105.3% Other Assets and Liabilities, Net (5.3%) Total Net Assets 100.0% Number of Exercise Expiration Unrealized Call Options Written Contracts Price Date Value Gain/(Loss) Monsanto Company 243 $125 January 2008 ($31,590) $9,700 Total Call Options Written # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. ~ All or a portion of the security was earmarked as collateral to cover options. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $516,238,743 Gross unrealized depreciation (101,235,999) Net unrealized appreciation (depreciation) $415,002,744 Cost for federal income tax purposes $2,273,712,027 The accompanying Notes to Financial Statements are an integral part of this schedule. 120 Large Cap Growth Portfolio II Schedule of Investments as of December 31, 2007 Shares Common Stock (98.0%) Value Shares Common Stock (98.0%) Value Consumer Discretionary (8.2% ) 1,700 Suncor Energy, Inc. $184,841 1,300 Abercrombie & Fitch Company $103,961 2,255 Transocean, Inc. # 322,803 4,100 Aeropostale, Inc. # 108,650 2,000 Weatherford International, Ltd. # 137,200 3,300 Amazon.com, Inc. # 305,712 1,500 Willbros Group, Inc. # 57,435 800 Apollo Group, Inc. # 56,120 4,395 XTO Energy, Inc. 225,727 4,400 Best Buy Company, Inc. 231,660 Total Energy 3,800 Burger King Holdings, Inc. 108,338 9,000 Comcast Corporation # 163,080 Financials (10.7% ) 1,000 Crocs, Inc. #* 36,810 3,250 American Express Company 169,065 4,100 International Game Technology 180,113 3,250 American International Group, Inc. 189,475 5,050 McDonalds Corporation 297,496 3,000 Bank of New York Mellon Corporation 146,280 1,950 McGraw-Hill Companies, Inc. 85,430 8,650 Charles Schwab Corporation 221,008 1,500 MGM MIRAGE # 126,030 750 CME Group, Inc. 514,500 6,250 News Corporation 132,812 1,300 Franklin Resources, Inc. 148,759 3,200 NIKE, Inc. 205,568 2,300 Goldman Sachs Group, Inc. 494,615 4,200 Orbitz Worldwide, Inc. # 35,700 1,000 IntercontinentalExchange, Inc. # 192,500 2,550 Royal Caribbean Cruises, Ltd. 108,222 5,200 J.P. Morgan Chase & Company 226,980 2,150 Target Corporation 107,500 2,550 Lehman Brothers Holdings, Inc. 166,872 5,550 Walt Disney Company 179,154 3,150 Morgan Stanley 167,296 900 Wynn Resorts, Ltd. 100,917 1,900 Nymex Holdings, Inc. * 253,859 3,200 Yum! Brands, Inc. 122,464 2,100 Prudential Financial, Inc. 195,384 Total Consumer Discretionary 3,500 State Street Corporation 284,200 3,150 T. Rowe Price Group, Inc. 191,772 Consumer Staples (5.9% ) 1,500 UBS AG 69,000 3,150 Altria Group, Inc. 238,077 Total Financials 2,300 Avon Products, Inc. 90,919 1,200 Bunge, Ltd. 139,692 Health Care (14.9% ) 3,100 Coca-Cola Company 190,247 5,350 Abbott Laboratories 300,402 3,250 Colgate-Palmolive Company 253,370 3,350 Aetna, Inc. 193,396 2,700 Costco Wholesale Corporation 188,352 4,150 Allergan, Inc. 266,596 11,300 CVS/Caremark Corporation 449,175 1,660 Amgen, Inc. # 77,090 1,700 Molson Coors Brewing Company 87,754 5,600 Baxter International, Inc. 325,080 4,600 Safeway, Inc. 157,366 800 Biogen Idec, Inc. # 45,536 3,400 Smithfield Foods, Inc. # 98,328 5,350 Bristol-Myers Squibb Company 141,882 2,100 Wal-Mart Stores, Inc. 99,813 2,300 Cardinal Health, Inc. 132,825 Total Consumer Staples 3,250 Celgene Corporation # 150,182 3,100 Express Scripts, Inc. # 226,300 Energy (8.0% ) 4,200 Genentech, Inc. # 281,694 2,800 Cameron International Corporation # 134,764 1,669 Genzyme Corporation # 124,240 1,800 ConocoPhillips 158,940 12,800 Gilead Sciences, Inc. # 588,928 2,350 Devon Energy Corporation 208,938 1,400 Hologic, Inc. # 96,096 3,450 Halliburton Company 130,790 2,330 Johnson & Johnson 155,411 1,400 Marathon Oil Corporation 85,204 5,850 Merck & Company, Inc. 339,944 2,800 National Oilwell Varco, Inc. # 205,688 7,150 Schering-Plough Corporation 190,476 2,800 Noble Corporation 158,228 900 Shire Pharmaceuticals Group plc ADR 62,055 1,300 Petroleo Brasileiro SA ADR 149,812 4,450 St. Jude Medical, Inc. # 180,848 5,650 Schlumberger, Ltd. 555,790 The accompanying Notes to Financial Statements are an integral part of this schedule. 121 Large Cap Growth Portfolio II Schedule of Investments as of December 31, 2007 Shares Common Stock (98.0%) Value Shares Common Stock (98.0%) Value Health Care  continued 5,500 Dell, Inc. # $134,805 5,450 Teva Pharmaceutical Industries, 9,060 eBay, Inc. # 300,701 Ltd. ADR $253,316 3,150 Electronic Arts, Inc. # 183,992 6,798 Thermo Electron Corporation # 392,109 11,700 EMC Corporation # 216,801 5,700 UnitedHealth Group, Inc. 331,740 3,500 F5 Networks, Inc. # 99,820 900 WellPoint, Inc. # 78,957 3,600 Foundry Networks, Inc. # 63,072 1,700 Zimmer Holdings, Inc. # 112,455 2,000 Google, Inc. # 1,382,962 Total Health Care 8,750 Hewlett-Packard Company 441,700 19,300 Intel Corporation 514,538 Industrials (11.9% ) 700 MasterCard, Inc. 150,640 3,200 ABB, Ltd. 92,160 6,350 Maxim Integrated Products, Inc. 168,148 1,400 AGCO Corporation # 95,172 1,300 MEMC Electronic Materials, Inc. # 115,037 2,550 Boeing Company 223,023 23,320 Microsoft Corporation 830,192 1,650 Chicago Bridge and Iron Company 99,726 6,200 Motorola, Inc. 99,448 3,100 Danaher Corporation * 271,994 2,600 Network Appliance, Inc. # 64,896 3,700 Deere & Company 344,544 3,300 Nice Systems, Ltd. ADR # 113,256 5,150 Emerson Electric Company 291,799 3,900 Nokia Oyj ADR 149,721 1,000 Energy Solutions, Inc. # 26,990 3,700 NVIDIA Corporation # 125,874 4,150 Expeditors International of 4,400 ON Semiconductor Corporation # 39,072 Washington, Inc. 185,422 15,200 Oracle Corporation # 343,216 1,600 Foster Wheeler, Ltd. # 248,032 7,050 QUALCOMM, Inc. 277,418 2,400 General Dynamics Corporation 213,576 3,900 Research in Motion, Ltd. # 442,260 11,660 General Electric Company 432,236 26,600 RF Micro Devices, Inc. #* 151,886 900 Honeywell International, Inc. 55,413 1,700 Riverbed Technology, Inc. # 45,458 1,500 Manpower, Inc. 85,350 2,850 Seagate Technology 72,675 1,900 McDermott International, Inc. # 112,157 4,200 Smith Micro Software, Inc. # 35,574 4,100 Northwest Airlines Corporation # 59,491 3,750 Sun Microsystems, Inc. # 67,988 1,300 Oshkosh Truck Corporation 61,438 3,550 Western Union Company 86,194 2,000 Precision Castparts Corporation 277,400 7,650 Yahoo!, Inc. # 177,939 2,100 Raytheon Company 127,470 Total Information Technology 2,800 Textron, Inc. 199,640 3,350 UAL Corporation #* 119,461 Materials (5.4% ) 800 Union Pacific Corporation 100,496 1,700 Agrium, Inc. 122,757 4,300 United Technologies Corporation 329,122 2,100 Air Products and Chemicals, Inc. 207,123 Total Industrials 1,600 Albemarle Corporation 66,000 2,250 Freeport-McMoRan Copper & Information Technology (29.7% ) Gold, Inc. 230,490 4,100 Accenture, Ltd. 147,723 6,650 Monsanto Company ~ 742,738 10,450 Adobe Systems, Inc. # 446,528 1,000 Mosaic Company # 94,340 6,050 Apple Computer, Inc. # 1,198,384 2,300 Nucor Corporation 136,206 5,700 Broadcom Corporation # 148,998 1,100 Potash Corporation of 34,470 Cisco Systems, Inc. # 933,103 Saskatchewan, Inc. 158,356 15,400 Compuware Corporation # 136,752 900 Praxair, Inc. 79,839 7,630 Corning, Inc. 183,044 Total Materials The accompanying Notes to Financial Statements are an integral part of this schedule. 122 Large Cap Growth Portfolio II Schedule of Investments as of December 31, 2007 Shares Common Stock (98.0%) Value Shares Preferred Stock (<0.1%) Value Telecommunications Services (3.3% ) 300 Federal Home Loan Mortgage 6,550 America Movil SA de CV ADR $402,104 Corporation # $7,845 5,150 American Tower Corporation # 219,390 Total Preferred Stock 4,700 AT&T, Inc. 195,332 (cost $7,500) 3,550 NII Holdings, Inc. # 171,536 3,000 Tim Participacoes SA ADR 104,850 1,250 Time Warner Telecom, Inc. # 25,362 Total Telecommunications Services Total Common Stock (cost $26,817,130) Interest Maturity Shares Collateral Held for Securities Loaned (1.0%) Rate (+) Date Value 348,149 Thrivent Financial Securities Lending Trust 5.000% N/A $348,149 Total Collateral Held for Securities Loaned (cost $348,149) Interest Maturity Shares Short-Term Investments (2.1%) Rate (+) Date Value 719,728 Thrivent Money Market Portfolio 4.930% N/A $719,728 Total Short-Term Investments (at amortized cost) Total Investments (cost $27,892,507) 101.1% Other Assets and Liabilities, Net (1.1%) Total Net Assets 100.0% Number of Exercise Expiration Unrealized Call Options Written Contracts Price Date Value Gain/(Loss) Monsanto Company 4 $125 January 2008 ($520) $160 Total Call Options Written # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. ~ All or a portion of the security was earmarked as collateral to cover options. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $7,495,321 Gross unrealized depreciation (1,109,297) Net unrealized appreciation (depreciation) $6,386,024 Cost for federal income tax purposes $27,972,161 The accompanying Notes to Financial Statements are an integral part of this schedule. 123 Partner Growth Stock Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (97.7%) Value Shares Common Stock (97.7%) Value Consumer Discretionary (9.5% ) 9,299 Erste Bank der oesterreichischen 13,900 Amazon.com, Inc. #* $1,287,696 Sparkassen AG $656,556 6,800 B2W Compania Global do Varejo 271,236 9,600 Franklin Resources, Inc. 1,098,528 13,300 Bed Bath & Beyond, Inc. # 390,887 3,500 Goldman Sachs Group, Inc. 752,675 8,100 EchoStar Communications 28,900 Moodys Corporation * 1,031,730 Corporation # 305,532 6,500 Morgan Stanley 345,215 25,509 Expedia, Inc. #* 806,595 9,400 Northern Trust Corporation 719,852 5,500 Harman International 10,900 Prudential Financial, Inc. 1,014,136 Industries, Inc. * 405,405 17,400 Redecard SA 281,528 19,800 International Game Technology * 869,814 23,400 State Street Corporation 1,900,080 15,000 Kohls Corporation #* 687,000 Total Financials 6,500 Las Vegas Sands Corporation #* 669,825 13,600 Lojas Renner SA 275,056 Health Care (16.3% ) 15,500 Marriott International, Inc. 529,790 30,200 Aetna, Inc. 1,743,446 35,100 McGraw-Hill Companies, Inc. 1,537,731 4,800 Alcon, Inc. * 686,592 2,200 MGM MIRAGE #* 184,844 16,800 Allergan, Inc. 1,079,232 31,800 Naspers, Ltd. 752,653 9,500 Becton, Dickinson and Company 794,010 25,600 Shaw Communications, Inc. * 606,208 5,600 Celgene Corporation # 258,776 8,200 Target Corporation 410,000 13,100 CIGNA Corporation 703,863 31,000 Yum! Brands, Inc. 1,186,370 17,100 Covidien, Ltd. 757,359 Total Consumer Discretionary 18,500 Genentech, Inc. # 1,240,795 33,500 Gilead Sciences, Inc. # 1,541,335 Consumer Staples (8.8% ) 7,500 Humana, Inc. # 564,825 17,100 Costco Wholesale Corporation 1,192,896 12,700 Laboratory Corporation of 72,137 CVS/Caremark Corporation 2,867,446 America Holdings # 959,231 5,309 Groupe Danone 475,791 10,000 McKesson Corporation 655,100 7,297 InBev NV 606,580 9,300 Medco Health Solutions, Inc. # 943,020 13,000 PepsiCo, Inc. 986,700 30,400 Medtronic, Inc. 1,528,208 20,937 Procter & Gamble Company 1,537,195 10,300 Merck & Company, Inc. 598,533 7,819 Reckitt Benckiser Group plc 454,325 2,968 Roche Holding AG 513,043 25,200 SYSCO Corporation * 786,492 23,100 Schering-Plough Corporation 615,384 21,700 Walgreen Company 826,336 12,500 St. Jude Medical, Inc. # 508,000 16,800 Whole Foods Market, Inc. * 685,440 10,500 Stryker Corporation 784,560 Total Consumer Staples 25,400 WellPoint, Inc. # 2,228,342 8,700 Zimmer Holdings, Inc. # 575,505 Energy (7.4% ) Total Health Care 17,300 Baker Hughes, Inc. 1,403,030 9,900 EOG Resources, Inc. 883,575 Industrials (11.8% ) 12,300 Exxon Mobil Corporation 1,152,387 27,700 Danaher Corporation * 2,430,398 7,600 Murphy Oil Corporation 644,784 6,200 Deere & Company 577,344 30,400 Schlumberger, Ltd. 2,990,448 12,900 Expeditors International of 19,926 Total SA 1,649,809 Washington, Inc. * 576,372 Total Energy 5,500 Fastenal Company * 222,310 8,600 Foster Wheeler, Ltd. # 1,333,172 Financials (10.8% ) 12,700 General Dynamics Corporation 1,130,173 10,100 American Express Company 525,402 124,300 General Electric Company 4,607,801 8,900 Assurant, Inc. 595,410 6,600 Joy Global, Inc. 434,412 2,600 BlackRock, Inc. 563,680 9,700 McDermott International, Inc. # 572,591 69,800 Bovespa Holding SA # 1,345,022 8,334 Schneider Electric SA 1,128,739 41,000 Charles Schwab Corporation * 1,047,550 76,000 Southwest Airlines Company 927,200 1,300 CME Group, Inc. 891,800 Total Industrials The accompanying Notes to Financial Statements are an integral part of this schedule. 124 Partner Growth Stock Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (97.7%) Value Shares Common Stock (97.7%) Value Information Technology (23.6% ) Materials (3.3% ) 36,600 Accenture, Ltd. $1,318,698 42,687 BHP Billiton, Ltd. * $1,492,238 21,400 Amdocs, Ltd. # 737,658 7,500 Freeport-McMoRan Copper & Gold, Inc. 768,300 14,900 Apple Computer, Inc. # 2,951,392 9,900 Monsanto Company 1,105,731 28,300 Automatic Data Processing, Inc. 1,260,199 5,700 Praxair, Inc. 505,647 54,200 Cisco Systems, Inc. # 1,467,194 Total Materials 47,800 Corning, Inc. 1,146,722 25,000 Dell, Inc. # 612,750 Telecommunications Services (5.5% ) 19,200 Electronic Arts, Inc. # 1,121,472 28,600 America Movil SA de CV ADR 1,755,754 36,000 EMC Corporation # 667,080 32,200 American Tower Corporation # 1,371,720 5,500 Google, Inc. # 3,803,140 35,900 Crown Castle International 58,300 Hon Hai Precision Industry Corporation #* 1,493,440 Company, Ltd. 719,725 5,600 Leap Wireless International, Inc. # 261,184 13,400 Infosys Technologies, Ltd. ADR 607,824 11,400 Metropcs Communications, Inc. #* 221,730 22,500 Intel Corporation 599,850 29,900 Rogers Communications, Inc. 1,352,975 28,000 Juniper Networks, Inc. # 929,600 Total Telecommunications 58,600 Marvell Technology Group, Ltd. # 819,228 Services 12,500 Maxim Integrated Products, Inc. 331,000 91,375 Microsoft Corporation 3,252,950 Utilities (0.7% ) 3,300 Nintendo Company, Ltd. 1,937,602 40,000 AES Corporation # 855,600 25,700 QUALCOMM, Inc. 1,011,295 Total Utilities 8,953 TomTom NV # 676,161 38,100 VeriSign, Inc. # 1,432,941 17,200 Yahoo!, Inc. # 400,072 Total Common Stock (cost $87,678,357) Total Information Technology The accompanying Notes to Financial Statements are an integral part of this schedule. 125 Partner Growth Stock Portfolio Schedule of Investments as of December 31, 2007 Interest Maturity Shares Collateral Held for Securities Loaned (9.8%) Rate (+) Date Value 11,623,223 Thrivent Financial Securities Lending Trust 5.000% N/A $11,623,223 Total Collateral Held for Securities Loaned (cost $11,623,223) Interest Maturity Shares Short-Term Investments (2.4%) Rate (+) Date Value 2,824,334 Thrivent Money Market Portfolio 4.930% N/A $2,824,334 Total Short-Term Investments (at amortized cost) Total Investments (cost $102,125,914) 109.9% Other Assets and Liabilities, Net (9.9%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $29,604,034 Gross unrealized depreciation (2,438,664) Net unrealized appreciation (depreciation) $27,165,370 Cost for federal income tax purposes $102,579,770 The accompanying Notes to Financial Statements are an integral part of this schedule. 126 Large Cap Value Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (95.9%) Value Shares Common Stock (95.9%) Value Consumer Discretionary (9.2% ) Financials (22.2% ) 97,200 Best Buy Company, Inc. $5,117,580 53,900 ACE, Ltd. $3,329,942 82,200 BorgWarner, Inc. * 3,979,302 143,200 American International Group, Inc. 8,348,560 107,000 Carnival Corporation * 4,760,430 425,550 Bank of America Corporation 17,558,193 78,050 CBS Corporation 2,126,862 374,684 Bank of New York Mellon Corporation 18,269,581 199,600 Chicos FAS, Inc. # 1,802,388 123,300 Chubb Corporation * 6,729,714 169,450 Comcast Corporation #* 3,094,157 543,945 Citigroup, Inc. 16,013,741 487,500 Gap, Inc. 10,374,000 67,400 City National Corporation 4,013,670 159,000 General Motors Corporation * 3,957,510 24,800 Everest Re Group, Ltd. 2,489,920 113,360 Liberty Media Corporation  123,175 Federal Home Loan Mortgage Capital # 13,205,306 Corporation 4,196,572 110,000 McDonalds Corporation 6,480,100 82,600 Federal National Mortgage 423,200 News Corporation 8,671,368 Association 3,302,348 49,200 NIKE, Inc. 3,160,608 31,100 Goldman Sachs Group, Inc. 6,688,055 104,000 Omnicom Group, Inc. 4,943,120 31,015 Hartford Financial Services 326,300 Time Warner, Inc. 5,387,213 Group, Inc. 2,704,198 176,100 TJX Companies, Inc. 5,059,353 636,100 Hudson City Bancorp, Inc. * 9,554,222 92,500 Viacom, Inc. # 4,062,600 623,852 J.P. Morgan Chase & Company 27,231,140 185,400 Walt Disney Company 5,984,712 46,800 Lehman Brothers Holdings, Inc. 3,062,592 Total Consumer Discretionary 167,700 Merrill Lynch & Company, Inc. 9,002,136 141,500 Morgan Stanley 7,515,065 Consumer Staples (9.4% ) 44,900 PNC Financial Services Group, Inc. 2,947,685 257,100 Altria Group, Inc. 19,431,618 189,000 Principal Financial Group, Inc. * 13,010,760 116,400 Anheuser-Busch Companies, Inc. * 6,092,376 57,000 Prudential Financial, Inc. 5,303,280 299,300 ConAgra Foods, Inc. 7,120,347 24,700 Simon Property Group, Inc. 2,145,442 123,600 Costco Wholesale Corporation 8,622,336 90,300 State Street Corporation 7,332,360 58,600 Diageo plc ADR 5,029,638 202,800 Travelers Companies, Inc. 10,910,640 312,300 General Mills, Inc. 17,801,100 166,700 U.S. Bancorp * 5,291,058 105,145 Kimberly-Clark Corporation 7,290,754 204,833 Wachovia Corporation * 7,789,799 304,700 Kraft Foods, Inc. 9,942,361 344,500 Washington Federal, Inc. * 7,272,395 191,700 Kroger Company 5,120,307 128,713 Washington Mutual, Inc. * 1,751,784 72,100 Safeway, Inc. 2,466,541 311,390 Wells Fargo & Company * 9,400,864 168,800 Unilever NV ADR 6,154,448 Total Financials Total Consumer Staples Health Care (9.8% ) Energy (12.8% ) 238,600 Abbott Laboratories 13,397,390 113,240 Apache Corporation 12,177,830 58,700 Aetna, Inc. 3,388,751 171,866 Chevron Corporation 16,040,254 124,700 Baxter International, Inc. 7,238,835 162,758 ConocoPhillips 14,371,531 95,600 Eli Lilly and Company 5,104,084 56,300 Devon Energy Corporation 5,005,633 99,825 Johnson & Johnson 6,658,328 381,900 Exxon Mobil Corporation 35,780,212 154,700 McKesson Corporation 10,134,397 128,700 Halliburton Company 4,879,017 109,500 Merck & Company, Inc. 6,363,045 176,900 Occidental Petroleum Corporation 13,619,531 58,800 Novartis AG ADR * 3,193,428 61,600 Royal Dutch Shell plc ADR 5,186,720 884,400 Pfizer, Inc. 20,102,412 52,200 Schlumberger, Ltd. 5,134,914 281,700 Sanofi-Aventis ADR * 12,825,801 194,500 Total SA ADR 16,065,700 60,700 WellPoint, Inc. # 5,325,211 Total Energy 111,200 Wyeth * 4,913,928 Total Health Care The accompanying Notes to Financial Statements are an integral part of this schedule. 127 Large Cap Value Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (95.9%) Value Shares Common Stock (95.9%) Value Industrials (10.1% ) Materials (4.2% ) 294,000 AMR Corporation #* $4,124,820 163,695 Alcoa, Inc. $5,983,052 52,700 Armstrong World Industries, Inc. # 2,113,797 91,100 Dow Chemical Company 3,591,162 130,400 CSX Corporation 5,734,992 206,000 E.I. du Pont de Nemours and Company 9,082,540 105,200 Deere & Company 9,796,224 103,640 International Paper Company * 3,355,863 145,800 Emerson Electric Company * 8,261,028 334,300 MeadWestvaco Corporation 10,463,590 30,700 General Dynamics Corporation 2,731,993 80,900 Praxair, Inc. 7,176,639 450,300 General Electric Company 16,692,621 47,300 Rohm and Haas Company * 2,510,211 166,200 Honeywell International, Inc. 10,232,934 Total Materials 128,800 Lockheed Martin Corporation 13,557,488 35,600 Northrop Grumman Corporation 2,799,584 Telecommunications Services (5.8% ) 198,100 Republic Services, Inc. 6,210,435 765,123 AT&T, Inc. 31,798,512 39,000 Tyco International, Ltd. 1,546,350 259,800 Time Warner Telecom, Inc. #* 5,271,342 136,600 United Technologies Corporation 10,455,364 485,555 Verizon Communications, Inc. 21,213,898 212,700 Waste Management, Inc. 6,948,909 Total Telecommunications Total Industrials Services Information Technology (9.9% ) Utilities (2.5% ) 188,300 Accenture, Ltd. 6,784,449 69,400 Entergy Corporation 8,294,688 138,200 Amdocs, Ltd. # 4,763,754 95,800 Exelon Corporation 7,821,112 677,000 Amkor Technology, Inc. #* 5,774,810 122,600 FirstEnergy Corporation 8,868,884 108,440 Applied Materials, Inc. * 1,925,894 Total Utilities 118,500 Cisco Systems, Inc. # 3,207,795 91,100 Dell, Inc. # 2,232,861 Total Common Stock 248,600 Hewlett-Packard Company 12,549,328 (cost $843,319,628) 669,800 Intel Corporation 17,856,868 145,000 International Business Machines Corporation 15,674,500 300,700 Microsoft Corporation 10,704,920 125,500 Motorola, Inc. 2,013,020 124,690 Nokia Oyj ADR 4,786,849 167,800 Oracle Corporation # 3,788,924 218,800 Sybase, Inc. #* 5,708,492 39,000 Tyco Electronics, Ltd. 1,448,070 Total Information Technology The accompanying Notes to Financial Statements are an integral part of this schedule. 128 Large Cap Value Portfolio Schedule of Investments as of December 31, 2007 Interest Maturity Shares Collateral Held for Securities Loaned (9.3%) Rate (+) Date Value 93,704,955 Thrivent Financial Securities Lending Trust 5.000% N/A $93,704,955 Total Collateral Held for Securities Loaned (cost $93,704,955) Shares or Principal Interest Maturity Amount Short-Term Investments (4.0%) Rate (+) Date Value $36,960,000 Barclays Bank PLC Repurchase Agreement ■ 4.350% 1/2/2008 $36,960,000 3,547,866 Thrivent Money Market Portfolio 4.930 N/A 3,547,866 Total Short-Term Investments (at amortized cost) Total Investments (cost $977,532,449) 109.2% Other Assets and Liabilities, Net (9.2%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. ■ Repurchase agreement dated December 31, 2007, $36,968,932 maturing January 2, 2008, collateralized by $37,715,612 Federal Home Loan Bank, 5.125% due August 21, 2008. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $165,261,537 Gross unrealized depreciation (47,589,594) Net unrealized appreciation (depreciation) $117,671,943 Cost for federal income tax purposes $979,710,547 The accompanying Notes to Financial Statements are an integral part of this schedule. 129 Large Cap Stock Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (96.8%) Value Shares Common Stock (96.8%) Value Consumer Discretionary (5.8% ) 128,783 Schlumberger, Ltd. $12,668,384 141,650 Best Buy Company, Inc. $7,457,872 36,066 Suncor Energy, Inc. 3,921,456 48,500 Carnival Corporation 2,157,765 185,129 Total SA ADR 15,291,655 92,400 Chicos FAS, Inc. # 834,372 50,590 Transocean, Inc. # 7,241,958 77,182 Comcast Corporation #* 1,409,343 123,003 XTO Energy, Inc. 6,317,408 222,000 Gap, Inc. 4,724,160 Total Energy 110,300 General Motors Corporation * 2,745,367 100,200 Home Depot, Inc. 2,699,388 Financials (17.9% ) 86,650 International Game Technology 3,806,534 6,900 Allstate Corporation 360,387 45,000 Liberty Media Corporation  Capital # 5,242,050 78,500 American Express Company 4,083,570 66,800 McDonalds Corporation 3,935,188 136,387 American International Group, Inc. 7,951,362 31,100 MGM MIRAGE # 2,613,022 40,020 Ameriprise Financial, Inc. 2,205,502 304,124 News Corporation 6,231,501 349,700 Bank of America Corporation 14,428,622 163,276 News Corporation 3,469,615 251,188 Bank of New York Mellon Corporation 12,247,927 36,800 Nordstrom, Inc. 1,351,664 92,074 Chubb Corporation * 5,025,399 47,200 Omnicom Group, Inc. 2,243,416 259,174 Citigroup, Inc. 7,630,083 108,387 Time Warner, Inc. 1,789,469 85,389 City National Corporation * 5,084,915 121,935 TJX Companies, Inc. 3,503,193 16,282 CME Group, Inc. * 11,169,452 42,100 Viacom, Inc. # 1,849,032 76,842 Federal National Mortgage Association 3,072,143 89,450 Yum! Brands, Inc. 3,423,252 106,700 Fifth Third Bancorp 2,681,371 Total Consumer Discretionary 40,490 Goldman Sachs Group, Inc. 8,707,374 296,500 Hudson City Bancorp, Inc. 4,453,430 Consumer Staples (7.6% ) 445,108 J.P. Morgan Chase & Company 19,428,964 190,896 Altria Group, Inc. 14,427,920 73,900 Lehman Brothers Holdings, Inc. 4,836,016 67,772 Anheuser-Busch Companies, Inc. * 3,547,186 41,400 Loews Corporation 2,084,076 23,900 Bunge, Ltd. * 2,782,199 153,784 Merrill Lynch & Company, Inc. 8,255,125 61,100 Colgate-Palmolive Company 4,763,356 79,400 MetLife, Inc. 4,892,628 294,397 ConAgra Foods, Inc. 7,003,705 165,523 Morgan Stanley 8,790,927 105,800 Costco Wholesale Corporation 7,380,608 269,000 National City Corporation 4,427,740 168,946 CVS/Caremark Corporation 6,715,604 37,900 Nymex Holdings, Inc. * 5,063,819 26,600 Diageo plc ADR 2,283,078 105,044 Principal Financial Group, Inc. 7,231,229 207,827 General Mills, Inc. 11,846,139 61,080 Prudential Financial, Inc. 5,682,883 165,146 Kraft Foods, Inc. 5,388,714 41,151 State Street Corporation 3,341,461 87,300 Kroger Company 2,331,783 60,800 T. Rowe Price Group, Inc. 3,701,504 92,000 Procter & Gamble Company 6,754,640 144,056 Travelers Companies, Inc. 7,750,213 117,600 Unilever NV ADR 4,287,696 155,099 Wachovia Corporation 5,898,415 24,100 Wal-Mart Stores, Inc. 1,145,473 160,300 Washington Federal, Inc. * 3,383,933 Total Consumer Staples 198,099 Wells Fargo & Company * 5,980,609 Total Financials Energy (12.5% ) 72,618 Apache Corporation 7,809,340 Health Care (13.8% ) 30,315 Chevron Corporation 2,829,299 330,709 Abbott Laboratories  18,569,310 138,730 ConocoPhillips 12,249,859 90,200 Aetna, Inc. 5,207,246 83,300 Devon Energy Corporation 7,406,203 84,410 Allergan, Inc. 5,422,498 388,065 Exxon Mobil Corporation 36,357,809 123,133 Baxter International, Inc. 7,147,871 58,400 Halliburton Company 2,213,944 77,400 Cardinal Health, Inc. 4,469,850 83,950 National Oilwell Varco, Inc. # 6,166,967 44,300 Eli Lilly and Company 2,365,177 49,350 Noble Corporation 2,788,768 113,326 Express Scripts, Inc. # 8,272,798 85,389 Occidental Petroleum Corporation 6,574,099 358,090 Gilead Sciences, Inc. # 16,475,721 28,000 Royal Dutch Shell plc ADR 2,357,600 215,475 Johnson & Johnson 14,372,182 The accompanying Notes to Financial Statements are an integral part of this schedule. 130 Large Cap Stock Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (96.8%) Value Shares Common Stock (96.8%) Value Health Care  continued 692,426 Intel Corporation $18,460,077 141,794 McKesson Corporation $9,288,925 172,158 International Business 68,824 Medtronic, Inc. 3,459,782 Machines Corporation 18,610,280 118,100 Merck & Company, Inc. 6,862,791 121,950 Maxim Integrated Products, Inc. 3,229,236 491,515 Pfizer, Inc. 11,172,136 575,605 Microsoft Corporation 20,491,538 159,088 Sanofi-Aventis ADR * 7,243,277 86,600 Nokia Oyj ADR 3,324,574 83,800 St. Jude Medical, Inc. # 3,405,632 239,988 Oracle Corporation # 5,418,929 225,872 Thermo Electron Corporation # 13,028,297 109,030 QUALCOMM, Inc. 4,290,330 86,777 UnitedHealth Group, Inc. 5,050,421 54,050 Research in Motion, Ltd. # 6,129,270 55,164 WellPoint, Inc. # 4,839,538 117,675 Sun Microsystems, Inc. # 2,133,448 Total Health Care 105,400 Sybase, Inc. #* 2,749,886 125,150 Yahoo!, Inc. #* 2,910,989 Industrials (10.0% ) Total Information Technology 187,800 AMR Corporation #* 2,634,834 51,982 Armstrong World Industries, Inc. # 2,084,998 Materials (5.4% ) 11,741 Caterpillar, Inc. 851,927 55,300 Agrium, Inc. * 3,993,213 122,238 CSX Corporation 5,376,027 54,927 Air Products and Chemicals, Inc. 5,417,450 59,382 Danaher Corporation * 5,210,177 196,775 Alcoa, Inc.  7,192,126 77,038 Deere & Company 7,173,779 121,357 E.I. du Pont de Nemours and Company 5,350,630 106,050 Emerson Electric Company 6,008,793 37,864 Freeport-McMoRan Copper & 16,950 Energy Solutions, Inc. # 457,480 Gold, Inc. 3,878,788 84,500 Expeditors International of 243,496 MeadWestvaco Corporation 7,621,425 Washington, Inc. * 3,775,460 134,563 Monsanto Company 15,029,341 27,900 Foster Wheeler, Ltd. # 4,325,058 98,559 Praxair, Inc. 8,743,169 442,190 General Electric Company 16,391,983 Total Materials 134,328 Honeywell International, Inc. 8,270,575 68,095 Lockheed Martin Corporation 7,167,680 Telecommunications Services (3.7% ) 61,687 Precision Castparts Corporation 8,555,987 146,961 America Movil SA de CV ADR 9,021,936 43,600 Raytheon Company 2,646,520 87,200 American Tower Corporation # 3,714,720 79,874 UAL Corporation #* 2,848,307 423,050 AT&T, Inc.  17,581,958 24,396 Union Pacific Corporation 3,064,626 81,459 NII Holdings, Inc. #* 3,936,099 159,198 United Technologies Corporation 12,185,015 244,576 Time Warner Telecom, Inc. #* 4,962,447 216,474 Waste Management, Inc. 7,072,206 Total Telecommunications Total Industrials Services Information Technology (19.1% ) Utilities (1.0% ) 283,356 Accenture, Ltd. 10,209,317 279,682 Southern Company 10,837,678 165,003 Adobe Systems, Inc. # 7,050,578 Total Utilities 64,000 Amdocs, Ltd. # 2,206,080 313,700 Amkor Technology, Inc. #* 2,675,861 Total Common Stock 92,324 Apple Computer, Inc. # 18,287,538 (cost $910,046,893) 132,971 Broadcom Corporation # 3,475,862 517,630 Cisco Systems, Inc. # 14,012,244 160,845 Corning, Inc. 3,858,672 79,000 Dell, Inc. # 1,936,290 Shares Preferred Stock (<0.1%) Value 124,167 eBay, Inc. # 4,121,103 198,100 EMC Corporation # 3,670,793 4,050 Federal Home Loan Mortgage 88,550 F5 Networks, Inc. # 2,525,446 Corporation # $105,908 32,571 Google, Inc. # 22,522,195 Total Preferred Stock 353,710 Hewlett-Packard Company * 17,855,281 (cost $101,250) The accompanying Notes to Financial Statements are an integral part of this schedule. 131 Large Cap Stock Portfolio Schedule of Investments as of December 31, 2007 Interest Maturity Shares Collateral Held for Securities Loaned (6.2%) Rate (+) Date Value 65,208,363 Thrivent Financial Securities Lending Trust 5.000% N/A $65,208,363 Total Collateral Held for Securities Loaned (cost $65,208,363) Shares or Principal Interest Maturity Amount Short-Term Investments (2.6%) Rate (+) Date Value $3,680,000 Federal National Mortgage Association  4.030% 5/16/2008 $3,623,696 7,685,000 Jupiter Securitization Company, LLC 4.250 1/2/2008 7,684,093 5,505,000 Sheffield Receivables Corporation 4.250 1/2/2008 5,504,350 10,589,629 Thrivent Money Market Portfolio 4.930 N/A 10,589,629 Total Short-Term Investments (cost $27,402,408) Total Investments (cost $1,002,758,914) 105.6% Other Assets and Liabilities, Net (5.6%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) S&P 500 Index Futures 44 March 2008 $16,351,520 $16,249,200 ($102,320) Total Futures # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  At December 31, 2007, $3,623,696 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $21,629,838 of investments were earmarked as collateral to cover open financial futures contracts. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $145,305,128 Gross unrealized depreciation (36,950,833) Net unrealized appreciation (depreciation) $108,354,295 Cost for federal income tax purposes $1,010,743,557 The accompanying Notes to Financial Statements are an integral part of this schedule. 132 Large Cap Index Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (98.7%) Value Shares Common Stock (98.7%) Value Consumer Discretionary (8.4% ) 8,300 Leggett & Platt, Inc. $144,752 4,200 Abercrombie & Fitch Company $335,874 6,700 Lennar Corporation 119,863 14,900 Amazon.com, Inc. #* 1,380,336 15,004 Limited Brands, Inc. 284,026 6,600 Apollo Group, Inc. # 462,990 4,900 Liz Claiborne, Inc. 99,715 6,800 AutoNation, Inc. # 106,488 71,000 Lowes Companies, Inc. 1,606,020 2,200 AutoZone, Inc. # 263,802 20,968 Macys Group, Inc 542,442 12,800 Bed Bath & Beyond, Inc. # 376,192 15,100 Marriott International, Inc. 516,118 17,025 Best Buy Company, Inc. * 896,366 17,750 Mattel, Inc. 337,960 4,400 Big Lots, Inc. #* 70,356 57,500 McDonalds Corporation 3,387,325 3,100 Black & Decker Corporation 215,915 15,900 McGraw-Hill Companies, Inc. 696,579 4,400 Brunswick Corporation * 75,020 1,900 Meredith Corporation 104,462 21,200 Carnival Corporation 943,188 7,100 New York Times Company * 124,463 33,272 CBS Corporation 906,662 13,573 Newell Rubbermaid, Inc. 351,269 5,900 Centex Corporation 149,034 112,300 News Corporation 2,301,027 8,300 Circuit City Stores, Inc. * 34,860 18,600 NIKE, Inc. 1,194,864 24,100 Clear Channel Communications, Inc. 831,932 9,100 Nordstrom, Inc. 334,243 17,800 Coach, Inc. # 544,324 13,200 Office Depot, Inc. # 183,612 149,216 Comcast Corporation #* 2,724,676 3,800 OfficeMax, Inc. 78,508 13,400 D.R. Horton, Inc. * 176,478 15,800 Omnicom Group, Inc. * 750,974 6,950 Darden Restaurants, Inc. 192,584 3,000 Polo Ralph Lauren Corporation 185,370 2,800 Dillards, Inc. * 52,584 10,300 Pulte Homes, Inc. * 108,562 34,800 DIRECTV Group, Inc. # 804,576 6,400 RadioShack Corporation * 107,904 4,500 E.W. Scripps Company 202,545 3,532 Sears Holdings Corporation #* 360,441 13,900 Eastman Kodak Company * 303,993 5,100 Sherwin-Williams Company 296,004 10,000 Expedia, Inc. #* 316,200 2,900 Snap-On, Inc. 139,896 6,900 Family Dollar Stores, Inc. 132,687 4,100 Stanley Works 198,768 102,500 Ford Motor Company #* 689,825 34,275 Staples, Inc. 790,724 7,500 Fortune Brands, Inc. 542,700 35,400 Starbucks Corporation # 724,638 7,700 GameStop Corporation # 478,247 9,700 Starwood Hotels & Resorts 11,400 Gannett Company, Inc. 444,600 Worldwide, Inc. 427,091 22,562 Gap, Inc. 480,119 40,900 Target Corporation 2,045,000 27,400 General Motors Corporation * 681,986 6,600 Tiffany & Company 303,798 8,200 Genuine Parts Company 379,660 175,550 Time Warner, Inc. 2,898,330 11,600 Goodyear Tire & Rubber Company #* 327,352 21,200 TJX Companies, Inc. 609,076 15,700 H&R Block, Inc. 291,549 4,400 VF Corporation 302,104 11,700 Harley-Davidson, Inc. * 546,507 31,872 Viacom, Inc. # 1,399,818 2,900 Harman International Industries, Inc. 213,759 92,447 Walt Disney Company 2,984,189 9,100 Harrahs Entertainment, Inc. 807,625 270 Washington Post Company 213,686 7,250 Hasbro, Inc. 185,455 4,300 Wendys International, Inc. 111,112 81,900 Home Depot, Inc. * 2,206,386 3,658 Whirlpool Corporation 298,586 8,900 IAC InterActiveCorp # 239,588 8,772 Wyndham Worldwide Corporation 206,668 15,300 International Game Technology * 672,129 24,680 Yum! Brands, Inc. 944,504 22,967 Interpublic Group of Total Consumer Discretionary Companies, Inc. #* 186,262 10,800 J.C. Penney Company, Inc. Consumer Staples (10.1% ) (Holding Company) 475,092 102,300 Altria Group, Inc. 7,731,834 28,800 Johnson Controls, Inc. 1,037,952 35,600 Anheuser-Busch Companies, Inc. * 1,863,304 4,300 Jones Apparel Group, Inc. 68,757 31,168 Archer-Daniels-Midland Company 1,447,130 3,700 KB Home 79,920 20,800 Avon Products, Inc. 822,224 15,300 Kohls Corporation #* 700,740 4,300 Brown-Forman Corporation 318,673 The accompanying Notes to Financial Statements are an integral part of this schedule. 133 Large Cap Index Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (98.7%) Value Shares Common Stock (98.7%) Value Consumer Staples  continued 265,408 Exxon Mobil Corporation $24,866,079 11,000 Campbell Soup Company $393,030 42,800 Halliburton Company 1,622,548 6,800 Clorox Company 443,156 13,500 Hess Corporation 1,361,610 96,500 Coca-Cola Company 5,922,205 34,468 Marathon Oil Corporation 2,097,722 14,000 Coca-Cola Enterprises, Inc. 364,420 9,200 Murphy Oil Corporation 780,528 24,700 Colgate-Palmolive Company 1,925,612 13,800 Nabors Industries, Ltd. # 377,982 23,700 ConAgra Foods, Inc. 563,823 17,300 National Oilwell Varco, Inc. # 1,270,858 9,500 Constellation Brands, Inc. # 224,580 13,000 Noble Corporation 734,630 21,100 Costco Wholesale Corporation 1,471,936 8,400 Noble Energy, Inc. 667,968 71,744 CVS/Caremark Corporation 2,851,824 40,200 Occidental Petroleum Corporation 3,094,998 6,400 Dean Foods Company 165,504 12,800 Peabody Energy Corporation 788,992 5,700 Estee Lauder Companies, Inc. 248,577 7,300 Range Resources Corporation 374,928 16,400 General Mills, Inc. 934,800 5,500 Rowan Companies, Inc. 217,030 15,400 H.J. Heinz Company 718,872 58,000 Schlumberger, Ltd. 5,705,460 8,300 Hershey Company 327,020 9,700 Smith International, Inc. 716,345 13,000 Kellogg Company 681,590 30,704 Spectra Energy Corporation 792,777 20,492 Kimberly-Clark Corporation 1,420,915 5,800 Sunoco, Inc. 420,152 75,152 Kraft Foods, Inc. 2,452,210 6,700 Tesoro Petroleum Corporation 319,590 33,000 Kroger Company 881,430 15,408 Transocean, Inc. #* 2,205,667 6,400 McCormick & Company, Inc. 242,624 26,700 Valero Energy Corporation 1,869,801 6,600 Molson Coors Brewing Company 340,692 16,300 Weatherford International, Ltd. # 1,118,180 6,900 Pepsi Bottling Group, Inc. 272,274 28,900 Williams Companies, Inc. 1,034,042 78,170 PepsiCo, Inc. 5,933,103 23,450 XTO Energy, Inc. 1,204,392 150,860 Procter & Gamble Company 11,076,141 Total Energy 8,400 Reynolds American, Inc. * 554,064 21,400 Safeway, Inc. 732,094 Financials (17.3% ) 35,100 Sara Lee Corporation 563,706 16,000 ACE, Ltd. 988,480 10,181 SUPERVALU, Inc. 381,991 23,600 AFLAC, Inc.  1,478,068 29,500 SYSCO Corporation * 920,695 27,682 Allstate Corporation 1,445,831 13,300 Tyson Foods, Inc. 203,889 5,000 Ambac Financial Group, Inc. * 128,850 7,800 UST, Inc. * 427,440 9,400 American Capital Strategies, Ltd. * 309,824 48,100 Walgreen Company * 1,831,648 56,800 American Express Company  2,954,736 114,700 Wal-Mart Stores, Inc. 5,451,691 123,140 American International Group, Inc. 7,179,062 6,700 Whole Foods Market, Inc. * 273,360 11,300 Ameriprise Financial, Inc. 622,743 10,575 William Wrigley Jr. Company * 619,166 14,225 Aon Corporation 678,390 Total Consumer Staples 4,800 Apartment Investment & Management Company 166,704 Energy (12.7% ) 4,800 Assurant, Inc. 321,120 22,572 Anadarko Petroleum Corporation 1,482,755 4,000 Avalonbay Communities, Inc. 376,560 16,020 Apache Corporation 1,722,791 215,518 Bank of America Corporation 8,892,273 15,400 Baker Hughes, Inc. 1,248,940 55,252 Bank of New York Mellon Corporation 2,694,088 14,300 BJ Services Company 346,918 26,800 BB&T Corporation 821,956 22,000 Chesapeake Energy Corporation 862,400 5,631 Bear Stearns Companies, Inc. 496,936 102,496 Chevron Corporation 9,565,952 5,900 Boston Properties, Inc. 541,679 77,649 ConocoPhillips 6,856,407 18,973 Capital One Financial Corporation * 896,664 8,900 CONSOL Energy, Inc. 636,528 9,600 CB Richard Ellis Group, Inc. #* 206,880 21,600 Devon Energy Corporation 1,920,456 45,425 Charles Schwab Corporation * 1,160,609 34,018 El Paso Corporation 586,470 18,600 Chubb Corporation * 1,015,188 7,100 ENSCO International, Inc. * 423,302 8,138 Cincinnati Financial Corporation 321,777 11,900 EOG Resources, Inc. * 1,062,075 9,300 CIT Group, Inc. 223,479 The accompanying Notes to Financial Statements are an integral part of this schedule. 134 Large Cap Index Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (98.7%) Value Shares Common Stock (98.7%) Value Financials  continued 12,700 Principal Financial Group, Inc. $874,268 242,139 Citigroup, Inc. $7,128,572 33,900 Progressive Corporation 649,524 2,600 CME Group, Inc. 1,783,600 12,500 ProLogis Trust * 792,250 7,350 Comerica, Inc. 319,946 22,100 Prudential Financial, Inc. 2,056,184 9,500 Commerce Bancorp, Inc. 362,330 6,200 Public Storage, Inc. 455,142 28,100 Countrywide Financial Corporation * 251,214 33,677 Regions Financial Corporation * 796,461 6,000 Developers Diversified 4,700 SAFECO Corporation 261,696 Realty Corporation 229,740 10,800 Simon Property Group, Inc. 938,088 23,125 Discover Financial Services 348,725 25,200 SLM Corporation 507,528 20,500 E*TRADE Financial Corporation #* 72,775 17,410 Sovereign Bancorp, Inc. 198,474 13,200 Equity Residential REIT 481,404 18,800 State Street Corporation 1,526,560 32,100 Federal Home Loan Mortgage 16,900 SunTrust Banks, Inc. 1,056,081 Corporation 1,093,647 12,768 T. Rowe Price Group, Inc. 777,316 47,500 Federal National Mortgage 4,500 Torchmark Corporation 272,385 Association 1,899,050 31,281 Travelers Companies, Inc. 1,682,918 4,400 Federated Investors, Inc. 181,104 83,785 U.S. Bancorp * 2,659,336 25,994 Fifth Third Bancorp * 653,229 17,524 UnumProvident Corporation 416,896 6,200 First Horizon National Corporation * 112,530 6,500 Vornado Realty Trust 571,675 7,900 Franklin Resources, Inc. 903,997 95,893 Wachovia Corporation * 3,646,811 11,800 General Growth Properties, Inc. 485,924 42,253 Washington Mutual, Inc. * 575,063 21,400 Genworth Financial, Inc. 544,630 163,900 Wells Fargo & Company 4,948,141 19,300 Goldman Sachs Group, Inc. 4,150,465 8,700 XL Capital, Ltd. 437,697 15,300 Hartford Financial Services Group, Inc. 1,334,007 5,300 Zions Bancorporation 247,457 25,300 Host Marriott Corporation 431,112 Total Financials 25,300 Hudson City Bancorp, Inc. 380,006 17,871 Huntington Bancshares, Inc. 263,776 Health Care (11.8% ) 3,400 IntercontinentalExchange, Inc. # 654,500 75,000 Abbott Laboratories 4,211,250 163,093 J.P. Morgan Chase & Company 7,119,009 24,296 Aetna, Inc. 1,402,608 7,400 Janus Capital Group, Inc. 243,090 14,900 Allergan, Inc. 957,176 19,000 KeyCorp 445,550 8,200 AmerisourceBergen Corporation * 367,934 12,300 Kimco Realty Corporation * 447,720 52,740 Amgen, Inc. # 2,449,246 6,500 Legg Mason, Inc. 475,475 8,200 Applera Corporation (Applied 25,700 Lehman Brothers Holdings, Inc. * 1,681,808 Biosystems Group) 278,144 8,200 Leucadia National Corporation * 386,220 5,200 Barr Pharmaceuticals, Inc. # 276,120 13,094 Lincoln National Corporation 762,338 30,800 Baxter International, Inc. 1,787,940 21,300 Loews Corporation 1,072,242 11,800 Becton, Dickinson and Company 986,244 3,700 M&T Bank Corporation 301,809 14,200 Biogen Idec, Inc. # 808,264 25,200 Marsh & McLennan Companies, Inc. 667,044 65,150 Boston Scientific Corporation # 757,694 12,600 Marshall & Ilsley Corporation 333,648 96,100 Bristol-Myers Squibb Company 2,548,572 6,050 MBIA, Inc. * 112,712 5,100 C.R. Bard, Inc. 483,480 41,600 Merrill Lynch & Company, Inc. 2,233,088 17,575 Cardinal Health, Inc. 1,014,956 35,900 MetLife, Inc. 2,212,158 18,700 Celgene Corporation # 864,127 4,000 MGIC Investment Corporation * 89,720 13,600 CIGNA Corporation 730,728 10,400 Moodys Corporation * 371,280 7,600 Coventry Health Care, Inc. # 450,300 51,550 Morgan Stanley 2,737,820 24,176 Covidien, Ltd. 1,070,755 30,700 National City Corporation 505,322 47,900 Eli Lilly and Company 2,557,381 9,300 Northern Trust Corporation 712,194 12,200 Express Scripts, Inc. # 890,600 12,800 NYSE Euronext 1,123,456 15,200 Forest Laboratories, Inc. # 554,040 8,400 Plum Creek Timber Company, Inc. 386,736 12,900 Genzyme Corporation # 960,276 16,900 PNC Financial Services Group, Inc. 1,109,485 45,200 Gilead Sciences, Inc. # 2,079,652 The accompanying Notes to Financial Statements are an integral part of this schedule. 135 Large Cap Index Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (98.7%) Value Shares Common Stock (98.7%) Value Health Care  continued 6,500 Equifax, Inc. $236,340 7,780 Hospira, Inc. # $331,739 10,300 Expeditors International of 8,200 Humana, Inc. # 617,542 Washington, Inc. 460,204 9,600 IMS Health, Inc. 221,184 14,960 FedEx Corporation 1,333,983 138,940 Johnson & Johnson 9,267,298 4,300 Fluor Corporation 626,596 11,800 King Pharmaceuticals, Inc. # 120,832 19,600 General Dynamics Corporation 1,744,204 5,500 Laboratory Corporation of 490,900 General Electric Company 18,197,663 America Holdings # 415,415 6,200 Goodrich Corporation 437,782 14,042 McKesson Corporation 919,891 36,275 Honeywell International, Inc. 2,233,452 13,043 Medco Health Solutions, Inc. # 1,322,560 20,000 Illinois Tool Works, Inc. 1,070,800 54,900 Medtronic, Inc. 2,759,823 13,200 Ingersoll-Rand Company 613,404 105,700 Merck & Company, Inc. 6,142,227 8,800 ITT Corporation * 581,152 2,700 Millipore Corporation # 197,586 5,800 Jacobs Engineering Group, Inc. #* 554,538 14,700 Mylan Laboratories, Inc. * 206,682 6,200 L-3 Communications Holdings, Inc. 656,828 6,800 Patterson Companies, Inc. # 230,860 16,800 Lockheed Martin Corporation 1,768,368 5,800 PerkinElmer, Inc. 150,916 6,300 Manitowoc Company, Inc. 307,629 331,753 Pfizer, Inc. 7,540,746 17,900 Masco Corporation 386,819 7,700 Quest Diagnostics, Inc. * 407,330 6,300 Monster Worldwide, Inc. # 204,120 78,600 Schering-Plough Corporation 2,093,904 18,800 Norfolk Southern Corporation 948,272 16,584 St. Jude Medical, Inc. # 673,974 16,398 Northrop Grumman Corporation 1,289,539 11,500 Stryker Corporation 859,280 17,937 PACCAR, Inc. 977,208 23,000 Tenet Healthcare Corporation # 116,840 6,100 Pall Corporation 245,952 20,400 Thermo Electron Corporation # 1,176,672 8,075 Parker-Hannifin Corporation 608,128 62,700 UnitedHealth Group, Inc. 3,649,140 10,600 Pitney Bowes, Inc. 403,224 6,000 Varian Medical Systems, Inc. # 312,960 6,700 Precision Castparts Corporation 929,290 4,900 Waters Corporation # 387,443 10,400 R.R. Donnelley & Sons Company 392,496 5,100 Watson Pharmaceuticals, Inc. # 138,414 20,800 Raytheon Company 1,262,560 27,700 WellPoint, Inc. # 2,430,121 7,800 Robert Half International, Inc. 210,912 65,000 Wyeth * 2,872,350 7,200 Rockwell Automation, Inc. * 496,512 11,350 Zimmer Holdings, Inc. # 750,802 8,000 Rockwell Collins, Inc. 575,760 Total Health Care 3,000 Ryder System, Inc. 141,030 35,600 Southwest Airlines Company 434,320 Industrials (11.4% ) 5,000 Terex Corporation # 327,850 34,600 3M Company 2,917,472 12,100 Textron, Inc. 862,730 14,100 Allied Waste Industries, Inc. # 155,382 8,300 Trane, Inc. 387,693 5,300 Avery Dennison Corporation 281,642 23,976 Tyco International, Ltd. 950,648 37,560 Boeing Company 3,284,998 12,800 Union Pacific Corporation 1,607,936 14,492 Burlington Northern Santa Fe 51,000 United Parcel Service, Inc. 3,606,720 Corporation 1,206,169 48,000 United Technologies Corporation 3,673,920 8,200 C.H. Robinson Worldwide, Inc. 443,784 3,400 W.W. Grainger, Inc. 297,568 30,800 Caterpillar, Inc. 2,234,848 24,599 Waste Management, Inc. 803,649 6,700 Cintas Corporation 225,254 Total Industrials 8,700 Cooper Industries, Ltd. 460,056 20,400 CSX Corporation 897,192 Information Technology (16.5% ) 5,000 Cummins, Inc. 636,850 27,800 Adobe Systems, Inc. # 1,187,894 12,200 Danaher Corporation 1,070,428 29,300 Advanced Micro Devices, Inc. #* 219,750 21,500 Deere & Company 2,002,080 4,900 Affiliated Computer Services, Inc. # 220,990 9,700 Dover Corporation * 447,073 18,715 Agilent Technologies, Inc. # 687,589 7,100 Eaton Corporation 688,345 8,100 Akamai Technologies, Inc. #* 280,260 38,200 Emerson Electric Company 2,164,412 16,400 Altera Corporation 316,848 The accompanying Notes to Financial Statements are an integral part of this schedule. 136 Large Cap Index Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (98.7%) Value Shares Common Stock (98.7%) Value Information Technology  continued 26,950 NVIDIA Corporation # $916,839 14,800 Analog Devices, Inc. $469,160 191,537 Oracle Corporation # 4,324,905 42,500 Apple Computer, Inc. # 8,418,400 16,200 Paychex, Inc. 586,764 66,900 Applied Materials, Inc. 1,188,144 6,800 QLogic Corporation # 96,560 11,200 Autodesk, Inc. # 557,312 79,400 QUALCOMM, Inc. 3,124,390 25,600 Automatic Data Processing, Inc. 1,139,968 11,100 SanDisk Corporation #* 368,187 9,500 BMC Software, Inc. # 338,580 40,250 Sun Microsystems, Inc. # 729,732 22,800 Broadcom Corporation # 595,992 42,124 Symantec Corporation # 679,881 19,012 CA, Inc. 474,349 21,300 Tellabs, Inc. # 139,302 4,257 CIENA Corporation #* 145,206 8,800 Teradata Corporation # 241,208 294,700 Cisco Systems, Inc. # 7,977,529 8,500 Teradyne, Inc. # 87,890 9,200 Citrix Systems, Inc. # 349,692 67,900 Texas Instruments, Inc. 2,267,860 14,100 Cognizant Technology Solutions 8,700 Total System Services, Inc. 250,995 Corporation # 478,554 24,076 Tyco Electronics, Ltd. 893,942 8,500 Computer Sciences Corporation # 420,495 16,900 Unisys Corporation # 79,937 14,000 Compuware Corporation # 124,320 10,700 VeriSign, Inc. # 402,427 6,400 Convergys Corporation # 105,344 36,380 Western Union Company 883,306 76,500 Corning, Inc. 1,835,235 44,900 Xerox Corporation 726,931 108,800 Dell, Inc. # 2,666,688 14,400 Xilinx, Inc. 314,928 55,200 eBay, Inc. # 1,832,088 65,000 Yahoo!, Inc. #* 1,511,900 15,300 Electronic Arts, Inc. # 893,673 Total Information Technology 104,777,934 24,800 Electronic Data Systems Corporation 514,104 101,886 EMC Corporation # 1,887,948 Materials (3.3% ) 8,300 Fidelity National Information 10,500 Air Products and Chemicals, Inc. 1,035,615 Services, Inc. 345,197 41,164 Alcoa, Inc. 1,504,544 7,900 Fiserv, Inc. # 438,371 4,969 Allegheny Technologies, Inc. 429,322 11,200 Google, Inc. # 7,744,576 2,800 Ashland, Inc. 132,804 125,186 Hewlett-Packard Company 6,319,389 4,900 Ball Corporation 220,500 284,000 Intel Corporation 7,571,440 4,900 Bemis Company, Inc. 134,162 66,900 International Business Machines 45,893 Dow Chemical Company 1,809,102 Corporation 7,231,890 43,611 E.I. du Pont de Nemours and Company 1,922,809 16,100 Intuit, Inc. # 508,921 4,000 Eastman Chemical Company 244,360 10,100 Jabil Circuit, Inc. 154,227 8,600 Ecolab, Inc. 440,406 10,662 JDS Uniphase Corporation # 141,805 18,496 Freeport-McMoRan Copper & Gold, Inc. 1,894,730 25,300 Juniper Networks, Inc. # 839,960 5,800 Hercules, Inc. 112,230 8,900 KLA-Tencor Corporation 428,624 4,000 International Flavors & Fragrances, Inc. 192,520 4,600 Lexmark International, Inc. # 160,356 20,771 International Paper Company 672,565 10,900 Linear Technology Corporation * 346,947 8,981 MeadWestvaco Corporation 281,105 34,200 LSI Corporation # 181,602 26,478 Monsanto Company 2,957,328 11,100 MEMC Electronic Materials, Inc. # 982,239 21,948 Newmont Mining Corporation 1,071,721 10,400 Microchip Technology, Inc. 326,768 13,900 Nucor Corporation * 823,158 36,900 Micron Technology, Inc. #* 267,525 6,500 Pactiv Corporation # 173,095 390,800 Microsoft Corporation 13,912,480 8,100 PPG Industries, Inc. 568,863 6,900 Molex, Inc. 188,370 15,400 Praxair, Inc. 1,366,134 110,890 Motorola, Inc. 1,778,676 6,113 Rohm and Haas Company 324,417 11,500 National Semiconductor Corporation * 260,360 7,952 Sealed Air Corporation 184,009 16,700 Network Appliance, Inc. # 416,832 6,500 Sigma-Aldrich Corporation 354,900 17,100 Novell, Inc. # 117,477 4,300 Titanium Metals Corporation * 113,735 5,800 Novellus Systems, Inc. # 159,906 5,800 United States Steel Corporation 701,278 The accompanying Notes to Financial Statements are an integral part of this schedule. 137 Large Cap Index Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (98.7%) Value Shares Common Stock (98.7%) Value Materials  continued 28,394 Dominion Resources, Inc. $1,347,295 5,300 Vulcan Materials Company * $419,177 8,000 DTE Energy Company 351,680 10,100 Weyerhaeuser Company 744,774 61,208 Duke Energy Corporation 1,234,565 Total Materials 24,004 Dynegy, Inc. # 171,389 15,900 Edison International, Inc. 848,583 Telecommunications Services (3.6% ) 9,500 Entergy Corporation 1,135,440 19,600 American Tower Corporation # 834,960 32,024 Exelon Corporation 2,614,439 294,639 AT&T, Inc.  12,245,197 14,800 FirstEnergy Corporation 1,070,632 5,400 CenturyTel, Inc. 223,884 19,700 FPL Group, Inc. 1,333,099 16,000 Citizens Communications Company 203,680 3,815 Integrys Energy Group, Inc. 197,197 7,501 Embarq Corporation 371,525 2,300 Nicor, Inc. 97,405 76,272 Qwest Communications 13,409 NiSource, Inc. 253,296 International, Inc. #* 534,667 9,800 Pepco Holdings, Inc. 287,434 138,120 Sprint Nextel Corporation 1,813,516 17,200 PG&E Corporation 741,148 140,396 Verizon Communications, Inc. 6,133,901 5,000 Pinnacle West Capital Corporation 212,050 23,207 Windstream Corporation 302,155 18,000 PPL Corporation 937,620 Total Telecommunications 12,620 Progress Energy, Inc. 611,187 Services 12,300 Public Service Enterprise Group, Inc. 1,208,352 Utilities (3.6% ) 8,500 Questar Corporation 459,850 32,500 AES Corporation #* 695,175 12,875 Sempra Energy 796,705 8,200 Allegheny Energy, Inc. 521,602 36,800 Southern Company 1,426,000 10,200 Ameren Corporation 552,942 10,300 TECO Energy, Inc. 177,263 19,360 American Electric Power 20,405 Xcel Energy, Inc. 460,541 Company, Inc. 901,402 Total Utilities 15,673 CenterPoint Energy, Inc. * 268,478 11,000 CMS Energy Corporation * 191,180 Total Common Stock 13,200 Consolidated Edison, Inc. 644,820 (cost $476,571,929) 8,900 Constellation Energy Group, Inc. 912,517 The accompanying Notes to Financial Statements are an integral part of this schedule. 138 Large Cap Index Portfolio Schedule of Investments as of December 31, 2007 Interest Maturity Shares Collateral Held for Securities Loaned (7.7%) Rate (+) Date Value 48,959,242 Thrivent Financial Securities Lending Trust 5.000% N/A $48,959,242 Total Collateral Held for Securities Loaned (cost $48,959,242) Shares or Principal Interest Maturity Amount Short-Term Investments (1.2%) Rate (+) Date Value $1,100,000 Federal National Mortgage Association  4.030% 5/16/2008 $1,083,170 6,871,402 Thrivent Money Market Portfolio 4.930 N/A 6,871,402 Total Short-Term Investments (cost $7,954,763) Total Investments (cost $533,485,934) 107.6% Other Assets and Liabilities, Net (7.6%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) S&P 500 Index Futures 20 March 2008 $7,424,350 $7,386,000 ($38,350) Total Futures # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  At December 31, 2007, $1,083,170 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $19,107,010 of investments were earmarked as collateral to cover open financial futures contracts. Definitions: REIT  Real Estate Investment Trust, is a company that buys, develops, manages and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $200,460,682 Gross unrealized depreciation (59,031,217) Net unrealized appreciation (depreciation) $141,429,465 Cost for federal income tax purposes $540,455,157 The accompanying Notes to Financial Statements are an integral part of this schedule. 139 Real Estate Securities Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (95.1%) Value Shares Common Stock (95.1%) Value Diversified REITS (5.4% ) Office REITS (15.0% ) 15,000 Colonial Properties Trust * $339,450 49,000 Alexandria Real Estate Equities, Inc. $4,981,830 65,973 Liberty Property Trust * 1,900,682 75,800 BioMed Realty Trust, Inc. * 1,756,286 16,000 PS Business Parks, Inc. 840,800 140,000 Boston Properties, Inc. 12,853,400 159,500 Vornado Realty Trust 14,028,025 124,905 Brandywine Realty Trust 2,239,547 15,000 Washington Real Estate 83,900 Corporate Office Properties Trust * 2,642,850 Investment Trust * 471,150 82,800 Digital Realty Trust, Inc. * 3,177,036 Total Diversified REITS 91,500 Douglas Emmett, Inc. 2,068,815 77,500 Duke Realty Corporation * 2,021,200 Financials (6.3% ) 62,600 Highwoods Properties, Inc. * 1,839,188 87,000 iShares Dow Jones U.S. Real Estate 46,300 Kilroy Realty Corporation 2,544,648 Index Fund * 5,733,300 36,000 Lexington Corporate Properties Trust 523,440 259,536 SPDR DJ Wilshire International 72,000 Mack-Cali Realty Corporation 2,448,000 Real Estate ETF * 14,780,575 55,575 Maguire Properties, Inc. * 1,637,795 Total Financials 87,094 SL Green Realty Corporation * 8,139,759 Total Office REITS Foreign (3.7% ) 38,255 British Land Company plc 717,319 Real Estate Management & Development (0.4% ) 256,750 Brookfield Properties Corporation * 4,942,438 31,951 Forest City Enterprises 1,419,902 36,400 Henderson Land Development Total Real Estate Management Company, Ltd. 338,051 & Development 80,000 Hongkong Land Holdings, Ltd. 391,816 85,000 Hopson Development Holdings, Ltd. 231,828 Residential REITS (13.2% ) 27,527 Land Securities Group plc 824,846 29,400 American Campus Communities, Inc. 789,390 18,500 Lend Lease Corporation, Ltd. 279,345 81,590 Apartment Investment & Management 31,100 Mitsubishi Estate Company, Ltd. 740,956 Company * 2,833,621 37,000 Mitsui Fudosan Company, Ltd. 797,959 104,800 Avalonbay Communities, Inc. * 9,865,872 75,000 Stockland 550,479 68,000 BRE Properties, Inc. * 2,756,040 27,000 Sun Hung Kai Properties, Ltd. 567,096 72,200 Camden Property Trust 3,476,430 3,808 Unibail-Rodamco 833,243 25,000 Equity Lifestyle Properties, Inc. 1,141,750 39,100 Westfield Group 714,838 254,200 Equity Residential REIT 9,270,674 Total Foreign 51,400 Essex Property Trust, Inc. * 5,010,986 51,795 Home Properties, Inc. * 2,323,006 Hotels, Resorts & Cruise Lines (1.2% ) 34,000 Mid-America Apartment 92,500 Starwood Hotels & Resorts Communities, Inc. * 1,453,500 Worldwide, Inc. 4,072,775 41,300 Post Properties, Inc. * 1,450,456 Total Hotels, Resorts & 137,100 UDR, Inc. * 2,721,435 Cruise Lines Total Residential REITS Industrial REITS (8.4% ) Retail REITS (24.5% ) 113,200 AMB Property Corporation 6,515,792 30,500 Acadia Realty Trust * 781,105 115,000 DCT Industrial Trust, Inc. * 1,070,650 55,000 CBL & Associates Properties, Inc. 1,315,050 28,600 EastGroup Properties, Inc. 1,196,910 134,000 Developers Diversified Realty 294,850 ProLogis Trust * 18,687,593 Corporation * 5,130,860 Total Industrial REITS 20,500 Equity One, Inc. * 472,115 79,400 Federal Realty Investment Trust * 6,522,710 Mortgage REITS (0.3% ) 228,000 General Growth Properties, Inc. * 9,389,040 42,800 iSTAR Financial, Inc. * 1,114,940 30,000 Glimcher Realty Trust * 428,700 Total Mortgage REITS 61,000 Inland Real Estate Corporation * 863,760 220,850 Kimco Realty Corporation * 8,038,940 The accompanying Notes to Financial Statements are an integral part of this schedule. 140 Real Estate Securities Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (95.1%) Value Shares Common Stock (95.1%) Value Retail REITS  continued 75,400 Health Care REIT, Inc. * $3,369,626 25,900 Kite Realty Group Trust $395,493 33,575 Healthcare Realty Trust, Inc. 852,469 87,100 Macerich Company * 6,189,326 20,000 Hersha Hospitality Trust 190,000 62,100 National Retail Properties, Inc. 1,451,898 55,900 Hospitality Properties Trust 1,801,098 7,000 Pennsylvania Real Estate 542,256 Host Marriott Corporation * 9,240,042 Investment Trust * 207,760 62,738 LaSalle Hotel Properties * 2,001,342 9,000 Ramco-Gershenson Properties Trust 192,330 95,000 Nationwide Health 24,000 Realty Income Corporation * 648,480 Properties, Inc. * 2,983,000 84,500 Regency Centers Corporation 5,449,405 18,000 Omega Healthcare Investors, Inc. 288,900 289,600 Simon Property Group, Inc. * 25,154,654 33,800 Plum Creek Timber Company, Inc. * 1,556,152 50,300 Tanger Factory Outlet Centers, Inc. * 1,896,813 153,748 Public Storage, Inc. * 11,286,641 75,300 Taubman Centers, Inc. * 3,704,007 71,200 Senior Housing Property Trust 1,614,816 53,100 Weingarten Realty Investors * 1,669,464 3,400 Sovran Self Storage, Inc. 136,340 Total Retail REITS 82,400 Strategic Hotel Capital, Inc. * 1,378,552 50,000 Sunstone Hotel Investors, Inc. * 914,500 Specialized REITS (16.7% ) 28,600 U-Store-It Trust 261,976 138,400 Ashford Hospitality Trust * 995,096 160,459 Ventas, Inc. 7,260,770 101,606 DiamondRock Hospitality Company 1,522,058 Total Specialized REITS 18,000 Entertainment Properties Trust * 846,000 91,000 Extra Space Storage, Inc. * 1,300,390 Total Common Stock 32,000 FelCor Lodging Trust, Inc. 498,880 (cost $288,755,849) 117,000 Health Care Property Investors, Inc. 4,069,260 The accompanying Notes to Financial Statements are an integral part of this schedule. 141 Real Estate Securities Portfolio Schedule of Investments as of December 31, 2007 Interest Maturity Shares Collateral Held for Securities Loaned (42.9%) Rate (+) Date Value 140,131,373 Thrivent Financial Securities Lending Trust 5.000% N/A $140,131,373 Total Collateral Held for Securities Loaned (cost $140,131,373) Principal Interest Maturity Amount Short-Term Investments (4.5%) Rate (+) Date Value $14,810,000 Federal Home Loan Mortgage Corporation 3.150% 1/2/2008 $14,808,704 Total Short-Term Investments (at amortized cost) Total Investments (cost $443,695,926) 142.5% Other Assets and Liabilities, Net (42.5%) Total Net Assets 100.0% * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ETF  Exchange Traded Fund. REIT  Real Estate Investment Trust, is a company that buys, develops, manages and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $37,089,482 Gross unrealized depreciation (16,924,661) Net unrealized appreciation (depreciation) $20,164,821 Cost for federal income tax purposes $445,114,786 The accompanying Notes to Financial Statements are an integral part of this schedule. 142 Balanced Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (63.9%) Value Shares Common Stock (63.9%) Value Consumer Discretionary (5.4% ) 2,200 Jones Apparel Group, Inc. $35,178 2,100 Abercrombie & Fitch Company $167,937 1,900 KB Home 41,040 7,400 Amazon.com, Inc. #* 685,536 7,700 Kohls Corporation #± 352,660 3,400 Apollo Group, Inc. # 238,510 4,200 Leggett & Platt, Inc. 73,248 3,400 AutoNation, Inc. # 53,244 3,400 Lennar Corporation 60,826 1,000 AutoZone, Inc. # 119,910 7,462 Limited Brands, Inc. 141,256 6,500 Bed Bath & Beyond, Inc. # 191,035 2,600 Liz Claiborne, Inc. 52,910 8,475 Best Buy Company, Inc. * 446,209 35,400 Lowes Companies, Inc. 800,748 2,200 Big Lots, Inc. #* 35,178 10,500 Macys Group, Inc 271,635 1,700 Black & Decker Corporation 118,405 7,500 Marriott International, Inc. 256,350 2,200 Brunswick Corporation * 37,510 8,825 Mattel, Inc. 168,028 10,500 Carnival Corporation 467,145 28,700 McDonalds Corporation 1,690,717 16,562 CBS Corporation 451,314 7,900 McGraw-Hill Companies, Inc. 346,099 2,900 Centex Corporation 73,254 1,000 Meredith Corporation 54,980 4,200 Circuit City Stores, Inc. 17,640 3,600 New York Times Company * 63,108 12,000 Clear Channel Communications, Inc. 414,240 6,726 Newell Rubbermaid, Inc. 174,069 8,900 Coach, Inc. #± 272,162 56,100 News Corporation 1,149,489 74,565 Comcast Corporation #* 1,361,557 9,400 NIKE, Inc. 603,856 6,700 D.R. Horton, Inc. ± 88,239 4,500 Nordstrom, Inc. 165,285 3,600 Darden Restaurants, Inc. 99,756 6,600 Office Depot, Inc. # 91,806 1,400 Dillards, Inc. * 26,292 2,000 OfficeMax, Inc. 41,320 17,400 DIRECTV Group, Inc. # 402,288 7,900 Omnicom Group, Inc. 375,487 2,300 E.W. Scripps Company 103,523 1,600 Polo Ralph Lauren Corporation 98,864 6,900 Eastman Kodak Company * 150,903 5,100 Pulte Homes, Inc. * 53,754 5,000 Expedia, Inc. # 158,100 3,200 RadioShack Corporation * 53,952 3,500 Family Dollar Stores, Inc. 67,305 1,680 Sears Holdings Corporation #* 171,444 51,100 Ford Motor Company #* 343,903 2,600 Sherwin-Williams Company 150,904 3,700 Fortune Brands, Inc. 267,732 1,500 Snap-On, Inc. 72,360 3,800 GameStop Corporation # 236,018 2,100 Stanley Works 101,808 5,600 Gannett Company, Inc. 218,400 17,200 Staples, Inc. 396,804 11,200 Gap, Inc. 238,336 17,700 Starbucks Corporation # 362,319 13,700 General Motors Corporation 340,993 4,800 Starwood Hotels & Resorts 4,200 Genuine Parts Company 194,460 Worldwide, Inc. 211,344 5,800 Goodyear Tire & Rubber Company #* 163,676 20,400 Target Corporation 1,020,000 7,800 H&R Block, Inc. 144,846 3,200 Tiffany & Company 147,296 5,800 Harley-Davidson, Inc. * 270,918 87,650 Time Warner, Inc. 1,447,102 1,500 Harman International 10,700 TJX Companies, Inc. 307,411 Industries, Inc. 110,565 2,200 VF Corporation 151,052 4,600 Harrahs Entertainment, Inc. 408,250 15,862 Viacom, Inc. # 696,659 3,700 Hasbro, Inc. ± 94,646 46,087 Walt Disney Company ± 1,487,688 40,900 Home Depot, Inc. 1,101,846 140 Washington Post Company 110,800 4,400 IAC InterActiveCorp # 118,448 2,300 Wendys International, Inc. 59,432 7,600 International Game Technology * 333,868 1,859 Whirlpool Corporation 151,734 11,489 Interpublic Group of 4,332 Wyndham Worldwide Corporation 102,062 Companies, Inc. #* 93,176 12,320 Yum! Brands, Inc. 471,486 5,400 J.C. Penney Company, Inc. Total Consumer Discretionary (Holding Company) 237,546 14,400 Johnson Controls, Inc. 518,976 The accompanying Notes to Financial Statements are an integral part of this schedule. 143 Balanced Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (63.9%) Value Shares Common Stock (63.9%) Value Consumer Staples (6.6% ) 11,000 Chesapeake Energy Corporation $431,200 51,000 Altria Group, Inc. ± $3,854,580 51,174 Chevron Corporation 4,776,069 17,800 Anheuser-Busch Companies, Inc. * 931,652 38,782 ConocoPhillips 3,424,451 15,541 Archer-Daniels-Midland Company 721,569 4,400 CONSOL Energy, Inc. 314,688 10,400 Avon Products, Inc. ± 411,112 10,700 Devon Energy Corporation ± 951,337 2,200 Brown-Forman Corporation 163,042 16,986 El Paso Corporation 292,839 5,400 Campbell Soup Company 192,942 3,700 ENSCO International, Inc. 220,594 3,400 Clorox Company 221,578 6,000 EOG Resources, Inc. 535,500 48,200 Coca-Cola Company ± 2,958,034 132,472 Exxon Mobil Corporation 12,411,302 7,000 Coca-Cola Enterprises, Inc. 182,210 21,400 Halliburton Company 811,274 12,300 Colgate-Palmolive Company 958,908 6,700 Hess Corporation 675,762 11,800 ConAgra Foods, Inc. 280,722 17,222 Marathon Oil Corporation 1,048,131 4,800 Constellation Brands, Inc. # 113,472 4,500 Murphy Oil Corporation 381,780 10,500 Costco Wholesale Corporation 732,480 6,800 Nabors Industries, Ltd. # 186,252 35,805 CVS/Caremark Corporation 1,423,249 8,600 National Oilwell Varco, Inc. # 631,756 3,300 Dean Foods Company 85,338 6,500 Noble Corporation 367,315 2,900 Estee Lauder Companies, Inc. 126,469 4,200 Noble Energy, Inc. 333,984 8,100 General Mills, Inc. 461,700 20,100 Occidental Petroleum Corporation 1,547,499 7,750 H.J. Heinz Company 361,770 6,500 Peabody Energy Corporation 400,660 4,200 Hershey Company 165,480 3,700 Range Resources Corporation 190,032 6,600 Kellogg Company 346,038 2,800 Rowan Companies, Inc. 110,488 10,180 Kimberly-Clark Corporation 705,881 29,000 Schlumberger, Ltd. 2,852,730 37,460 Kraft Foods, Inc. 1,222,320 4,800 Smith International, Inc. 354,480 16,500 Kroger Company 440,715 15,321 Spectra Energy Corporation 395,588 3,100 McCormick & Company, Inc. 117,521 2,900 Sunoco, Inc. 210,076 3,300 Molson Coors Brewing Company 170,346 3,400 Tesoro Petroleum Corporation 162,180 3,500 Pepsi Bottling Group, Inc. 138,110 7,660 Transocean, Inc. # 1,096,580 39,020 PepsiCo, Inc. 2,961,618 13,300 Valero Energy Corporation 931,399 75,292 Procter & Gamble Company 5,527,939 8,200 Weatherford International, Ltd. # 562,520 4,200 Reynolds American, Inc. * 277,032 14,400 Williams Companies, Inc. 515,232 10,700 Safeway, Inc. 366,047 11,750 XTO Energy, Inc. 603,480 17,500 Sara Lee Corporation 281,050 Total Energy 5,069 SUPERVALU, Inc. 190,189 14,700 SYSCO Corporation * 458,787 Financials (11.3% ) 6,700 Tyson Foods, Inc. 102,711 8,000 ACE, Ltd. 494,240 4,000 UST, Inc. 219,200 11,800 AFLAC, Inc. ± 739,034 24,000 Walgreen Company * 913,920 13,796 Allstate Corporation ± 720,565 57,300 Wal-Mart Stores, Inc. ± 2,723,469 2,550 Ambac Financial Group, Inc. * 65,714 3,300 Whole Foods Market, Inc. * 134,640 4,600 American Capital Strategies, Ltd. * 151,616 5,325 William Wrigley Jr. Company 311,779 28,300 American Express Company ± 1,472,166 Total Consumer Staples 61,502 American International Group, Inc. ± 3,585,567 5,540 Ameriprise Financial, Inc. 305,309 Energy (8.2% ) 7,050 Aon Corporation 336,214 11,236 Anadarko Petroleum Corporation 738,093 2,400 Apartment Investment & 8,068 Apache Corporation ± 867,633 Management Company 83,352 7,620 Baker Hughes, Inc. 617,982 2,400 Assurant, Inc. 160,560 7,300 BJ Services Company 177,098 2,100 Avalonbay Communities, Inc. 197,694 The accompanying Notes to Financial Statements are an integral part of this schedule. 144 Balanced Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (63.9%) Value Shares Common Stock (63.9%) Value Financials  continued 12,600 Marsh & McLennan Companies, Inc. $333,522 107,607 Bank of America Corporation ± $4,439,865 6,300 Marshall & Ilsley Corporation 166,824 27,601 Bank of New York Mellon Corporation 1,345,825 3,000 MBIA, Inc. * 55,890 13,300 BB&T Corporation 407,911 20,700 Merrill Lynch & Company, Inc. 1,111,176 2,778 Bear Stearns Companies, Inc. 245,158 17,900 MetLife, Inc. 1,102,998 3,000 Boston Properties, Inc. 275,430 1,900 MGIC Investment Corporation 42,617 9,465 Capital One Financial Corporation 447,316 5,200 Moodys Corporation * 185,640 4,800 CB Richard Ellis Group, Inc. # 103,440 25,690 Morgan Stanley 1,364,396 22,625 Charles Schwab Corporation * 578,069 15,300 National City Corporation 251,838 9,400 Chubb Corporation * 513,052 4,700 Northern Trust Corporation ± 359,926 4,051 Cincinnati Financial Corporation 160,177 6,400 NYSE Euronext 561,728 4,700 CIT Group, Inc. 112,941 4,200 Plum Creek Timber Company, Inc. 193,368 120,889 Citigroup, Inc. ± 3,558,972 8,400 PNC Financial Services Group, Inc. 551,460 1,300 CME Group, Inc. 891,800 6,300 Principal Financial Group, Inc. 433,692 3,800 Comerica, Inc. 165,414 16,900 Progressive Corporation 323,804 4,700 Commerce Bancorp, Inc. 179,258 6,200 ProLogis Trust 392,956 13,998 Countrywide Financial Corporation * 125,142 11,000 Prudential Financial, Inc. 1,023,440 3,100 Developers Diversified 3,200 Public Storage, Inc. 234,912 Realty Corporation 118,699 16,900 Regions Financial Corporation * 399,685 11,495 Discover Financial Services 173,345 2,400 SAFECO Corporation 133,632 10,200 E*TRADE Financial Corporation #* 36,210 5,400 Simon Property Group, Inc. 469,044 6,600 Equity Residential REIT ± 240,702 12,600 SLM Corporation 253,764 16,000 Federal Home Loan 8,680 Sovereign Bancorp, Inc. 98,952 Mortgage Corporation 545,120 9,300 State Street Corporation 755,160 23,700 Federal National Mortgage Association 947,526 8,500 SunTrust Banks, Inc. 531,165 2,100 Federated Investors, Inc. 86,436 6,400 T. Rowe Price Group, Inc. 389,632 12,916 Fifth Third Bancorp * 324,579 2,300 Torchmark Corporation 139,219 3,200 First Horizon National Corporation * 58,080 15,625 Travelers Companies, Inc. 840,625 4,000 Franklin Resources, Inc. 457,720 41,821 U.S. Bancorp ± 1,327,399 6,000 General Growth Properties, Inc. 247,080 8,758 UnumProvident Corporation 208,353 10,600 Genworth Financial, Inc. 269,770 3,200 Vornado Realty Trust 281,440 9,700 Goldman Sachs Group, Inc. 2,085,985 47,923 Wachovia Corporation 1,822,512 7,700 Hartford Financial Services 21,081 Washington Mutual, Inc. * 286,912 Group, Inc. 671,363 81,820 Wells Fargo & Company 2,470,146 12,600 Host Marriott Corporation 214,704 4,400 XL Capital, Ltd. 221,364 12,600 Hudson City Bancorp, Inc. 189,252 2,700 Zions Bancorporation 126,063 8,916 Huntington Bancshares, Inc. 131,600 Total Financials 1,700 IntercontinentalExchange, Inc. # 327,250 81,398 J.P. Morgan Chase & Company 3,553,023 Health Care (7.6% ) 3,700 Janus Capital Group, Inc. 121,545 37,400 Abbott Laboratories ± 2,100,010 9,500 KeyCorp 222,775 12,056 Aetna, Inc. 695,993 6,100 Kimco Realty Corporation * 222,040 7,400 Allergan, Inc. 475,376 3,200 Legg Mason, Inc. 234,080 4,000 AmerisourceBergen Corporation 179,480 12,800 Lehman Brothers Holdings, Inc. 837,632 26,352 Amgen, Inc. # 1,223,787 4,100 Leucadia National Corporation 193,110 4,000 Applera Corporation (Applied 6,611 Lincoln National Corporation 384,901 Biosystems Group) 135,680 10,700 Loews Corporation 538,638 2,600 Barr Pharmaceuticals, Inc. # 138,060 2,000 M&T Bank Corporation 163,140 The accompanying Notes to Financial Statements are an integral part of this schedule. 145 Balanced Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (63.9%) Value Shares Common Stock (63.9%) Value Health Care  continued Industrials (7.4% ) 15,300 Baxter International, Inc. $888,165 17,300 3M Company $1,458,736 5,900 Becton, Dickinson and Company 493,122 7,100 Allied Waste Industries, Inc. # 78,242 7,030 Biogen Idec, Inc. # 400,148 2,700 Avery Dennison Corporation 143,478 32,450 Boston Scientific Corporation # 377,394 18,828 Boeing Company ± 1,646,697 47,900 Bristol-Myers Squibb Company ± 1,270,308 7,292 Burlington Northern 2,400 C.R. Bard, Inc. 227,520 Santa Fe Corporation 606,913 8,675 Cardinal Health, Inc. 500,981 4,200 C.H. Robinson Worldwide, Inc. 227,304 9,300 Celgene Corporation #* 429,753 15,400 Caterpillar, Inc. 1,117,424 6,700 CIGNA Corporation ± 359,991 3,300 Cintas Corporation 110,946 3,750 Coventry Health Care, Inc. # 222,188 4,300 Cooper Industries, Ltd. 227,384 12,015 Covidien, Ltd. 532,144 10,100 CSX Corporation 444,198 23,900 Eli Lilly and Company 1,276,021 2,400 Cummins, Inc. 305,688 6,200 Express Scripts, Inc. # 452,600 6,100 Danaher Corporation * 535,214 7,600 Forest Laboratories, Inc. # 277,020 10,800 Deere & Company 1,005,696 6,400 Genzyme Corporation # 476,416 5,000 Dover Corporation 230,450 22,500 Gilead Sciences, Inc. # 1,035,225 3,600 Eaton Corporation 349,020 3,930 Hospira, Inc. # 167,575 19,100 Emerson Electric Company 1,082,206 4,100 Humana, Inc. # 308,771 3,300 Equifax, Inc. ± 119,988 4,800 IMS Health, Inc. 110,592 5,200 Expeditors International of 69,406 Johnson & Johnson 4,629,380 Washington, Inc. 232,336 5,933 King Pharmaceuticals, Inc. # 60,754 7,440 FedEx Corporation 663,425 2,700 Laboratory Corporation of 2,100 Fluor Corporation 306,012 America Holdings # 203,931 9,700 General Dynamics Corporation 863,203 6,980 McKesson Corporation 457,260 245,100 General Electric Company  9,085,857 6,555 Medco Health Solutions, Inc. # 664,677 3,200 Goodrich Corporation 225,952 27,400 Medtronic, Inc. 1,377,398 18,037 Honeywell International, Inc. 1,110,538 52,800 Merck & Company, Inc. 3,068,208 10,000 Illinois Tool Works, Inc. 535,400 1,400 Millipore Corporation #* 102,452 6,600 Ingersoll-Rand Company 306,702 7,300 Mylan Laboratories, Inc. 102,638 4,400 ITT Corporation * 290,576 3,300 Patterson Companies, Inc. # 112,035 2,900 Jacobs Engineering Group, Inc. #* 277,269 2,900 PerkinElmer, Inc. 75,458 3,000 L-3 Communications Holdings, Inc. 317,820 165,651 Pfizer, Inc. 3,765,247 8,400 Lockheed Martin Corporation 884,184 3,800 Quest Diagnostics, Inc. * 201,020 3,100 Manitowoc Company, Inc. 151,373 39,200 Schering-Plough Corporation 1,044,288 8,900 Masco Corporation 192,329 8,280 St. Jude Medical, Inc. # 336,499 3,100 Monster Worldwide, Inc. # 100,440 5,800 Stryker Corporation 433,376 9,400 Norfolk Southern Corporation 474,136 11,450 Tenet Healthcare Corporation # 58,166 8,206 Northrop Grumman Corporation 645,320 10,200 Thermo Electron Corporation # 588,336 8,850 PACCAR, Inc. 482,148 31,300 UnitedHealth Group, Inc. 1,821,660 3,100 Pall Corporation 124,992 3,000 Varian Medical Systems, Inc. # 156,480 4,150 Parker-Hannifin Corporation 312,536 2,400 Waters Corporation # 189,768 5,300 Pitney Bowes, Inc. 201,612 2,600 Watson Pharmaceuticals, Inc. # 70,564 3,400 Precision Castparts Corporation 471,580 13,800 WellPoint, Inc. # 1,210,674 5,200 R.R. Donnelley & Sons Company 196,248 32,400 Wyeth * 1,431,756 10,500 Raytheon Company 637,350 5,790 Zimmer Holdings, Inc. # 383,008 3,900 Robert Half International, Inc. 105,456 Total Health Care 3,700 Rockwell Automation, Inc. * 255,152 4,000 Rockwell Collins, Inc. 287,880 The accompanying Notes to Financial Statements are an integral part of this schedule. 146 Balanced Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (63.9%) Value Shares Common Stock (63.9%) Value Industrials  continued 3,950 Fiserv, Inc. # $219,186 1,600 Ryder System, Inc. $75,216 5,600 Google, Inc. # 3,872,288 17,780 Southwest Airlines Company 216,916 62,461 Hewlett-Packard Company 3,153,031 2,400 Terex Corporation # 157,368 141,800 Intel Corporation 3,780,388 6,000 Textron, Inc. 427,800 33,400 International Business 4,100 Trane, Inc. 191,511 Machines Corporation 3,610,540 11,915 Tyco International, Ltd. 472,430 8,100 Intuit, Inc. # 256,041 6,300 Union Pacific Corporation 791,406 5,100 Jabil Circuit, Inc. 77,877 25,400 United Parcel Service, Inc. 1,796,288 5,300 JDS Uniphase Corporation # 70,490 23,900 United Technologies Corporation 1,829,306 12,600 Juniper Networks, Inc. # 418,320 1,700 W.W. Grainger, Inc. 148,784 4,500 KLA-Tencor Corporation 216,720 12,430 Waste Management, Inc. 406,088 2,200 Lexmark International, Inc. # 76,692 Total Industrials 5,500 Linear Technology Corporation * 175,065 17,200 LSI Corporation # 91,332 Information Technology (10.7% ) 5,500 MEMC Electronic Materials, Inc. # 486,695 13,900 Adobe Systems, Inc. #± 593,947 5,200 Microchip Technology, Inc. 163,384 14,600 Advanced Micro Devices, Inc. #* 109,500 18,400 Micron Technology, Inc. #* 133,400 2,600 Affiliated Computer 195,100 Microsoft Corporation ± 6,945,560 Services, Inc. # 117,260 3,450 Molex, Inc. 94,185 9,363 Agilent Technologies, Inc. # 343,997 55,321 Motorola, Inc. 887,349 4,000 Akamai Technologies, Inc. #* 138,400 5,800 National Semiconductor Corporation * 131,312 8,100 Altera Corporation 156,492 8,300 Network Appliance, Inc. # 207,168 7,300 Analog Devices, Inc. 231,410 8,500 Novell, Inc. # 58,395 21,200 Apple Computer, Inc. #± 4,199,296 3,000 Novellus Systems, Inc. # 82,710 33,400 Applied Materials, Inc. 593,184 13,450 NVIDIA Corporation # 457,569 5,600 Autodesk, Inc. #± 278,656 95,659 Oracle Corporation # 2,159,980 12,800 Automatic Data Processing, Inc. 569,984 8,050 Paychex, Inc. 291,571 4,800 BMC Software, Inc. #± 171,072 3,500 QLogic Corporation # 49,700 11,350 Broadcom Corporation # 296,689 39,700 QUALCOMM, Inc. 1,562,195 9,475 CA, Inc. 236,401 5,500 SanDisk Corporation #* 182,435 2,114 CIENA Corporation #* 72,109 20,075 Sun Microsystems, Inc. # 363,960 147,100 Cisco Systems, Inc. #± 3,981,997 20,972 Symantec Corporation # 338,488 4,600 Citrix Systems, Inc. # 174,846 10,600 Tellabs, Inc. # 69,324 7,000 Cognizant Technology Solutions 4,300 Teradata Corporation # 117,863 Corporation # 237,580 4,300 Teradyne, Inc. # 44,462 4,200 Computer Sciences Corporation # 207,774 33,900 Texas Instruments, Inc. 1,132,260 7,000 Compuware Corporation # 62,160 4,400 Total System Services, Inc. 126,940 3,200 Convergys Corporation # 52,672 12,015 Tyco Electronics, Ltd. 446,117 38,200 Corning, Inc. 916,418 8,500 Unisys Corporation # 40,205 54,300 Dell, Inc. #± 1,330,893 5,300 VeriSign, Inc. # 199,333 27,500 eBay, Inc. # 912,725 18,162 Western Union Company 440,973 7,600 Electronic Arts, Inc. # 443,916 22,500 Xerox Corporation 364,275 12,400 Electronic Data Systems Corporation 257,052 7,100 Xilinx, Inc. 155,277 50,824 EMC Corporation # 941,769 32,500 Yahoo!, Inc. # 755,950 4,100 Fidelity National Information Total Information Technology Services, Inc. 170,519 The accompanying Notes to Financial Statements are an integral part of this schedule. 147 Balanced Portfolio Schedule of Investments as of December 31, 2007 Shares Common Stock (63.9%) Value Shares Common Stock (63.9%) Value Materials (2.1% ) Utilities (2.3% ) 5,200 Air Products and Chemicals, Inc. $512,876 16,200 AES Corporation # $346,518 20,564 Alcoa, Inc. 751,614 4,100 Allegheny Energy, Inc. 260,801 2,381 Allegheny Technologies, Inc. 205,718 5,100 Ameren Corporation 276,471 1,500 Ashland, Inc. 71,145 9,640 American Electric Power 2,600 Ball Corporation 117,000 Company, Inc. 448,838 2,500 Bemis Company, Inc. 68,450 7,924 CenterPoint Energy, Inc. * 135,738 22,877 Dow Chemical Company ± 901,811 5,600 CMS Energy Corporation 97,328 21,719 E.I. du Pont de Nemours and Company 957,591 6,700 Consolidated Edison, Inc. 327,295 2,000 Eastman Chemical Company 122,180 4,400 Constellation Energy Group, Inc. 451,132 4,400 Ecolab, Inc. 225,324 14,130 Dominion Resources, Inc. 670,468 9,244 Freeport-McMoRan Copper & 4,000 DTE Energy Company 175,840 Gold, Inc. 946,955 30,542 Duke Energy Corporation 616,032 2,900 Hercules, Inc. ± 56,115 12,009 Dynegy, Inc. # 85,744 2,000 International Flavors & 7,900 Edison International, Inc. 421,623 Fragrances, Inc. 96,260 4,700 Entergy Corporation ± 561,744 10,321 International Paper Company 334,194 15,974 Exelon Corporation ± 1,304,117 4,580 MeadWestvaco Corporation 143,354 7,400 FirstEnergy Corporation 535,316 13,166 Monsanto Company 1,470,511 9,900 FPL Group, Inc. 669,933 10,917 Newmont Mining Corporation 533,077 2,007 Integrys Energy Group, Inc. 103,742 7,000 Nucor Corporation * 414,540 1,200 Nicor, Inc. 50,820 3,300 Pactiv Corporation # 87,879 6,734 NiSource, Inc. 127,205 4,000 PPG Industries, Inc. 280,920 4,900 Pepco Holdings, Inc. 143,717 7,700 Praxair, Inc. 683,067 8,500 PG&E Corporation 366,265 3,211 Rohm and Haas Company 170,408 2,500 Pinnacle West Capital Corporation 106,025 4,028 Sealed Air Corporation 93,208 9,000 PPL Corporation 468,810 3,300 Sigma-Aldrich Corporation 180,180 6,391 Progress Energy, Inc. 309,516 2,300 Titanium Metals Corporation * 60,835 6,200 Public Service Enterprise 2,800 United States Steel Corporation * 338,548 Group, Inc. 609,088 2,700 Vulcan Materials Company 213,543 4,300 Questar Corporation 232,630 5,000 Weyerhaeuser Company 368,700 6,287 Sempra Energy 389,040 Total Materials 18,400 Southern Company 713,000 5,200 TECO Energy, Inc. 89,492 Telecommunications Services (2.3% ) 10,310 Xcel Energy, Inc. 232,697 9,900 American Tower Corporation # 421,740 Total Utilities 147,079 AT&T, Inc. ± 6,112,603 2,750 CenturyTel, Inc. 114,015 Total Common Stock 8,000 Citizens Communications Company 101,840 (cost $219,412,924) 3,798 Embarq Corporation 188,115 38,018 Qwest Communications International, Inc. #* 266,506 68,969 Sprint Nextel Corporation 905,563 70,070 Verizon Communications, Inc. 3,061,358 11,717 Windstream Corporation 152,555 Total Telecommunications Services The accompanying Notes to Financial Statements are an integral part of this schedule. 148 Balanced Portfolio Schedule of Investments as of December 31, 2007 Principal Interest Maturity Amount Long-Term Fixed Income (41.4%) Rate Date Value Asset-Backed Securities (5.9%) $2,000,000 Americredit Automobile Receivables Trust ±« 5.332% 1/6/2008 $1,977,154 632,520 Bear Stearns Asset-Backed Securities, Inc. ± 5.105 1/25/2008 630,862 873,485 Bear Stearns Mortgage Funding Trust  5.005 1/25/2008 412,078 1,908,975 Countrywide Asset-Backed Certificates ±« 5.549 4/25/2036 1,863,348 750,000 Countrywide Home Loans Asset-Backed Securities « 6.085 6/25/2021 665,900 2,000,000 Credit Based Asset Servicing and Securitization, LLC  4.975 1/25/2008 1,967,674 1,000,000 Credit Based Asset Servicing and Securitization, LLC 5.501 12/25/2036 987,676 2,500,000 DaimlerChrysler Master Owner Trust  5.078 1/15/2008 2,498,980 1,000,000 Discover Card Master Trust 5.650 3/16/2020 998,737 1,000,000 First Franklin Mortgage Loan Asset-Backed Certificates  4.975 1/25/2008 972,685 782,641 First Horizon ABS Trust « 4.995 1/25/2008 683,039 1,309,633 First Horizon ABS Trust « 5.025 1/25/2008 1,071,379 1,500,000 Ford Credit Floor Plan Master Owner Trust  5.208 1/15/2008 1,476,150 2,000,000 GE Dealer Floorplan Master Note Trust  4.989 1/20/2008 1,999,598 1,500,000 GMAC Mortgage Corporation Loan Trust « 4.935 1/25/2008 1,491,346 2,500,000 GMAC Mortgage Corporation Loan Trust « 4.955 1/25/2008 2,494,142 1,210,767 IndyMac Seconds Asset-Backed Trust « 5.035 1/25/2008 1,136,053 141,139 Massachusetts RRB Special Purpose Trust 3.780 9/15/2010 140,702 765,928 National Collegiate Student Loan Trust  4.925 1/25/2008 766,413 9,034 Popular ABS Mortgage Pass-Through Trust  4.995 1/25/2008 9,033 1,116,328 Residential Funding Mortgage Securities II « 4.995 1/25/2008 1,099,355 482,613 SLM Student Loan Trust  5.094 1/25/2008 482,038 2,000,000 Textron Financial Floorplan Master Note Trust  ≤ 5.324 1/13/2008 1,999,752 1,345,458 Wachovia Asset Securitization, Inc.  ≤ « 5.005 1/25/2008 1,229,055 Total Asset-Backed Securities Basic Materials (0.2% ) 250,000 Alcan, Inc. 5.000 6/1/2015 242,181 225,000 Alcan, Inc. 6.125 12/15/2033 218,314 550,000 Weyerhaeuser Company 6.750 3/15/2012 577,576 Total Basic Materials Capital Goods (0.4% ) 350,000 Boeing Capital Corporation 6.100 3/1/2011 366,857 225,000 Caterpillar, Inc. 4.500 6/15/2009 225,082 800,000 General Electric Company 5.000 2/1/2013 810,178 300,000 John Deere Capital Corporation 7.000 3/15/2012 326,666 225,000 Northrop Grumman Corporation 7.125 2/15/2011 239,793 225,000 United Technologies Corporation 6.050 6/1/2036 231,499 Total Capital Goods Collateralized Mortgage Obligations (1.7% ) 1,792,027 Chase Mortgage Finance Corporation 4.577 2/25/2037 1,773,392 1,786,942 J.P. Morgan Mortgage Trust 5.006 7/25/2035 1,783,056 1,408,416 Merrill Lynch Mortgage Investors, Inc. 4.875 6/25/2035 1,410,498 1,508,231 Thornburg Mortgage Securities Trust  4.955 1/25/2008 1,499,443 782,035 Thornburg Mortgage Securities Trust  4.975 1/25/2008 763,916 910,570 Zuni Mortgage Loan Trust  4.995 1/25/2008 870,670 Total Collateralized Mortgage Obligations The accompanying Notes to Financial Statements are an integral part of this schedule. 149 Balanced Portfolio Schedule of Investments as of December 31, 2007 Principal Interest Maturity Amount Long-Term Fixed Income (41.4%) Rate Date Value Commercial Mortgage-Backed Securities (4.0% ) $1,000,000 Banc of America Commercial Mortgage, Inc. 5.118% 7/11/2043 $1,011,690 2,500,000 Bear Stearns Commercial Mortgage Securities, Inc.  5.178 1/15/2008 2,402,585 400,000 Bear Stearns Commercial Mortgage Securities, Inc. 3.869 2/11/2041 395,796 700,000 Bear Stearns Commercial Mortgage Securities, Inc. 5.835 9/11/2042 701,032 240,024 Citigroup Commercial Mortgage Trust  ≤ 5.098 1/15/2008 232,072 75,055 Commercial Mortgage Pass-Through Certificates  ≤ 5.128 1/15/2008 74,681 2,000,000 Commercial Mortgage Pass-Through Certificates  ≤ 5.158 1/15/2008 1,876,070 500,000 Credit Suisse First Boston Mortgage Securities Corporation 4.829 11/15/2037 493,688 2,000,000 Credit Suisse Mortgage Capital Certificates  ≤ 5.198 1/15/2008 1,928,218 2,000,000 Crown Castle International Corporation≤ 5.245 11/15/2036 1,996,120 200,000 General Electric Commercial Mortgage Corporation 4.641 9/10/2013 198,534 1,500,000 GMAC Commercial Mortgage Securities, Inc. 4.547 12/10/2041 1,487,476 1,000,000 Greenwich Capital Commercial Funding Corporation 5.317 6/10/2036 1,017,672 1,000,000 GS Mortgage Securities Corporation II  5.382 1/6/2008 956,373 400,000 J.P. Morgan Chase Commercial Mortgage Securities Corporation 4.654 1/12/2037 396,922 1,500,000 J.P. Morgan Chase Commercial Mortgage Securities Corporation 5.336 5/15/2047 1,494,408 1,000,000 LB-UBS Commercial Mortgage Trust 3.086 5/15/2027 992,533 1,444,629 Nationslink Funding Corporation 6.316 1/20/2031 1,453,342 681,941 Washington Mutual Asset Securities Corporation≤ 3.830 1/25/2035 672,360 Total Commercial Mortgage-Backed Securities Communications Services (1.4% ) 225,000 British Telecom plc 8.625 12/15/2010 246,904 225,000 British Telecom plc 9.125 12/15/2030 297,816 450,000 Cingular Wireless, Inc. 6.500 12/15/2011 473,745 200,000 Comcast Corporation 5.500 3/15/2011 201,911 500,000 Cox Communications, Inc. 7.750 11/1/2010 533,322 115,000 Cox Communications, Inc.≤ 6.450 12/1/2036 114,098 225,000 Deutsche Telekom International Finance BV ± 8.000 6/15/2010 240,208 225,000 France Telecom SA 7.750 3/1/2011 241,836 450,000 New Cingular Wireless Services, Inc. ± 7.875 3/1/2011 487,335 500,000 News America, Inc. 4.750 3/15/2010 497,148 225,000 News America, Inc. 6.400 12/15/2035 227,620 225,000 SBC Communications, Inc. 5.875 2/1/2012 232,175 600,000 Sprint Capital Corporation 7.625 1/30/2011 625,259 450,000 Sprint Capital Corporation 6.900 5/1/2019 447,015 550,000 Telecom Italia Capital SA 5.250 11/15/2013 543,582 425,000 Tele-Communications, Inc. (TCI Group) 7.875 8/1/2013 465,758 1,000,000 Verizon Global Funding Corporation 7.250 12/1/2010 1,071,931 Total Communications Services Consumer Cyclical (0.4% ) 325,000 AOL Time Warner, Inc. 6.875 5/1/2012 342,228 500,000 Johnson Controls, Inc. 7.125 7/15/2017 548,740 450,000 Wal-Mart Stores, Inc. 7.550 2/15/2030 519,694 500,000 Walt Disney Company 5.625 9/15/2016 513,515 Total Consumer Cyclical The accompanying Notes to Financial Statements are an integral part of this schedule. 150 Balanced Portfolio Schedule of Investments as of December 31, 2007 Principal Interest Maturity Amount Long-Term Fixed Income (41.4%) Rate Date Value Consumer Non-Cyclical (0.7% ) $225,000 Boston Scientific Corporation 7.000% 11/15/2035 $198,000 800,000 Bunge Limited Finance Corporation 5.350 4/15/2014 774,584 425,000 Coca-Cola HBC Finance BV 5.125 9/17/2013 427,337 482,000 General Mills, Inc. 6.000 2/15/2012 494,292 500,000 Kroger Company 4.950 1/15/2015 481,232 500,000 WellPoint, Inc. 5.000 12/15/2014 478,956 450,000 Wyeth 6.000 2/15/2036 449,965 Total Consumer Non-Cyclical Energy (0.3% ) 500,000 Burlington Resources, Inc. 6.500 12/1/2011 530,352 800,000 Conoco Funding Company 6.350 10/15/2011 849,705 250,000 PennzEnergy Company 10.125 11/15/2009 274,223 Total Energy Financials (3.1% ) 450,000 Allstate Corporation 5.000 8/15/2014 439,966 250,000 Associates Corporation of North America ± 6.250 11/1/2008 252,318 225,000 BAC Capital Trust XI 6.625 5/23/2036 218,899 675,000 Bank of America Corporation * 4.750 8/15/2013 665,142 1,350,000 Bank One Corporation ± 5.900 11/15/2011 1,401,740 700,000 BB&T Corporation 6.500 8/1/2011 731,042 900,000 BNP Paribas SA ± ≤ 5.186 6/29/2015 819,111 650,000 CIT Group, Inc. 4.750 12/15/2010 616,543 650,000 Credit Suisse First Boston USA, Inc. 3.875 1/15/2009 644,595 675,000 Goldman Sachs Group, Inc. 6.600 1/15/2012 714,149 425,000 Household Finance Corporation 4.750 5/15/2009 423,589 500,000 HSBC Finance Corporation 5.000 6/30/2015 476,860 650,000 Lehman Brothers Holdings, Inc. 3.950 11/10/2009 633,575 450,000 Merrill Lynch & Company, Inc. 5.000 2/3/2014 429,267 350,000 MetLife, Inc. 5.000 6/15/2015 338,711 1,100,000 Morgan Stanley Dean Witter & Company 6.750 4/15/2011 1,152,956 1,230,030 Preferred Term Securities XXIII, Ltd.  ≤ 5.191 3/24/2008 1,179,599 425,000 ProLogis Trust 5.500 3/1/2013 420,002 500,000 Prudential Financial, Inc. 4.750 6/13/2015 466,940 225,000 Prudential Financial, Inc. 5.700 12/14/2036 199,518 400,000 Residential Capital Corporation 8.000 4/17/2013 246,000 450,000 Student Loan Marketing Corporation 4.000 1/15/2010 414,463 450,000 Union Planters Corporation 4.375 12/1/2010 442,179 425,000 Wachovia Bank NA 4.875 2/1/2015 404,582 500,000 Washington Mutual Bank FA 5.500 1/15/2013 443,646 900,000 Wells Fargo & Company 4.200 1/15/2010 894,314 Total Financials Foreign (1.3% ) 450,000 Export-Import Bank of Korea ± ≤ 4.125 2/10/2009 444,002 1,200,000 Inter-American Development Bank 5.375 11/18/2008 1,212,368 1,000,000 Ontario Electricity Financial Corporation 7.450 3/31/2013 1,157,989 95,000 Pemex Project Funding Master Trust 9.125 10/13/2010 104,975 The accompanying Notes to Financial Statements are an integral part of this schedule. 151 Balanced Portfolio Schedule of Investments as of December 31, 2007 Principal Interest Maturity Amount Long-Term Fixed Income (41.4%) Rate Date Value Foreign  continued $250,000 Petro-Canada, Ltd. 8.600% 1/15/2010 $273,854 500,000 Province of Newfoundland 8.650 10/22/2022 691,648 600,000 Province of Quebec 4.875 5/5/2014 616,277 750,000 Republic of Italy 4.375 6/15/2013 769,205 900,000 United Mexican States 5.625 1/15/2017 912,150 Total Foreign Mortgage-Backed Securities (11.5% ) 6,073 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 6.500 4/1/2009 6,115 9,614 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 7.500 8/1/2010 9,872 655 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 7.000 11/1/2010 672 34,088 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 7.000 2/1/2011 34,990 23,825 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 6.000 5/1/2012 24,452 4,042 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 8.000 6/1/2012 4,242 9,190 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 7.000 8/1/2012 9,562 17,048 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 6.500 11/1/2012 17,646 14,191 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 6.500 8/1/2013 14,702 65,953 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 6.000 2/1/2014 67,464 118,907 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 5.500 4/1/2014 120,438 49,567 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 6.000 4/1/2014 50,702 65,954 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 6.000 4/1/2014 67,564 46,926 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 6.500 6/1/2014 48,646 40,762 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 7.500 9/1/2014 42,571 1,194,094 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 5.500 12/1/2017 1,210,929 21,672 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.500 4/1/2024 22,512 45,153 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 9.000 11/1/2024 48,998 2,642 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 9.000 4/1/2025 2,865 4,163 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.000 9/1/2025 4,377 The accompanying Notes to Financial Statements are an integral part of this schedule. 152 Balanced Portfolio Schedule of Investments as of December 31, 2007 Principal Interest Maturity Amount Long-Term Fixed Income (41.4%) Rate Date Value Mortgage-Backed Securities  continued $5,595 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 8.500% 9/1/2025 $6,014 4,817 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 8.000 1/1/2026 5,158 4,066 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.500 5/1/2026 4,224 10,946 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.000 5/1/2026 11,509 25,711 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.000 7/1/2026 26,295 1,349 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.500 7/1/2026 1,445 1,232 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.500 8/1/2026 1,319 5,884 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 8.000 11/1/2026 6,294 4,215 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.500 1/1/2027 4,514 10,942 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.500 2/1/2027 11,361 11,920 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.000 2/1/2027 12,530 19,627 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 8.000 3/1/2027 20,996 8,009 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.500 4/1/2027 8,575 2,121 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.000 5/1/2027 2,229 19,942 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 8.000 6/1/2027 21,339 8,177 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 8.500 7/1/2027 8,793 9,000 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.000 9/1/2027 9,461 13,890 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 8.000 10/1/2027 14,863 11,890 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.500 11/1/2027 12,731 6,210 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.500 12/1/2027 6,448 3,501 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.500 12/1/2027 3,749 50,932 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.500 6/1/2028 52,794 21,527 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.000 10/1/2028 22,630 64,793 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.500 11/1/2028 67,162 The accompanying Notes to Financial Statements are an integral part of this schedule. 153 Balanced Portfolio Schedule of Investments as of December 31, 2007 Principal Interest Maturity Amount Long-Term Fixed Income (41.4%) Rate Date Value Mortgage-Backed Securities  continued $3,888 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.500% 1/1/2029 $4,030 86,587 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.000 3/1/2029 88,465 43,506 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.500 4/1/2029 45,085 79,452 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.000 5/1/2029 81,176 79,123 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.000 5/1/2029 83,177 32,161 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.500 7/1/2029 33,328 33,694 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.500 8/1/2029 34,916 13,277 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.000 9/1/2029 13,957 18,464 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.000 10/1/2029 19,410 9,835 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.500 11/1/2029 10,521 9,384 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.000 1/1/2030 9,861 63,729 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.500 1/1/2030 68,065 11,330 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 8.000 8/1/2030 12,134 57,114 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.000 3/1/2031 58,226 228,436 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.000 6/1/2031 232,884 177,834 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.000 1/1/2032 181,296 752,951 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.000 10/1/2032 766,748 6,000,000 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through § 5.000 1/1/2038 5,853,750 4,050,000 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through § 6.000 1/1/2038 4,109,486 1,477 Federal National Mortgage Association Conventional 15-Yr. Pass Through 9.000 4/1/2010 1,571 2,159 Federal National Mortgage Association Conventional 15-Yr. Pass Through 9.000 4/1/2010 2,295 3,414 Federal National Mortgage Association Conventional 15-Yr. Pass Through 6.000 2/1/2011 3,491 6,874 Federal National Mortgage Association Conventional 15-Yr. Pass Through 8.000 5/1/2011 7,146 9,338 Federal National Mortgage Association Conventional 15-Yr. Pass Through 7.000 6/1/2011 9,663 The accompanying Notes to Financial Statements are an integral part of this schedule. 154 Balanced Portfolio Schedule of Investments as of December 31, 2007 Principal Interest Maturity Amount Long-Term Fixed Income (41.4%) Rate Date Value Mortgage-Backed Securities  continued $3,370 Federal National Mortgage Association Conventional 15-Yr. Pass Through 6.500% 7/1/2011 $3,470 3,496 Federal National Mortgage Association Conventional 15-Yr. Pass Through 7.500 7/1/2011 3,595 28,970 Federal National Mortgage Association Conventional 15-Yr. Pass Through 6.500 5/1/2012 29,997 12,040 Federal National Mortgage Association Conventional 15-Yr. Pass Through 6.500 7/1/2012 12,467 28,490 Federal National Mortgage Association Conventional 15-Yr. Pass Through 7.000 10/1/2012 29,667 5,777 Federal National Mortgage Association Conventional 15-Yr. Pass Through 7.000 12/1/2012 6,015 21,855 Federal National Mortgage Association Conventional 15-Yr. Pass Through 6.500 6/1/2013 22,649 60,139 Federal National Mortgage Association Conventional 15-Yr. Pass Through 6.000 11/1/2013 61,656 101,702 Federal National Mortgage Association Conventional 15-Yr. Pass Through 5.500 12/1/2013 103,111 39,384 Federal National Mortgage Association Conventional 15-Yr. Pass Through 6.000 12/1/2013 40,450 24,262 Federal National Mortgage Association Conventional 15-Yr. Pass Through 7.500 4/1/2015 25,259 11,950,000 Federal National Mortgage Association Conventional 15-Yr. Pass Through § 5.000 1/1/2023 11,961,209 6,945 Federal National Mortgage Association Conventional 30-Yr. Pass Through 10.500 8/1/2020 8,029 6,119 Federal National Mortgage Association Conventional 30-Yr. Pass Through 9.500 4/1/2025 6,751 1,309 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.500 9/1/2025 1,401 4,396 Federal National Mortgage Association Conventional 30-Yr. Pass Through 8.500 11/1/2025 4,730 3,467 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.000 1/1/2026 3,655 14,924 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 2/1/2026 15,506 5,381 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.000 3/1/2026 5,674 8,624 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 4/1/2026 8,961 1,633 Federal National Mortgage Association Conventional 30-Yr. Pass Through 8.500 5/1/2026 1,758 3,655 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.500 7/1/2026 3,911 19,165 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.500 8/1/2026 20,509 2,062 Federal National Mortgage Association Conventional 30-Yr. Pass Through 8.000 8/1/2026 2,211 The accompanying Notes to Financial Statements are an integral part of this schedule. 155 Balanced Portfolio Schedule of Investments as of December 31, 2007 Principal Interest Maturity Amount Long-Term Fixed Income (41.4%) Rate Date Value Mortgage-Backed Securities  continued $10,426 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.000% 11/1/2026 $10,993 3,461 Federal National Mortgage Association Conventional 30-Yr. Pass Through 8.000 11/1/2026 3,710 1,495 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.500 12/1/2026 1,600 2,154 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.500 2/1/2027 2,305 7,904 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.000 3/1/2027 8,334 8,136 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.500 5/1/2027 8,705 10,552 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 7/1/2027 10,956 10,484 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.000 7/1/2027 11,055 7,812 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.500 8/1/2027 8,358 45,905 Federal National Mortgage Association Conventional 30-Yr. Pass Through 8.000 9/1/2027 49,227 12,511 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.000 10/1/2027 13,193 38,856 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.500 12/1/2027 41,573 7,012 Federal National Mortgage Association Conventional 30-Yr. Pass Through 8.000 12/1/2027 7,520 19,288 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 2/1/2028 20,027 10,761 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.000 2/1/2028 11,348 130,950 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 7/1/2028 135,730 33,899 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.000 8/1/2028 35,750 53,197 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 11/1/2028 55,138 23,728 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 11/1/2028 24,594 2,793 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.000 11/1/2028 2,946 126,886 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.000 12/1/2028 129,763 42,013 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.000 12/1/2028 44,307 52,657 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.000 3/1/2029 53,821 66,861 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 6/1/2029 69,283 The accompanying Notes to Financial Statements are an integral part of this schedule. 156 Balanced Portfolio Schedule of Investments as of December 31, 2007 Principal Interest Maturity Amount Long-Term Fixed Income (41.4%) Rate Date Value Mortgage-Backed Securities  continued $90,373 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.000% 7/1/2029 $92,371 29,024 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 7/1/2029 30,076 74,985 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.500 8/1/2029 80,159 102,240 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.000 11/1/2029 104,500 48,100 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.000 11/1/2029 50,731 22,199 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.000 11/1/2029 23,413 24,077 Federal National Mortgage Association Conventional 30-Yr. Pass Through 8.500 4/1/2030 25,901 12,371 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.500 8/1/2030 13,205 146,137 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 7/1/2031 151,118 62,757 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 10/1/2031 64,896 74,271 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 12/1/2031 76,802 94,223 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 5/1/2032 97,409 521,592 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 7/1/2032 539,226 25,900,000 Federal National Mortgage Association Conventional 30-Yr. Pass Through § 5.500 1/1/2038 25,867,618 1,999 Government National Mortgage Association 15-Yr. Pass Through 6.500 5/15/2009 2,029 12,929 Government National Mortgage Association 15-Yr. Pass Through 6.000 4/15/2011 13,242 2,642 Government National Mortgage Association 15-Yr. Pass Through 6.500 6/15/2011 2,724 3,516 Government National Mortgage Association 15-Yr. Pass Through 7.500 7/15/2011 3,640 14,854 Government National Mortgage Association 15-Yr. Pass Through 7.000 4/15/2012 15,481 77,717 Government National Mortgage Association 15-Yr. Pass Through 6.000 7/15/2014 79,527 4,195 Government National Mortgage Association 30-Yr. Pass Through 9.500 12/15/2024 4,627 13,180 Government National Mortgage Association 30-Yr. Pass Through 9.500 1/15/2025 14,546 35,538 Government National Mortgage Association 30-Yr. Pass Through 9.000 3/15/2025 38,616 2,942 Government National Mortgage Association 30-Yr. Pass Through 7.500 8/15/2025 3,142 The accompanying Notes to Financial Statements are an integral part of this schedule. 157 Balanced Portfolio Schedule of Investments as of December 31, 2007 Principal Interest Maturity Amount Long-Term Fixed Income (41.4%) Rate Date Value Mortgage-Backed Securities  continued $14,721 Government National Mortgage Association 30-Yr. Pass Through 7.000% 1/15/2026 $15,635 20,583 Government National Mortgage Association 30-Yr. Pass Through 7.000 1/15/2026 21,861 4,528 Government National Mortgage Association 30-Yr. Pass Through 6.500 3/15/2026 4,705 19,020 Government National Mortgage Association 30-Yr. Pass Through 7.000 4/15/2026 20,201 6,793 Government National Mortgage Association 30-Yr. Pass Through 8.000 4/15/2026 7,347 24,254 Government National Mortgage Association 30-Yr. Pass Through 6.000 5/15/2026 24,925 6,567 Government National Mortgage Association 30-Yr. Pass Through 7.000 5/15/2026 6,974 6,039 Government National Mortgage Association 30-Yr. Pass Through 7.500 5/15/2026 6,450 31,596 Government National Mortgage Association 30-Yr. Pass Through 7.000 6/15/2026 33,558 7,465 Government National Mortgage Association 30-Yr. Pass Through 8.500 6/15/2026 8,121 3,231 Government National Mortgage Association 30-Yr. Pass Through 8.500 7/15/2026 3,515 22,155 Government National Mortgage Association 30-Yr. Pass Through 8.000 9/15/2026 23,963 8,379 Government National Mortgage Association 30-Yr. Pass Through 7.500 10/15/2026 8,949 7,362 Government National Mortgage Association 30-Yr. Pass Through 8.000 11/15/2026 7,963 3,085 Government National Mortgage Association 30-Yr. Pass Through 8.500 11/15/2026 3,356 4,069 Government National Mortgage Association 30-Yr. Pass Through 9.000 12/15/2026 4,423 2,591 Government National Mortgage Association 30-Yr. Pass Through 7.500 1/15/2027 2,767 33,541 Government National Mortgage Association 30-Yr. Pass Through 7.500 4/15/2027 35,818 8,343 Government National Mortgage Association 30-Yr. Pass Through 8.000 6/20/2027 8,989 2,614 Government National Mortgage Association 30-Yr. Pass Through 8.000 8/15/2027 2,827 93,356 Government National Mortgage Association 30-Yr. Pass Through 6.500 10/15/2027 96,973 33,651 Government National Mortgage Association 30-Yr. Pass Through 7.000 10/15/2027 35,733 3,347 Government National Mortgage Association 30-Yr. Pass Through 7.000 11/15/2027 3,554 39,598 Government National Mortgage Association 30-Yr. Pass Through 7.000 11/15/2027 42,048 The accompanying Notes to Financial Statements are an integral part of this schedule. 158 Balanced Portfolio Schedule of Investments as of December 31, 2007 Principal Interest Maturity Amount Long-Term Fixed Income (41.4%) Rate Date Value Mortgage-Backed Securities  continued $107,238 Government National Mortgage Association 30-Yr. Pass Through 7.000% 7/15/2028 $113,803 17,588 Government National Mortgage Association 30-Yr. Pass Through 7.500 7/15/2028 18,776 97,100 Government National Mortgage Association 30-Yr. Pass Through 6.500 9/15/2028 100,781 94,458 Government National Mortgage Association 30-Yr. Pass Through 6.000 12/15/2028 97,057 71,255 Government National Mortgage Association 30-Yr. Pass Through 6.500 1/15/2029 73,948 238,932 Government National Mortgage Association 30-Yr. Pass Through 6.500 3/15/2029 247,962 51,403 Government National Mortgage Association 30-Yr. Pass Through 6.500 4/15/2029 53,346 29,905 Government National Mortgage Association 30-Yr. Pass Through 7.000 4/15/2029 31,730 152,269 Government National Mortgage Association 30-Yr. Pass Through 6.000 6/15/2029 156,404 60,402 Government National Mortgage Association 30-Yr. Pass Through 7.000 6/15/2029 64,087 4,854 Government National Mortgage Association 30-Yr. Pass Through 7.500 8/15/2029 5,180 24,455 Government National Mortgage Association 30-Yr. Pass Through 8.000 5/15/2030 26,473 49,215 Government National Mortgage Association 30-Yr. Pass Through 7.000 9/15/2031 52,170 94,001 Government National Mortgage Association 30-Yr. Pass Through 6.500 2/15/2032 97,457 Total Mortgage-Backed Securities Technology (0.1% ) 500,000 International Business Machines Corporation 7.500 6/15/2013 561,078 Total Technology Transportation (0.3% ) 425,000 CSX Corporation 5.500 8/1/2013 423,600 450,000 FedEx Corporation 3.500 4/1/2009 442,729 500,000 Union Pacific Corporation 6.500 4/15/2012 528,507 Total Transportation U.S. Government (9.4% ) 300,000 Codelco, Inc. ≤ 6.375 11/30/2012 321,107 2,000,000 Federal Home Loan Bank 4.100 6/13/2008 1,996,348 2,000,000 Federal Home Loan Bank 4.500 10/14/2008 2,004,498 1,000,000 Federal Home Loan Bank 3.750 8/18/2009 1,002,568 3,000,000 Federal Home Loan Mortgage Corporation 5.750 4/15/2008 3,011,070 3,800,000 Federal Home Loan Mortgage Corporation * 5.125 11/17/2017 3,965,076 1,000,000 Federal National Mortgage Association 5.250 1/15/2009 1,012,694 1,500,000 Federal National Mortgage Association 5.625 4/17/2028 1,609,170 The accompanying Notes to Financial Statements are an integral part of this schedule. 159 Balanced Portfolio Schedule of Investments as of December 31, 2007 Principal Interest Maturity Amount Long-Term Fixed Income (41.4%) Rate Date Value U.S. Government  continued $1,000,000 Federal National Mortgage Association 7.125% 1/15/2030 $1,294,578 1,000,000 Resolution Funding Corporation 8.625 1/15/2021 1,376,628 5,400,000 U.S. Treasury Bonds * 7.250 5/15/2016 6,640,315 925,000 U.S. Treasury Bonds * 8.875 2/15/2019 1,300,853 650,000 U.S. Treasury Bonds * 7.875 2/15/2021 874,250 400,000 U.S. Treasury Bonds * 7.250 8/15/2022 519,375 250,000 U.S. Treasury Bonds * 7.625 11/15/2022 335,723 625,000 U.S. Treasury Bonds * 7.125 2/15/2023 806,543 750,000 U.S. Treasury Bonds * 6.250 8/15/2023 897,950 500,000 U.S. Treasury Bonds * 6.875 8/15/2025 642,890 1,450,000 U.S. Treasury Bonds * 6.125 8/15/2029 1,773,871 500,000 U.S. Treasury Bonds * 4.500 2/15/2036 502,539 3,700,000 U.S. Treasury Notes * 6.000 8/15/2009 3,869,101 3,000,000 U.S. Treasury Notes * 3.625 1/15/2010 3,034,686 3,500,000 U.S. Treasury Notes * 4.500 11/30/2011 3,652,579 2,000,000 U.S. Treasury Notes * 4.250 8/15/2014 2,067,968 700,000 U.S. Treasury Notes * 4.500 2/15/2016 728,601 675,000 U.S. Treasury Notes * 4.250 11/15/2017 686,760 Total U.S. Government Utilities (0.7% ) 225,000 Commonwealth Edison Company 5.900 3/15/2036 210,872 450,000 Duke Capital Corporation 7.500 10/1/2009 469,098 450,000 FirstEnergy Corporation 6.450 11/15/2011 464,677 425,000 Oncor Electric Delivery Company 6.375 1/15/2015 435,146 225,000 Oneok Partners, LP 6.650 10/1/2036 227,516 300,000 Progress Energy, Inc. 7.000 10/30/2031 327,181 700,000 Public Service Company of Colorado 7.875 10/1/2012 785,545 225,000 Southern California Edison Company 5.000 1/15/2014 222,875 225,000 Xcel Energy, Inc. 6.500 7/1/2036 223,210 Total Utilities Total Long-Term Fixed Income (cost $200,721,131) The accompanying Notes to Financial Statements are an integral part of this schedule. 160 Balanced Portfolio Schedule of Investments as of December 31, 2007 Interest Maturity Shares Collateral Held for Securities Loaned (9.8%) Rate (+) Date Value 47,660,952 Thrivent Financial Securities Lending Trust 5.000% N/A $47,660,952 Total Collateral Held for Securities Loaned (cost $47,660,952) Shares or Principal Interest Maturity Amount Short-Term Investments (4.1%) Rate (+) Date Value $500,000 Federal National Mortgage Association  4.030% 5/16/2008 $492,350 19,638,879 Thrivent Money Market Portfolio 4.930 N/A 19,638,879 Total Short-Term Investments (at amortized cost) Total Investments (cost $487,926,236) 119.2% Other Assets and Liabilities, Net (19.2%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) S&P 500 Index Futures 16 March 2008 $5,939,480 $5,908,800 ($30,680) Total Futures # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. § Denotes investments purchased on a when-issued or delayed delivery basis. ± Designated as cover for long settling trades as discussed in the Notes to Financial Statements.  At December 31, 2007, $492,350 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $7,414,000 of investments were earmarked as collateral to cover open financial futures contracts. ≤ Denotes Securities sold under Rule 144A of the Securities Act of 1933, which exempts them from registration. These securities have been determined to be liquid under the guidelines established by the Portfolios Board of Directors and may be resold to other dealers in the program or to other qualified institutional buyers. As of December 31, 2007, the value of these investments was $12,886,245 or 2.6% of total net assets. « All or a portion of the security is insured or guaranteed. Definitions: REIT  Real Estate Investment Trust, is a company that buys, develops, manages and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $118,878,008 Gross unrealized depreciation (35,034,797) Net unrealized appreciation (depreciation) $83,843,211 Cost for federal income tax purposes $498,555,395 The accompanying Notes to Financial Statements are an integral part of this schedule. 161 High Yield Portfolio Schedule of Investments as of December 31, 2007 Principal Interest Maturity Amount Bank Loans (2.0%)!! Rate Date Value Technology (1.2% ) $3,775,538 First Data Corporation, Term Loan 7.634% 9/24/2014 $3,578,341 4,649,770 Flextronics Semiconductor, Ltd., Term Loan 7.394 10/1/2012 4,521,902 1,335,938 Flextronics Semiconductor, Ltd., Term Loan 7.455 10/1/2012 1,302,539 Total Technology Utilities (0.8% ) 6,034,875 Energy Future Holdings, Term Loan 8.396 10/10/2014 5,918,402 Total Utilities Total Bank Loans (cost $15,598,390) Principal Interest Maturity Amount Long-Term Fixed Income (86.4%) Rate Date Value Basic Materials (8.2% ) $2,130,000 Aleris International, Inc. 9.000% 12/15/2014 $1,778,550 2,740,000 Aleris International, Inc. 10.000 12/15/2016 2,219,400 3,035,000 Arch Western Finance, LLC * 6.750 7/1/2013 2,943,950 1,950,000 Buckeye Technologies, Inc. 8.000 10/15/2010 1,930,500 2,770,000 Domtar, Inc. 7.125 8/15/2015 2,714,600 2,525,000 Drummond Company, Inc.≤ 7.375 2/15/2016 2,341,938 3,485,000 FMG Finance, Pty., Ltd.≤ 10.625 9/1/2016 3,990,325 3,545,000 Freeport-McMoRan Copper & Gold, Inc. 8.375 4/1/2017 3,802,012 1,640,000 Georgia-Pacific Corporation * 8.125 5/15/2011 1,664,600 2,115,000 Georgia-Pacific Corporation≤ 7.125 1/15/2017 2,056,838 4,160,000 Graphic Packaging International Corporation * 9.500 8/15/2013 4,108,000 3,475,000 Griffin Coal Mining Company, Pty., Ltd.≤ 9.500 12/1/2016 3,092,750 3,490,000 Huntsman International, LLC 7.875 11/13/2014 3,699,400 1,520,000 Jefferson Smurfit Corporation 8.250 10/1/2012 1,497,200 4,000,000 Mosaic Global Holdings, Inc., Convertible≤ 7.375 12/1/2014 4,280,000 4,860,000 Nell AF SARL≤ 8.375 8/15/2015 3,924,450 1,730,000 NewPage Corporation≤ 10.000 5/1/2012 1,738,650 4,460,000 Peabody Energy Corporation 6.875 3/15/2013 4,482,300 1,620,000 PNA Group, Inc. 10.750 9/1/2016 1,522,800 1,140,000 PNA Intermediate Holdings Corporation  ≤ 11.869 2/15/2008 1,031,700 2,160,000 Smurfit-Stone Container Enterprises, Inc. * 8.000 3/15/2017 2,087,100 1,970,000 Southern Copper Corporation 7.500 7/27/2035 2,086,447 4,210,000 Terra Capital, Inc. 7.000 2/1/2017 4,115,275 Total Basic Materials Capital Goods (7.9% ) 4,830,000 Allied Waste North America, Inc.  7.875 4/15/2013 4,938,675 1,530,000 Ashtead Capital, Inc.  ≤ 9.000 8/15/2016 1,354,050 2,525,000 Ball Corporation 6.625 3/15/2018 2,506,062 2,505,000 Berry Plastics Holding Corporation 8.875 9/15/2014 2,379,750 4,240,000 Case New Holland, Inc. 7.125 3/1/2014 4,229,400 2,150,000 Crown Americas, Inc. 7.625 11/15/2013 2,198,375 2,150,000 Crown Americas, Inc. 7.750 11/15/2015 2,214,500 3,400,000 Da-Lite Screen Company, Inc. 9.500 5/15/2011 3,383,000 The accompanying Notes to Financial Statements are an integral part of this schedule. 162 High Yield Portfolio Schedule of Investments as of December 31, 2007 Principal Interest Maturity Amount Long-Term Fixed Income (86.4%) Rate Date Value Capital Goods  continued $1,140,000 General Cable Corporation 7.125% 4/1/2017 $1,117,200 1,915,000 Graham Packaging Company, Inc. 9.875 10/15/2014 1,761,800 1,150,000 Legrand SA 8.500 2/15/2025 1,337,850 3,780,000 Mueller Water Products, Inc. 7.375 6/1/2017 3,378,375 2,340,000 Norcraft Companies, LP/Norcraft Finance Corporation * 9.000 11/1/2011 2,375,100 1,630,000 Owens-Brockway Glass Container, Inc. * 8.250 5/15/2013 1,691,125 5,150,000 Owens-Illinois, Inc. * 7.500 5/15/2010 5,214,375 3,585,000 Plastipak Holdings, Inc. ≤ 8.500 12/15/2015 3,585,000 4,125,000 RBS Global, Inc./Rexnord Corporation 9.500 8/1/2014 4,083,750 4,145,000 Rental Services Corporation * 9.500 12/1/2014 3,709,775 1,150,000 SPX Corporation ≤ 7.625 12/15/2014 1,173,000 4,085,000 TransDigm, Inc. 7.750 7/15/2014 4,146,275 1,110,000 United Rentals North America, Inc. 6.500 2/15/2012 1,007,325 3,620,000 United Rentals North America, Inc. 7.000 2/15/2014 3,031,750 Total Capital Goods Communications Services (15.4% ) 4,900,000 American Tower Corporation  ≤ 7.000 10/15/2017 4,924,500 2,840,000 Block Communications, Inc.≤ 8.250 12/15/2015 2,843,550 2,900,000 CCH II, LLC/CCH II Capital Corporation 10.250 10/1/2013 2,776,750 2,540,000 Centennial Communications Corporation 8.125 2/1/2014 2,501,900 2,790,000 Charter Communications Holdings II, LLC * 10.250 9/15/2010 2,734,200 5,560,000 Charter Communications Holdings, LLC  8.750 11/15/2013 5,309,800 3,420,000 Citizens Communications Company 9.250 5/15/2011 3,702,150 1,310,000 Dex Media West, LLC/Dex Media West Finance Company 9.875 8/15/2013 1,362,400 7,925,000 Idearc, Inc. * 8.000 11/15/2016 7,271,188 3,180,000 Intelsat Bermuda, Ltd. * 8.886 1/15/2008 3,187,950 1,640,000 Intelsat Bermuda, Ltd. 9.250 6/15/2016 1,648,200 3,520,000 Intelsat Intermediate, Inc. > Zero Coupon 2/1/2010 2,877,600 2,510,000 Intelsat Subsidiary Holding Company, Ltd. 8.625 1/15/2015 2,522,550 2,920,000 Lamar Media Corporation≤ 6.625 8/15/2015 2,839,700 1,785,000 Lamar Media Corporation 6.625 8/15/2015 1,735,912 2,200,000 Level 3 Financing, Inc. 12.250 3/15/2013 2,222,000 3,970,000 Level 3 Financing, Inc. * 9.250 11/1/2014 3,592,850 6,430,000 MetroPCS Wireless, Inc. * 9.250 11/1/2014 6,044,200 1,660,000 Morris Publishing Group, LLC 7.000 8/1/2013 1,205,575 5,330,000 NTL Cable plc 9.125 8/15/2016 5,276,700 2,930,000 Quebecor Media, Inc.≤ 7.750 3/15/2016 2,812,800 1,270,000 Qwest Communications International, Inc. * 7.500 2/15/2014 1,266,825 5,530,000 Qwest Corporation 7.875 9/1/2011 5,751,200 1,650,000 Qwest Corporation 7.625 6/15/2015 1,678,875 2,460,000 R.H. Donnelley Corporation * 6.875 1/15/2013 2,201,700 5,465,000 R.H. Donnelley Corporation 6.875 1/15/2013 4,891,175 2,555,000 R.H. Donnelley Corporation * 8.875 1/15/2016 2,388,925 4,590,000 Readers Digest Association, Inc.≤ 9.000 2/15/2017 3,844,125 1,890,000 Rural Cellular Corporation  8.124 3/1/2008 1,918,350 1,780,000 Rural Cellular Corporation 9.875 2/1/2010 1,846,750 5,140,000 Time Warner Telecom Holdings, Inc. 9.250 2/15/2014 5,255,650 The accompanying Notes to Financial Statements are an integral part of this schedule. 163 High Yield Portfolio Schedule of Investments as of December 31, 2007 Principal Interest Maturity Amount Long-Term Fixed Income (86.4%) Rate Date Value Communications Services  continued $6,490,000 TL Acquisitions, Inc. * ≤ 10.500% 1/15/2015 $6,238,512 4,590,000 Umbrella Acquisition * ≤ 9.750 3/15/2015 4,182,638 5,360,000 Videotron Ltee 6.875 1/15/2014 5,246,100 1,270,000 Windstream Corporation 8.625 8/1/2016 1,333,500 2,100,000 Windstream Corporation 7.000 3/15/2019 2,000,250 Total Communications Services Consumer Cyclical (17.6% ) 1,980,000 Allied Security Escrow Corporation  11.375 7/15/2011 1,861,200 1,205,000 Beazer Homes USA, Inc. * 8.625 5/15/2011 927,850 3,390,000 Buhrmann U.S., Inc. 7.875 3/1/2015 3,195,075 3,500,000 Burlington Coat Factory Warehouse Corporation * 11.125 4/15/2014 2,808,750 3,590,000 Circus & Eldorado Joint Venture/Silver Legacy Capital Corporation 10.125 3/1/2012 3,706,675 4,320,000 Claires Stores, Inc. * ≤ 10.500 6/1/2017 2,311,200 1,970,000 Dollarama Group, LP  ≤ 10.599 6/16/2008 1,970,000 3,810,000 Dollarama Group, LP 8.875 8/15/2012 3,886,200 5,110,000 Fontainebleau Las Vegas Holdings, LLC≤ 10.250 6/15/2015 4,432,925 4,050,000 Ford Motor Credit Company  9.693 1/15/2008 3,982,657 1,350,000 Ford Motor Credit Company 9.750 9/15/2010 1,288,173 3,350,000 Ford Motor Credit Company 7.375 2/1/2011 2,999,945 2,680,000 Ford Motor Credit Company 7.000 10/1/2013 2,238,843 1,590,000 Ford Motor Credit Company 8.000 12/15/2016 1,350,563 3,890,000 Gaylord Entertainment Company 6.750 11/15/2014 3,666,325 2,850,000 General Motors Corporation * 7.200 1/15/2011 2,622,000 4,040,000 Group 1 Automotive, Inc. * 8.250 8/15/2013 3,898,600 1,700,000 Group 1 Automotive, Inc., Convertible> 2.250 6/15/2016 1,126,250 2,460,000 Hanesbrands, Inc. * 8.204 6/16/2008 2,435,400 3,650,000 K. Hovnanian Enterprises, Inc. * 7.500 5/15/2016 2,555,000 5,880,000 Lear Corporation * 8.500 12/1/2013 5,468,400 4,240,000 Majestic Star Casino, LLC 9.500 10/15/2010 4,006,800 6,090,000 MGM MIRAGE 5.875 2/27/2014 5,572,350 810,000 Mohegan Tribal Gaming Authority 6.375 7/15/2009 810,000 3,510,000 Mohegan Tribal Gaming Authority 6.125 2/15/2013 3,431,025 3,180,000 NCL Corporation 10.625 7/15/2014 3,160,125 1,655,000 Norcraft Holdings, LP/Norcraft Capital Corporation> Zero Coupon 9/1/2008 1,489,500 2,800,000 Perry Ellis International, Inc. 8.875 9/15/2013 2,702,000 3,600,000 Pokagon Gaming Authority≤ 10.375 6/15/2014 3,870,000 2,840,000 Realogy Corporation * ≤ 10.500 4/15/2014 2,122,900 4,945,000 Rite Aid Corporation * 8.625 3/1/2015 3,986,906 3,510,000 Sally Holdings, LLC * 9.250 11/15/2014 3,474,900 2,835,000 Seminole Hard Rock Entertainment  ≤ 7.491 3/15/2008 2,707,425 2,100,000 Service Corporation International 6.750 4/1/2015 2,073,750 4,340,000 Shingle Springs Tribal Gaming Authority≤ 9.375 6/15/2015 4,209,800 5,825,000 Station Casinos, Inc. 6.875 3/1/2016 4,252,250 3,060,000 Tenneco, Inc.≤ 8.125 11/15/2015 3,029,400 6,510,000 Tunica Biloxi Gaming Authority≤ 9.000 11/15/2015 6,656,475 The accompanying Notes to Financial Statements are an integral part of this schedule. 164 High Yield Portfolio Schedule of Investments as of December 31, 2007 Principal Interest Maturity Amount Long-Term Fixed Income (86.4%) Rate Date Value Consumer Cyclical  continued $2,000,000 Turning Stone Resort Casino Enterprise≤ 9.125% 12/15/2010 $2,020,000 4,060,000 Turning Stone Resort Casino Enterprise≤ 9.125 9/15/2014 4,141,200 3,515,000 Universal City Florida Holding Company I/II  9.661 2/1/2008 3,515,000 4,145,000 Warnaco, Inc. 8.875 6/15/2013 4,217,538 3,103,000 WMG Holdings Corporation> Zero Coupon 12/15/2009 1,985,920 3,850,000 Wynn Las Vegas, LLC ≤ 6.625 12/1/2014 3,782,625 Total Consumer Cyclical Consumer Non-Cyclical (10.5% ) 1,650,000 Bausch & Lomb, Inc. * ≤ 9.875 11/1/2015 1,674,750 5,335,000 Boston Scientific Corporation 5.450 6/15/2014 4,908,200 6,780,000 Community Health Systems, Inc. 8.875 7/15/2015 6,907,125 4,970,000 Constellation Brands, Inc.  7.250 9/1/2016 4,659,375 6,020,000 HCA, Inc. 6.750 7/15/2013 5,357,800 8,645,000 HCA, Inc.  9.250 11/15/2016 9,077,250 3,730,000 Jarden Corporation * 7.500 5/1/2017 3,207,800 4,185,000 Jostens Holding Corporation> Zero Coupon 12/1/2008 3,912,975 5,900,000 LVB Acquisition, Inc.≤ 10.000 10/15/2017 6,018,000 1,080,000 LVB Acquisition, Inc.≤ 11.625 10/15/2017 1,063,800 3,240,000 Michael Foods, Inc. 8.000 11/15/2013 3,207,600 2,840,000 Pinnacle Foods Finance, LLC 9.250 4/1/2015 2,591,500 2,125,000 Smithfield Foods, Inc. 8.000 10/15/2009 2,146,250 2,150,000 Stater Brothers Holdings, Inc. 8.125 6/15/2012 2,123,125 3,410,000 Sun Healthcare Group, Inc. 9.125 4/15/2015 3,435,575 2,680,000 SUPERVALU, Inc. 7.500 11/15/2014 2,747,000 3,780,000 Surgical Care Affiliates, Inc.≤ 8.875 7/15/2015 3,439,800 2,500,000 Tenet Healthcare Corporation 6.375 12/1/2011 2,275,000 560,000 Tenet Healthcare Corporation 6.500 6/1/2012 498,400 2,220,000 Tenet Healthcare Corporation 9.875 7/1/2014 2,114,550 5,210,000 Vanguard Health Holding Company II, LLC * 9.000 10/1/2014 5,014,625 3,740,000 Ventas Realty, LP/Ventas Capital Corporation 6.500 6/1/2016 3,665,200 1,508,000 Warner Chilcott Corporation 8.750 2/1/2015 1,553,240 Total Consumer Non-Cyclical Energy (8.1% ) 3,230,000 CHC Helicopter Corporation 7.375 5/1/2014 3,052,350 4,290,000 Chesapeake Energy Corporation 7.500 9/15/2013 4,386,525 1,585,000 Chesapeake Energy Corporation * 6.375 6/15/2015 1,533,488 2,710,000 Chesapeake Energy Corporation 6.250 1/15/2018 2,601,600 6,130,000 Connacher Oil and Gas, Ltd.≤ 10.250 12/15/2015 6,122,338 3,035,000 Denbury Resources, Inc. * 7.500 12/15/2015 3,065,350 2,980,000 Forest Oil Corporation * ≤ 7.250 6/15/2019 2,994,900 3,130,000 Helix Energy Solutions Group, Inc.≤ 9.500 1/15/2016 3,184,775 2,135,000 Hornbeck Offshore Services, Inc. 6.125 12/1/2014 2,028,250 3,900,000 Key Energy Services, Inc.≤ 8.375 12/1/2014 3,987,750 2,700,000 Mariner Energy, Inc. 8.000 5/15/2017 2,568,375 3,670,000 Newfield Exploration Company 6.625 4/15/2016 3,596,600 4,795,000 Ocean Rig Norway AS≤ 8.375 7/1/2013 5,094,688 The accompanying Notes to Financial Statements are an integral part of this schedule. 165 High Yield Portfolio Schedule of Investments as of December 31, 2007 Principal Interest Maturity Amount Long-Term Fixed Income (86.4%) Rate Date Value Energy  continued $3,590,000 OPTI Canada, Inc.≤ 8.250% 12/15/2014 $3,554,100 3,140,000 PetroHawk Energy Corporation 9.125 7/15/2013 3,304,850 4,280,000 Petroplus Finance, Ltd.≤ 7.000 5/1/2017 3,916,200 3,630,000 Plains Exploration & Production Company 7.750 6/15/2015 3,630,000 3,800,000 Western Oil Sands, Inc. 8.375 5/1/2012 4,238,163 Total Energy Financials (4.4% ) 2,150,000 ACE Cash Express, Inc.  ≤ 10.250 10/1/2014 2,074,750 3,840,000 Countrywide Financial Corporation, Convertible  ≤ 1.743 1/15/2008 2,994,432 1,425,000 Deluxe Corporation 7.375 6/1/2015 1,417,875 2,050,000 FTI Consulting, Inc. 7.625 6/15/2013 2,101,250 12,285,000 General Motors Acceptance Corporation, LLC 6.875 9/15/2011 10,509,741 6,600,000 Leucadia National Corporation 7.125 3/15/2017 6,105,000 2,750,000 Merrill Lynch Convertible Zero Coupon 3/13/2032 2,974,675 3,850,000 Nuveen Investment, Inc.≤ 10.500 11/15/2015 3,835,562 3,300,000 Residential Capital Corporation 7.875 6/30/2010 2,112,000 Total Financials Technology (2.5% ) 650,000 Avago Technologies Finance Pte  10.624 3/3/2008 658,938 2,100,000 Avago Technologies Finance Pte  10.125 12/1/2013 2,197,125 3,300,000 First Data Corporation * ≤ 9.875 9/24/2015 3,069,000 2,290,000 Nortel Networks, Ltd.  ≤ 9.493 1/15/2008 2,232,750 1,600,000 NXP BV/NXP Funding, LLC  7.993 1/15/2008 1,472,000 2,760,000 NXP BV/NXP Funding, LLC * 9.500 10/15/2015 2,528,850 5,205,000 Seagate Technology HDD Holdings 6.800 10/1/2016 5,074,875 2,180,000 SunGard Data Systems, Inc. * 10.250 8/15/2015 2,229,050 Total Technology Transportation (2.7% ) 3,344,242 Continental Airlines, Inc.  7.875 7/2/2018 3,185,391 2,670,000 Delta Air Lines, Inc. 7.920 11/18/2010 2,603,250 1,825,000 Hertz Corporation 8.875 1/1/2014 1,850,094 2,955,000 Hertz Corporation * 10.500 1/1/2016 3,058,425 3,220,000 Kansas City Southern de Mexico SA de CV 7.625 12/1/2013 3,175,725 2,150,000 Navios Maritime Holdings, Inc. 9.500 12/15/2014 2,198,375 1,890,000 Saint Acquistion Corporation≤ 12.500 5/15/2017 975,712 3,500,000 Windsor Petroleum Transport Corporation≤ 7.840 1/15/2021 3,922,874 Total Transportation The accompanying Notes to Financial Statements are an integral part of this schedule. 166 High Yield Portfolio Schedule of Investments as of December 31, 2007 Principal Interest Maturity Amount Long-Term Fixed Income (86.4%) Rate Date Value Utilities (9.1% ) $1,700,000 AES Corporation  8.875% 2/15/2011 $1,772,250 1,976,000 AES Corporation≤ 8.750 5/15/2013 2,062,450 3,300,000 AES Corporation≤ 7.750 10/15/2015 3,349,500 3,300,000 AES Corporation  ≤ 8.000 10/15/2017 3,374,250 2,950,000 Colorado Interstate Gas Company 6.800 11/15/2015 3,070,835 1,445,000 Consumers Energy Company 6.300 2/1/2012 1,457,840 3,990,000 Copano Energy, LLC 8.125 3/1/2016 4,019,925 2,020,000 Dynegy Holdings, Inc. 6.875 4/1/2011 1,949,300 1,860,000 Dynegy Holdings, Inc. * 7.500 6/1/2015 1,739,100 2,005,000 Dynegy Holdings, Inc. 8.375 5/1/2016 1,959,888 1,370,000 Dynegy Holdings, Inc. 7.750 6/1/2019 1,263,825 2,230,000 Edison Mission Energy 7.500 6/15/2013 2,285,750 3,710,000 Edison Mission Energy 7.000 5/15/2017 3,645,075 3,710,000 Edison Mission Energy 7.200 5/15/2019 3,645,075 2,530,000 El Paso Corporation 6.875 6/15/2014 2,548,277 2,530,000 El Paso Corporation 7.000 6/15/2017 2,532,624 1,530,000 Mirant North America, LLC 7.375 12/31/2013 1,533,825 6,880,000 NRG Energy, Inc. * 7.375 2/1/2016 6,708,000 3,350,000 Regency Energy Partners, LP 8.375 12/15/2013 3,450,500 2,160,000 Reliant Energy Resources Corporation 6.750 12/15/2014 2,165,400 4,890,000 SemGroup, LP * ≤ 8.750 11/15/2015 4,645,500 2,020,000 Southern Natural Gas Company 7.350 2/15/2031 2,109,207 2,503,000 Southern Star Central Corporation 6.750 3/1/2016 2,396,622 3,780,000 Williams Companies, Inc. 8.125 3/15/2012 4,115,475 2,400,000 Williams Partners, LP 7.250 2/1/2017 2,472,000 Total Utilities Total Long-Term Fixed Income (cost $690,473,047) The accompanying Notes to Financial Statements are an integral part of this schedule. 167 High Yield Portfolio Schedule of Investments as of December 31, 2007 Shares Preferred Stock (1.4%) Value Shares Common Stock (<0.1%) Value 71,525 Chevy Chase Preferred Capital 30 Pliant Corporation #^ $0 Corporation, Convertible $3,622,741 121,520 TVMAX Holdings, Inc. # 12,152 19,000 Federal Home Loan Mortgage 9,243 XO Communications, Inc., Stock Corporation # 496,850 Warrants # 1,849 94,000 Federal National Mortgage 6,932 XO Communications, Inc., Stock Association # 2,420,500 Warrants # 901 5,040 NRG Energy, Inc., Convertible 1,893,528 6,932 XO Communications, Inc., Stock 2,850 Washington Mutual, Convertible # 2,522,250 Warrants # 347 Total Preferred Stock 4,621 XO Holdings, Inc., Stock Warrants # 9,565 (cost $10,511,250) 80,000 ZSC Specialty Chemical plc, Preferred Stock Warrants #^≤ 0 80,000 ZSC Specialty Chemical plc, Stock Warrants #^≤ 0 Total Common Stock (cost $6,566,208) Interest Maturity Shares Collateral Held for Securities Loaned (12.0%) Rate (+) Date Value 93,306,453 Thrivent Financial Securities Lending Trust 5.000% N/A $93,306,453 Total Collateral Held for Securities Loaned (cost $93,306,453) Shares or Principal Interest Maturity Amount Short-Term Investments (8.6%) Rate (+) Date Value $1,900,000 Federal National Mortgage Association 4.030% 5/16/2008 $1,870,930 14,200,000 Prudential Funding, LLC 4.000 1/2/2008 14,198,422 50,560,829 Thrivent Money Market Portfolio 4.930 N/A 50,560,829 Total Short-Term Investments (cost $66,630,511) Total Investments (cost $883,085,859) 110.4% Other Assets and Liabilities, Net (10.4%) Total Net Assets 100.0% The accompanying Notes to Financial Statements are an integral part of this schedule. 168 High Yield Portfolio Schedule of Investments as of December 31, 2007 Notional Buy/Sell Termination Principal Unrealized Swaps and Counterparty Protection Date Amount Value Gain/(Loss) Credit Default Swaps GMAC CDS, 5 Year, at 6.80%; Sell December 2012 $2,800,000 ($52,137) ($52,137) Bank of America, N.A. GM CDS., 5 Year, at 6.30%; Sell December 2012 2,800,000 (73,248) (73,248) Bank of America, N.A. CDX, N.A., 5 Year, Series 9, at 3.75%; Sell December 2012 30,500,000 (1,349,689) (264,118) Bank of America, N.A. Ford Motor Company, 5 Year, at 6.90%; Sell September 2012 4,940,000 (129,439) (129,439) Bank of America, N.A. Total Swaps # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. ^ Security is fair valued as discussed in item 2(A) of the Notes to Financial Statements. > Denotes step coupon bonds for which the current interest rate and next scheduled reset date are shown.  Denotes variable rate obligations for which the current yield and next scheduled reset date are shown.  At December 31, 2007, $43,349,616 of investments were earmarked as collateral to cover open swap contracts. ≤
